

 



$375,000,000
ABL CREDIT AGREEMENT
among
GNC CORPORATION,
as Parent,
GENERAL NUTRITION CENTERS, INC.,
as ABL Administrative Borrower,
EACH OF THE ABL ADMINISTRATIVE BORROWER’S SUBSIDIARIES THAT ARE SIGNATORIES
HERETO,
as Borrowers,
The Several Lenders
from Time to Time Parties Hereto,
BARCLAYS BANK PLC, and
CITIZENS BANK, N.A.,

as Co-Documentation Agents
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
Dated as of February 28, 2018
 



JPMORGAN CHASE BANK, N.A.
BARCLAYS BANK PLC,
CITIZENS BANK, N.A., and
as Joint Lead Arrangers and Bookrunners


and


GOLDMAN SACHS BANK USA
as Joint Lead Arranger and Bookrunner (with respect to the Revolving Credit
Facility only)


    
        

--------------------------------------------------------------------------------






CONTENTS
 
 
Page
SECTION 1.
DEFINITIONS
1
 
 
 
1.1
Defined Terms
1
1.2
Other Definitional Provisions
77
1.3
Classification of Loans and Borrowings
79
1.4
Accounting Terms; GAAP
79
1.5
Pro Forma Calculations
79
1.6
Classification of Permitted Items
81
1.7
Rounding
81
1.8
Currency Equivalents Generally
81
1.9
Limited Condition Transactions
82
 
 
 
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
83
 
 
 
2.1
FILO Term Loan Commitments
83
2.2
Procedure for FILO Term Loan Borrowing
84
2.3
Repayment of FILO Term Loans
84
2.4
Revolving Credit Commitments
84
2.5
Loans and Borrowings
86
2.6
Requests for Revolving Credit Borrowing
86
2.7
Swingline Loans
87
2.8
Letters of Credit
89
2.9
Funding of Borrowings
94
2.10
Interest Elections
95
2.11
Termination and Reduction of Commitments
96
2.12
Repayment of Revolving Credit Loans; Evidence of Debt
97
2.13
Prepayment of Loans
97
2.14
Commitment Fees
100
2.15
Mandatory Prepayments
101
2.16
Interest
105
2.17
Alternate Rate of Interest
106
2.18
Increased Costs
107
2.19
Break Funding Payments
109
2.20
Taxes
109
2.21
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
112
2.22
Mitigation Obligations; Replacement of Lenders
116
2.23
Defaulting Lenders
117
2.24
[Reserved]
119
2.25
Replacement FILO Term Loan Facilities
119
2.26
Extensions of Maturity Date
121
 
 
 
SECTION 3.
REPRESENTATIONS AND WARRANTIES
123
 
 
 
3.1
Financial Condition
123





        

--------------------------------------------------------------------------------

ii


3.2
No Change
124
3.3
Corporate Existence; Compliance with Law
124
3.4
Organizational Power; Authorization; Enforceable Obligations
124
3.5
No Legal Bar
125
3.6
No Material Litigation
125
3.7
No Default
125
3.8
Ownership of Property; Liens
125
3.9
Intellectual Property
125
3.10
Taxes
125
3.11
Federal Regulations
126
3.12
ERISA
126
3.13
Investment Company Act
127
3.14
Restricted Subsidiaries
127
3.15
Use of Proceeds
127
3.16
Environmental Matters
127
3.17
Accuracy of Information, etc.
128
3.18
Security Documents
129
3.19
Solvency
129
3.2
Patriot Act
130
3.21
Anti-Corruption Laws and Sanctions
130
3.22
EEA Financial Institution
130
3.23
Canadian Welfare and Pension Plans
130
3.24
Canadian Anti-Corruption and Canadian Anti-Money Laundering
132
3.25
Borrowing Base Certificate
132
 
 
 
SECTION 4.
CONDITIONS PRECEDENT
132
 
 
 
4.1
Conditions to the Closing Date
132
4.2
Conditions to Each Extension of Credit
135
 
 
 
SECTION 5.
AFFIRMATIVE COVENANTS
135
 
 
 
5.1
Financial Statements
136
5.2
Certificates; Other Information
137
5.3
Payment of Obligations
139
5.4
Conduct of Business and Maintenance of Existence, etc.
140
5.5
Maintenance of Property; Insurance
140
5.6
Inspection of Property; Books and Records; Discussions
140
5.7
Notices
142
5.8
Environmental Laws
142
5.9
Borrowing Base Certificates
143
5.10
Additional Collateral, etc.
143
5.11
Use of Proceeds
146
5.12
Further Assurances; Additional Borrowers
146
5.13
Maintenance of Ratings
146
5.14
Fiscal Period
147
5.15
Designation of Subsidiaries
147





        

--------------------------------------------------------------------------------

iii


5.16
Anti-Corruption and Sanctions
147
5.17
Cash Management
147
5.18
Post-Closing Obligations
150
 
 
 
SECTION 6.
NEGATIVE COVENANTS
150
 
 
 
6.1
Financial Condition Covenant
150
6.2
Limitation on Indebtedness
150
6.3
Limitation on Liens
157
6.4
Limitation on Fundamental Changes
162
6.5
Limitation on Disposition of Property
163
6.6
Limitation on Restricted Payments
165
6.7
[Reserved]
169
6.8
Limitation on Investments
169
6.9
Limitation on Optional Payments and Modifications of Junior Material Debt
Instruments and Organizational Documents, etc.
173
6.10
Limitation on Transactions with Affiliates
174
6.11
Limitation on Sales and Leasebacks
175
6.12
[Reserved]
175
6.13
Limitation on Negative Pledge Clauses
175
6.14
Limitation on Restrictions on Restricted Subsidiary Distributions
177
6.15
Limitation on Lines of Business
177
6.16
Limitation on Activities of Parent
177
6.17
Canadian Pension Plans
178
 
 
 
SECTION 7.
EVENTS OF DEFAULT
178
 
 
 
7.1
Events of Default
178
7.2
Right to Cure
183
 
 
 
SECTION 8.
THE AGENTS
184
 
 
 
8.1
Appointment
184
8.2
Delegation of Duties
185
8.3
Exculpatory Provisions
186
8.4
Reliance by Administrative Agent
187
8.5
Notice of Default
188
8.6
Non-Reliance on Agents, Arrangers and Other Lenders
188
8.7
Indemnification
189
8.8
Agent in Its Individual Capacity
189
8.9
Successor Administrative Agent
189
8.10
Effect of Resignation or Removal
190
8.11
Co-Documentation Agents and Arrangers
191
8.12
Collateral and Guarantee Matters
191
8.13
Appointment of ABL Administrative Borrower
192





        

--------------------------------------------------------------------------------

iv


 
 
 
SECTION 9.
MISCELLANEOUS
192
 
 
 
9.1
Notices
192
9.2
Waivers; Amendments
195
9.3
Expenses; Indemnity; Damage Waiver
198
9.4
Successors and Assigns
199
9.5
Survival
206
9.6
Counterparts; Integration; Effectiveness
206
9.7
Severability
206
9.8
Right of Setoff
207
9.9
Governing Law; Jurisdiction; Consent to Service of Process
207
9.10
WAIVER OF JURY TRIAL
208
9.11
Headings
208
9.12
Confidentiality
208
9.13
USA PATRIOT Act
209
9.14
Release of Liens and Guarantees
210
9.15
Enforcement Matters
211
9.16
No Fiduciary Duty
211
9.17
Interest Rate Limitation
212
9.18
Security Documents and Intercreditor Agreements
212
9.19
Canadian Anti-Money Laundering Legislation
213
9.20
Judgment Currency
213
9.21
Electronic Execution
214
9.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
214
9.23
Lender Representations
0



ANNEXES:
 
 
A
Pricing Grid
B
Commitment Fee Grid
 
 
SCHEDULES:
 
 
1.1(a)
Distribution Centers
1.1(b)
Mortgaged Properties
1.1(c)
Existing Letters of Credit
1.1(d)
Permitted Post-Closing Reserves
2.1
Lenders
2.8
Letters of Credit
3.4
Consents, Authorizations, Filings and Notices
3.14(a)
Restricted Subsidiaries
3.14(b)
Agreements Related to Capital Stock
5.18
Post-Closing Schedule
6.2(d)
Existing Indebtedness
6.3(f)
Existing Liens
6.8(p)
Existing Investments





        

--------------------------------------------------------------------------------

v


6.1
Affiliate Transactions
6.13
Existing Negative Pledge Clauses
 
 
EXHIBITS:
 
 
A
Form of Compliance Certificate
B
Form of Closing Certificate
C
Form of Assignment and Assumption
D-1
Form of Revolving Credit Note
D-2
Form of Swingline Note
D-3
Form of FILO Term Loan Note
E-1
Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships)
E-2
Form of U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships)
E-3
Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships)
E-4
Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships)
F
Form of Borrowing Request
G
Solvency Certificate
H
Borrowing Base Certificate
I
Junior Lien Intercreditor Agreement Terms
J
Pari Passu FILO Intercreditor Agreement Terms
K
Exchange Terms









        

--------------------------------------------------------------------------------


1


CREDIT AGREEMENT, dated as of February 28, 2018, among GNC CORPORATION, a
Delaware corporation (“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware
corporation (the “ABL Administrative Borrower”), the Subsidiaries of the ABL
Administrative Borrower identified on the signature pages hereto as “Borrowers”
and the other Borrowers party hereto from time to time, the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BARCLAYS BANK PLC and CITIZENS BANK, N.A., as
co-documentation agents (in such capacities, the “Co-Documentation Agents”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (together with its successors
in such capacity, the “Administrative Agent”) and as collateral agent (together
with its successors in such capacity, the “Collateral Agent”), as Swingline
Lender and as an Issuing Bank.
W I T N E S S E T H:
1.    The ABL Administrative Borrower is a party to the Credit Agreement, dated
as of March 4, 2011, among Parent, the ABL Administrative Borrower, the several
banks and other financial institutions or entities parties thereto as lenders,
JPMorgan Chase Bank, N.A., as administrative agent, and the other parties
thereto (as amended and restated by that certain Credit Agreement, dated as of
November 26, 2013, among Parent, the ABL Administrative Borrower, the several
banks and other financial institutions or entities parties thereto as lenders,
JPMorgan Chase Bank, N.A., as administrative agent, and the other parties
thereto, and as further amended, amended and restated, supplemented or modified
prior to the Closing Date, the “Existing Credit Agreement”).
2.    The ABL Administrative Borrower desires to amend and restate the Existing
Credit Agreement.
3.    Simultaneously with the amendment and restatement of the Existing Credit
Agreement, the ABL Administrative Borrower has requested that the Lenders, the
Co-Documentation Agents, the Administrative Agent and the Syndication Agent
enter into this Agreement in order to make available to the Borrowers, on the
terms and conditions set forth herein, a revolving credit facility of
$100,000,000 and a term loan facility on a “first-in, last-out” basis of
$275,000,000.
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.
DEFINITIONS


1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“ABL Administrative Borrower”: as defined in the preamble hereto.
“ABL Intercreditor Agreement”: the Intercreditor Agreement, dated as of the
Closing Date, by and among the Administrative Agent, the Collateral Agent, the
Term Loan Administrative Agent and the Term Loan Collateral Agent and the Loan
Parties, as amended, restated, supplemented or otherwise modified from time to
time (including any joinder to the




        

--------------------------------------------------------------------------------

2


ABL Intercreditor Agreement by one or more Representatives for holders of one or
more classes of Incremental Equivalent Debt (to the extent secured by Liens that
are pari passu (without regard to control of remedies or application of
payments) with the Liens securing the Term Loan Obligations), Permitted Pari
Passu Secured FILO Refinancing Debt, Permitted Pari Passu Secured Refinancing
Debt and/or other Indebtedness expressly permitted by Section 6.2 and permitted
by Section 6.3 to be secured by Liens on the Collateral that are pari passu
(without regard to control of remedies or application of payments) with the
Liens securing the Term Loan Obligations).
“ABL Priority Collateral”: the “ABL Priority Collateral” as defined in the ABL
Intercreditor Agreement.
“ABR”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Appraiser”: Tiger Valuation Services, LLC or any other experienced
and reputable appraiser reasonably acceptable to the ABL Administrative Borrower
(it being understood that the ABL Administrative Borrower’s consent shall not be
unreasonably withheld, delayed or conditioned) and the Administrative Agent.
“Account”: with respect to a Person, any of such Person’s now owned and
hereafter acquired or arising (1) accounts (as defined in the UCC and/or the
PPSA) and, whether or not constituting “accounts” (as defined in the UCC and/or
the PPSA), any rights to payment for the sale or lease of goods or rendition of
services, whether or not they have been earned by performance or arising out of
the use of a credit or charge card or information contained on or used with such
card (and whether same is an “Account” (as defined in the UCC and/or the PPSA)
or “General Intangible” or “Intangible” (as defined in the UCC or the PPSA,
respectively), (2) all Credit Card Processor Accounts, and (3) all Gift Card
Accounts.
“Account Debtor”: any Person who is obligated on an Account, chattel paper, or a
“General Intangible” or “Intangible” (as defined in the UCC or the PPSA,
respectively).
“Accounts Reserves”: without duplication, the Dilution Reserve and any other
reserves related to Eligible Accounts Receivable or Eligible Credit Card
Receivables, in each case, which the Administrative Agent deems necessary in its
Permitted Discretion.
“Acquired Asset ABL Priority Collateral”: any Accounts, Inventory, Borrowing
Base Cash and/or Acquired Asset Borrowing Base Cash acquired by any Borrower or
the Canadian Guarantor in a Qualifying Acquisition; provided that the Acquired
Asset ABL Priority Collateral shall at no time comprise more than 10.0% of the
Borrowing Bases.
“Acquired Asset Borrowing Base Calculation”: 66⅔% of the applicable advance
rates set forth in the definitions of “Borrowing Base” and “FILO Borrowing Base”
with respect to the relevant Acquired Asset ABL Priority Collateral, calculated
against the book value (or, with respect to Inventory, of the Net Orderly
Liquidation Value (based on the Net Orderly Liquidation Value for comparable
Inventory pursuant to the most recent Appraisal if inventory appraisals therefor
do not exist)) of the relevant Acquired Asset ABL Priority Collateral as set




        

--------------------------------------------------------------------------------

3


forth in the consolidated balance sheets of the relevant acquired entities (or,
in the case of an asset acquisition, the seller’s balance sheet) as of the date
with respect to which the most recent Borrowing Base Certificate has been
delivered, and applying eligibility and reserve criteria consistent with those
applied to Accounts, Inventory and Borrowing Base Cash included in the Borrowing
Bases, until the delivery to the Administrative Agent of an appraisal and field
examination in respect thereof that, in each case, is reasonably satisfactory to
the Administrative Agent and addressed to the Administrative Agent.
“Acquired Asset Borrowing Base Cash”: Unrestricted Cash that is (i) acquired by
any Borrower or the Canadian Guarantor in any Qualifying Acquisition and (ii)
held by the Borrowers and the Canadian Guarantor, in each case (A) in deposit
accounts or securities accounts with the Administrative Agent or (B) if JPMorgan
Chase Bank, N.A. is no longer the Administrative Agent, held in deposit accounts
or securities accounts with any Revolving Credit Lender which are subject in
each case to a control agreement in form and substance reasonably satisfactory
to the Administrative Agent, and (iii) not subject to any other Liens other than
non-consensual Liens, Liens permitted by Section 6.3(m) and (q) and Liens that
are junior in priority to the Liens securing the Obligations, in each case,
permitted under Section 6.3.
“Additional Lenders”: any Eligible Assignee that makes a Replacement FILO Term
Loan.
“Adjusted LIBO Rate”: with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greater of (a)(i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate, and (b) 0.00%.
“Adjustment Date”: the first day after the end of each fiscal quarter of the ABL
Administrative Borrower.
“Administrative Agent”: as defined in the preamble hereto.
“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.
“Ad Valorem Tax Reserve”: an amount equal to any unpaid ad valorem taxes payable
on any Inventory under the laws of the State of Texas or any such other state(s)
in which such ad valorem taxes has priority by operation of law over the Lien of
the Collateral Agent in any of the Collateral consisting of Eligible Inventory,
as notified by the Administrative Agent to the ABL Administrative Borrower in
writing.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent, the Syndication Agent and the Co-Documentation Agents.




        

--------------------------------------------------------------------------------

4


“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Revolving Credit Exposure at
such time to the Revolving Credit Exposure of all Lenders at such time.
“Agreement”: this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“All-In Yield”: as to any Indebtedness, the yield thereof, whether in the form
of interest rate, margin, original issue discount, upfront fees, a LIBO Rate or
ABR floor, or otherwise, in each case, incurred or payable by any Borrower
generally to all the lenders of such indebtedness; provided that original issue
discount and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of the
incurrence of the applicable Indebtedness); provided, further, that “All-In
Yield” shall not include customary arrangement fees, structuring fees,
syndication fees, commitment fees, underwriting fees and similar fees not shared
with all lenders of such Indebtedness.
“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1%, (c) the Adjusted LIBO Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% and (d) with respect to ABR Loans that are Revolving
Credit Loans or FILO Term Loans, 0.00%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the Screen Rate
(or if the Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 am London time on such day. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.17 hereof, then the Alternate Base Rate shall be
the greatest of clauses (a), (b) and (d) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Alternate Base
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Amendment Agreement”: the Amendment and Restatement Agreement, dated as of
February 28, 2018, among Parent, the ABL Administrative Borrower, the subsidiary
guarantors, certain Term Loan Lenders (as defined in the Existing Credit
Agreement), certain Revolving Credit Lenders (as defined in the Existing Credit
Agreement), the Administrative Agent and the Collateral Agent.
“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the ABL Administrative Borrower or its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Margin”: (a)(i) for Revolving Credit Loans that are Eurodollar
Loans, 1.75% per annum, (ii) for Revolving Credit Loans that are ABR Loans,
0.75% per annum, (iii) for FILO Term Loans that are Eurodollar Loans, 7.00% per
annum, and (iv) for FILO Term Loans that are ABR Loans, 6.00% per annum
(provided that at all times after the Closing Date that (and for so long as) the
FILO Term Loans are rated Ba3 (or higher) by




        

--------------------------------------------------------------------------------

5


Moody’s and BB- (or higher) by S&P, the Applicable Margin (x) for FILO Term
Loans that are Eurodollar Loans shall be 6.50% per annum and (y) for FILO Term
Loans that are ABR Loans shall be 5.50% per annum; provided further that any
such adjustment to the Applicable Margin shall be effective on the first
Business Day following the date on which the applicable change in rating is
first publicly announced by S&P and/or Moody’s, as applicable), (b) for Loans
made pursuant to any Extended Revolving Credit Commitment or for Extended FILO
Term Loans, as applicable, the “Applicable Margin” as set forth in the Extension
Amendment relating thereto and (c) for any Replacement FILO Term Loan, the
“Applicable Margin” as set forth in the Replacement FILO Term Loan Facility
Amendment relating thereto; provided that on and after the first Adjustment Date
occurring after the completion of the first full fiscal quarter of the ABL
Administrative Borrower beginning after the Closing Date, the Applicable Margin
with respect to Revolving Credit Loans will be determined pursuant to the
Pricing Grid.
“Applicable Percentage”: with respect to any Lender, the percentage of the Total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment. If the Revolving Credit Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments. The
Applicable Percentages shall be adjusted appropriately, as determined by the
Administrative Agent, in accordance with Section 2.23(b) to disregard the
Revolving Credit Commitment of Defaulting Lenders.
“Applicable Period”: as defined in the Pricing Grid.        
“Application”: an application, in such form as an Issuing Bank may specify from
time to time, requesting an Issuing Bank to issue a Letter of Credit.
“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit as its primary activity and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers”: JPMorgan Chase Bank, N.A., Barclays Bank PLC, Citizens Bank, N.A.
and, with respect to the Revolving Credit Facility only, Goldman Sachs Bank USA.
“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property pursuant to clause (d)(ii) (solely to the extent the Net Cash Proceeds
thereof are not held as cash on the balance sheet or applied to restore,
rebuild, repair, construct, improve, replace or otherwise acquire assets useful
in the business of the ABL Administrative Borrower and its Restricted
Subsidiaries), clause (j) or clause (u) of Section 6.5 by Parent, the ABL
Administrative Borrower or any of its Restricted Subsidiaries to any Person
(other than Parent, the ABL Administrative Borrower or any Restricted
Subsidiary), other than (i) any such Dispositions (including any such
Dispositions excluded pursuant to clause (ii) below) resulting in aggregate Net
Cash Proceeds to Parent, the ABL Administrative Borrower or any of its
Restricted Subsidiaries (for all such Dispositions during such fiscal year) not
exceeding $8,000,000 during any fiscal year of the ABL Administrative Borrower,
and (ii) any Disposition whether in a single transaction or through a series of
related Dispositions resulting in aggregate Net Cash Proceeds to Parent, the ABL
Administrative Borrower or any of its Restricted




        

--------------------------------------------------------------------------------

6


Subsidiaries not exceeding $2,000,000 (any Net Cash Proceeds excluded from the
definition of “Asset Sale” pursuant to clause (i) or (ii) above, “Excluded
Proceeds”).
“Asset Sale Percentage”: 100%; provided that if the Consolidated Net First Lien
Leverage Ratio calculated on a Pro Forma Basis as of any date of determination
is less than 3.00 to 1.00, the Asset Sale Percentage shall be 75% on such date.
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent and the ABL
Administrative Borrower.
“Attributable Indebtedness”: when used with respect to any Sale and Leaseback
Transaction, as at the time of determination, the present value (discounted at a
rate equivalent to the ABL Administrative Borrower’s then-current weighted
average cost of funds for borrowed money as at the time of determination,
compounded on a semi-annual basis) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in any such Sale
and Leaseback Transaction.
“Auto Renewal Letter of Credit”: as defined in Section 2.8(c).
“Availability”: at any time, the excess of (i) the Line Cap at such time over
(ii) the aggregate amount of Revolving Credit Loans, Swingline Loans,
unreimbursed Letter of Credit drawings and the amount available to be drawn
under Letters of Credit outstanding hereunder at such time.
“Availability Conditions”: as defined in Section 2.4(a).
“Availability End Date”: as defined in the definition of “Cash Dominion Period”.
“Availability Period”: the period from and including the Closing Date to but
excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Credit Commitments.
“Availability Trigger Date”: as defined in the definition of “Cash Dominion
Period”.
“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect less (b) such Lender’s Revolving
Credit Exposure.
“Average Historical Availability”: at any Adjustment Date, the average daily
Availability for the prior fiscal quarter, expressed as a percentage.
“Backup Withholding Tax”: United States federal withholding Taxes imposed
pursuant to Section 3406 of the Code, as in effect on the date of this
Agreement, or any successor provision that is substantially the equivalent
thereof, and any regulations or official interpretations thereof (including any
revenue ruling, revenue procedure, notice or similar
guidance issued by the Internal Revenue Service thereunder as a precondition to
relief or exemption from Taxes under such provisions).




        

--------------------------------------------------------------------------------

7


“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, interim
receiver, monitor, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Blocked Account”: as defined in Section 5.17(a)(i).
“Blocked Account Agreement”: as defined in Section 5.17(a)(i).
“Board”: the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
“Borrower Materials”: as defined in Section 5.2.
“Borrowers”: collectively, the ABL Administrative Borrower, the Borrowers
identified on the signature pages hereto and each other Person (other than an
Excluded Subsidiary) that becomes a Borrower hereunder in accordance with the
terms of Section 5.12(b).
“Borrowing”: (a) Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Base”: at any time as set forth in the most recently delivered
Borrowing Base Certificate, the sum of:
1.90% of the value of Eligible Credit Card Receivables held by the Borrowers and
the Canadian Guarantor; plus




        

--------------------------------------------------------------------------------

8


2.85% of the book value of Eligible Accounts Receivable held by the Borrowers
and the Canadian Guarantor attributable to wholesale accounts receivable; plus
3.85% of the book value of Eligible Accounts Receivable held by the Borrowers
and the Canadian Guarantor attributable to domestic franchisees; provided that
at any time the amount of the Borrowing Base consisting of Eligible Accounts
Receivable attributable to domestic and foreign franchisees shall not exceed
17.5% of the Borrowing Base (excluding the FILO Push Down Reserve) in the
aggregate; plus
4.85% of the book value of Eligible Accounts Receivable held by the Borrowers
and the Canadian Guarantor attributable to foreign franchisees in each case
backed by a letter of credit reasonably acceptable to the Administrative Agent;
provided that at any time (i) the amount of the Borrowing Base consisting of
Eligible Accounts Receivable attributable to foreign franchisees shall not
exceed 10% of the Borrowing Base (excluding the FILO Push Down Reserve) in the
aggregate and (ii) the amount of the Borrowing Base consisting of Eligible
Accounts Receivable attributable to domestic (as set out in clause (3) above)
and foreign franchisees shall not exceed 17.5% of the Borrowing Base (excluding
the FILO Push Down Reserve) in the aggregate; plus
5.95% of the Net Orderly Liquidation Value of Eligible Inventory held by the
Borrowers and the Canadian Guarantor consisting of finished goods and bulk
Eligible Inventory; plus
6.95% of the Net Orderly Liquidation Value of Eligible Inventory held by the
Borrowers and the Canadian Guarantor consisting of raw materials Eligible
Inventory; plus
7.100% of the Borrowing Base Cash held by the Borrowers and the Canadian
Guarantor; provided that at any time the amount of the Borrowing Base consisting
of Borrowing Base Cash shall not exceed 10% of the Borrowing Base (excluding the
FILO Push Down Reserve) in the aggregate (the “Borrowing Base Cash Subcap”);
less
8.the FILO Term Loan Push Down Reserve; less
9.Reserves.
Notwithstanding anything to the contrary contained herein, any Acquired Asset
ABL Priority Collateral held by a Borrower or the Canadian Guarantor will
immediately be included in the Borrowing Base at a value equal to the Acquired
Asset Borrowing Base Calculation thereof; provided that if the Borrowers have
not delivered, at their expense, a customary field examination and inventory
appraisal reasonably acceptable to Administrative Agent within 90 days of the
acquisition of such Acquired Asset ABL Priority Collateral (or such longer
period as the Administrative Agent may reasonably agree), such Acquired Asset
ABL Priority Collateral will cease to be eligible for inclusion in the Borrowing
Base until completion of a customary field examination and inventory appraisal
reasonably acceptable to Administrative Agent.
“Borrowing Base Cash”: Unrestricted Cash held by the Borrowers and the Canadian
Guarantor, in each case that is (i) (A) held in deposit accounts or securities
accounts with the Administrative Agent or (B) if JPMorgan Chase Bank, N.A. is no
longer the Administrative Agent, held in deposit accounts or securities accounts
with any Revolving Credit Lender which are in each case subject to a control
agreement in form and substance reasonably




        

--------------------------------------------------------------------------------

9


satisfactory to the Administrative Agent and (ii) not subject to any other Liens
other than non-consensual Liens, Liens permitted by Section 6.3(m) and (q) and
Liens that are junior in priority to the Liens securing the Obligations, in each
case, permitted under Section 6.3; provided that, prior to withdrawing Borrowing
Base Cash from any account described above in an amount in excess of $5,000,000
in the aggregate for all withdrawals since the most recent delivery of a
Borrowing Base Certificate, the Borrowers shall deliver an updated Borrowing
Base Certificate as of the date of such withdrawal and giving pro forma effect
to such withdrawal.
“Borrowing Base Cash Subcap”: as defined in the definition of “Borrowing Base”.
“Borrowing Base Certificate”: a certificate by a Responsible Officer of the ABL
Administrative Borrower, substantially in the form of Exhibit H (or another form
acceptable to the Administrative Agent and the ABL Administrative Borrower)
setting forth the calculation of Availability and of the Borrowing Bases,
including a calculation of each component thereof (including, to the extent the
ABL Administrative Borrower has received notice of any such Reserve from the
Administrative Agent, any of the Reserves included in such calculation), all in
such detail as is reasonably satisfactory to the Administrative Agent. All
calculations of the Borrowing Bases in connection with the preparation of any
Borrowing Base Certificate will be made by the ABL Administrative Borrower and
certified to the Administrative Agent.
“Borrowing Bases”: the Borrowing Base and the FILO Borrowing Base.
“Borrowing Request”: a request by the ABL Administrative Borrower for a
Borrowing substantially in the form of Exhibit F or such other form as may be
approved by the Administrative Agent.
“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or Pittsburgh, Pennsylvania are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
“Canadian Anti-Corruption Laws”: the Corruption of Foreign Public Officials Act
(Canada), Special Economic Measures Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.
“Canadian Anti-Money Laundering Legislation”: the Criminal Code (Canada), the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
the United Nations Act (Canada), and any regulations thereunder.
“Canadian Defined Benefit Plan”: a Canadian Pension Plan which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).
“Canadian Dollars” and “C$”: lawful currency of Canada.




        

--------------------------------------------------------------------------------

10


“Canadian Guarantee and Collateral Agreement”: the Canadian Guarantee and
Collateral Agreement, dated as of February 28, 2018, executed and delivered by
the Canadian Guarantor, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Canadian Guarantor”: General Nutrition Centres Company, an unlimited liability
company organized under the laws of Nova Scotia.
“Canadian Pension Plan”: any pension plan maintained or sponsored by of the
Canadian Guarantor that is subject to the funding requirements of the Pension
Benefits Act (Ontario), the Income Tax Act (Canada) or applicable pension
benefits legislation in any other Canadian jurisdiction and is applicable to
employees resident in Canada and to which the Canadian Guarantor is making or
accruing an obligation to make contributions or has within the preceding five
years made or accrued such contributions.
“Canadian Pension Termination Event”: (a) the withdrawal of the Canadian
Guarantor from a Canadian Defined Benefit Plan which is “multi-employer pension
plan”, as defined under applicable pension standards legislation, during a plan
year, or (b) the filing of a notice of interest to terminate in whole or in part
a Canadian Defined Benefit Plan or the filing of an amendment with the
applicable Governmental Authority which terminates a Canadian Defined Benefit
Plan, in whole or in part, or the treatment of an amendment as a termination or
partial termination of a Canadian Defined Benefit Plan, (c) the institution of
proceedings by any Governmental Authority to terminate a Canadian Defined
Benefit Plan in whole or in part or have a replacement administrator or trustee
appointed to administer a Canadian Defined Benefit Plan or (d) any other event
or condition or declaration or application which might constitute grounds for
the termination or winding up of a Canadian Defined Benefit Plan, in whole or in
part, or the appointment by any Governmental Authority of a replacement
administrator or trustee to administer a Canadian Defined Benefit Plan.
“Canadian Priority Payable Reserve”: with respect to Eligible Accounts
Receivable, Eligible Credit Card Receivables and Eligible Inventory of the
Canadian Guarantor, reserves established in the Permitted Discretion of the
Administrative Agent for amounts secured by any Liens, choate or inchoate, which
rank or are capable of ranking in priority or pari passu to the Collateral
Agent’s Liens on the ABL Priority Collateral securing the Obligations, and/or
for amounts which may represent costs relating to the enforcement of such Liens
and limited to such amounts due and not paid for wages and vacation pay
(including, as provided for, under the Wage Earners Protection Program Act
(Canada)), amounts due and not paid under any legislation relating to workers’
compensation or to employment insurance, all amounts deducted
or withheld and not paid and remitted when due under the Income Tax Act
(Canada), amounts currently or past due and not paid for sales taxes and realty,
municipal or similar taxes, any and all solvency deficiencies, unfunded
liabilities on wind-up or wind-up deficiencies in regards to any Canadian
Pension Plan which is a defined benefit plan (to the extent impacting personal
or moveable property) and all amounts currently or past due and not contributed,
remitted or paid to any Pension Plan or under the Canada Pension Plan, the
Pension Benefits Act (Ontario) or any similar legislation.




        

--------------------------------------------------------------------------------

11


“Canadian Welfare Plan”: any medical, health, hospitalization, insurance or
other employee benefit or welfare plan or arrangement of the Canadian Guarantor
applicable to employees resident in Canada.
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that are required to be capitalized under GAAP on a balance sheet
of such Person, it being understood that Capital Expenditures do not include
amounts expended to purchase assets constituting an on-going business,
including, without limitation, investments that constitute Permitted
Acquisitions.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet (excluding the footnotes thereto) of such Person under
GAAP; and, for the purposes of this Agreement, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, including
convertible securities but excluding debt securities convertible or exchangeable
into any of the foregoing.
“Cash Dominion Period”: (a) the period from the date Availability shall have
been less than the greater of (i) 12.5% of the Line Cap and (ii) $12,500,000, in
either case for five consecutive Business Days (the “Availability Trigger
Date”), in each case, to the date Availability shall have been at least equal to
the greater of (x) 12.5% of the Line Cap and (y) $12,500,000 for 30 consecutive
calendar days (such 30th day, the “Availability End Date”) or (b) upon the
occurrence of any Specified Event of Default, the period that such Specified
Event of Default shall be continuing; provided that a Cash Dominion Period End
Date may not be deemed to occur more than three times in any period of 365
consecutive days, with each such period of 365 consecutive days commencing with
the Cash Dominion Period Trigger Date of the first Cash Dominion Period included
in such period.
“Cash Dominion Period Trigger Date”: the occurrence of an Availability Trigger
Date or a Specified Event of Default.
“Cash Dominion Period End Date”: (a) with respect to a Cash Dominion Period that
began upon the occurrence of an Availability Trigger Date, the occurrence of an
Availability End Date and (b) with respect to a Cash Dominion Period that began
upon the occurrence of an Specified Event of Default, the day on which the
circumstances giving rise to such Specified Event of Default are no longer
continuing.
“Cash Equivalents”: (a) United States and Canadian dollars; (b) in the case of
any Foreign Subsidiary that is a Restricted Subsidiary, such local currencies
held by it from time to time in the ordinary course of business and not for
speculation; (c) securities and other




        

--------------------------------------------------------------------------------

12


obligations issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition; (d) certificates of deposit, time deposits
and eurodollar time deposits with maturities of one year or less from the date
of acquisition, demand deposits, bankers’ acceptances with maturities not
exceeding one year and overnight bank deposits, in each case, with any Lender or
with any domestic or foreign bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any state thereof or the District of Columbia or any U.S. branch of a
foreign bank having, capital and surplus of not less than $500,000,000; (e)
repurchase obligations for underlying securities of the types described in
clauses (c) and (d) above or clause (g) below entered into with any financial
institution meeting the qualifications specified in clause (d) above; (f)
commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) and, in
each case, maturing within one year after the date of acquisition; (g)
marketable short-term money market and similar highly liquid funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of one year or less from the date of acquisition; (i) Investments
with average maturities of one year or less from the date of acquisition in
money market funds rated AAA- (or the equivalent thereof) or better by S&P or
Aaa3 (or the equivalent thereof) or better by Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency); (j) short-term
obligations of, or fully guaranteed by, the government of Canada, (k) short-term
obligations of, or fully guaranteed by, the government of a Province of Canada,
in each case having a rating of "A-" (or the then equivalent grade) or better by
a nationally recognized rating agency and (l) investment funds investing
substantially all of their assets in Cash Equivalents of the kinds described in
clauses (a) through (k) of this definition.
In the case of Investments by the Canadian Guarantor or by any Foreign
Subsidiary that is a Restricted Subsidiary or Investments made in a country
outside the United States of America, Cash Equivalents shall also include (i)
investments of the type and maturity described in clauses (a) through (l) above
of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by the Canadian Guarantor or by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses (a)
through (l) and in this paragraph.
Notwithstanding the foregoing, Cash Equivalents shall also include amounts
denominated in currencies other than those set forth in clause (a) above,
provided that such amounts are converted into Dollars as promptly as practicable
and in any event within ten (10) Business Days following the receipt of such
amounts.




        

--------------------------------------------------------------------------------

13


“Cash FILO Term Loans”: as defined in Section 2.1.
“Cash Management Obligations”: obligations owed by any Loan Party to any
Qualified Counterparty in respect of or in connection with Cash Management
Services and designated by the Qualified Counterparty and the ABL Administrative
Borrower in writing to the Administrative Agent as “Cash Management
Obligations”.
“Cash Management Services”: any treasury, depositary, pooling, netting,
overdraft, stored value card, purchase card (including so-called “procurement
cards” or “P-cards”), debit card, credit card, cash management and similar
services and any automated clearing house transfer of funds.
“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.
“Change in Law”: (a) the adoption of any law, rule or regulation after the date
of this Agreement or, if later, the date on which the applicable Lender or the
applicable Issuing Bank becomes a Lender or an Issuing Bank hereunder (a “Later
Date”), (b) any change in any law, rule or regulation or in the interpretation
or application thereof by any Governmental Authority after the date of this
Agreement or, if later, the date on which the applicable Lender or the
applicable Issuing Bank becomes a Lender or an Issuing Bank hereunder, or (c)
compliance by any Lender or any Issuing Bank (or, for purposes of Section
2.18(b), by any lending office of such Lender or by such Lender’s or such
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement or, if later, the date on which the
applicable Lender or the applicable Issuing Bank becomes a Lender or an Issuing
Bank hereunder. Notwithstanding anything herein to the contrary (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act,
but excluding any employee benefit plan of Holdings or any of its Subsidiaries
and any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) shall become the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
Capital Stock representing more than 51% of the ordinary voting power for the
election of directors of Holdings (determined on a fully diluted basis but not
giving effect to contingent voting rights which have not vested); (b) Parent
shall cease to own and control, of record and beneficially, directly, 100% of
each class of outstanding Capital Stock of the ABL Administrative Borrower free
and clear of all Liens (except Permitted Liens); (c) Holdings shall cease to
beneficially own (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly




        

--------------------------------------------------------------------------------

14


or indirectly) and control, directly or indirectly, 100% of each class of
outstanding Capital Stock of the Parent; or (d) a Specified Change of Control.
“Class”: as applicable with respect to a Facility (a) when used with respect to
Lenders, the Lenders under such Facility, (b) when used with respect to
Commitments, Commitments to provide such Facility and (c) when used with respect
to Loans or Borrowings, Loans or Borrowings under such Facility.
“Closing Date”: the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied or waived, which date is February 28, 2018.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents”: as defined in the preamble hereto.
“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. The term
“Collateral” shall not include any Excluded Assets.
“Collateral Access Agreement”: a landlord waiver or other agreement, in a form
as shall be reasonably satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any premises where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.
“Collateral Account”: as defined in Section 2.15(k).
“Collateral Agent”: as defined in the preamble hereto.
“Commitment”: with respect to any Lender, such Lender’s Revolving Credit
Commitment, FILO Term Loan Commitment and Extended Revolving Credit Commitment.
“Commitment Fee”: as defined in Section 2.14.
“Commitment Fee Applicable Period”: as defined in the Commitment Fee Grid.    
“Commitment Fee Grid”: the commitment fee grid attached hereto as Annex B.




        

--------------------------------------------------------------------------------

15


“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the ABL Administrative Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the ABL Administrative
Borrower and that is treated as a single employer under Sections 414(b) or (c)
of the Code or, solely for purposes of Section 302 of ERISA and Section 412 of
the Code, is treated as a single employer under Section 414 of the Code.
“Company Intellectual Property”: as defined in Section 3.9.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A.
“Consolidated Current Assets”: of the ABL Administrative Borrower at any date,
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the ABL Administrative Borrower and
its Restricted Subsidiaries at such date.
“Consolidated Current Liabilities”: of the ABL Administrative Borrower at any
date, all amounts that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the ABL Administrative Borrower and its Restricted Subsidiaries
at such date, excluding, to the extent otherwise included therein (a) the
current portion of any Funded Debt and (b) Revolving Credit Loans, Swingline
Loans and obligations under Letters of Credit hereunder or under any other
revolving credit facilities or revolving lines of credit.
“Consolidated EBITDA”: of the ABL Administrative Borrower for any period (a)
Consolidated Net Income of the ABL Administrative Borrower and its Restricted
Subsidiaries for such period plus (b) without duplication and to the extent
deducted in determining such Consolidated Net Income for such period (except
with respect to clauses (xii) and (xiv) below), the sum of
(i) provision for taxes based on income, profits or capital of the ABL
Administrative Borrower and the Restricted Subsidiaries, including state,
franchise and similar taxes for such period,
(ii) total interest expense (net of interest income to the extent not already
included in total interest expense for such period) and, to the extent not
reflected in such total interest expense, increased by payments made in respect
of hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk (minus any payments received in respect of
such hedging obligations or other derivative instruments), amortization or write
off of debt discount and debt issuance costs and commissions and discounts and
other fees and charges (including bank fees) associated with Indebtedness
(including (A) the Revolving Credit Loans, the FILO Term Loans and obligations
in respect of Letters of Credit, and (B) the loans under the Term Loan Credit
Agreement),




        

--------------------------------------------------------------------------------

16


(iii) depreciation and amortization expense,
(iv) amortization of intangibles (including, but not limited to, goodwill) and
organization costs,
(v) any unusual or non-recurring expenses or losses,
(vi) any expenses or charges related to any issuance or sale or redemption or
repurchase of Capital Stock, Investment, Disposition, recapitalization or the
incurrence of Indebtedness, in each case to the extent permitted by this
Agreement and whether or not consummated, and any amendment or modification to
the terms of any such transactions (and, for the avoidance of doubt, including
such fees, expenses or charges related to the Transactions), any other fees or
expenses paid in connection with the Transactions, and any fees or expenses paid
in connection with direct or indirect sales of Capital Stock of Holdings and,
except to the extent intended to benefit Subsidiaries of Holdings other than
Parent and its Subsidiaries, other strategic transactions of Holdings (whether
or not consummated),
(vii) non-cash compensation expense and any other non-cash charges (including
any writeoffs or writedowns),
(viii) any restructuring charges or reserves, costs incurred in connection with
the closing or consolidation of any stores, distribution centers or other
facilities, relocation costs, integration costs, transition costs, severance
costs and expenses;
(ix) costs and expenses not in the ordinary course of business relating to
pre-opening and opening costs for stores, and signing, retention and completion
bonuses,
(x) one-time start up costs related to new business ventures, costs incurred in
connection with strategic initiatives, business optimization costs and costs
incurred in connection with non-recurring product and intellectual property
development,
(xi) minority interest expense and any other deductions attributable to minority
interests,
(xii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such cash receipts or
netting arrangement were deducted in the calculation of Consolidated EBITDA
pursuant to clause (c) below for any previous period and not otherwise added
back,
(xiii) any costs or expenses incurred by the ABL Administrative Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or stockholders agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the ABL
Administrative Borrower or net cash proceeds of issuances of Capital Stock of
the ABL Administrative Borrower (other than Disqualified Capital Stock), and




        

--------------------------------------------------------------------------------

17


(xiv) cost savings, operating expense reductions, other operating improvements
and synergies relating to Pro Forma Transactions (to the extent permitted by
Section 1.5(c)) and minus,
(c) to the extent included in determining Consolidated Net Income for such
period the sum of:
(i) interest income on cash and Cash Equivalents and other similar securities
(except to the extent deducted in determining total interest expense),
(ii) any unusual or non-recurring income or gains,
(iii) any other non-cash income (other than amounts accrued in the ordinary
course of business consistent under accrual-based revenue recognition procedures
in accordance with GAAP) excluding any such income that represents the reversal
of any accrual of, or cash reserve for, anticipated cash charges that reduced
Consolidated EBITDA in any prior period, and
(iv) all cash payments made during such period on account of non-cash charges
added to Consolidated Net Income pursuant to clause (b)(vii) above in such
period or in a prior period,
all as determined on a consolidated basis. The aggregate amount of add backs
made pursuant to clause (b)(viii), (ix), (x) and (xiv) in any Test Period shall
not exceed 10% of Consolidated EBITDA for such Test Period (calculated prior to
giving effect to such capped add back, but after giving effect to all other add
backs).
“Consolidated Net First Lien Leverage Ratio”: as at any date of determination,
the ratio of (a) (i) the aggregate principal amount of Consolidated Total Debt
on such date (including, for the avoidance of doubt, any Term Loans, Revolving
Credit Loans and FILO Term Loans) that is secured by Liens on any assets of the
ABL Administrative Borrower or its Restricted Subsidiaries that are not
contractually subordinated in right of security to any other Liens on such
assets less (ii) the aggregate amount of Unrestricted Cash (not to exceed
$150,000,000) on such date to (b) Consolidated EBITDA of the ABL Administrative
Borrower and its Restricted Subsidiaries for the Test Period most recently ended
on or prior to such date.
“Consolidated Net Income”: of the ABL Administrative Borrower for any period,
the consolidated net income (or loss) of the ABL Administrative Borrower and its
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP; provided, that in calculating Consolidated Net Income of
the ABL Administrative Borrower and its consolidated Restricted Subsidiaries for
any period, there shall be excluded, without duplication,
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the ABL Administrative Borrower or is merged into or
consolidated with the ABL Administrative Borrower or any of its Restricted
Subsidiaries,
(b) the income (or deficit) of any Person (other than a Restricted Subsidiary of
the ABL Administrative Borrower) in which the ABL Administrative Borrower or any
of its




        

--------------------------------------------------------------------------------

18


Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the ABL Administrative Borrower or a
Restricted Subsidiary in the form of dividends or distributions,
(c) solely for the purpose of determining Excess Cash Flow, the undistributed
earnings of any Restricted Subsidiary of the ABL Administrative Borrower (other
than a Subsidiary Guarantor) to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than any Loan
Document or any Term Loan Document) or Requirement of Law applicable to such
Restricted Subsidiary unless such restriction or prohibition with respect to the
declaration or payment of dividends or similar distributions has been legally
waived (provided that Consolidated Net Income will be increased by the amount of
dividends or other distributions to the ABL Administrative Borrower or a
Restricted Subsidiary not subject to such restriction or prohibition in respect
of such period, to the extent not already included therein),
(d) any net unrealized gains and losses resulting from obligations under Hedge
Agreements or other derivative instruments and the application of Statement of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging),
(e) effects of adjustments (including the effects of such adjustments pushed
down to the ABL Administrative Borrower and the Restricted Subsidiaries) in the
inventory, property and equipment, software, goodwill, intangible assets,
in-process research and development, deferred revenue and debt line items
thereof in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes,
(f) any net after-tax non-cash income (or loss) from discontinued operations,
(g) any net after-tax gains or losses attributable to asset Dispositions
(including any Disposition of any Capital Stock of any Person) (in each case,
other than in the ordinary course of business, as determined in good faith by
the ABL Administrative Borrower),
(h) any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP,
(i) any net after-tax extraordinary gains or losses or expenses, and
(j) any net gain or loss resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from hedging agreements for currency exchange risk) and any
foreign currency translation gains or losses.
In addition, to the extent not already included in the Consolidated Net Income
of such Person or its Subsidiaries, notwithstanding anything to the contrary in
the foregoing (but




        

--------------------------------------------------------------------------------

19


without duplication of any of the foregoing exclusions and adjustments),
Consolidated Net Income shall include the amount of (i) proceeds received from
business interruption insurance in respect of expenses, charges or losses with
respect to business interruption and (ii) reimbursements of any expenses and
charges in connection with any Investment or any sale, conveyance, transfer or
other disposition of assets permitted hereunder to the extent reducing
Consolidated Net Income that are actually received and covered by third-party
indemnification or other reimbursement provisions.
“Consolidated Net Senior Secured Leverage Ratio”: as at any date of
determination, the ratio of (a)(i) the aggregate principal amount of
Consolidated Total Debt on such date that is secured by Liens on any assets of
the ABL Administrative Borrower or its Restricted Subsidiaries less (ii) the
aggregate amount of Unrestricted Cash (not to exceed $150,000,000) on such date
to (b) Consolidated EBITDA of the ABL Administrative Borrower and its Restricted
Subsidiaries for the Test Period most recently ended on or prior to such date.
“Consolidated Net Total Leverage Ratio”: as at any date of determination, the
ratio of (a)(i) the aggregate principal amount of Consolidated Total Debt on
such date less (ii) the aggregate amount of Unrestricted Cash (not to exceed
$150,000,000) on such date to (b) Consolidated EBITDA of the ABL Administrative
Borrower and its Restricted Subsidiaries for the Test Period most recently ended
on or prior to such date.
“Consolidated Total Debt”: at any date an amount equal to the sum of, without
duplication, (a)  the aggregate outstanding principal amount of all Indebtedness
of the ABL Administrative Borrower and its Restricted Subsidiaries at such date
that would be classified as a liability on the consolidated balance sheet of the
ABL Administrative Borrower, in accordance with GAAP, consisting of Indebtedness
for borrowed money (other than intercompany Indebtedness (i) among Parent and
its Subsidiaries and (ii) between Holdings and any of its Subsidiaries to the
extent (in the case of this clause (ii)) outstanding on the Closing Date),
unreimbursed obligations in respect of drawn letters of credit, Capital Lease
Obligations and Indebtedness secured by Purchase Money Security Interests and
(b) the aggregate outstanding principal amount of the Convertible Senior Notes
(or, without duplication of clause (a), any refinancing thereof with
Indebtedness for which the ABL Administrative Borrower or any of its Restricted
Subsidiaries is an obligor); provided that (x) any unreimbursed amount under
letters of credit shall not be counted as Consolidated Total Debt until
expiration of the applicable reimbursement period after such amount is drawn (it
being understood that any borrowing of loans, whether automatic or otherwise, to
fund such reimbursement shall be counted) and (y) any Indebtedness that has been
legally defeased or Effectively Discharged or in respect of which satisfaction
or discharge has taken place will not constitute “Consolidated Total Debt”.
“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets of the ABL Administrative Borrower on such date less (b)
Consolidated Current Liabilities of the ABL Administrative Borrower on such
date.
“Contractual Obligation”: with respect to any Person, any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its Property is bound.




        

--------------------------------------------------------------------------------

20


“Convertible Notes Indenture”: as defined in the definition of “Convertible
Senior Notes”.
“Convertible Notes Trustee”: as defined in the definition of “Convertible Senior
Notes”.
“Convertible Senior Notes”: the 1.50% Convertible Senior Notes due August 15,
2020 issued under that certain indenture dated as of August 10, 2015, among
Holdings, Parent, the ABL Administrative Borrower and the other subsidiaries
party thereto, and Bank of New York Mellon Trust Company, N.A., as trustee (the
“Convertible Notes Trustee” and such indenture, the “Convertible Notes
Indenture”) and having an aggregate outstanding principal amount not to exceed
(i) $190,000,000 less (ii) any repayments, prepayments, retirements, reductions,
redemptions or other acquisitions thereof following the Closing Date.
“Cost”: the calculated cost of purchases, based upon the ABL Administrative
Borrower’s accounting practices as reflected in the most recent financial
statements delivered pursuant to Section 5.1(a).
“Covenant Trigger Date”: any date that Availability falls below the greater of
(a) 12.5% of the Line Cap and (b) $12,500,000.
“Credit Card Processor”: any Person (other than a Loan Party or any Affiliate of
any Loan Party) who issues or whose members or Affiliates issue credit or debit
cards, including MasterCard or VISA bank credit or debit cards or other bank
credit or debit cards issued through MasterCard International, Inc., Visa,
U.S.A., Inc. or Visa International and American Express, Discover, Diners Club
and Carte Blanche.
“Credit Card Processor Accounts”: accounts, receivables and/or payment
intangibles owing to a Loan Party from a Credit Card Processor, which shall
include in any event payments owing to any Loan Party from a Credit Card
Processor that constitute proceeds from the sale or disposition of Inventory of
the Loan Parties in the ordinary course of business.
“Credit Party”: the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.
“Cure Amount”: as defined in Section 7.2.
“Cure Contributions”: as defined in Section 7.2.
“Cure Date”: as defined in Section 7.2.
“Cure Right”: as defined in Section 7.2.
“Cure Securities”: as defined in Section 7.2.
“Customary Intercreditor Agreement”: (a) to the extent executed in connection
with the incurrence of Indebtedness by a Loan Party secured by Liens on the
Collateral which are intended to be pari passu with any Liens on the Collateral
securing the Term Loan Obligations




        

--------------------------------------------------------------------------------

21


(but without regard to the control of remedies or application of payments), (i)
the ABL Intercreditor Agreement, and (ii) if there are any Junior Lien
Obligations outstanding at the time of such incurrence of secured Indebtedness,
the Junior Lien Intercreditor Agreement, (b) to the extent executed in
connection with the incurrence of secured Indebtedness by a Loan Party, the
Liens on the Collateral securing which are intended to be pari passu with any
Liens on the Collateral securing the Obligations (but without regard to the
control of remedies), (i) the Pari Passu FILO Intercreditor Agreement, (ii) the
ABL Intercreditor Agreement and (iii) if there are any Junior Lien Obligations
outstanding at the time of such incurrence of secured Indebtedness, the Junior
Lien Intercreditor Agreement and (c) to the extent executed in connection with
the incurrence of Junior Lien Obligations, the Junior Lien Intercreditor
Agreement.
“Customer Credit Liabilities”: at any time, the aggregate remaining balance at
such time of (1) outstanding gift certificates and gift cards of the Borrowers
and the Canadian Guarantor entitling the holder thereof to use all or a portion
of the certificate or gift card to pay all or a portion of the purchase price
for any Inventory and (2) outstanding merchandise credits of the Borrowers and
the Canadian Guarantor, net of any dormancy reserves maintained by the Borrowers
and the Canadian Guarantor on their books and records in the ordinary course of
business.
“Customer Credit Liability Reserves”: as of any date, an amount equal to 50% (or
such lesser percentage as determined by the Administrative Agent in its
Permitted Discretion based on the redemption history of the gift certificates,
gift cards and merchandise credits of the Borrowers) of the Customer Credit
Liabilities as reflected in the Borrowers’ and the Canadian Guarantor’s books
and records.
“Customer Deposits”: at any time, the aggregate balance at such time of
outstanding customer deposits of the Borrowers and the Canadian Guarantor, net
of any dormancy reserves maintained by the Borrowers and the Canadian Guarantor
on their books and records in the ordinary course of business consistent with
past practices.
“Customer Deposits Reserve”: as of any date, an amount equal to 100% of the
Customer Deposits as reflected in the Borrowers’ and the Canadian Guarantor’s
books and records.
“Customs Broker Agreement”: an agreement, in form reasonably satisfactory to the
Administrative Agent, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Administrative Agent and agrees, upon
notice from the Administrative Agent, to hold and dispose of such Inventory
solely as directed by the Administrative Agent.
“DDA”: any checking or other demand deposit account maintained by the Loan
Parties where the cash proceeds of Eligible Accounts Receivable, Eligible Credit
Card Receivables and Eligible Gift Card Receivables and the proceeds of sales of
Eligible Inventory are deposited.
“Debtor Relief Laws”: the Bankruptcy Code of the United States, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the




        

--------------------------------------------------------------------------------

22


Winding Up and Restructuring Act (Canada) and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.
“Declining Lender”: as defined in Section 2.13(e).
“Declined Proceeds: as defined in Section 2.13(f).
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: any Lender that (a) has failed, within three Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the ABL Administrative Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the Administrative
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans (unless
such Lender indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
receipt of such certification in form and substance reasonably satisfactory to
the Administrative Agent, or (d) has become the subject of a Bankruptcy Event or
Bail-in Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
ABL Administrative Borrower and each other Lender promptly following such
determination.
“Designated Cash Management Reserve”: as of any date, such reserves as the
Administrative Agent determines in its Permitted Discretion to reflect (and in
no event to exceed) the then aggregate outstanding cash management exposure of
all Cash Management Banks to the relevant Loan Parties under all Cash Management
Obligations.




        

--------------------------------------------------------------------------------

23


“Designated Disbursement Account”: as defined in Section 5.17(c).
“Designated Hedging Agreement”: Specified Hedge Agreements that are designated
by the Qualified Counterparty and the ABL Administrative Borrower in writing to
the Administrative Agent as a “Designated Hedging Agreement” and the Qualified
Counterparty shall have provided the MTM value on the date of such designation.
“Designated Hedging Reserve”: as of any date, such reserves as the
Administrative Agent determines in its Permitted Discretion to reflect (and in
no event to exceed) the then aggregate outstanding mark-to-market (“MTM”)
exposure owed by the relevant Loan Parties to all Qualified Counterparties under
all Designated Hedging Agreements. Such exposure shall be the sum of the
positive aggregate MTM values to each Qualified Counterparty of all Designated
Hedging Agreements with such Qualified Counterparty outstanding at the time of
the relevant calculation. The aggregate MTM value to a Qualified Counterparty of
all Designated Hedging Agreements with such Qualified Counterparty shall be
calculated (1) on a net basis by taking into account the netting provision
contained in the ISDA Master Agreement (or other similar agreement) with such
Qualified Counterparty and (2) if applicable, by taking into account any master
netting agreement or arrangement in place among such Qualified Counterparty, any
Subsidiary or Affiliate thereof that is also party to a Designated Hedging
Agreement and the relevant Loan Party, in which case the positive aggregate MTM
value of all relevant Designated Hedging Agreements to such Qualified
Counterparty and such Subsidiaries or Affiliates who are parties to such master
netting agreements shall be calculated in respect of all of the relevant
Designated Hedging Agreements on a net basis across all such Designated Hedging
Agreements, provided that the ABL Administrative Borrower (a) certifies to the
Administrative Agent that such master netting agreement shall apply to all such
Designated Hedging Agreements in all cases including upon the occurrence of an
event of default by the relevant Loan Party in respect of any such Designated
Hedging Agreement and (b) upon request, provides to the Administrative Agent a
copy of the master netting agreement. In calculating the positive aggregate MTM
value to a Qualified Counterparty, the value of collateral (other than any
Collateral) posted to such Qualified Counterparty in respect of such Designated
Hedging Agreements shall be taken into account, such that the value of such
collateral shall reduce the MTM value of such Designated Hedging Agreements that
is out-of-the-money to the relevant Loan Party by an amount equal to (i) the
amount of cash collateral or (ii) the value of non-cash collateral with such
value as determined by the relevant Qualified Counterparty or the relevant
valuation agent in accordance with the relevant credit support annex or other
collateral agreement (for the avoidance of doubt, taking into account any
haircut provision applicable to such non-cash collateral), provided that the ABL
Administrative Borrower shall provide any supporting documentation for such
value as may be reasonably requested by the Administrative Agent. For the
avoidance of doubt, if the MTM value of all Designated Hedging Agreements with a
Qualified Counterparty is a negative amount to such Qualified Counterparty
(i.e., if all such Designated Hedging Agreements with such Qualified
Counterparty are in-the-money to the relevant Loan Party on a net basis), such
MTM value shall be treated as zero in calculating the amount of the Designated
Hedging Reserves. The MTM value of a Designated Hedging Agreement for this
purpose shall be calculated and provided to the Administrative Agent, the
relevant Loan Party and the ABL Administrative Borrower together with the
supporting calculations therefor promptly (but in any case not later than three
Business Days) following (x) the last calendar day of each calendar month and
(y) such other date on which a request was




        

--------------------------------------------------------------------------------

24


made by the Administrative Agent, the relevant Loan Party or ABL Administrative
Borrower, as applicable, for such MTM value, which shall be used by the
Administrative Agent in calculating the relevant portion of the Designated
Hedging Reserves. If a Qualified Counterparty fails to provide the MTM value of
a Designated Hedging Agreement within the relevant timeframe specified above,
then the Administrative Agent (I) shall give the ABL Administrative Borrower
notice thereof within three Business Days from the date such Qualified
Counterparty was required to provide such MTM value and (II) may (but is not
obligated to) provide, upon receiving from the ABL Administrative Borrower or
the relevant Loan Party all of the information reasonably determined by the
Administrative Agent as being necessary to determine the MTM value of the
relevant Designated Hedging Agreement, a proposed MTM value of the relevant
Designated Hedging Agreement within such three Business Day period. If the
Administrative Agent agrees to provide such a proposed MTM value and the ABL
Administrative Borrower does not notify the Administrative Agent within three
Business Days from receipt thereof that it does not agree with such MTM value,
then the Administrative Agent shall use such MTM value in calculating the
relevant portion of the Designated Hedging Reserves.
“Dilution Factors”: without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, discounts, returns,
adjustments, allowances, bad debt write-offs and other non-cash credits
(including all volume discounts, trade discounts and rebates) that are recorded
to reduce Accounts of the Borrowers and the Canadian Guarantor in a manner
consistent with current and historical accounting practices of the Borrowers and
the Canadian Guarantor.
“Dilution Ratio”: at any time, the amount (expressed as a percentage) equal to
(1) the aggregate amount of the applicable Dilution Factors in respect of the
Accounts of the Borrowers and the Canadian Guarantor for the most recently ended
12 fiscal month period divided by (2) total gross sales of the Borrowers and the
Canadian Guarantor for such most recently ended 12 fiscal month period; provided
that (a) at any time the Dilution Ratio is calculated to be 5% or less, such
Dilution Ratio will be deemed to be zero and (b) at any time the Dilution Ratio
is calculated to be greater than 5%, such Dilution Ratio shall be limited to the
actual incremental percentage above 5%.
“Dilution Reserve”: at any date, the product of (1) the applicable Dilution
Ratio at such time multiplied by (2) the aggregate amount of Eligible Accounts
Receivable at such time.
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding Liens); and the terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (i)
matures or is mandatorily redeemable (other than solely for Capital Stock which
is not otherwise Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, (ii) is redeemable at the option of the holder thereof
(other than solely for Capital Stock which is not otherwise Disqualified Capital
Stock), in whole or in part, (iii) provides for the scheduled payments or
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that




        

--------------------------------------------------------------------------------

25


would constitute Disqualified Capital Stock, in each case, prior to the date
that is 91 days after the then Latest Maturity Date at the time of issuance,
except, in the case of clauses (i) and (ii), if as a result of a change of
control event or asset sale or other Disposition or casualty event, so long as
any rights of the holders thereof to require the redemption thereof upon the
occurrence of such a change of control event or asset sale or other Disposition
or casualty event are subject to the prior payment in full of the Obligations;
provided that if such Capital Stock is issued pursuant to a plan for the benefit
of employees of Parent, the ABL Administrative Borrower or any of its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by Parent, the ABL Administrative Borrower or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
“Disqualified Institution”:
(a)    any Person that is or controls a competitor of the ABL Administrative
Borrower or any of its Subsidiaries and is identified by the ABL Administrative
Borrower in writing to the Administrative Agent from time to time on or after
the Closing Date; or
(b)    any Affiliate of any of the foregoing Persons that is (i) reasonably
identifiable solely on the basis of the similarity of such Affiliate’s name (but
excluding any such Affiliate that is primarily engaged in, or that advises funds
or other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which such foregoing
Person does not, directly or indirectly, possess the power to direct or cause
the direction of the investment policies of such Affiliate) or (ii) identified
by the ABL Administrative Borrower to the Administrative Agent in writing from
time to time on or after the Closing Date;
provided that any updates, modifications, deletions and/or supplements to the
list of Disqualified Institutions, including the designation of any Disqualified
Institution after the Closing Date pursuant to clause (a) or clause (b) above,
(x) shall not apply retroactively to disqualify any Lender that has previously
acquired an assignment or participation interest in any Revolving Credit Loan,
Revolving Credit Commitment or FILO Term Loan (or that is a party to a pending
assignment or participation as of the date of such designation), (y) shall be
delivered by the ABL Administrative Borrower to JPMDQ_Contact@jpmorgan.com (and
failure to so deliver any such update, modification, deletion and/or supplement
shall render such update, modification, deletion and/or supplement not received
and ineffective) and (z) shall become effective three Business Days after such
update, modification, deletion and/or supplement is delivered in accordance with
the foregoing clause (y).
“Distribution Centers”: the list of locations set forth on Schedule 1.1(a) as of
the Closing Date.
“Distribution Condition”: with respect to any particular action as to which the
satisfaction of the Distribution Condition is being determined, after giving
effect to the taking of such action (and the Distribution Condition will be
deemed to be satisfied with respect to such




        

--------------------------------------------------------------------------------

26


action if), (1) no Event of Default has occurred and is continuing or would
immediately result from such action, (2) Availability on a pro forma basis on
the date of such proposed action and average daily Availability for the 30-day
period prior to such action (calculated on a pro forma basis assuming such
action occurred on the first day of such 30-day period), in each case, would be
at least the greater of (a) 15% of the Line Cap then in effect and (b)
$15,000,000, (3) the Fixed Charge Coverage Ratio would be at least 1.0 to 1.0 on
a Pro Forma Basis giving effect to the subject action; provided that compliance
with the Fixed Charge Coverage Ratio will not be required if after giving effect
to the taking of such action, Availability on a pro forma basis on the date of
such proposed action and average daily Availability for the 30-day period prior
to such action (calculated on a pro forma basis assuming such action occurred on
the first day of such 30-day period), in each case, would be at least the
greater of (a) 20% of the Line Cap then in effect and (b) $20,000,000, and (4)
the Administrative Agent has received a certificate from a Responsible Officer
of the ABL Administrative Borrower certifying as to the calculations and
satisfaction of the conditions set forth in foregoing clauses (1) through and
including (3) above.
“Dollars” and “$”: lawful currency of the United States of America.
“Domestic Subsidiary”: a Restricted Subsidiary that is incorporated, organized
or otherwise formed under the laws of the United States, any State thereof or
the District of Columbia.
“Dominion Account”: as defined in Section 5.17.
“ECF Percentage”: with respect to any Excess Cash Flow Period, 75%; provided
that the ECF Percentage shall be 50% if the Consolidated Net First Lien Leverage
Ratio as of the last day of such Excess Cash Flow Period is less than 3.25 to
1.00.
“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effectively Discharged,” “Effectively Discharge” and “Effective Discharge”:
with respect to the Convertible Senior Notes, that (i) there has been
irrevocably deposited with the Convertible Notes Trustee, for the benefit of the
holders of the Convertible Senior Notes (it being understood that the
Administrative Agent and the Lenders shall be third party beneficiaries of such
irrevocable deposit arrangement), cash in an amount equal to the sum of all
remaining interest and principal payments due on the Convertible Senior Notes
(together with any other cash consideration due in respect of each conversion of
Convertible Senior Notes that has not




        

--------------------------------------------------------------------------------

27


been fully settled as of the time of such deposit) with irrevocable instructions
from Holdings that the Convertible Notes Trustee make such payments to the
holders of the Convertible Senior Notes as the same becomes due in accordance
with the Convertible Notes Indenture (provided, however, that (x) such deposit
may instead be made with an escrow agent with irrevocable instructions to make
such payments to the Convertible Notes Trustee, for the benefit of the holders
of the Convertible Senior Notes (it being understood that the Administrative
Agent and the Lenders shall be third party beneficiaries of such irrevocable
deposit arrangement), as the same becomes due in accordance with the Convertible
Notes Indenture; and (y) in either case, such deposit may be subject to
arrangements (which arrangements shall be reasonably satisfactory to the
Administrative Agent and shall, among other things, provide that neither the ABL
Administrative Borrower nor any of its Subsidiaries shall have any rights in any
amounts so deposited while such funds remain on deposit) whereby any cash or
other property not necessary to pay amounts due on the Convertible Senior Notes
as they become due (1) shall be returned to Holdings after none of the
Convertible Senior Notes remain outstanding (it being understood that neither
the ABL Administrative Borrower nor any of its Subsidiaries shall have any
rights to such funds prior to such time) and (2) thereafter, if such deposit was
originally funded with the proceeds of Restricted Payments or repayments of
Junior Debt made by the ABL Administrative Borrower, shall promptly upon receipt
thereof by Holdings be returned or otherwise contributed to the ABL
Administrative Borrower); and (ii) Holdings has (or is deemed to have)
irrevocably elected, pursuant to Section 14.02(e) of the Convertible Notes
Indenture, that the “Settlement Method” applicable to all subsequent conversions
of the Convertible Senior Notes will be either “Physical Settlement” or
“Combination Settlement” with a “Specified Dollar Amount” (as such terms are
defined in the Convertible Notes Indenture) of no more than $1,000 per $1,000
principal amount of Convertible Senior Notes.
“Eligible Accounts Receivable”: all Accounts (other than Credit Card Processor
Accounts and Gift Card Accounts) of the Borrowers and the Canadian Guarantor
that constitute proceeds from the sale or disposition of Inventory (net of
volume rebates) in the ordinary course of business and that are reflected in the
most recent Borrowing Base Certificate (it being understood that no Reserves
will be established that are duplicative of the eligibility criteria below),
except that no Account will be an Eligible Account Receivable if:
(1)    such Account has been outstanding for more than 90 days after the
original invoice date or more than 60 days after the original due date relating
to such invoice;
(2)    such Account is owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (1) above;
(3)    such Account is owed by an Account Debtor that is an Affiliate of any
Loan Party or an employee or agent of any Loan Party or any Affiliate of any
Loan Party;
(4)    such Account is owed by an Account Debtor who is either (i) the United
States or any department, agency, or instrumentality of the United States or the
federal government of Canada or any department, agency, crown corporation or
instrumentality thereof (exclusive, however, of Accounts with respect to which
Borrowers or the Canadian Guarantor have complied, to the reasonable
satisfaction of the Administrative Agent, with the Assignment of Claims Act, 31




        

--------------------------------------------------------------------------------

28


USC §3727 or the Financial Administration Act (Canada), as applicable), or (ii)
any state of the United States or province or territory of Canada or any other
Governmental Authority not covered by the preceding clause (i) (exclusive,
however, of Accounts with respect to which (x) the Borrowers or the Canadian
Guarantor have complied with any applicable State, provincial or local laws
comparable to the foregoing) or (y) provincial or local law does not restrict or
render ineffective assignment of such Accounts;
(5)    such Account is owed by an Account Debtor whose total obligations
together with those of its Affiliates owing to Loan Parties exceed 15% of all
Eligible Accounts Receivable, to the extent of the obligations owing by such
Account Debtor and its Affiliates in excess of such percentage; provided, that
in each case, the amount of Eligible Accounts Receivable that are excluded
because they exceed the foregoing percentage shall be determined by
Administrative Agent based on all of the otherwise Eligible Accounts Receivable
of all types prior to giving effect to any eliminations based upon the foregoing
concentration limit;
(6)    such Account is not subject to the first priority (other than a Lien
permitted under Section 6.3(a), 6.3(b), 6.3(i), 6.3(j), 6.3(m), 6.3(cc) or
6.3(ee)), valid and perfected Lien of the Administrative Agent as to such
Account;
(7)    a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than (a) Liens granted to the Administrative Agent,
for its own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, (b) a Lien permitted under Section 6.3(a), 6.3(b), 6.3(i),
6.3(j), 6.3(m), 6.3(cc) or 6.3(ee) or other Permitted Lien arising by operation
of law, or (c) a Lien that is permitted under Section 6.3(q)(iii), 6.3(s),
6.3(v), 6.3(x), 6.3(y), 6.3(dd), 6.3(ff), 6.3(hh) or 6.3(ii) and, in each case,
junior in priority to the Liens securing the Obligations;
(8)    (i) such Account does not constitute the legal, valid and binding
obligation of the applicable Account Debtor enforceable in accordance with its
terms or (ii) such Account arises in a transaction wherein the goods are placed
on consignment or are sold pursuant to a guaranteed sale, a sale or return, a
sale on approval, a bill and hold, or any other terms by reason of which the
payment by the Account Debtor may be conditional;
(9)    such Account is owing by a supplier or creditor or is otherwise disputed,
or a claim, counterclaim, discount, deduction, reserve, allowance, recoupment or
offset has been asserted with respect thereto by the applicable Account Debtor
(in each case, only to the extent of the relevant dispute, claim, counterclaim,
discount, deduction, reserve, allowance, recoupment or offset);
(10)    such Account is owed by an Account Debtor that is subject to a
bankruptcy proceeding of the type specified in Section 7.1(f) or that is
liquidating, dissolving or winding up its affairs or otherwise deemed not
creditworthy by the Administrative Agent in its Permitted Discretion;
(11)    such Account does not conform with a covenant or representation
contained in this Agreement or the Guarantee and Collateral Agreement as to such
Account;




        

--------------------------------------------------------------------------------

29


(12)    such Account is evidenced by Chattel Paper or an Instrument (each as
defined in the Guarantee and Collateral Agreement) of any kind, or has been
reduced to judgment;
(13)    such Account includes a billing for interest, fees or late charges, but
ineligibility will be limited to the extent thereof;
(14)    such Account arises out of the Pfizer prepaid customer stability program
(for so long as the revenue related thereto constitutes deferred revenue);
(15)    such Account is owed by an Account Debtor which is owed sums by the ABL
Administrative Borrower and its Restricted Subsidiaries (with ineligibility
limited to the amount owed to such Account Debtor by the ABL Administrative
Borrower and its Restricted Subsidiaries);
(16)    such Account is owed by a franchisee which is in default under its
franchise agreement (to the extent a Reserve has not otherwise been established
with respect thereto);
(17)    such Account represents amounts owed by the national advertising fund
related to marketing activities of the ABL Administrative Borrower and its
Subsidiaries;
(18)    such Account represents interest, principal or finance charges owed by
franchisees;
(19)    such Account represents rent due from franchisees;
(20)    such Account is owed by an Account Debtor that is a Sanctioned Person or
on any specially designated nationals list maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or a similar list maintained by the Government of Canada, or, to the
knowledge of the ABL Administrative Borrower, the applicable Borrower or
Canadian Guarantor is not able to bring suit or enforce remedies against the
Account Debtor through judicial or arbitral process;
(21)    such Account is owed by an Account Debtor that is organized outside of
the United States or Canada, unless (x) such Account is supported by a letter of
credit (delivered to and directly drawable by the Administrative Agent)
reasonably satisfactory to the Administrative Agent, or (y) the billing in
respect of such Account is made to a branch or office of such Account Debtor
that is located in the United States or Canada;
(22)    the goods giving rise to such Account have not been delivered to the
Account Debtor or to a third party (to the extent title passes to the Account
Debtor upon delivery to such third party), the goods giving rise to such Account
have been returned by the Account Debtor, or it otherwise does not represent a
final sale (it being understood that the returnability of good will not give
rise to a transaction not representing a final sale) or title to the goods has
not passed to the Account Debtor;




        

--------------------------------------------------------------------------------

30


(23)    its payment has been extended beyond the terms set forth in the invoice
related thereto (and in any event if its payment has been extended beyond 90
days after the original invoice date or 60 days after the original due date
relating to such invoice);
(24)    such Account is an Account in respect of which there are unapplied
collections (with ineligibility limited to the amount of such unapplied
collections);
(25)    such Account is owed by an Account Debtor with respect to which return
reserves are maintained (with ineligibility limited to the amount of such
reserve); or
(26)    such account has been or is required to be charged or written off as
uncollectible in accordance with GAAP.
If any Account at any time ceases to be an Eligible Accounts Receivable, then
such Account will promptly be excluded from the calculation of the Borrowing
Bases.
Notwithstanding anything to the contrary herein, Eligible Accounts Receivable
shall include Eligible Gift Card Receivables after the delivery to the
Administrative Agent of a field examination in respect thereof that is
reasonably satisfactory to the Administrative Agent and addressed to the
Administrative Agent (and, for the avoidance of doubt, Eligible Accounts
Receivable shall not include Eligible Gift Card Receivables at any time prior to
the delivery of such field examination).
“Eligible Assignee”: (i) any Lender, any Affiliate of a Lender and any Approved
Fund and (ii) any commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) and which extends credit or buys loans in the
ordinary course, other than, in each case, a natural person, a Defaulting Lender
or a Disqualified Institution. For the avoidance of doubt, (x) Disqualified
Institutions shall be subject to Section 9.4(h) and (y) in no event shall
Parent, the ABL Administrative Borrower or any of their Subsidiaries or
Affiliates be an Eligible Assignee.
“Eligible Credit Card Receivables”: all Credit Card Processor Accounts (net of
all associated fees) of the Borrowers and the Canadian Guarantor that constitute
proceeds from the sale or disposition of Inventory in the ordinary course of
business and that are reflected in the most recent Borrowing Base Certificate
(it being understood that no Reserves will be established that are duplicative
of the eligibility criteria below), except that no Credit Card Processor Account
will be an Eligible Credit Card Receivable if:
(1)    such Credit Card Processor Account has been outstanding for more than
five Business Days from the date of sale;
(2)    such Credit Card Processor Account is not subject to the first priority
(other than a Lien permitted under Section 6.3(a), 6.3(b), 6.3(i), 6.3(j),
6.3(m), 6.3(cc) or 6.3(ee)), valid and perfected Lien of the Collateral Agent as
to such Credit Card Processor Account;
(3)    a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than (a) Liens granted to the Administrative Agent,
for its own benefit and




        

--------------------------------------------------------------------------------

31


the benefit of the other Secured Parties pursuant to the Security Documents,
(b) a Lien permitted under Section 6.3(a), 6.3(b), 6.3(i) 6.3(j), 6.3(m),
6.3(cc) or 6.3(ee) or other Permitted Lien arising by operation of law, or (c) a
Lien that is permitted under Section 6.3(q)(iii), 6.3(s), 6.3(v), 6.3(x),
6.3(y), 6.3(dd), 6.3(ff), 6.3(hh) or 6.3(ii) and, in each case, junior in
priority to the Liens securing the Obligations);
(4)    such Credit Card Processor Account does not constitute the legal, valid
and binding obligation of the applicable Credit Card Processor enforceable in
accordance with its terms;
(5)    such Credit Card Processor Account is disputed, or a claim, counterclaim,
discount, deduction, reserve, allowance, recoupment, offset or chargeback has
been asserted with respect thereto by the applicable Credit Card Processor (but
only to the extent of such dispute, claim, counterclaim, discount, deduction,
reserve, allowance, recoupment, offset or chargeback);
(6)    such Credit Card Processor Account is owed by a Credit Card Processor
that is subject to a bankruptcy proceeding of the type specified in
Section 7.1(f) or that is liquidating, dissolving or winding up its affairs or
otherwise deemed not creditworthy by the Administrative Agent in its Permitted
Discretion;
(7)    such Credit Card Processor Account does not conform with a covenant or
representation contained in this Agreement or the Guarantee and Collateral
Agreement as to such Credit Card Processor Account;
(8)    such Credit Card Processor Account is evidenced by Chattel Paper or an
Instrument (each as defined in the Guarantee and Collateral Agreement) of any
kind, or has been reduced to judgment;
(9)    such Credit Card Processor Account includes a billing for interest, fees
or late charges, but ineligibility will be limited to the extent thereof;
(10)    such Credit Card Processor Account is owed by a Credit Card Processor
that is organized outside of the U.S. or Canada; or
(11)    such Credit Card Processor Account has been or is required to be charged
or written off as uncollectible in accordance with GAAP.
Anything contained herein to the contrary notwithstanding, for purposes of
determining the amount of Eligible Credit Card Receivables in the Borrowing
Bases at any time, any Credit Card Processor Account that otherwise meets the
requirements for Eligible Credit Card Receivables may be included in such
calculation even though the same does not constitute proceeds from the sale or
disposition of Inventory; provided that such amount will be subject to
adjustment as may be required by the Administrative Agent at any time and from
time to time to reflect such fact. To the extent requested by the Administrative
Agent, a notice reasonably satisfactory to the Administrative Agent and the ABL
Administrative Borrower shall be sent to each Credit Card Processor with respect
to the Liens created under the Security Documents.




        

--------------------------------------------------------------------------------

32


If any Credit Card Processor Account at any time ceases to be an Eligible Credit
Card Receivable, then such Credit Card Processor Account will promptly be
excluded from the calculation of the Borrowing Bases.
“Eligible Gift Card Receivables”: all Gift Card Accounts of the Borrowers and
the Canadian Guarantor that constitute proceeds from the sale or disposition of
Loan Party gift cards pursuant to a Gift Card Agreement and that are reflected
in the most recent Borrowing Base Certificate, except that no Gift Card Account
will be an Eligible Gift Card Receivable if:
1.such Gift Card Account has been outstanding for more than 90 days from the
date of sale of the relevant gift cards;
2.such Gift Card Account is not subject to the first priority (subject to a Lien
permitted under Section 6.3(a), 6.3(b), 6.3(i), 6.3(j), 6.3(m), 6.3(cc) or
6.3(ee)), valid and perfected Lien of the Collateral Agent as to such Account;
3.a Loan Party does not have good, valid and marketable title thereto, free and
clear of any Lien (other than (a) Liens granted to the Collateral Agent, for its
own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, (b) a Lien permitted under Section 6.3(a), 6.3(b), 6.3(i),
6.3(j), 6.3(m), 6.3(cc) or 6.3(ee), or other Permitted Lien arising by operation
of law, or (c) a Lien that is permitted under Section 6.3(q)(iii), 6.3(s),
6.3(v), 6.3(x), 6.3(y), 6.3(dd), 6.3(ff), 6.3(hh) or 6.3(ii) and, in each case,
junior in priority to the Liens securing the Obligations);
4.such Gift Card Account does not constitute the legal, valid and binding
obligation of the applicable Gift Card Administrator enforceable in accordance
with its terms;
5.such Gift Card Account is disputed, or a claim, counterclaim, discount,
deduction, reserve, allowance, recoupment, offset or chargeback has been
asserted with respect thereto by the applicable Gift Card Administrator (but
only to the extent of such dispute, claim, counterclaim, discount, deduction,
reserve, allowance, recoupment, offset or chargeback);
6.such Gift Card Account is owed by a Gift Card Administrator that is subject to
a bankruptcy proceeding of the type specified in Section 7.1(f) or that is
liquidating, dissolving or winding up its affairs or otherwise deemed not
creditworthy by the Administrative Agent in its Permitted Discretion;
7.such Gift Card Account does not conform with a covenant or representation
contained in this Agreement or the Guarantee and Collateral Agreement as to such
Gift Card Account;
8.such Gift Card Account is evidenced by Chattel Paper or an Instrument (each as
defined in the Guarantee and Collateral Agreement) of any kind, or has been
reduced to judgment;
9.such Gift Card Account includes a billing for interest, fees or late charges,
but ineligibility will be limited to the extent thereof; or




        

--------------------------------------------------------------------------------

33


10. which the Administrative Agent otherwise determines is unacceptable for any
reason whatsoever.
If any Gift Card Account at any time ceases to be an Eligible Gift Card
Receivable, then such Gift Card Account will promptly be excluded from the
calculation of the Borrowing Bases.
“Eligible Inventory”: all Inventory of a Borrower or the Canadian Guarantor
reflected in the most recent Borrowing Base Certificate (it being understood
that no Reserves will be established that are duplicative of the eligibility
criteria below), except that no item of Inventory will be Eligible Inventory if
such item:
(1)is not subject to the first priority (other than a Lien permitted under
Section 6.3(a), 6.3(b), 6.3(i), 6.3(j), 6.3(m), 6.3(cc) or 6.3(ee)), valid and
perfected Lien of the Collateral Agent as to such Inventory;
(2)a Loan Party does not have good, valid and marketable title thereto, free and
clear of any Lien (other than (a) Liens granted to the Collateral Agent, for its
own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, (b) a Lien permitted under Section 6.3(a), 6.3(b), 6.3(i),
6.3(j), 6.3(m), 6.3(cc) or 6.3(ee) or other Permitted Lien arising by operation
of law, or (c) a Lien that is permitted under Section 6.3(q)(iii), 6.3(s),
6.3(v), 6.3(x), 6.3(y), 6.3(dd), 6.3(ff), 6.3(hh) or 6.3(ii) and, in each case,
junior in priority to the Liens securing the Obligations);
(3)is slow moving (other than Inventory located at a clearance center that has
been appropriately priced consistent with the Borrowers’ customary practices),
obsolete, unmerchantable, defective, used or unfit for sale;
(4)does not conform in all material respects to the representations and
warranties contained in this Agreement or the Guarantee and Collateral
Agreement;
(5)is not owned only by one or more Loan Parties;
(6)is not finished goods or bulk inventory or raw materials, or which
constitutes work-in-process, packaging and shipping material, supplies, samples,
prototypes, bags, displays or display items, bill-and-hold goods, goods that are
returned or marked for return (but not held for resale), or which constitutes
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business;
(7)is not located in the United States or Canada (other than to the extent that
it is in-transit to the United States or Canada and is not deemed ineligible in
accordance with clause (12) of this definition);
(8)(a) is located at any location (other than a retail store or Distribution
Center) leased by a Borrower or the Canadian Guarantor, unless (x) the lessor
has delivered to the Collateral Agent a Collateral Access Agreement as to such
location or (y) a Reserve for rent, charges, and other amounts due or to become
due with respect to such location has been established by the Administrative
Agent in its Permitted Discretion, (b) is located at a retail store leased by a
Borrower




        

--------------------------------------------------------------------------------

34


or the Canadian Guarantor and such location is in a Landlord Lien State, unless
a Reserve for rent, charges, and other amounts due or to become due with respect
to such location has been established by the Administrative Agent in its
Permitted Discretion, or (c) after the date that is 120 days after the Closing
Date, is located at a Distribution Center leased by a Borrower or the Canadian
Guarantor and such location is in a Landlord Lien State, unless a Reserve for
rent, charges, and other amounts due or to become due with respect to such
location has been established by the Administrative Agent in its Permitted
Discretion;
(9)is located in any third-party warehouse or is in the possession of a bailee
(other than a third-party processor) and is not evidenced by a Document (as
defined in Article 9 of the UCC) or “document of title” (as defined in the
PPSA), unless (x) the warehouseman or bailee has delivered to the Collateral
Agent a Collateral Access Agreement as to such location or (y) an appropriate
Reserve (including for rent, charges and other amounts due or to become due with
respect to such location) has been established by the Administrative Agent in
its Permitted Discretion;
(10)is being processed offsite at a third party location or outside processor,
or is in-transit to or from said third party location or outside processor;
(11)is the subject of a consignment by any Loan Party as consignor;
(12)is in transit, except that Inventory in transit will not be deemed
ineligible if:
(a)    it has been shipped (i) from a foreign location (other than Canada or the
United States) for receipt by any Borrower or the Canadian Guarantor in Canada
or the United States within forty-five (45) days of the date of shipment (and
such shipment has not been delayed beyond such forty-five (45) day delivery
time), or (ii) from a Canadian or United States location for receipt by any
Borrower or the Canadian Guarantor in Canada or the United States within fifteen
(15) days of the date of shipment (and such shipment has not been delayed beyond
such fifteen (15) day delivery time), but, in either case, which has not yet
been delivered to such Borrower or the Canadian Guarantor;
(b)    it has been paid for in advance of shipment or is not being shipped by a
carrier owned by or affiliated with the vendor;
(c)    legal ownership thereof has passed to the applicable Borrower or the
Canadian Guarantor (or is retained by the applicable Borrower or the Canadian
Guarantor) as evidenced by customary documents of title and such Inventory is
not sold by a vendor that has a right to reclaim, divert shipment of, repossess,
stop delivery, claim any reservation of title or otherwise assert Lien rights
against such Inventory, or with respect to whom any Borrower or the Canadian
Guarantor is in default of any obligations;
(d)    either (i) such Inventory is subject to a negotiable document of title,
in form reasonably satisfactory to the Administrative Agent, which shall, except
as otherwise agreed by the Administrative Agent in its Permitted Discretion,
have been endorsed to the Administrative Agent or an agent acting on its behalf
or (ii) such Inventory is evidenced by a non-negotiable document of title,
seaway bill, airway bill or other bill of lading in form reasonably acceptable
to the Administrative Agent, or other shipping document reasonably acceptable to
the Administrative Agent, which names the Administrative Agent as consignee




        

--------------------------------------------------------------------------------

35


(and/or if requested by the Administrative Agent, a Customs Broker Agreement
shall have been delivered to Administrative Agent with respect thereto);
(d)    it is insured to the reasonable satisfaction of the Administrative Agent;
and
(e)    it will be subject to the valid and perfected Lien of the Collateral
Agent upon delivery to the applicable Borrower or the Canadian Guarantor.
(13)constitutes operating supplies, repair parts, labels or miscellaneous spare
parts or other such materials not considered for sale in the ordinary course of
business;
(14)is not reflected in a current perpetual inventory report (other than in
transit Inventory that is otherwise Eligible Inventory) of the Borrowers or the
Canadian Guarantor;
(15)is located at a closed store location;
(16)has an expiration date that has passed or that is estimated by the ABL
Administrative Borrower to occur within 30 days after the date of the applicable
Borrowing Base Certificate;
(17)represents warehouse and merchandising supplies located at a distribution
center;
(18)consists of loyalty program membership cards and media;
(19)constitutes promotional goods not intended for resale; or
(20)has been acquired from a Sanctioned Person on any specially designated
nationals list maintained by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or a similar list
maintained by the Government of Canada.
If any Inventory at any time ceases to be Eligible Inventory, such Inventory
will promptly be excluded from the calculation of the Borrowing Bases.
“Engagement Letter”: that certain Engagement Letter, dated as of February 23,
2018 (as amended, restated, modified or otherwise supplemented from time to
time), by and among Parent and the Arrangers.
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, codes, decrees, or other legally enforceable
requirements of any international authority, foreign government, the United
States or Canada, or any state, provincial, territorial, local, municipal or
other governmental authority, regulating, relating to or imposing liability or
standards of conduct for protection of the environment or of human health, or
employee health and safety (as it relates to exposure to Hazardous Materials).




        

--------------------------------------------------------------------------------

36


“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the ABL Administrative Borrower or any Restricted Subsidiary
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, and other authorizations of a Governmental Authority required
under any Environmental Law.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Equivalent Amount”: as defined in Section 1.8(c).
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Eurodollar”: when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excess Cash Flow”: for any Excess Cash Flow Period, the excess, if any, of:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income of the ABL Administrative Borrower and its
Restricted Subsidiaries for such period,
(ii)    the amount of all non-cash charges (including, without limitation,
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, but excluding any such non-cash charges representing an accrual or
reserve for potential cash items in any future period and excluding amortization
of a prepaid cash item that was paid in a prior period,
(iii)    the amount of the net decrease, if any, in Consolidated Working Capital
for such period (other than any such decreases arising from acquisitions or
Dispositions by the ABL Administrative Borrower and the Restricted Subsidiaries
completed during such period or the application of purchase accounting) and




        

--------------------------------------------------------------------------------

37


(iv)    the aggregate net amount of non-cash loss on the Disposition of Property
by the ABL Administrative Borrower and its Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income, minus
(b)    the sum, without duplication, of:
(i)    the amount of all non-cash credits and gains included in arriving at such
Consolidated Net Income (excluding any such non-cash credits and gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior period) and the amount of
all cash expenses, charges and losses excluded from Consolidated Net Income by
virtue of the definition thereof,
(ii)    the aggregate amount actually paid by the ABL Administrative Borrower
and its Restricted Subsidiaries in cash during such fiscal year on account of
Capital Expenditures or acquisitions of Intellectual Property, in each case
except to the extent funded with the proceeds of Funded Debt (other than Funded
Debt consisting of revolving Indebtedness),
(iii)    the aggregate amount of all scheduled principal payments of Funded Debt
(including, without limitation, the principal component of payments in respect
of Capital Lease Obligations constituting Funded Debt (but excluding the
Scheduled Repayment Amount)) of the ABL Administrative Borrower and its
Restricted Subsidiaries made during such fiscal year, in each case except to the
extent funded with the proceeds of Funded Debt (other than Funded Debt
consisting of revolving Indebtedness),
(iv)    the amount of the net increase, if any, in Consolidated Working Capital
for such period (other than any such increases arising from acquisitions or
Dispositions by the ABL Administrative Borrower and the Restricted Subsidiaries
completed during such period or the application of purchase accounting),
(v)    the aggregate net amount of non-cash gain on the Disposition of Property
by the ABL Administrative Borrower and its Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income,
(vi)    cash payments made during such period in respect of long-term
liabilities (other than Funded Debt) of the ABL Administrative Borrower and its
Restricted Subsidiaries to the extent such payments were not expensed during
such period or are not deducted in determining Consolidated Net Income, except
to the extent funded with the proceeds of Funded Debt (other than Funded Debt
consisting of revolving Indebtedness),
(vii)    the aggregate amount actually paid by the ABL Administrative Borrower
and its Restricted Subsidiaries in cash during such fiscal year on account of
Investments permitted by Sections 6.8(d), (i), (k)(ii), (l), (m), (w) and (z),
in each case except to the extent funded with the proceeds of Funded Debt (other
than Funded Debt consisting of revolving Indebtedness),




        

--------------------------------------------------------------------------------

38


(viii)    an amount equal to the increase in such Consolidated Net Income of the
ABL Administrative Borrower and its Restricted Subsidiaries attributable to any
cash items excluded pursuant to the application of clause (d) of the definition
thereof,
(ix)    the aggregate amount actually paid by the ABL Administrative Borrower in
cash during such fiscal year on account of Restricted Payments permitted by
Sections 6.6(b), (c) and (m), except to the extent funded with the proceeds of
Funded Debt (other than Funded Debt consisting of revolving Indebtedness),
(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the ABL Administrative Borrower and the Restricted
Subsidiaries during such period that are made in connection with any prepayment
of Indebtedness, to the extent not deducted in determining Consolidated Net
Income, and
(xi)    the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period.
Notwithstanding the foregoing, Excess Cash Flow for any period shall not be
reduced for amounts expended by Holdings and its Subsidiaries to purchase
Tranche B-2 Term Loans pursuant to Section 9.4(g) of the Term Loan Credit
Agreement.
“Excess Cash Flow Application Date”: as defined in Section 2.15(g).
“Excess Cash Flow Period”: each fiscal year of the ABL Administrative Borrower
beginning with the ABL Administrative Borrower’s 2018 fiscal year.
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Excluded Accounts”: as defined in the definition of “Excluded Assets”.
“Excluded Assets”: the collective reference to:
1.any interest in leased real property (including, without limitation, any
leasehold interests in real property) (except to the extent a security interest
in any such interest can be perfected by filing a UCC financing statement);
2.    any fee interest in real property if the fair market value of such fee
interest (together with improvements), as determined in good faith by the ABL
Administrative Borrower on the later of the Closing Date and the date of
acquisition thereof by the relevant Loan Party, is less than $5,000,000;
provided that the headquarters of the ABL Administrative Borrower located at 300
Sixth Avenue, Pittsburgh, Pennsylvania shall be treated as an Excluded Asset to
the extent that granting a Mortgage thereon would require the consent of the
existing mortgagee of such property and thereafter such headquarters shall
continue to be an Excluded Asset unless the Administrative Agent requests in
writing that such headquarters be made subject to a Mortgage;




        

--------------------------------------------------------------------------------

39


3.    any licenses, franchises, charters and authorizations of a Governmental
Authority to the extent a security interest therein under the Loan Documents is
prohibited by or would require the consent, license or approval of any
Governmental Authority (except to the extent such prohibition or restriction is
ineffective under the Uniform Commercial Code or other applicable law);
4.    any asset if the granting of a security interest under the Loan Documents
in such asset would be prohibited by any (x) law, treaty, rule or regulation
(including all applicable regulations and laws regarding assignments of and
security interests in, government receivables) or a court or other Governmental
Authority or would require the consent, license or approval of any Governmental
Authority (other than proceeds thereof, to the extent the assignment of such
proceeds is effective under the Uniform Commercial Code or other applicable law
notwithstanding such prohibition and the assignment of such proceeds is not
prohibited by applicable law and does not require the consent, license or
approval of any Governmental Authority) or (y) contractual obligation (only to
the extent such restriction is binding on such asset (i) on the Closing Date or
(i) on the date of the acquisition thereof and not entered into in contemplation
thereof) (except to the extent such prohibition or restriction is ineffective
under the Uniform Commercial Code or other applicable law);
5.    any lease, license or other agreement to the extent that a grant of a
security interest therein under the Loan Documents would violate or invalidate
such lease, license or agreement (except any such lease, license or agreement
among Holdings and its Wholly-Owned Subsidiaries and except to the extent such
prohibition or restriction is ineffective under the Uniform Commercial Code or
other applicable law);
6.    Capital Stock (i) in any Person that is not a Wholly-Owned Subsidiary to
the extent the pledge or other granting of a security interest under the Loan
Documents in such Capital Stock would be prohibited by, or require a consent or
approval under, organizational or governance documents or shareholders’ or
similar agreements of or with respect to such Person (except to the extent such
prohibition or restriction is ineffective under the Uniform Commercial Code or
other applicable law), (ii) that is voting Capital Stock in any Subsidiary
described in clause (a) or (d) of the definition of Excluded Subsidiary in
excess of 65% of the voting Capital Stock in such Subsidiary and (iii) in
Unrestricted Subsidiaries, broker-dealer Subsidiaries, not-for-profit
Subsidiaries and captive insurance Subsidiaries;
7.    any assets subject to a Lien permitted by Section 6.3(g), 6.3(k), 6.3(t)
or 6.3(y) (in the case of a Permitted Refinancing in respect of the Indebtedness
secured by any such Liens) to the extent the documents governing such Lien
prohibit, or require a consent or approval in order for, such assets to be
subject to the Liens created by the Loan Documents (except to the extent such
prohibition or restriction is ineffective under the Uniform Commercial Code or
other applicable law);
8.    any motor vehicles and any other assets subject to a certificate of title
(other than proceeds thereof), to the extent a security interest on such motor
vehicles or other assets cannot be perfected by filing a UCC or PPSA financing
statement;




        

--------------------------------------------------------------------------------

40


9.    any United States (or Canadian) intent-to-use application for registration
of a trademark or service mark prior to the acceptance by the United States
Patent and Trademark Office (or the Canadian Intellectual Property Office) of a
statement of use or an amendment to allege use, to the extent and for so long as
the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of,
a Loan Party’s right, title or interest therein or any trademark or service mark
registration issued therefrom;
10.    assets in circumstances where the Administrative Agent and the ABL
Administrative Borrower agree that the difficulty, cost, burden or consequences
of obtaining or perfecting a security interest under the Loan Documents in such
assets is excessive in relation to the practical benefit to the Lenders afforded
thereby;
11.    assets to the extent a security interest in such assets under the Loan
Documents would reasonably be expected to result in (x) material adverse tax
consequences or (y) material adverse regulatory consequences, in each case as
reasonably determined in good faith by the ABL Administrative Borrower and
consented to by the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed);
12.    letter-of-credit rights (except for letter-of-credit rights a security
interest in which can be perfected by filing UCC financing statements);
13.    any commercial tort claim with a value not in excess of $5,000,000;
14.    assets sold or otherwise disposed of to a Person who is not a Loan Party
in compliance with Section 6.5;
15.    assets owned by a Guarantor after the release of the guaranty of such
Guarantor pursuant to Section 9.14(a);
16.    “margin stock” within the meaning of Regulation U;
17.    segregated trust fund accounts, payroll accounts, accounts used solely
for making payments in respect of withholding taxes and employee benefits, trust
accounts, and escrow accounts for the benefit of unaffiliated third parties
(collectively, the “Excluded Accounts”);
18.    assets of Unrestricted Subsidiaries, Immaterial Subsidiaries,
broker-dealer Subsidiaries, not-for-profit Subsidiaries and captive insurance
Subsidiaries;
19.    “consumer goods” (as defined in the PPSA); and
20.    any Receivables for which the account debtor is incorporated or located
in Iran;
provided that (a) in the case of clauses 4(y), (5), (6)(i) and (7), such
exclusion shall not apply (i) to the extent the prohibition or restriction is
ineffective under Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code or other applicable law or (ii) to proceeds of the assets




        

--------------------------------------------------------------------------------

41


referred to in such clause, the assignment of which is expressly deemed
effective under Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code or other applicable law and (b) assets described above shall no longer be
“Excluded Assets” upon termination of the applicable prohibition or restriction
described above that caused such assets to be treated as “Excluded Assets”.
“Excluded Proceeds”: as defined in the definition of “Asset Sale”.
“Excluded Subsidiary”: (a) any Foreign Subsidiary, (b) Gustine Associates (for
so long as the ABL Administrative Borrower, any other Borrower or a Guarantor
does not constitute the general partner thereof), (c) any Domestic Subsidiary
that is a Subsidiary of a Foreign Subsidiary (including, for purposes of this
clause (c), the Canadian Guarantor) that is a CFC, (d) any Domestic Subsidiary
all (other than an immaterial portion) of whose assets consist of Capital Stock
of one or more CFCs, (e) any Immaterial Subsidiary, (f) any Restricted
Subsidiary which is a limited partnership of which any Borrower or Guarantor
does not constitute the general partner, (g) any Unrestricted Subsidiary, (h)
any Subsidiary to the extent such Subsidiary’s guaranteeing any of the
Obligations or otherwise becoming a Loan Party is prohibited or restricted by
any Requirement of Law or requires the consent, approval, license or
authorization of any Governmental Authority (unless such consent, approval,
license or authorization has been obtained (it being agreed that no Borrower
shall be under any obligation to seek the same)), (i) not-for-profit
Subsidiaries, (j) any Subsidiary which is not a Wholly-Owned Subsidiary of
Parent, (k) captive insurance Subsidiaries, (l) broker-dealer Subsidiaries, (m)
special purpose receivables Subsidiaries, (n) with respect to any Specified
Hedge Agreement, any Subsidiary that is not an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder, and (o)
any Subsidiary with respect to which (i) the Administrative Agent and the ABL
Administrative Borrower reasonably agree that the cost or other consequences of
providing a guarantee or granting Liens to secure the Obligations are likely to
be excessive in relation to the value to be afforded thereby or (ii) in the case
of any Person that becomes a Subsidiary after the Closing Date, providing such a
guarantee or granting such Liens would reasonably be expected to result in
material adverse tax consequences as determined in good faith by the ABL
Administrative Borrower and consented to by the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed); provided that
any Subsidiary described above shall be deemed not to be an Excluded Subsidiary
if the ABL Administrative Borrower has notified the Administrative Agent in
writing that such Subsidiary should not be treated as an Excluded Subsidiary
(and solely for purposes of Section 5.10(c) and the Security Documents, such
Subsidiary shall be deemed to have been acquired at the time such notice is
received by the Administrative Agent).
“Excluded Swap Obligation”: with respect to any Guarantor, any Hedge Agreement
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Agreement (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Agreement, unless otherwise agreed between the




        

--------------------------------------------------------------------------------

42


Administrative Agent and the ABL Administrative Borrower. If a Hedge Agreement
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedge Agreement that is attributable to
swaps for which such guarantee or security interest is or becomes illegal.
“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Loan Parties hereunder, (a) Taxes imposed on (or measured by) its overall
net income (however denominated), franchise or similar Taxes imposed on it (in
each case, in lieu of net income Taxes) and Backup Withholding Taxes imposed on
it by (i) the United States of America, (ii) the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office or the office to which its interests, rights and
obligations under this Agreement are assigned is located or (iii) any other
jurisdictions (or any political subdivision thereof) as a result of a present or
former connection between the Administrative Agent, such Lender or other
recipient and such jurisdiction imposing such Tax other than a connection
arising as a result of the execution or delivery of, receipt of any payments,
exercise of any rights or performance of any obligations under, enforcement of
or any transaction or other activities related to any Loan Document, (b) any
branch profits Taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which the ABL Administrative Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the ABL Administrative Borrower under Section 2.22(b)), any United
States federal withholding Tax that is in effect and would apply to amounts
payable (including, for the avoidance of doubt, commitment fees and other
consent, amendment and similar fees) to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the ABL Administrative Borrower
with respect to such withholding Tax pursuant to Section 2.20(a), (d) any
withholding Tax that is attributable to a Foreign Lender’s failure to comply
with Section 2.20(e)(i) and (e) any withholding Taxes imposed under, or as a
result of the failure of such recipient to satisfy the applicable requirements
under, FATCA. “Existing Credit Agreement”: as defined in the recitals hereto.
“Existing Letters of Credit”: those Letters of Credit set forth on Schedule
1.1(c)
“Extended FILO Term Loan”: as defined in Section 2.26(a).
“Extended Revolving Credit Commitment”: as defined in Section 2.26(a).
“Extending FILO Term Loan Lender”: as defined in Section 2.26(a).
“Extending Lenders”: as defined in Section 2.26(a).
“Extending Revolving Credit Lender”: as defined in Section 2.26(a).
“Extension”: as defined in Section 2.26(a).
“Extension Amendment”: as defined in Section 2.26(c).
“Extension Offer”: as defined in Section 2.26(a).




        

--------------------------------------------------------------------------------

43


“Facility”: each of (a) the Revolving Credit Commitments and the extensions of
credit made thereunder (the “Revolving Credit Facility”), (b) any Extended
Revolving Credit Commitments and the extensions of credit thereunder, (c) prior
to the Closing Date, the FILO Term Loan Commitments and, after the Closing Date,
the FILO Term Loans (the “FILO Term Loan Facility”), (d) any Extended FILO Term
Loans and (e) any Replacement FILO Term Loans.
“FATCA”: Sections 1471 through 1474 of the Code, as in effect on the date of
this Agreement or any successor provision that is substantially the equivalent
thereof, any current or future regulations or official interpretations thereof
(including any revenue ruling, revenue procedure, notice or similar guidance
issued by the Internal Revenue Service thereunder as a precondition to relief or
exemption from Taxes under such provisions and including any agreements entered
into pursuant to Section 1471(b)(1) of the Code) and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.
“FILO Advance Rate”: (a) on and prior to the first anniversary of the Closing
Date, 5%, (b) after the first anniversary of the Closing Date and on or prior to
the second anniversary of the Closing Date, 4%, (c) after the second anniversary
of the Closing Date and on or prior to the third anniversary of the Closing
Date, 3%, (d) after the third anniversary of the Closing Date and on or prior to
the fourth anniversary of the Closing Date, 2%, and (e) after the fourth
anniversary of the Closing Date, 1%.
“FILO Borrowing Base”: at any time as set forth in the most recently delivered
Borrowing Base Certificate, the sum of:
1.     the FILO Advance Rate of the value of Eligible Credit Card Receivables
held by the Borrowers and the Canadian Guarantor; plus
2.     the FILO Advance Rate of the book value of Eligible Accounts Receivable
held by the Borrowers and the Canadian Guarantor attributable to wholesale
accounts receivable; plus
3.     the FILO Advance Rate of the book value of Eligible Accounts Receivable
held by the Borrowers and the Canadian Guarantor attributable to domestic
franchisees; provided that at any time the amount of the FILO Borrowing Base
consisting of Eligible Accounts Receivable attributable to domestic and foreign
franchisees shall not exceed 20% of the FILO Borrowing Base in the aggregate;
plus




        

--------------------------------------------------------------------------------

44


4.     the FILO Advance Rate of the book value of Eligible Accounts Receivable
held by the Borrowers and the Canadian Guarantor attributable to foreign
franchisees in each case backed by a letter of credit reasonably acceptable to
the Administrative Agent; provided that at any time (i) the amount of the FILO
Borrowing Base consisting of Eligible Accounts Receivable attributable to
foreign franchisees shall not exceed 15% of the FILO Borrowing Base in the
aggregate and (ii) the amount of the FILO Borrowing Base consisting of Eligible
Accounts Receivable attributable to domestic (as set out in clause (3) above)
and foreign franchisees shall not exceed 20% of the FILO Borrowing Base in the
aggregate; plus
5.     the FILO Advance Rate of the Net Orderly Liquidation Value of Eligible
Inventory held by the Borrowers and the Canadian Guarantor consisting of
finished goods and bulk Eligible Inventory; plus
6.     the FILO Advance Rate of the Net Orderly Liquidation Value of Eligible
Inventory held by the Borrowers and the Canadian Guarantor consisting of raw
materials Eligible Inventory; plus
7.     100% of the Borrowing Base Cash held by the Borrowers and the Canadian
Guarantor to the extent in excess of Borrowing Base Cash included in the
Borrowing Base; less
8.     Reserves.
Notwithstanding anything to the contrary contained herein, any Acquired Asset
ABL Priority Collateral held by a Borrower or the Canadian Guarantor will
immediately be included in the FILO Borrowing Base at a value equal to the
Acquired Asset Borrowing Base Calculation thereof; provided that if the
Borrowers have not delivered, at their expense, a customary field examination
and inventory appraisal reasonably acceptable to Administrative Agent
within 90 days of the acquisition of such Acquired Asset ABL Priority Collateral
(or such longer period as the Administrative Agent may reasonably agree), such
Acquired Asset ABL Priority Collateral will cease to be eligible for inclusion
in the FILO Borrowing Base until completion of a customary field examination and
inventory appraisal reasonably acceptable to Administrative Agent.
“FILO Springing Maturity Date”: May 16, 2020 or, if later, the date that is 91
days prior to the stated maturity date of any Indebtedness that refinances the
Convertible Senior Notes and has a stated maturity date between August 15, 2020
and April 1, 2023.
“FILO Term Loan Commitment”: as to any FILO Term Loan Lender, the obligation of
such Lender, if any, to make FILO Term Loans (or to convert Term Loans (as
defined in the Existing Credit Agreement) to FILO Term Loans in the manner
prescribed by the Amendment Agreement on the Closing Date) in an aggregate
principal amount not to exceed the amount set forth under the heading “FILO Term
Loan Commitment” opposite such Lender’s name on Schedule 2.1 (in the case of
Lenders with FILO Term Loan Commitments in respect of Cash FILO Term Loans), or
otherwise as set forth in or referred to on Schedule 2.1. The original aggregate
amount of the Total FILO Term Loan Commitments on the Closing Date is
$275,000,000.




        

--------------------------------------------------------------------------------

45


“FILO Term Loan Facility”: as defined in the definition of “Facility”.
“FILO Term Loan Lender”: prior to the Closing Date, each Lender that has a FILO
Term Loan Commitment and, after the Closing Date, each Lender that is the holder
of FILO Term Loans.
“FILO Term Loan Maturity Date”: with respect to (a) FILO Term Loans that have
not been extended pursuant to Section 2.26, December 31, 2022 and (b) with
respect to Extended FILO Term Loans, the final maturity date therefor as
specified in the applicable Extension Offer accepted by the respective FILO Term
Loan Lender or FILO Term Loan Lenders; provided that, unless on or prior to the
FILO Springing Maturity Date, all outstanding amounts under the Convertible
Senior Notes exceeding $50,000,000 have been either (x) refinanced with
Indebtedness that matures later than April 1, 2023 or (y) repaid (other than
with the proceeds of Indebtedness that matures earlier than April 2, 2023) or
converted into equity of Parent or Holdings or Effectively Discharged, the FILO
Term Loan Maturity Date shall be the FILO Springing Maturity Date.
“FILO Term Loan Push Down Reserve”: as of any date, the amount, if any, by which
the then aggregate principal amount of the outstanding FILO Term Loans exceeds
the FILO Borrowing Base.
“FILO Term Loans”: Loans made pursuant to Section 2.1.
“Financial Covenant”: the covenant set forth in Section 6.1.
“Fixed Charge Coverage Ratio”: as at any date of determination, the ratio of:
(I) (a) Consolidated EBITDA of the ABL Administrative Borrower and its
Restricted Subsidiaries (x) for purposes of Section 6.1(ii) only, for the four
consecutive fiscal quarters ended on such date and (y) otherwise for the Test
Period most recently ended on or prior to such date, minus (b) non-financed
Capital Expenditures of the ABL Administrative Borrower and its Restricted
Subsidiaries that were paid in cash during such period (it being understood that
Capital Expenditures funded with the proceeds of Revolving Credit Loans or any
other revolving indebtedness will not be deemed to be “financed” for the purpose
of this clause (b)) minus (c) Taxes of the ABL Administrative and the Restricted
Subsidiaries based on income that were paid or payable in cash during such
period (including Tax distributions paid in cash during such period, but net of
cash refunds received for such period), to (II) Fixed Charges of the ABL
Administrative Borrower for such period.
“Fixed Charges”: for any period for the ABL Administrative Borrower and its
Restricted Subsidiaries, the sum without duplication, of (a) cash interest
expense paid or payable currently for such period (but in any event (i)
excluding (x) fees and expenses associated with the Transactions, (y) costs
associated with obtaining, or breakage costs in respect of, Hedge Agreements and
(z) amortization of deferred financing costs and (ii) net of interest income),
plus (b) scheduled amortization of Funded Debt paid or payable currently in cash
for such period, plus (c) Restricted Payments made to any Person (other than a
Loan Party) during such period and not applied to repay, prepay, redeem,
repurchase or Effectively Discharge the Convertible Senior Notes or to pay
interest or other amounts thereon.




        

--------------------------------------------------------------------------------

46


“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Asset Sale”: as defined in Section 2.15(m).
“Foreign Indebtedness Event”: as defined in Section 2.15(m).
“Foreign Lender”: any Lender or Issuing Bank that is organized under the laws of
a jurisdiction other than that of the United States of America. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Recovery Event”: as defined in Section 2.15(m).
“Foreign Subsidiary”: any Subsidiary of the ABL Administrative Borrower (other
than the Canadian Guarantor) that is not a Domestic Subsidiary.
“Funded Debt”: all Indebtedness of the ABL Administrative Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.
“Gift Card Accounts”: accounts, receivables and/or payment intangibles owing to
a Loan Party from a Gift Card Administrator pursuant to a Gift Card Agreement.


“Gift Card Administrator”: any Person (other than a Loan Party or any Affiliate
of any Loan Party) who offers, sells, administers and/or distributes gift cards
of one or more of the Loan Parties.
“Gift Card Agreement”: a gift card agreement between a Loan Party and a Gift
Card Administrator.
“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof and any other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of February 28, 2018 executed and delivered by Parent, each Borrower
and each




        

--------------------------------------------------------------------------------

47


Subsidiary Guarantor (other than the Canadian Guarantor), as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Guarantee Obligation”: with respect to any Person (the “guaranteeing person”),
any obligation of the guaranteeing person guaranteeing or having the economic
effect of guaranteeing any Indebtedness, lease payments, dividend payments or
other economic obligations (the “primary obligations”) of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security for such primary obligation,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, in each case, so as to enable the primary obligor to pay such
primary obligation, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or customary indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or Disposition permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation (or
portion thereof) in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the ABL Administrative
Borrower in good faith.
“Guarantors”: the collective reference to Parent, the ABL Administrative
Borrower (solely with respect to Specified Hedge Agreements and Cash Management
Obligations between Qualified Counterparties and its Restricted Subsidiaries)
and the Subsidiary Guarantors.
“Gustine Associates”: Gustine Sixth Avenue Associates, Ltd., a Pennsylvania
limited partnership.
“Harbin Proceeds”: the Net Cash Proceeds received by Holdings after the Closing
Date from the investment in Holdings (a) by Harbin Pharmaceutical Group Holdings
Co., Ltd. or its designee or assignee or any of its Affiliates as contemplated
by that certain Securities Purchase Agreement, dated as of February 13, 2018 (as
amended, supplemented or otherwise modified from time to time), by and between
Holdings and Harbin Pharmaceutical Group Holdings Co., Ltd. or (b) by any third
party (or any of such third party’s Affiliates) to which the Disposition of
Capital Stock of the Specified China Subsidiary is made pursuant to Section
6.5(t) in substitution or replacement of Harbin Pharmaceutical Group Holdings
Co., Ltd.




        

--------------------------------------------------------------------------------

48


“Hazardous Materials”: (i) petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and explosive or radioactive substances or (ii) any chemical,
material, waste, substance or pollutant that is prohibited, limited or regulated
pursuant to any Environmental Law.
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the ABL Administrative Borrower or its Restricted
Subsidiaries providing for protection against fluctuations in interest rates,
currency exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.
“Holdings”: GNC Holdings, Inc., a Delaware corporation.
“Immaterial Subsidiary”: on any date of determination, any Restricted Subsidiary
with (i) total assets equal to or less than 2.5% of the consolidated total
assets of the ABL Administrative Borrower and the Restricted Subsidiaries and
(ii) total revenue equal to or less than 2.5% of the total revenues of the ABL
Administrative Borrower and the Restricted Subsidiaries on a consolidated basis
(in each case as set forth in the most recently available financial statements
delivered pursuant to Section 5.1); provided that no such Restricted Subsidiary
shall be an Immaterial Subsidiary unless such Restricted Subsidiary, when
aggregated with all other Immaterial Subsidiaries that are not Guarantors, as of
the last day of the most recently completed fiscal quarter of the ABL
Administrative Borrower, would have (x) total assets equal to or less than 5.0%
of the consolidated total assets of the ABL Administrative Borrower and the
Restricted Subsidiaries and (y) total revenue equal to or less than 5.0% of the
total revenues of the ABL Administrative Borrower and the Restricted
Subsidiaries on a consolidated basis (in each case as set forth in the most
recently available financial statements delivered pursuant to Section 5.1).
“Impacted Interest Period”: as defined in the definition of “LIBO Rate”.
“Incremental Equivalent Debt”: as defined in the Term Loan Credit Agreement as
in effect on the Closing Date.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than (i)
trade accounts and accrued expenses payable in the ordinary course of business,
(ii) any earn-out obligation unless such obligation is not paid after becoming
due and payable or appears as a liability on the balance sheet of such Person
and (iii) accruals for payroll and other liabilities accrued in the ordinary
course of business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property), but limited to the lesser of the fair
market value of such Property and the principal amount of such Indebtedness if
recourse is solely to such Property, (e) all Capital Lease Obligations of such
Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under bankers’ acceptances, letters of




        

--------------------------------------------------------------------------------

49


credit, surety bonds and similar instruments (except unsecured and unmatured
reimbursement obligations in respect thereof obtained in the ordinary course of
business to secure the performance of obligations that are not Indebtedness
pursuant to another clause of this definition), (g) the liquidation value of all
Disqualified Capital Stock of such Person, to the extent mandatorily redeemable
in cash prior to the date which is the 91st day after the relevant Latest
Maturity Date (as determined on the date of issuance thereof) (other than in
connection with change of control events and asset sales and other Disposition
and casualty events to the extent that the terms of such Capital Stock provide
that such Person may not redeem any such Capital Stock in connection with such
change of control event or asset sale or other Disposition or casualty event
unless such redemption is subject to the prior payment in full of the
Obligations), (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above; (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligations (but limited to the lesser of the
fair market value of such Property and the principal amount of such obligations)
and (j) the net obligations of such Person in respect of Hedge Agreements solely
for the purposes of Section 6.2 and Section 7.
“Indemnified Taxes”: Taxes other than Excluded Taxes.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, Canadian, state, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, service marks, technology, know-how and
processes, recipes, formulas, trade secrets, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
“Intercreditor Agreements”: the ABL Intercreditor Agreement, any Pari Passu FILO
Intercreditor Agreement, any Junior Lien Intercreditor Agreement and any other
intercreditor agreement entered into by or among any Representatives and the
Loan Parties, in each case as in effect from time to time.
“Interest Election Request”: a request by the ABL Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.10.
“Interest Payment Date”: (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each January, April, July and October
commencing with the first day of April 2018 and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.




        

--------------------------------------------------------------------------------

50


“Interest Period”: with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to all participating Lenders, twelve months or any other
shorter period approved by the Administrative Agent) thereafter, as the ABL
Administrative Borrower may elect, provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Maturity Date of the Facility under which such Loan was made; and
provided, further that the initial Interest Period with respect to any
Eurodollar Borrowing on the Closing Date may be for a period of less than one
month. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Interpolated Rate”: as defined in the definition of “LIBO Rate”.
“Inventory”: with respect to a Person, all of such Person’s now owned and
hereafter acquired inventory (as defined in the UCC and/or the PPSA), goods and
merchandise, wherever located, in each case, to be furnished under any contract
of service or held for sale or lease, all returned goods, raw materials,
work-in-process, finished goods (including embedded software), other materials,
and supplies of any kind, nature or description which are used or consumed in
such Person’s business or used in connection with the packing, shipping,
advertising, selling, or finishing of such goods, merchandise and other
property, and all documents of title or other documents representing the
foregoing.
“Inventory Reserves”: reserves against Inventory established in the
Administrative Agent’s Permitted Discretion (without duplication, including
duplication as a result of Inventory being otherwise ineligible) equal to the
sum of the following:
1.Shrink Reserves (if applicable);
2.a reserve for Inventory which is designated to be returned to vendor or which
is recognized as damaged or off quality or not to customer specifications by a
Borrower; and
3.any other reserve against Inventory, including to reflect factors that may
negatively impact the value of Inventory, including change in salability,
obsolescence, seasonality, imbalance, change in composition or mix, markdowns
and vendor chargebacks, in each case as deemed appropriate by the Administrative
Agent in its Permitted Discretion, from




        

--------------------------------------------------------------------------------

51


time to time.
“Investments”: as defined in Section 6.8.
“IRS”: the United States Internal Revenue Service.
“Issuing Bank”: each of JPMorgan Chase Bank, N.A., Barclays Bank PLC, Citizens
Bank of Pennsylvania and Goldman Sachs Bank USA in its capacity as the issuer of
Letters of Credit hereunder, and their respective successors in such capacity as
provided in Section 2.8(i), and any other Lender reasonably acceptable to the
Administrative Agent and the ABL Administrative Borrower which has agreed to act
as an Issuing Bank hereunder. An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“Junior Debt”: any Indebtedness of the ABL Administrative Borrower or a
Restricted Subsidiary (other than Indebtedness under revolving credit facilities
or other revolving lines of credit and other than Indebtedness under the FILO
Term Loan Facility and any Permitted FILO Credit Agreement Refinancing
Indebtedness secured on a pari passu basis with the FILO Term Loans) (i) which
is unsecured or is contractually subordinated in right of payment to the
Obligations or (ii) which is secured by the Collateral on a junior lien basis;
provided that Junior Debt will not include, in any case, (x) Indebtedness under
the Term Loan Credit Agreement or any Permitted Refinancing thereof having the
same lien priority (without regard to control of remedies or application of
payments) as the Term Loan Credit Agreement under the ABL Intercreditor
Agreement or (y) any other Indebtedness secured on a pari passu basis (without
regard to control of remedies or application of payments) with the Term Loan
Obligations.
“Junior Lien Intercreditor Agreement”: a “junior lien” intercreditor agreement
by and among the Administrative Agent, the Collateral Agent, the Term Loan
Administrative Agent, the Term Loan Collateral Agent and one or more
Representatives for holders of one or more classes of secured Incremental
Equivalent Debt, Permitted FILO Credit Agreement Refinancing Indebtedness,
secured Permitted Credit Agreement Refinancing Indebtedness and/or other
Indebtedness expressly permitted by Section 6.2 and permitted by Section 6.3 to
be secured by Liens on the Collateral that are junior in priority to the Liens
securing the Obligations (but for the avoidance of doubt such junior obligations
shall not include the Term Loan Obligations or any Permitted Refinancing thereof
having the same lien priority (without regard to control of remedies or
application of payments) as the Term Loan Credit Agreement under the ABL
Intercreditor Agreement), and the Loan Parties, as amended, amended and
restated, supplemented or otherwise modified from time to time, the terms of
which are either (i) reasonably satisfactory to the Administrative Agent, the
Collateral Agent and the ABL Administrative Borrower and are substantially
consistent with customary terms for first lien/second lien intercreditor
agreements or (ii) substantially consistent with the terms set forth in Exhibit
I to this Agreement.
“Junior Lien Obligations”: any secured Indebtedness incurred by a Loan Party,
the Liens on the Collateral securing which are or are intended to rank junior in
priority to any Liens on the Collateral securing the Obligations and the Term
Loan Obligations.
“Junior Material Debt”: any Junior Debt that is Material Debt.




        

--------------------------------------------------------------------------------

52


“Landlord Lien Reserve”: any reserve established by the Collateral Agent
pursuant to clause (8) of the definition of “Eligible Inventory.”
“Landlord Lien State”: each of the State of Pennsylvania, the State of Virginia
and the State of Washington and any other state, province or territory in which
a landlord’s claim for rent has priority by law over the Lien of the Collateral
Agent in any of the Collateral.
“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time.
“LC Commitment”: as to any Issuing Bank, the obligation of such Issuing Bank to
issue Letters of Credit in an aggregate face amount not to exceed the amount set
forth under the heading “LC Commitment” opposite such Issuing Bank’s name on
Schedule 2.8 (including, as to any Lender that becomes an Issuing Bank after the
Closing Date, as reflected in any modification to such Schedule agreed to by the
ABL Administrative Borrower and such Issuing Bank to include the LC Commitment
of such Issuing Bank thereon).
“LC Disbursement”: a payment made by any Issuing Bank pursuant to a Letter of
Credit.
“LC Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the ABL
Administrative Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“LC Sublimit”: as defined in Section 2.8(a).
“LCT Election”: as defined in Section 1.9.
“LCT Test Date”: as defined in Section 1.9.
“Lender Parties”: as defined in Section 9.16.
“Lenders”: the Persons listed on Schedule 2.1 and any other Person that provided
a FILO Term Loan Commitment or shall have become a party hereto pursuant to an
Assignment and Assumption or a Replacement FILO Term Loan Facility Amendment,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit”: any letter of credit issued pursuant to this Agreement.
“LIBO Rate”: with respect to any Eurodollar Borrowing for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen




        

--------------------------------------------------------------------------------

53


that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the Screen Rate as so determined would be less
than zero, such rate shall be deemed to zero for the purposes of this Agreement;
provided, further that, if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to
Dollars, then the LIBO Rate shall be the Interpolated Rate at such time.
“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time.
“Lien”: any mortgage, pledge, hypothecation, security assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing); provided that
in no event shall an operating lease in and of itself constitute a Lien.
“Limited Condition Transaction”: as defined in Section 1.9.
“Line Cap”: at any time, the lesser of (i) the aggregate Revolving Credit
Commitments at such time and (ii) the Borrowing Base at such time.
“Liquidity Period”: (a) the period from the date Availability shall have been
less than the greater of (i) 12.5% of the Line Cap and (ii) $12,500,000, in
either case for five consecutive Business Days, in each case to the date
Availability shall have been at least equal to the greater of (i) 12.5% of the
Line Cap and (ii) $12,500,000 for 20 consecutive calendar days or (b) the period
during which any Specified Event of Default shall be continuing.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Amendment Agreement, the Security
Documents, the ABL Intercreditor Agreement and the Notes.
“Loan Parties”: the ABL Administrative Borrower, the other Borrowers and the
Guarantors.
“Majority Facility Lenders”: (a) with respect to the Revolving Credit Facility,
the holders of more than 50% of the Total Revolving Credit Exposure under such
Facility (or prior to any termination of the Revolving Credit Commitments, the
holders of more than 50% of the Total Revolving Credit Commitments) or (b) with
respect to the FILO Term Loan Facility, any Replacement FILO Term Loan Facility
and any Extended FILO Term Loans, the holders of more




        

--------------------------------------------------------------------------------

54


than 50% of the aggregate outstanding unpaid principal amount of the FILO Term
Loans, Replacement FILO Term Loans and Extended FILO Term Loans; provided that
at no time will Revolving Credit Exposure, Revolving Credit Commitments, FILO
Term Loans, Replacement FILO Term Loans or Extended FILO Term Loans held by
Defaulting Lenders be included in determining whether the “Majority Facility
Lender” threshold is met.
“Material Adverse Effect”: (a) a material adverse effect on the business,
assets, liabilities, financial condition or results of operations of the Loan
Parties and their Restricted Subsidiaries, taken as a whole, (b) a material and
adverse effect on the rights and remedies of the Administrative Agent, the
Collateral Agent and Lenders, taken as a whole, under the Loan Documents or (c)
a material and adverse effect on the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents.
“Material Debt”: Indebtedness (other than Indebtedness constituting
Obligations), or obligations in respect of one or more Hedge Agreements (other
than to the extent constituting Obligations), of any one or more of Parent, the
ABL Administrative Borrower or any Restricted Subsidiary in an aggregate
principal amount exceeding $20,000,000. For purposes of determining Material
Debt, the “obligations” of Parent, the ABL Administrative Borrower or any
Restricted Subsidiary in respect of any Hedge Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that Parent,
the ABL Administrative Borrower or such Restricted Subsidiary would be required
to pay if such Hedge Agreement were terminated at such time.
“Maturity Date”: (a) with respect to the Revolving Credit Facility, the
Revolving Credit Maturity Date; provided that the reference to Maturity Date
with respect to any Extended Revolving Credit Commitments shall be the final
maturity date as specified in the applicable Extension Offer accepted by the
respective Revolving Credit Lenders; (b) with respect to the FILO Term Loans,
the FILO Term Loan Maturity Date; provided that the reference to Maturity Date
with respect to any Extended FILO Term Loans shall be the final maturity date as
specified in the applicable Extension Offer accepted by the respective FILO Term
Loan Lenders; and (c) with respect to any Replacement FILO Term Loans, the final
maturity date therefor specified in the applicable Replacement FILO Term Loan
Facility Amendment.
“Maximum Rate”: as defined in Section 9.17.
“Maximum Tax Distribution Amount”: as defined in Section 6.6(c).
“Minimum Availability Compliance Date”: the first date after a Covenant Trigger
Date upon which Availability has exceeded the greater of (i) 12.5% of the Line
Cap and (ii) $12,500,000 for 30 consecutive days.
“Minimum Extension Condition”: as defined in Section 2.26(b).
“Moody’s”: Moody’s Investor Services, Inc.
“Mortgaged Properties”: the real properties listed on Schedule 1.1(b) (if any),
as to which the Collateral Agent for the benefit of the Secured Parties shall be
granted a Lien on the Closing Date pursuant to the Mortgages and such other real
properties as to which the Collateral




        

--------------------------------------------------------------------------------

55


Agent for the benefit of the Secured Parties shall be granted a Lien after the
Closing Date pursuant to Section 5.10(b).
“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, in form and substance reasonably acceptable to the
Administrative Agent and the ABL Administrative Borrower (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded), as the same may be amended,
restated, amended and restated, supplemented or otherwise modified or replaced
from time to time.
“MTM”: as defined in the definition of “Designated Hedging Reserve”.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the ABL Administrative Borrower or any Commonly
Controlled Entity contributes or has an obligation to contribute or with respect
to which the ABL Administrative Borrower or any Commonly Controlled Entity has
any liability (including if such liability was imposed pursuant to Section
4212(c) of ERISA).
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by the ABL Administrative Borrower and its
Restricted Subsidiaries in the form of cash and Cash Equivalents (including any
such proceeds received by way of deferred payment of principal pursuant to a
note (other than notes payable by franchisees in connection with a Disposition
permitted by Section 6.5(e)) or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of the sum of (i) out-of-pocket attorneys’ fees,
accountants’ fees and investment banking and advisory fees incurred by the ABL
Administrative Borrower or the Restricted Subsidiaries in connection with such
Asset Sale or Recovery Event, (ii) principal, premium or penalty, interest and
other amounts required to be paid in respect of Indebtedness secured by a Lien
permitted hereunder on any asset which is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document or a Lien
which is expressly pari passu (without regard to control of remedies or
application of payments) with (in which case the pro rata portion (determined
based on the then outstanding principal amount of the FILO Term Loans that would
otherwise be required to be prepaid with such Net Cash Proceeds and the
aggregate amount of such principal) of such Net Cash Proceeds applied in respect
of any such principal, premium or penalty, interest and other amounts secured by
such Lien shall not constitute Net Cash Proceeds for purposes hereof (unless and
to the extent the application of such Net Cash Proceeds to such other
Indebtedness is described in this Agreement)) or subordinate to the Liens under
the Loan Documents), (iii) other out-of-pocket fees and expenses actually
incurred in connection therewith, (iv) taxes (and the amount of any
distributions made pursuant to Section 6.6 to permit Parent or any direct or
indirect parent company of the Parent to pay taxes) (including, without
limitation, sales, transfer, deed or mortgage recording taxes) paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), (v) in the case of any Asset Sale or Recovery Event by a
Restricted Subsidiary that is not a Wholly Owned Subsidiary, the pro-rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (v)) attributable to minority interests and not available for
distribution to or for the account of the ABL Administrative Borrower or a
Restricted Subsidiary




        

--------------------------------------------------------------------------------

56


that is a Wholly Owned Subsidiary as a result thereof and (vi) any reserve
established in accordance with GAAP; provided that such reserved amounts shall
be Net Cash Proceeds to the extent and at the time of any reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any such reserve and (b) in connection with any issuance or incurrence of any
Capital Stock or Indebtedness, the cash proceeds received by Parent, the ABL
Administrative Borrower and its Restricted Subsidiaries (or in the case of the
Harbin Proceeds, by Holdings) from such issuance or incurrence, net of
attorneys’ fees, investment banking and advisory fees, accountants’ fees,
underwriting discounts and commissions and other customary fees, costs and
expenses actually incurred in connection therewith (including, in the case of a
Replacement FILO Term Loan Facility, a “Replacement Facility” (as defined in the
Term Loan Credit Agreement as in effect on the Closing Date), Permitted FILO
Credit Agreement Refinancing Indebtedness, Permitted Term Loan Refinancing
Indebtedness or Permitted Pari Passu Secured FILO Refinancing Debt, Permitted
Junior Secured FILO Refinancing Debt or Permitted Unsecured FILO Refinancing
Debt any swap breakage costs and other termination costs related to Hedge
Agreements and any other fees and expenses actually incurred in connection
therewith), in each case as determined reasonably and in good faith by a
Responsible Officer of the ABL Administrative Borrower.
“Net Orderly Liquidation Value”: with respect to Eligible Inventory, the net
appraised liquidation value thereof (expressed as a percentage of the Cost of
such Inventory) as determined from time to time by an Acceptable Appraiser in
accordance with Section 5.6.
“Non-Consenting Lender”: as defined Section 2.22(c).
“Nonpublic Information”: information which has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD.
“Note”: any promissory note evidencing (i) any Loan (other than a Swingline Loan
or a FILO Term Loan) substantially in the form of Exhibit D-1, (ii) a Swingline
Loan, substantially in the form of Exhibit D-2 or (iii) a FILO Term Loan,
substantially in the form of Exhibit D-3.
“Notice of Intent to Cure”: as defined in Section 7.2(c).
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that the NYFRB Rate shall in no event be determined for any
day to be lower than the Federal Funds Effective




        

--------------------------------------------------------------------------------

57


Rate for such day (to the extent that the Federal Funds Effective Rate is
published for such day or for the immediately preceding Business Day).
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the ABL Administrative Borrower or any other Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans, the Reimbursement Obligations and all other
obligations and liabilities of the Loan Parties to the Administrative Agent, the
Collateral Agent or to any Lender or any Qualified Counterparty, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit or any Specified Hedge
Agreement, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees,
charges and disbursements of counsel to the Arrangers, to the Administrative
Agent, to the Collateral Agent or to any Lender that are required to be paid by
the ABL Administrative Borrower or any other Borrower pursuant hereto), and any
Cash Management Obligations; provided, that (i) obligations of the ABL
Administrative Borrower or any Restricted Subsidiary under any Specified Hedge
Agreement or any Cash Management Obligations shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement or
any Security Document shall not require the consent of holders of obligations
under Specified Hedge Agreements or holders of any Cash Management Obligations.
“Organizational Documents”: with respect to any Person, (i) in the case of any
corporation, the certificate of incorporation or articles of incorporation and
by-laws (or similar constitutive documents) of such Person, (ii) in the case of
any limited liability company, the certificate or articles of formation or
organization and operating agreement (or similar constitutive documents) of such
Person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar constitutive documents)
of such Person, (iv) in the case of any general partnership, the partnership
agreement (or similar constitutive document) of such Person, (v) in the case of
any unlimited liability company, the memorandum of association, and (vi) in any
other case, the functional equivalent of the foregoing.
“Other Applicable Indebtedness”: as defined in Section 2.15(l).
“Other Taxes”: any and all present or future recording, stamp or documentary or
any other excise or property Taxes, charges or similar levies imposed by any
Governmental Authority arising from any payment made under any Loan Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
“Overadvance”: as defined in Section 2.4(b).




        

--------------------------------------------------------------------------------

58


“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.
“Parent”: as defined in the preamble hereto.
“Participant”: as defined in Section 9.4(b)(vi).
“Pari Passu FILO Intercreditor Agreement”: a “pari passu” Intercreditor
Agreement by and among the Administrative Agent, the Collateral Agent and one or
more Representatives for holders of one or more classes of Permitted Pari Passu
Secured FILO Refinancing Debt and/or other Indebtedness expressly permitted by
Section 6.2 and permitted by Section 6.3 to be secured by Liens on the
Collateral that are pari passu with the Liens securing the Obligations (without
regard to control of remedies or allocation of payments) and the Loan Parties,
as amended, amended and restated, supplemented or otherwise modified from time
to time, the terms of which are either (i) reasonably satisfactory to the
Administrative Agent, the Collateral Agent and the ABL Administrative Borrower
and are substantially consistent with customary terms for pari passu
intercreditor agreements or (ii) substantially consistent with the terms set
forth in Exhibit J to this Agreement.
“Payment Condition”: with respect to any particular action as to which the
satisfaction of the Payment Condition is being determined, after giving effect
to the taking of such action (and the Payment Condition will be deemed to be
satisfied with respect to such action if), (1) no Event of Default has occurred
and is continuing or would immediately result from such action, (2) Availability
on a pro forma basis on the date of such proposed action and average
Availability for the 30-day period prior to such action (calculated on a pro
forma basis assuming such action occurred on the first day of such 30-day
period) would be at least the greater of (a) 12.5% of the Line Cap then in
effect and (b) $12,500,000, (3) the Fixed Charge Coverage Ratio would be at
least 1.0 to 1.0 on a Pro Forma Basis giving effect to the subject action;
provided that compliance with the Fixed Charge Coverage Ratio will not be
required if after giving effect to the taking of such action, Availability on a
pro forma basis on the date of such proposed action and average Availability for
the 30-day period prior to such action (calculated on a pro forma basis assuming
such action occurred on the first day of such 30-day period) would be at least
the greater of 17.5% of the Line Cap then in effect and $17,500,000, and (4) the
Administrative Agent has received a certificate from a Responsible Officer of
the ABL Administrative Borrower certifying as to the calculations and
satisfaction of the conditions set forth in foregoing clauses (1) through and
including (3) above.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Acquisitions”: as defined in Section 6.8(i).
“Permitted Credit Agreement Refinancing Indebtedness”: as defined in the Term
Loan Credit Agreement as in effect on the Closing Date.




        

--------------------------------------------------------------------------------

59


“Permitted Discretion”: the reasonable credit judgment in good faith and in
accordance with customary business practices for comparable asset-based lending
transactions, and as it relates to the establishment or adjustment of Reserves
(or the modification of eligibility standards and criteria) shall require that
(a) such establishment, adjustment or imposition after the Closing Date be based
on the analysis of facts or events (i) first occurring or first discovered by
the Administrative Agent after the Closing Date or (ii) that (x) are materially
different from the facts or events occurring or known to the Administrative
Agent on the Closing Date or (y) constitute Permitted Post-Closing Reserves,
unless the ABL Administrative Borrower and the Administrative Agent otherwise
agree in writing, (b) the contributing factors to the imposition of any Reserves
shall not duplicate the exclusionary criteria set forth in the definitions of
Eligible Accounts Receivable, Eligible Inventory, Eligible Gift Card Receivables
or Eligible Credit Card Receivables, as applicable (and vice versa) and (c) the
amount of any such Reserve so established or the effect of any adjustment or
imposition of exclusionary criteria be a reasonable quantification (as
reasonably determined by the Administrative Agent) of the incremental dilution
of the applicable Borrowing Base attributable to such contributing factors.
“Permitted FILO Credit Agreement Refinancing Indebtedness”: any (a) Permitted
Pari Passu Secured FILO Refinancing Debt, (b) Permitted Junior Secured FILO
Refinancing Debt or (c) Permitted Unsecured FILO Refinancing Debt, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing FILO Term Loans (including any
successive Permitted FILO Credit Agreement Refinancing Indebtedness)
(“Refinanced FILO Term Debt”); provided that (i) such exchanging, extending,
renewing, replacing or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced FILO Term Debt except by an amount equal to unpaid accrued or
capitalized interest thereon, undrawn commitments with respect thereto, any
make-whole payments, fees or premium (including tender premium) applicable
thereto or paid in connection therewith, any swap breakage costs and other
termination costs related to Hedge Agreements, plus upfront fees and original
issue discount on such exchanging, extending, renewing, replacing or refinancing
Indebtedness, plus other customary fees and expenses in connection with such
exchange, modification, refinancing, refunding, renewal, replacement or
extension, (ii) with respect to Permitted Pari Passu Secured FILO Refinancing
Debt only, (A) the final maturity date of any such Permitted Pari Passu Secured
FILO Refinancing Debt may not be earlier than the Latest Maturity Date of the
Refinanced FILO Term Debt in effect at the time of incurrence of such Permitted
Pari Passu Secured FILO Refinancing Debt (or if the Refinanced FILO Term Debt is
Permitted FILO Credit Agreement Refinancing Indebtedness, the FILO Term Loans in
the Class that was prepaid with such Refinanced FILO Term Debt) (except in the
case of a bridge loan which provides for an automatic extension of the maturity
date thereof, subject to customary conditions, to a date that is not earlier
than the Latest Maturity Date of the Refinanced FILO Term Debt in effect at the
time of incurrence of such Permitted Pari Passu Secured FILO Refinancing Debt)
and (B) the Weighted Average Life to Maturity of any such Permitted Pari Passu
Secured FILO Refinancing Debt may not be shorter than the Weighted Average Life
to Maturity of the Refinanced FILO Term Debt in effect at the time of incurrence
of such Permitted Pari Passu Secured FILO Refinancing Debt (or if the Refinanced
FILO Term Debt is Permitted FILO Credit Agreement Refinancing Indebtedness, the
term loans in the Class that was prepaid with such Refinanced FILO Term Debt)
(except in the




        

--------------------------------------------------------------------------------

60


case of a bridge loan which provides for an automatic extension of the maturity
date thereof, subject to customary conditions, to a date that is not earlier
than the Latest Maturity Date of the Refinanced FILO Term Debt in effect at the
time of incurrence of such Permitted Pari Passu Secured FILO Refinancing Debt),
(iii) with respect to Permitted Junior Secured FILO Refinancing Debt and
Permitted Unsecured FILO Refinancing Debt only, such Indebtedness (other than
any such Indebtedness consisting of a customary bridge facility, so long as the
long-term debt into which such bridge facility is to be converted or exchanged
complies with this clause) does not require any scheduled payment of principal
(including pursuant to a sinking fund obligation) other than nominal
amortization or mandatory redemption or redemption at the option of the holders
thereof or similar prepayment prior to the date that is 91 days after the then
Latest Maturity Date of the Refinanced FILO Term Debt being prepaid (or, if the
Refinanced FILO Term Debt is Permitted FILO Credit Agreement Refinancing
Indebtedness, the FILO Term Loans in the Class that was prepaid with such
Refinanced FILO Term Debt) (as determined on the date of incurrence of such
Permitted FILO Credit Agreement Refinancing Indebtedness, except in the case of
any such mandatory redemptions or prepayments to the extent that such
redemptions or prepayments are (v) customary excess cash flow payments (on terms
that are in the aggregate no less favorable to the Borrowers than those under
this Agreement and (unless paid using Declined Proceeds) subject to rights in
respect of the application of Excess Cash Flow to the prior repayment of, or
offer to repay, the FILO Term Loans), (w) upon incurrence of Indebtedness that
is not permitted thereunder, (x) upon the occurrence of an asset sale or other
Disposition or casualty event (subject to customary reinvestment rights and
(unless paid using Declined Proceeds) to rights in respect of the application of
the Net Cash Proceeds thereof to the prior repayment of, or offer to repay, the
FILO Term Loans), (y) upon the occurrence of a change of control event or (z)
customary acceleration rights following an event of default, and the Weighted
Average Life to Maturity of such Indebtedness is not less than 91 days longer
than the Weighted Average Life to Maturity of the Refinanced FILO Term Debt
being prepaid (or, if the Refinanced FILO Term Debt is Permitted FILO Credit
Agreement Refinancing Indebtedness, the term loans in the Class that was prepaid
with such Refinanced FILO Term Debt), in each case as of the date of incurrence
of such Permitted FILO Credit Agreement Refinancing Indebtedness, (iv) the terms
and conditions of such Indebtedness (other than (x) as provided in the foregoing
clauses (ii) and (iii), (y) interest rate, fees, funding discounts and other
pricing terms (which shall not be subject to any “most favored nation”
adjustment, redemption, prepayment or other premiums, optional prepayment terms
and redemption terms (subject to the foregoing clauses (ii) and (iii)) and
subordination terms (if applicable) and (z) covenants or other terms that are
(A) added to this Agreement for the benefit of the Lenders in accordance with
the following proviso or (B) applicable only to periods after the then Latest
Maturity Date of the FILO Term Loans at the time of incurrence of such
Indebtedness) are substantially identical to, or, taken as a whole, not
materially more favorable to the lenders or holders providing such Indebtedness,
than those applicable to the Refinanced FILO Term Debt or to the Lenders thereof
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the ABL Administrative Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iv) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the ABL
Administrative Borrower within such five (5) Business




        

--------------------------------------------------------------------------------

61


Day period that it disagrees with such determination (including a description of
the basis upon which it disagrees); and provided further that the ABL
Administrative Borrower and the Administrative Agent shall be permitted to amend
the terms of this Agreement and the other Loan Documents to provide for such
terms more favorable to the Lenders as may be necessary in order to satisfy the
condition set forth in the immediately preceding proviso, without the
requirement for the consent of any Lender or any other Person, (v) such
Indebtedness is not borrowed or guaranteed by any Persons other than the
Borrowers or the Guarantors and (vi) such Refinanced FILO Term Debt shall be
repaid (in the case of Refinanced FILO Term Debt consisting of FILO Term Loans),
defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such
Permitted FILO Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.
“Permitted Junior Secured FILO Refinancing Debt”: any secured Indebtedness
incurred by the ABL Administrative Borrower in the form of one or more series of
junior priority secured notes or junior priority secured loans; provided that
(i) such Indebtedness is secured by all or a portion of the Collateral on a
junior priority basis to the Obligations and is not secured by any property or
assets of the ABL Administrative Borrower or any other Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Permitted FILO Credit Agreement
Refinancing Indebtedness, (iii) the terms of the security agreements relating to
such Indebtedness are substantially similar to or the same as the Security
Documents and (iv) a Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a Junior Lien Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted Junior Secured FILO Refinancing Debt incurred by the ABL
Administrative Borrower, then the Administrative Agent, the Collateral Agent and
the Representative for such Indebtedness shall have executed and delivered a
Junior Lien Intercreditor Agreement.
“Permitted Junior Secured Refinancing Debt”: as defined in the Term Loan Credit
Agreement as in effect on the Closing Date.
“Permitted Liens”: Liens permitted by Section 6.3.
“Permitted Pari Passu Secured FILO Refinancing Debt”: any secured Indebtedness
incurred by the ABL Administrative Borrower in the form of one or more series of
senior secured notes or loans (other than Replacement FILO Term Loans); provided
that (i) such Indebtedness is secured by all or a portion of the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations in respect of the FILO Term Loans (including with respect to the
position of such Obligations in the “waterfall” pursuant to Section 2.21(b)) and
is not secured by any property or assets of the ABL Administrative Borrower or
any other Subsidiary other than the Collateral and is junior to the Revolving
Credit Facility in right of payment with the proceeds of Collateral, (ii) such
Indebtedness constitutes Permitted FILO Credit Agreement Refinancing
Indebtedness, (iii) the terms of security agreements relating to such
Indebtedness are substantially similar to or the same as the Security Documents,
and (iv) a Representative acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of a Pari
Passu FILO Intercreditor Agreement; provided that if such Indebtedness is the
initial Permitted Pari Passu Secured FILO Refinancing Debt incurred by the ABL
Administrative Borrower, then the Administrative Agent, the Collateral Agent and
the Representative for such Indebtedness shall have executed and delivered a
Pari Passu FILO Intercreditor Agreement and each other applicable Customary
Intercreditor




        

--------------------------------------------------------------------------------

62


Agreement. Permitted Pari Passu Secured FILO Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
“Permitted Pari Passu Secured Refinancing Debt”: as defined in the Term Loan
Credit Agreement as in effect on the Closing Date.
“Permitted Post-Closing Reserve”: certain Reserves set forth on Schedule 1.1(d).
“Permitted Refinancing”: with respect to any Indebtedness of any Person, any
refinancing, refunding, renewal, replacement, defeasance, discharge or extension
of such Indebtedness (each, a “refinancing”, with “refinanced” having a
correlative meaning); provided that (a) the aggregate principal amount (or
accreted value, if applicable) does not exceed the then aggregate outstanding
principal amount (or accreted value, if applicable) of the Indebtedness so
refinanced, except by an amount equal to all unpaid accrued or capitalized
interest thereon, undrawn commitments with respect thereto, any make-whole
payments, fees, or premium (including tender premium) applicable thereto or paid
in connection therewith, any swap breakage costs and other termination costs
related to Hedge Agreements, plus upfront fees and original issue discount on
such refinancing Indebtedness, plus other customary fees and expenses in
connection with such refinancing, (b) other than in the case of a refinancing of
Capital Lease Obligations and Indebtedness secured by Purchase Money Security
Interests, such refinancing has a final maturity date equal to or later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
refinanced, (c) the borrower/issuer under such refinancing is the same Person
that is the borrower/issuer under the Indebtedness being so refinanced (or was a
guarantor thereof) and each of the other Persons that are (or are required to
be) obligors under such refinancing are the same Persons as those that are (or
are required to be) obligors under the Indebtedness being so refinanced, (d) in
the event such Indebtedness being so refinanced is (i) contractually
subordinated in right of payment to the Obligations or is secured by a Lien on
the Collateral the priority of which is contractually subordinated to the Liens
on the Collateral securing the Obligations, such refinancing shall contain
subordination provisions which are the same as those in effect prior to such
refinancing or are no less favorable, taken as a whole, to the Secured Parties
than those contained in the Indebtedness being so refinanced or are otherwise
acceptable to the Administrative Agent or (ii) otherwise secured by a junior
permitted lien on the Collateral, in the case of this clause (ii) such
refinancing shall be unsecured or secured by a junior permitted lien on the
Collateral, (e) such refinancing does not provide for the granting or obtaining
of collateral security from, or obtaining any lien on any assets of, any Person,
other than (x) collateral security obtained from Persons that provided (or were
required to provide) collateral security with respect to Indebtedness being so
refinanced (so long as the assets subject to such liens were or would have been
required to secure the Indebtedness so refinanced) (provided that additional
Persons that would have been required to provide collateral security with
respect to the Indebtedness being so refinanced may provide collateral security
with respect to such refinancing) and (y) to the extent otherwise permitted by
Section 6.3, (f) in the event such Indebtedness being so refinanced is Junior
Material Debt or is incurred under Section 6.2(d) or (g), the terms of such
refinancing, as compared to the Indebtedness being so refinanced, are no less
favorable in the aggregate, to the ABL Administrative Borrower, its Restricted
Subsidiaries and the Secured Parties as compared to the Indebtedness being so
refinanced (other than (x) with respect to interest rates, fees, funding
discounts, liquidation preferences, premiums, no call




        

--------------------------------------------------------------------------------

63


periods, subordination terms and optional prepayment and optional redemption
provisions, and (y) terms (i) applicable only after the then Latest Maturity
Date (as determined on the date of incurrence of such Indebtedness)) or (ii)
added to this Agreement for benefit of the Lenders and (g) in the event such
Indebtedness is secured by Liens on all or any portion of the Collateral, a
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of each applicable
Customary Intercreditor Agreement; provided further that any Indebtedness of the
ABL Administrative Borrower or any of its Restricted Subsidiaries refinancing
the Convertible Senior Notes shall be unsecured or secured on a junior basis to
the Obligations.
“Permitted Reorganization”: the extent not otherwise permitted under this
Agreement, any corporate reorganization (or similar transaction or event)
entered into among Holdings, Parent, the ABL Administrative Borrower and/or its
Restricted Subsidiaries for tax planning purposes (each, a “Reorganization”),
and each step reasonably required to effect such Reorganization; provided that
(a) the security interest of the Administrative Agent in the Collateral, taken
as a whole, is not impaired in connection therewith, (b) the ABL Administrative
Borrower shall not change its jurisdiction of organization or formation in
connection therewith to a jurisdiction outside of the United States, (c) after
giving effect to such Reorganization, the ABL Administrative Borrower and its
Restricted Subsidiaries otherwise comply with Section 5.10, and (d) such
Reorganization is not otherwise adverse to the Lenders in any material respect.
“Permitted Term Loan Refinancing Indebtedness”: as defined in the Term Loan
Credit Agreement as in effect on the Closing Date.
“Permitted Unsecured FILO Refinancing Debt”: any unsecured Indebtedness incurred
by the ABL Administrative Borrower in the form of one or more series of
unsecured notes or loans; provided that (i) such Indebtedness is not secured by
any property or assets of the ABL Administrative Borrower or any Subsidiary and
(ii) such Indebtedness constitutes Permitted FILO Credit Agreement Refinancing
Indebtedness. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
“Person”: an individual, partnership, corporation, limited liability company,
unlimited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the ABL Administrative Borrower or a Commonly Controlled
Entity is (or, if such Plan were terminated at such time, would under Section
4062 or Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.
“Platform”: as defined in Section 5.2.
“Pledged Capital Stock”: as defined in the Guarantee and Collateral Agreement.




        

--------------------------------------------------------------------------------

64


“PPSA”: the Personal Property Security Act (Ontario) or the equivalent
legislation (including the Civil Code (Quebec)) in any other applicable province
or territory of Canada.
“Prepayment Event”: as defined in Section 2.13(d).
“Pricing Grid”: the pricing grid attached hereto as Annex A.
“Primary Related Party”: as defined in Section 9.3(b).
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank as its prime rate in effect at its office located at
270 Park Avenue, New York, New York (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank in connection with
extensions of credit to debtors); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Prior Claims”: all Liens created or arising by applicable law (excluding Liens
voluntarily granted) which rank prior to or pari passu with the Liens created by
the Security Documents on the ABL Priority Collateral.
“Pro Forma Basis”: with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Pro Forma Transactions) in
accordance with Section 1.5.
“Pro Forma Compliance”: with respect to the Financial Covenant, compliance on a
Pro Forma Basis with such covenant in accordance with Section 1.5.
“Pro Forma Transaction”: any incurrence or repayment of Indebtedness (other than
for working capital purposes or in the ordinary course of business) pursuant to
Section 6.2(a) (but only with respect to Revolving Credit Loans, and only if the
Financial Covenant is or would then be in effect after giving effect thereto) or
Section 6.2(i) or Section 6.2(ff), the making of any Investment pursuant to
Section 6.8(m), any Investment that results in a Person becoming a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the ABL Administrative Borrower or any Investment constituting an acquisition
of assets constituting a business unit, line of business or division of another
Person or any Disposition of a business unit, line of business or division of
the ABL Administrative Borrower or a Restricted Subsidiary, in each case whether
by merger, consolidation, amalgamation or otherwise.
“Projections”: as defined in Section 5.2(c).
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Protective Advances”: as defined in Section 2.4(c).




        

--------------------------------------------------------------------------------

65


“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Purchase Money Security Interest”: a Lien created or assumed securing
Indebtedness incurred to finance the unpaid acquisition price of personal
property (but, for certainty, excluding equity interests) provided that in each
case (i) such Lien is created prior to, or concurrently with, the acquisition of
such personal property, (ii) such Lien does not at any time encumber any
property other than the property financed or refinanced by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased subsequent to
such acquisition, and (iv) the principal amount of Indebtedness secured by any
such Lien at no time exceeds 100% of the original acquisition price of such
personal property at the time it was acquired.
“Qualified Counterparty”: with respect to any Specified Hedge Agreement or Cash
Management Obligations, any counterparty thereto that, at the time such
Specified Hedge Agreement or Cash Management Obligations were entered into or on
the Closing Date, was a Lender or an affiliate of a Lender.
“Qualified Capital Stock”: Capital Stock that is not Disqualified Capital Stock.
“Qualifying Acquisition”: any acquisition (including any Permitted Acquisition)
of all or substantially all assets of a Person, a line of business, or other
bulk purchase transaction not prohibited under this Agreement so long as such
acquisition or bulk purchase transaction is in respect of the same or like
businesses (or a generally related or ancillary line of business or a reasonable
extension thereof) as those carried on by a Borrower or the Canadian Guarantor
as of the Closing Date.
“Receivable”: as defined in the Guarantee and Collateral Agreement.
“Recovery Event”: any settlement of, or payment in respect of, any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the ABL Administrative Borrower or any of its Restricted Subsidiaries, other
than any such settlement or payment resulting in Net Cash Proceeds constituting
Excluded Proceeds.
“Refinanced FILO Term Debt”: as defined in the definition of Permitted FILO
Credit Agreement Refinancing Indebtedness.
“Refinancing Indebtedness”: with respect to any Indebtedness, any other
Indebtedness incurred in connection with a Permitted Refinancing of such
Indebtedness.
“Register”: as defined in Section 9.4(b)(iv).
“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Regulation FD”: Regulation FD as promulgated by the US Securities and Exchange
Commission under the Securities Act and Exchange Act as in effect from time to
time.




        

--------------------------------------------------------------------------------

66


“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the each Borrower to reimburse
each Issuing Bank pursuant to Section 2.8(e) for amounts drawn under Letters of
Credit issued by such Issuing Bank.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate amount of Net Cash Proceeds received by the ABL Administrative
Borrower or any of its Restricted Subsidiaries in connection therewith that are
not applied to prepay the Term Loans or the FILO Term Loans in accordance with
Section 2.15(e) and 2.15(f), as a result of the delivery of a Reinvestment
Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
ABL Administrative Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that (i) the aggregate amount of Net Cash Proceeds of Asset Sales and
Recovery Events made on or prior to such date exceeds $200,000,000, (ii) the ABL
Administrative Borrower (or a Restricted Subsidiary) intends and expects to use
all or a portion of the amount of Net Cash Proceeds of an Asset Sale or Recovery
Event to (A) restore, rebuild, repair, construct, improve, replace or otherwise
acquire assets useful in its or such Restricted Subsidiary’s business or (B)
prepay or repay, as the ABL Administrative Borrower may elect in its sole
discretion, (I) any Term Loans, (II) permitted Indebtedness that is secured on a
pari passu basis (without regard to control of remedies or application of
payments) with the Term Loan Obligations or the Obligations, (III) FILO Term
Loans (or any refinancing thereof that does not constitute Junior Lien
Obligations) or (IV) Revolving Credit Loans (or any refinancing thereof that
does not constitute Junior Lien Obligations) (to the extent that, with respect
to such Revolving Credit Loans, Revolving Credit Commitments in a corresponding
amount are permanently reduced or terminated in connection with any such
repayment), and (iii) the Consolidated Net First Lien Leverage Ratio on a pro
forma basis after giving effect to any permitted contemplated prepayment of
Indebtedness does not exceed 3.25 to 1.00.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to (a) restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets useful in the ABL
Administrative Borrower’s or a Restricted Subsidiary’s business or (b) repay or
prepay, as the ABL Administrative Borrower may elect in its sole discretion, (I)
any Term Loans, (II) permitted Indebtedness that is secured on a pari passu
basis (without regard to control of remedies or application of payments) with
the Term Loan Obligations or the Obligations, (III) FILO Term Loans (or any
refinancing thereof that does not constitute Junior Lien Obligations) or (IV)
Revolving Credit Loans (or any refinancing thereof that does not constitute
Junior Lien Obligations) (to the extent that, with respect to such Revolving
Credit Loans, Revolving Credit Commitments in a corresponding amount are
permanently reduced or terminated in connection with any such repayment).
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year (or, if the ABL Administrative
Borrower or a Restricted




        

--------------------------------------------------------------------------------

67


Subsidiary shall have entered into a legally binding commitment within one year
after such Reinvestment Event to (x) restore, rebuild, repair, construct,
improve, replace or otherwise acquire assets useful in the ABL Administrative
Borrower’s or the applicable Restricted Subsidiary’s business or (y) repay or
prepay, as the ABL Administrative Borrower may elect in its sole discretion, (I)
any Term Loans, (II) permitted Indebtedness that is secured on a pari passu
basis (without regard to control of remedies or application of payments) with
the Term Loan Obligations or the Obligations, (III) FILO Term Loans (or any
refinancing thereof that does not constitute Junior Lien Obligations) or (IV)
Revolving Credit Loans (or any refinancing thereof that does not constitute
Junior Lien Obligations) (to the extent that, with respect to such Revolving
Credit Loans, Revolving Credit Commitments in a corresponding amount are
permanently reduced or terminated in connection with any such repayment), with
the applicable Reinvestment Deferred Amount, 18 months) after such Reinvestment
Event and (b) the date on which the ABL Administrative Borrower shall have
determined not to, or shall have otherwise ceased to, (i) restore, rebuild,
repair, construct, improve, replace or otherwise acquire assets useful in the
ABL Administrative Borrower’s or the applicable Restricted Subsidiary’s business
or (ii) voluntarily repay (I) Term Loans, (II) permitted Indebtedness that is
secured on a pari passu basis (without regard to control of remedies or
application of payments) with the Term Loan Obligations or the Obligations,
(III) FILO Term Loans (or any refinancing thereof that does not constitute
Junior Lien Obligations) or (IV) Revolving Credit Loans (or any refinancing
thereof that does not constitute Junior Lien Obligations) (to the extent that,
with respect to such Revolving Credit Loans, Revolving Credit Commitments in a
corresponding amount are permanently reduced or terminated in connection with
any such repayment), with all or any portion of the relevant Reinvestment
Deferred Amount.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Repayment”: as defined in Section 1.5(d).
“Replacement FILO Term Loan Facility”: as defined in Section 2.25(a).
“Replacement FILO Term Loan Facility Amendment”: as defined in Section 2.25(c).
“Replacement FILO Term Loans”: as defined in Section 2.25(a).
“Replacement Liens”: with respect to any Lien, any modification, replacement,
renewal or extension of such Lien; provided that (i) such modification,
replacement, renewal or extension of such Lien does not extend to any additional
property other than (A) after-acquired property (to the extent such
after-acquired property would have been subject to such Lien prior to such
modification, replacement, renewal or extension) and (B) proceeds and products
thereof, and (ii) any Indebtedness secured by such Liens is permitted by Section
6.2.
“Reportable Event”: any of the “reportable events” set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Single Employer
Plan, other than




        

--------------------------------------------------------------------------------

68


those events as to which notice is waived pursuant to PBGC Regulation § 4043 as
in effect on the Closing Date (no matter how such notice requirement may be
changed in the future).
“Representative”: with respect to any series of Permitted Pari Passu Secured
FILO Refinancing Debt, Permitted Pari Passu Secured Refinancing Debt, Permitted
Junior Secured FILO Refinancing Debt, Permitted Junior Secured Refinancing Debt
or other Indebtedness permitted to be incurred pursuant to Section 6.2 (and
permitted to be secured by all or any portion of the Collateral pursuant to
Section 6.3), the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.
“Repricing Transaction”: (i) any prepayment, refinancing or repayment of all or
any portion of the FILO Term Loans with the proceeds of, or any conversion of
FILO Term Loans into, any substantially concurrent issuance of a new or
replacement tranche or tranches of bank debt financing the primary purpose of
which (as determined by the ABL Administrative Borrower acting in good faith) is
to (and which does) reduce the All-In Yield applicable to the FILO Term Loans
and (ii) any amendment to the FILO Term Facility the primary purpose of which is
to (and which does) reduce the All-In Yield applicable to the FILO Term Loans.
“Required FILO Lenders”: at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the FILO Term Loans then outstanding;
provided that at no time will FILO Term Loans held by Defaulting Lenders be
included in determining whether the “Required FILO Lenders” threshold is met.
“Required Lenders”: holders of more than 50% of the sum of (i) the Total
Revolving Credit Commitments then in effect (or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Credit Exposure) and (ii)
the aggregate unpaid principal amount of the FILO Term Loans then outstanding;
provided that at no time will Revolving Credit Exposure, Revolving Credit
Commitments or FILO Term Loans held by Defaulting Lenders be included in
determining whether the “Required Lenders” threshold is met.
“Required Revolving Lenders”: at any time, the holders of more than 50% of the
Total Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Credit Exposure; provided
that at no time will Revolving Credit Exposure or Revolving Credit Commitments
held by Defaulting Lenders be included in determining whether the “Required
Revolving Lenders” threshold is met.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.
“Requirement of Tax Law”: as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority
relating to Taxes, in




        

--------------------------------------------------------------------------------

69


each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.
“Reserves”: without duplication of any other reserves or items that are
otherwise addressed or excluded through eligibility criteria, such reserves
(including, to the extent satisfying the criteria below, Accounts Reserves, Ad
Valorem Tax Reserves, Inventory Reserves, Landlord Lien Reserves, Designated
Cash Management Reserves, Canadian Priority Payable Reserves, reserves for
unpaid and accrued sales tax, reserves for banker’s liens, rights of setoff or
similar rights and remedies as to deposit accounts, Designated Hedging Reserves,
Customer Credit Liability Reserves, Customer Deposits Reserves, Royalty
Reserves, reserves for e-commerce commissions, reserves for promotional credits
earned by franchisees, reserves for cash collateral provided by franchisees,
reserves for Accounts owed by international franchisees in excess of letters of
credit posted to support such Accounts, reserves for self-funded insurance,
reserves for the aggregate amount of liabilities secured by Liens upon ABL
Priority Collateral that are senior to the Administrative Agent’s Liens on the
ABL Priority Collateral or that may be required to be paid to permit the
exercise of rights and remedies with respect to the ABL Priority Collateral,
including Prior Claims, but other than Liens subject to a Customary
Intercreditor Agreement, reserves for accrued and unpaid property taxes,
reserves for uninsured, underinsured, unindemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation in respect
of the Collateral included in the Borrowing Bases, reserves for any judgment
Liens that encumber Collateral included in the Borrowing Bases not to exceed the
amount of such judgment, reserves for Taxes, fees, assessments, and other
governmental charges, and other reserves against Eligible Accounts Receivable,
Eligible Gift Card Receivables, Eligible Credit Card Receivables and Eligible
Inventory) that the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate to reflect:
1.the impediments to the Administrative Agent’s ability to realize upon the
Collateral included in the Borrowing Bases in accordance with the Loan
Documents;
2.claims and liabilities that will need to be satisfied, or will dilute the
amounts received by holders of Loans, in connection with the realization upon
such Collateral; or
3.criteria, events, conditions, contingencies or risks that adversely affect any
component of the Borrowing Bases, the Collateral included therein or the
validity or enforceability of the Loan Documents or any material remedies of the
Administrative Agent, each Issuing Bank and each Lender under the Loan Documents
with respect to such Collateral.
The establishment or increase of any Reserve will be limited to the exercise by
the Administrative Agent of Permitted Discretion, upon at least three Business
Days’ prior written notice to the ABL Administrative Borrower (which notice will
include a reasonably detailed description of the Reserve being established).
During such three Business Day period, the Administrative Agent shall, if
requested, discuss any such new or modified Reserve with the ABL Administrative
Borrower and the ABL Administrative Borrower may take such action as may be
required so that the event, condition or matter that is the basis for such new
or modified Reserve no longer exists or exists in a manner that would result in
the establishment of a lower




        

--------------------------------------------------------------------------------

70


Reserve or result in a lesser change, in each case, in a manner and to the
extent reasonably satisfactory to the Administrative Agent.
Notwithstanding anything to the contrary herein, (a) no rent reserves shall be
established with respect to Distribution Centers prior to the date that is 120
days following the Closing Date, (b) no Reserves shall be established as a
result of any Loan Party’s failure to obtain Collateral Access Agreements with
respect to leased store locations (other than with respect to leased store
locations in any Landlord Lien State and any other state, province or territory
in which a landlord’s claim for rent has priority over the liens in respect of
the Obligations), (c) no reserves may be taken after the Closing Date based on
circumstances, conditions, events or contingencies known to the Administrative
Agent as of the Closing Date and for which no reserves were imposed on the
Closing Date, except if (i) such circumstances, conditions, events or
contingencies (including, without limitation, the amount thereof) shall have
changed in any material adverse respect since the Closing Date or (ii) such
reserve is a Permitted Post-Closing Reserve, (d) the amount of any such Reserve
or change shall have a reasonable relationship to the event, condition or other
matter that is the basis for such Reserve or such change, (e) no Reserves or
changes shall be duplicative of Reserves or changes already accounted for
through exclusions in the definitions of Eligible Accounts Receivable, Eligible
Inventory, Eligible Gift Card Receivables and Eligible Credit Card Receivables
(including advance rates) or shall constitute a general reserve applicable to
all Eligible Inventory, all Eligible Accounts Receivable, Eligible Gift Card
Receivables and/or all Eligible Credit Card Receivables that is the functional
equivalent of a decrease in advance rates and (f) no Reserves against the FILO
Borrowing Base shall be duplicative of Reserves already maintained against the
Borrowing Base, and no reserves against the Borrowing Base shall be duplicative
of Reserves already maintained against the FILO Borrowing Base.
“Resignation Effective Date”: as defined in Section 8.9.
“Responsible Officer”: as to any Person, the chief executive officer, president,
chief financial officer, chief accounting officer, comptroller, treasury
manager, treasurer or assistant treasurer of such Person, but in any event, with
respect to financial matters, the chief financial officer, chief accounting
officer, comptroller, treasurer or assistant treasurer of such Person. Unless
otherwise qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the ABL Administrative Borrower.
“Restricted Payments”: as defined in Section 6.6.
“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.
“Returns”: with respect to any Investment, any dividends, distributions, return
of capital and other amounts received or realized in respect of such Investment.
“Revolving Credit Borrowing”: a Borrowing comprised of Revolving Credit Loans.
“Revolving Credit Commitment”: as to any Revolving Credit Lender, the obligation
of such Lender, if any, to make Revolving Credit Loans and participate in
Swingline Loans and Letters of Credit, in an aggregate principal and/or face
amount not to exceed the




        

--------------------------------------------------------------------------------

71


amount set forth under the heading “Revolving Credit Commitment” opposite such
Lender’s name on Schedule 2.1, or, as the case may be, in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Total Revolving Credit Commitments on the Closing Date
is $100,000,000.
“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Credit Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.
“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.
“Revolving Credit Loans”: Loans made pursuant to Section 2.5(a).
“Revolving Credit Maturity Date”: with respect to (a) Revolving Credit
Commitments that have not been extended pursuant to Section 2.26, August 28,
2022, and (b) with respect to Extended Revolving Credit Commitments, the final
maturity date therefor as specified in the applicable Extension Offer accepted
by the respective Revolving Credit Lender or Revolving Credit Lenders; provided
that, unless on or prior to the Revolving Springing Maturity Date, all
outstanding amounts under the Convertible Senior Notes exceeding $50,000,000
have been either (x) refinanced with Indebtedness that matures later than
November 27, 2022 or (y) repaid (other than with the proceeds of Indebtedness
that matures earlier than November 28, 2022) or converted into equity of Parent
or Holdings or Effectively Discharged, the Revolving Credit Maturity Date shall
be the Revolving Springing Maturity Date.
“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Credit Exposure then outstanding
constitutes of the amount of the Total Revolving Credit Exposure).
Notwithstanding the foregoing, in the case of Section 2.23 when a Defaulting
Lender shall exist, Revolving Credit Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Credit Commitment.
“Revolving Springing Maturity Date”: May 16, 2020 or, if later, the date that is
91 days prior to the stated maturity date of any Indebtedness that refinances
the Convertible Senior Notes and has a stated maturity date between August 15,
2020 and November 27, 2022.
“Royalties”: all royalties, fees, expense reimbursement and other amounts
payable by any Borrowers or the Canadian Guarantor under a license of
Intellectual Property.
“Royalty Reserve”: an amount equal to all accrued Royalties that are then due
and payable by any Borrowers or the Canadian Guarantor and are then unpaid.




        

--------------------------------------------------------------------------------

72


“Sale and Leaseback Transaction”: as defined in Section 6.11.
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
for purposes of Sanctions imposed, administered or enforced by the U.S.
government, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of “designated Persons” maintained by the Office of Foreign Assets Control
of the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, (b) any Person listed in any
Sanctions-related list of “designated Persons” maintained by the federal
government of Canada, (c) any Person operating, organized or resident in a
Sanctioned Country or (d) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a), (b) or (c).
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government or the
Canadian government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom.
“S&P”: Standard & Poor’s Financial Services LLC.
“Scheduled Repayment Amount”: for any Excess Cash Flow Period, the aggregate
amount of all scheduled repayments of any Term Loans, any Permitted Pari Passu
Secured FILO Refinancing Debt, Permitted Pari Passu Secured Refinancing Debt
and, to the extent secured by Liens on a pari passu basis (without regard to
control of remedies or application of payments) with the Term Loans, any
Incremental Equivalent Debt, in each case made during such Excess Cash Flow
Period (or, at the option of the ABL Administrative Borrower, during the next
Excess Cash Flow Period and prior to the Excess Cash Flow Application Date in
such next Excess Cash Flow Period), except, in each case, to the extent financed
with the proceeds of Funded Debt (other than Funded Debt consisting of revolving
indebtedness). To the extent such repayments made after the applicable Excess
Cash Flow Period reduce Excess Cash Flow for such Excess Cash Flow Period, such
repayments shall not also reduce Excess Cash Flow in the Excess Cash Flow Period
in which they are made.
“Screen Rate”: as defined in the definition of “LIBO Rate”.
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“Secured Parties”: as defined in the Guarantee and Collateral Agreement.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Canadian Guarantee and Collateral Agreement, any
intellectual property security agreements required to be delivered pursuant to
the Guarantee and Collateral




        

--------------------------------------------------------------------------------

73


Agreement or any other Loan Document, any deed of hypothec, Bank Act (Canada)
security documents and all other security documents hereafter delivered to the
Collateral Agent granting a Lien on any Property of any Loan Party to secure any
of the obligations and liabilities of any Loan Party under any Loan Document.
“Shrink”: Inventory that is lost, misplaced, stolen or otherwise unaccounted
for.
“Shrink Reserve”: an amount reasonably estimated by the Administrative Agent to
be equal to that amount which is required in order that the Shrink reflected in
current stock ledger of the Borrowers or the Canadian Guarantor would be
reasonably equivalent to the Shrink calculated as part of the Borrowers’ or the
Canadian Guarantor’s most recent physical inventory (it being understood and
agreed that no Shrink Reserve established by the Administrative Agent shall be
duplicative of any Shrink as so reflected in the current stock ledger of the
Borrowers or the Canadian Guarantor or estimated by the Borrowers or the
Canadian Guarantor for purposes of computing any Borrowing Base other than at
month’s end).
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, (d)
such Person does not intend to incur, or believe or reasonably should believe
that it will incur debts beyond its ability to pay as they mature, and (e) such
Person is not an “insolvent person” as such term is defined in the Bankruptcy
and Insolvency Act (Canada). For purposes of this definition, (i) “debt” means
liability on a “claim”, and (ii) “claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured. For purposes of this
definition, the amount of any contingent, unliquidated and disputed claim and
any claim that has not been reduced to judgment at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.
“Specified Change of Control”: a “Change of Control”, or like event, as defined
in the agreements governing any Material Debt.
“Specified China Subsidiary”: either (a) an entity to be formed after the
Closing Date, which immediately upon formation will be a Foreign Subsidiary, or
(b) GNC Hong Kong Limited (but which in either case may cease to be a Subsidiary
pursuant to Section 6.5(t)).




        

--------------------------------------------------------------------------------

74


“Specified Event of Default”: (i) any Event of Default pursuant to Section
7.1(a) or 7.1(f), (ii) any Event of Default pursuant to Section 7.1(m), (iii)
any Event of Default pursuant to Section 7.1(c)(i) (solely with respect to any
default under Section 6.1) or (iv) any Event of Default pursuant to Section
7.1(c)(ii).
“Specified Harbin Proceeds”: as defined in Section 2.15(i).
“Specified Hedge Agreement”: any Hedge Agreement entered into or assumed by any
Borrower or any Guarantor and any Qualified Counterparty and designated by the
Qualified Counterparty and any Borrower in writing to the Administrative Agent
as a “Specified Hedge Agreement”. Notwithstanding the foregoing, for all
purposes of the Loan Documents, any guarantee of, or grant of any Lien to
secure, any obligations in respect of a Specified Hedge Agreement by a Guarantor
shall not include any Excluded Swap Obligations.
“Specified Taxable Year”: as defined in Section 6.6(c).
“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentage shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Intercompany Note”: the Subordinated Intercompany Note attached as
Exhibit C to the Guarantee and Collateral Agreement.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company, unlimited liability company or other entity of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the ABL Administrative Borrower.
“Subsidiary Guarantor”: each Subsidiary of the ABL Administrative Borrower,
other than an Excluded Subsidiary.
“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.




        

--------------------------------------------------------------------------------

75


“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan”: a Loan made pursuant to Section 2.7.
“Swingline Sublimit”: as defined in Section 2.7(a).
“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Loan Administrative Agent”: as defined in the definition of “Term Loan
Credit Agreement”.
“Term Loan Collateral Agent”: as defined in the definition of “Term Loan Credit
Agreement”.
“Term Loan Credit Agreement”: that certain Amended and Restated Term Loan Credit
Agreement, dated as of February 28, 2018, among Parent, the ABL Administrative
Borrower, JPMorgan Chase Bank, N.A. as administrative agent (in such capacity,
together with any successor thereto, the “Term Loan Administrative Agent”) on
behalf of itself and the lenders party thereto and GLAS Trust Company LLC as
collateral agent (in such capacity, together with any successor thereto, the
“Term Loan Collateral Agent”).
“Term Loan Documents”: the Term Loan Credit Agreement and the other “Loan
Documents” under and as defined in the Term Loan Credit Agreement.
“Term Loan Lender”: each “Lender” as defined in the Term Loan Credit Agreement.
“Term Loan Obligations”: the “Obligations” (under and as defined in the Term
Loan Credit Agreement).
“Term Loans”: any term loans made pursuant to the Term Loan Credit Agreement.
“Term Priority Collateral”: the “Term Priority Collateral” (under and as defined
in the ABL Intercreditor Agreement).
“Test Period”: on any date of determination, the period of four consecutive
fiscal quarters of the ABL Administrative Borrower then most recently ended for
which financial statements have been delivered or were required to be delivered
on or prior to the Closing Date or pursuant to Section 5.1(a) or (b), taken as
one accounting period.
“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.




        

--------------------------------------------------------------------------------

76


“Total Revolving Credit Exposure”: at any time, the aggregate amount of the
Revolving Credit Exposure of the Revolving Credit Lenders outstanding at such
time.
“Tranche B-2 Term Loans”: The “Tranche B-2 Term Loans” (under and as defined in
the Term Loan Credit Agreement as in effect on the Closing Date).
“Transactions”: the collective reference to (i) the execution, delivery and
performance on the Closing Date by the Borrowers of this Agreement and by the
ABL Administrative Borrower of the Term Loan Credit Agreement, the borrowings
and issuances hereunder on the Closing Date and the use of the proceeds hereof,
(ii) the transactions contemplated by the Amendment Agreement and (iii) the
payment of fees and expenses in connection with the foregoing.
“Type”: when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” or “Uniform Commercial Code”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unrestricted Cash”: cash or Cash Equivalents of the ABL Administrative Borrower
or any of its Restricted Subsidiaries that are not subject to any express
contractual restrictions on the application thereof (it being expressly
understood and agreed that, for the avoidance of doubt, affirmative and negative
covenants and events of default that do not expressly restrict the application
of such cash or Cash Equivalents shall not constitute express contractual
restrictions for purposes of this definition) and not subject to any Lien (other
than Liens created by the Loan Documents or the Term Loan Documents or securing
Incremental Equivalent Debt, Permitted Pari Passu Secured Refinancing Debt,
Permitted Pari Passu Secured FILO Refinancing Debt, Permitted Junior Secured
Refinancing Debt, Permitted Junior Secured FILO Refinancing Debt or Indebtedness
permitted by Section 6.2(dd) or (ff), non-consensual Liens permitted by Section
6.3 or (whether or not consensual) Liens permitted by Sections 6.3(m) and
6.3(q)). For the avoidance of doubt, when any of the Consolidated Net Senior
Secured Leverage Ratio or Consolidated Net Total Leverage Ratio is being
calculated for purposes of incurring any Indebtedness under 6.2(i), (bb) or
(ff), the proceeds of such Indebtedness shall not constitute Unrestricted Cash
for purposes of such calculation.
“Unrestricted Subsidiary”: any Subsidiary of the ABL Administrative Borrower
designated by the board of directors of the ABL Administrative Borrower as an
Unrestricted Subsidiary pursuant to Section 5.15 subsequent to the Closing Date,
until such Person ceases to be an Unrestricted Subsidiary of the ABL
Administrative Borrower in accordance with Section 5.15.
“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or




        

--------------------------------------------------------------------------------

77


other required payments of principal (excluding nominal amortization), including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Withholding Agent”: any Loan Party or the Administrative Agent, as applicable.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (a) directors’ qualifying shares and (b) nominal
shares issued to foreign nationals to the extent required by any applicable
Requirement of Law) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the ABL Administrative Borrower.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, unless otherwise
specified herein or in such other Loan Document:
(i)    the words “hereof”, “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Documents as a whole and
not to any particular provision of thereof;
(ii)    Section, Schedule and Exhibit references refer to (A) the appropriate
Section, Schedule or Exhibit in this Agreement or (B) to the extent such
references are not present in this Agreement, to the Loan Document in which such
reference appears;
(iii)    the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
(iv)    the word “will” shall be construed to have the same meaning and effect
as the word “shall”;
(v)    the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings);




        

--------------------------------------------------------------------------------

78


(vi)    unless the context requires otherwise, the word “or” shall be construed
to mean “and/or”;
(vii)    unless the context requires otherwise, (A) any reference to any Person
shall be construed to include such Person’s legal successors and permitted
assigns, (B) any reference to any law or regulation shall refer to such law or
regulation as amended, modified or supplemented from time to time, and any
successor law or regulation, (C) the words “asset” and “property” shall be
construed to have the same meaning and effect, and (D) references to agreements
(including this Agreement) or other Contractual Obligations shall be deemed to
refer to such agreements or Contractual Obligations as amended, restated,
amended and restated, supplemented or otherwise modified from time to time;
(viii)    references to any direct or indirect parent company of the Parent
shall refer to Holdings and any of its Wholly Owned Subsidiaries which are
parent companies of the Parent; and
(ix)    for purposes of any Collateral located in the Province of Quebec or
charged by any deed of hypothec (or any other Loan Document) and for all other
purposes pursuant to which the interpretation or construction of a Loan Document
may be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Québec, (q) “personal property” shall
be deemed to include “movable property”, (r) “real property” shall be deemed to
include “immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (w) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (x) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatary”.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)    The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all of the Obligations
(excluding Obligations in respect of (x) any Specified Hedge Agreements and Cash
Management Obligations and (y) contingent reimbursement and indemnification
obligations that are not then due and payable).




        

--------------------------------------------------------------------------------


79


1.3    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Credit
Loan” or a “FILO Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Credit Loan” or “Eurodollar FILO Term
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing” or “FILO Term Loan Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Credit Borrowing” or “Eurodollar FILO Term Loan Borrowing”).

1.4    Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time (provided that, (i) notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Holdings or any Subsidiary at “fair value”,
as defined therein, (ii) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (iii) for purposes of
determinations of the Fixed Charge Coverage Ratio, the Consolidated Net Senior
Secured Leverage Ratio, the Consolidated Net First Lien Leverage Ratio and the
Consolidated Net Total Leverage Ratio, GAAP shall be construed as in effect on
the Closing Date and (iv) notwithstanding anything to the contrary herein, in
the event of a change under GAAP (or the application thereof) requiring any
leases to be capitalized that are not required to be capitalized as of the
Closing Date, only those leases that would result or would have resulted in
Capital Lease Obligations or Capital Expenditures on the Closing Date (assuming
for purposes hereof that they were in existence on the Closing Date) will be
considered capital leases and all calculations under this Agreement will be made
in accordance therewith. In the event that any “Accounting Change” as defined
below shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
upon the written request of the ABL Administrative Borrower or the
Administrative Agent, the ABL Administrative Borrower, the Administrative Agent
and the Lenders shall enter into good faith negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the ABL Administrative
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not occurred; provided that provisions of this
Agreement in effect prior to the date of such Accounting Change shall remain in
effect until the effective date of such amendment. “Accounting Change” refers to
any change in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants.

1.5    Pro Forma Calculations. (a) Notwithstanding anything to the contrary
herein, the Fixed Charge Coverage Ratio, the Consolidated Net Total Leverage
Ratio, the Consolidated Net First Lien Leverage Ratio and the Consolidated Net
Senior Secured Leverage




        

--------------------------------------------------------------------------------

80


Ratio shall be calculated in the manner prescribed by this Section 1.5; provided
that notwithstanding anything to the contrary in clauses (b), (c) or (d) of this
Section 1.5, when (i) calculating the Consolidated Net First Lien Leverage Ratio
for the purposes of (i) the ECF Percentage of Excess Cash Flow and (ii)
determining actual compliance (not Pro Forma Compliance or compliance on a Pro
Forma Basis) with the Financial Covenant for purposes of Section 6.1, the events
described in this Section 1.5 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.
(b)    For purposes of calculating the Fixed Charge Coverage Ratio, the
Consolidated Net Total Leverage Ratio, Consolidated Net First Lien Leverage
Ratio and the Consolidated Net Senior Secured Leverage Ratio, Pro Forma
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (i) during the applicable Test Period or (ii)
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Pro Forma Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Pro Forma Transaction) had occurred on the first day
of the applicable Test Period. If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the ABL Administrative Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Pro Forma Transaction that would have required adjustment
pursuant to this Section 1.5, then the Fixed Charge Coverage Ratio, the
Consolidated Net Total Leverage Ratio, the Consolidated Net First Lien Leverage
Ratio and the Consolidated Net Senior Secured Leverage Ratio shall be calculated
to give pro forma effect thereto in accordance with this Section 1.5.
(c)    Whenever pro forma effect is to be given to a Pro Forma Transaction, the
pro forma calculations shall be made in good faith by a Responsible Officer of
the ABL Administrative Borrower and include, without duplication, (i) the EBITDA
(as determined in good faith by the ABL Administrative Borrower and in any case
consistent with the definition of “Consolidated EBITDA” set forth herein)of any
Person or line of business acquired or disposed of and (ii) the “run-rate”
(i.e., the full recurring benefit for a period associated with an action taken
or expected to be taken) amount of cost savings, operating expense reductions,
other operating improvements and synergies resulting from such Pro Forma
Transaction that are certified by such Responsible Officer of the ABL
Administrative Borrower to the Administrative Agent as being (x) factually
supportable and reasonably identifiable, reasonably attributable to the actions
specified and reasonably anticipated to result from such actions and
(y) reasonably anticipated to be realized within twelve months after the closing
date of such Pro Forma Transaction (calculated on a pro forma basis as though
such cost savings, operating expense reductions, other operating improvements
and synergies had been realized on the first day of the relevant Test Period as
if such cost savings, operating expense reductions, other operating improvements
and synergies were realized during the entirety of such period, net of the
amount of actual benefits realized during such period from such actions.
(d)    In the event that the ABL Administrative Borrower or any Restricted
Subsidiary (i) incurs (including by assumption or guarantees) or (ii) repays,
redeems, defeases, retires, extinguishes, otherwise acquires or is released from
or otherwise no longer obligated in respect of (each, a “Repayment”), any
Indebtedness included in the calculations of the Fixed




        

--------------------------------------------------------------------------------

81


Charge Coverage Ratio, the Consolidated Net Total Leverage Ratio, the
Consolidated Net First Lien Leverage Ratio and the Consolidated Net Senior
Secured Leverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (x) during the
applicable Test Period or (y) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the Fixed Charge Coverage Ratio, the
Consolidated Net Total Leverage Ratio, the Consolidated Net First Lien Leverage
Ratio and the Consolidated Net Senior Secured Leverage Ratio shall be calculated
giving pro forma effect to such incurrence or Repayment of Indebtedness, to the
extent required, as if the same had occurred on the last day of the applicable
Test Period.

1.6    Classification of Permitted Items. For purposes of determining compliance
at any time with Sections 6.2, 6.3, 6.5, 6.6, 6.8, 6.9, 6.13 or 6.14, in the
event that any Lien, Investment, Indebtedness, Disposition, Restricted Payment,
Contractual Obligation, encumbrance or restriction or payment, prepayment,
repurchase, redemption, defeasance or amendment, modification or other change in
respect of Indebtedness meets the criteria of more than one of the categories of
transactions permitted pursuant to any clause of such Sections 6.2, 6.3, 6.5,
6.6, 6.8, 6.9, 6.13 or 6.14, such transaction (or portion thereof) at any time
shall be permitted under one or more of such clauses as determined by the ABL
Administrative Borrower in its sole discretion at such time of determination.
For the avoidance of doubt, (i) the ABL Administrative Borrower may at any time
classify and reclassify Indebtedness (or any portion thereof) incurred under
Section 6.2 and Liens (or any portion thereof) incurred under Section 6.3 among
applicable exceptions to such covenants and (ii) if the ABL Administrative
Borrower or any Restricted Subsidiary in connection with any transaction or
series of related transactions substantially concurrently (A) incurs
Indebtedness as permitted by a ratio-based basket and (B) incurs Indebtedness
under a non-ratio-based basket, then the applicable ratio will be calculated
with respect to such action under the applicable ratio-based basket without
regard to such action under such non-ratio-based basket made in connection with
such transaction or series of related transactions.

1.7    Rounding. Any financial ratios required to be satisfied in order for a
specific action to be permitted under this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.8    Currency Equivalents Generally.
(a)    For purposes of determining compliance with Sections 6.2, 6.3, 6.8 and
6.9 with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).
(b)    For purposes of determining the Fixed Charge Coverage Ratio, the
Consolidated Net Senior Secured Leverage Ratio, the Consolidated Net First Lien
Leverage Ratio and the Consolidated Net Total Leverage Ratio, amounts
denominated in a currency other




        

--------------------------------------------------------------------------------

82


than Dollars will be converted to Dollars at the currency exchange rates used in
preparing the ABL Administrative Borrower’s financial statements corresponding
to the Test Period with respect to the applicable date of determination and
will, in the case of Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of Hedge Agreements permitted hereunder for
currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar equivalent of such Indebtedness.
(c)    Principal, interest, reimbursement obligations, fees, and all other
amounts payable under this Agreement and the other Loan Documents to Agents and
the Lenders shall be payable in the currency in which such Obligations are
denominated. Unless stated otherwise, all calculations, comparisons,
measurements or determinations under this Agreement shall be made in Dollars.
For the purpose of such calculations, comparisons, measurements or
determinations, amounts or proceeds denominated in other currencies shall be
converted to the Equivalent Amount (as defined below) of Dollars on the date of
calculation, comparison, measurement or determination. In particular, without
limitation, for purposes of valuations or computations under Section 2, Section
3, Section 5, Section 6 and Section 7 and calculating Availability, the
Borrowing Bases, eligibility criteria including Eligible Accounts Receivable,
Eligible Inventory, Eligible Credit Card Receivables, Eligible Gift Card
Receivables, Revolving Credit Commitments or Revolving Credit Exposure, unless
expressly provided otherwise, where a reference is made to a Dollar amount, the
amount is to be considered as the amount in Dollars and, therefore, each other
currency shall be converted into the Equivalent Amount thereof in Dollars. As
used herein, “Equivalent Amount” means, on any date, the amount of Dollars into
which an amount of any foreign currency may be converted at the Administrative
Agent’s spot buying rate in New York City as at approximately 12:00 noon (New
York City time) on such date.

1.9    Limited Condition Transactions.
(a)    Notwithstanding anything to the contrary herein, for the purpose of (i)
compliance with any financial ratio or test (including, without limitation, any
Fixed Charge Coverage Ratio test, any Consolidated Net Senior Secured Leverage
Ratio test, any Consolidated Net First Lien Leverage Ratio test, any
Consolidated Net Total Leverage Ratio test, and/or the amount of Consolidated
EBITDA, but excluding (a) any determination of the satisfaction of the (I)
Availability Conditions and (II) Section 4.2(a) and 4.2(b) for purposes of
satisfying the conditions to credit extensions hereunder and (b) any
determination of the satisfaction of the requirements set forth in clause (2)
and the proviso to clause (3) in the definitions of “Distribution Condition” and
“Payment Condition” set forth herein) or (ii) accuracy of any representations or
warranties or the absence of a Default or Event of Default (or any type of
Default or Event of Default) as a condition to the consummation of any
transaction in connection with any Permitted Acquisition or other similar
permitted Investment that is, in each case, not conditioned on obtaining third
party financing (including the assumption or incurrence of Indebtedness) (any
such action, a “Limited Condition Transaction”), the determination of whether
the relevant condition is satisfied may be made, at the election of the ABL
Administrative Borrower (a “LCT Election”), (1) in the case of any Permitted
Acquisition or other similar permitted Investment, at the time of (or on the
basis of the financial statements for the most recently ended applicable Test
Period at the time of) either (x) the execution of the definitive agreement with
respect to such Permitted Acquisition or other Investment or (y) the




        

--------------------------------------------------------------------------------

83


consummation of such Permitted Acquisition or other Investment (the “LCT Test
Date”), in each case, after giving effect to the relevant Permitted Acquisition
or other Investment on a Pro Forma Basis. If the ABL Administrative Borrower has
made a LCT Election for any Limited Condition Transaction, then in connection
with any subsequent determination of compliance with any financial ratio or test
and/or the amount of Consolidated EBITDA on or following the relevant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, compliance with any such financial ratio or test
and/or amount of Consolidated EBITDA shall be tested by calculating the
availability under such financial ratio or test and/or the amount of
Consolidated EBITDA, as applicable, on a Pro Forma Basis assuming such Limited
Condition Transaction and any other transactions in connection therewith have
been consummated (including any incurrence of indebtedness and the use of
proceeds thereof).
(b)    For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, any Fixed Charge Coverage Ratio Test, any
Consolidated Net Senior Secured Leverage Ratio test, any Consolidated Net First
Lien Leverage Ratio test, any Consolidated Net Total Leverage Ratio test and/or
the amount of Consolidated EBITDA), such financial ratio or test shall be
calculated at the time such action is taken (subject to the immediately
preceding paragraph), such change is made, such transaction is consummated or
such event occurs, as the case may be, and no Default or Event of Default shall
be deemed to have occurred solely as a result of a change in such financial
ratio or test occurring after the time such action is taken, such change is
made, such transaction is consummated or such event occurs, as the case may be.
(c)    Notwithstanding anything to the contrary herein, in the case of any
Limited Condition Transaction, (x) no representations or warranties shall be
required to be made or be accurate as a condition to such Limited Condition
Transaction or incurrence other than customary “specified representations” and
(y) the absence of a Default or Event of Default shall not be required as a
condition to the consummation of such Limited Condition Transaction or such
incurrence (but shall be tested at the time of the execution of the definitive
agreement with respect to the Limited Condition Transaction).

SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS

2.1    FILO Term Loan Commitments. Subject to the terms and conditions hereof,
the FILO Term Loan Lenders severally agree to make (or exchange Term Loans on a
cashless basis by assignment into) term loans (each, a “FILO Term Loan”, and the
FILO Term Loans to be made and funded in cash (as opposed to exchanged (on a
cashless basis by assignment) for Term Loans pursuant to Section 2(a)(ii) or
Section 2(a)(iii) of the Amendment Agreement), the “Cash FILO Term Loans”) to
the ABL Administrative Borrower in Dollars on the Closing Date in accordance
with the Amendment Agreement. The FILO Term Loan of each FILO Term Loan Lender
shall not exceed the amount of the FILO Term Loan Commitment of such FILO Term
Loan Lender. The FILO Term Loans may from time to time be Eurodollar Loans or
ABR Loans, as determined by the ABL Administrative Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10. FILO Term Loans
that have been borrowed and repaid may not be reborrowed.




        

--------------------------------------------------------------------------------


84


2.2    Procedure for FILO Term Loan Borrowing. The ABL Administrative Borrower
shall deliver to the Administrative Agent a Borrowing Request (which Borrowing
Request must be received by the Administrative Agent three Business Days prior
to the anticipated Closing Date) requesting that the applicable FILO Term Loan
Lenders make the Cash FILO Term Loans on the Closing Date and specifying the
amount to be borrowed. Upon receipt of such Borrowing Request the Administrative
Agent shall promptly notify each applicable FILO Term Loan Lender thereof. Not
later than 11:00 A.M., New York City time, on the Closing Date each FILO Term
Loan Lender who has committed to make Cash FILO Term Loans (which commitment is
indicated on Schedule 2.1) shall make available to the Administrative Agent an
amount in immediately available funds equal to the Cash FILO Term Loans to be
made by such applicable FILO Term Loan Lender and each other FILO Term Lender
shall exchange (on a cashless basis by assignment) a portion of its Term Loans
with FILO Term Loans as set forth in the Amendment Agreement and the Term Loan
Credit Agreement. The Administrative Agent shall make available to the ABL
Administrative Borrower in a single drawing the aggregate of the amounts made
available to the Administrative Agent by the applicable FILO Term Loan Lenders
in cash, in like funds as received by the Administrative Agent.

2.3    Repayment of FILO Term Loans. The FILO Term Loans of each FILO Term Loan
Lender shall mature and be payable in full on the FILO Term Loan Maturity Date,
and the principal amount of the FILO Term Loans repaid on the FILO Term Loan
Maturity Date shall be, in any event, an amount equal to the aggregate principal
amount of all FILO Term Loans outstanding on such date. The FILO Term Loans will
not amortize.

2.4    Revolving Credit Commitments. (a) Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrowers in Dollars from time to time during the
Availability Period in an aggregate principal amount at any one time outstanding
that will not (after giving effect to any concurrent use of the proceeds thereof
to repay Swingline Loans or LC Disbursements) result in (i) such Revolving
Credit Lender’s Revolving Credit Exposure exceeding such Revolving Credit
Lender’s Revolving Credit Commitment, (ii) the Total Revolving Credit Exposure
exceeding the Total Revolving Credit Commitments or (iii) the Total Revolving
Credit Exposure exceeding the Line Cap (the requirement set forth in the
foregoing clause (iii), the “Availability Conditions”). Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Credit Loans.
(b)    Overadvances. Insofar as the Borrowers may request and the Administrative
Agent or Required Revolving Lenders may be willing in their sole discretion to
make Revolving Loans to the Borrowers at a time when the Total Revolving Credit
Exposure exceeds, or would exceed with the making of any such Revolving Credit
Loan, the Borrowing Base (any such Revolving Credit Loan being herein referred
to individually as an “Overadvance”), the Administrative Agent will enter such
Overadvances as debits in the Register. All Overadvances will be repaid on
demand, will be secured by the Collateral and will bear interest as provided in
this Agreement for Revolving Credit Loans generally. Any Overadvance made
pursuant to the terms hereof will be made to the Borrowers by all Revolving
Credit Lenders ratably in accordance with their respective Revolving Credit
Percentages. Overadvances, together with outstanding Protective Advances, in an
aggregate amount not to




        

--------------------------------------------------------------------------------

85


exceed 7.5% of the Borrowing Base may be made in the sole, reasonable discretion
of the Administrative Agent; provided that the Required Revolving Lenders may at
any time revoke the Administrative Agent’s authorization to make future
Overadvances; provided that no existing Overadvances will be subject to such
revocation and any such revocation must be in writing. Notwithstanding the
foregoing, in no event, unless otherwise consented to by all Revolving Credit
Lenders will:
(i)    any Overadvances be outstanding for more than 90 consecutive days;
(ii)    the Administrative Agent or Lenders, after the initial Overadvance, make
any additional Overadvances unless 30 days or more have expired since the last
date on which any Overadvances were outstanding; or
(iii)    the Administrative Agent make Revolving Credit Loans on behalf of
Revolving Credit Lenders under this Section 2.4(b) to the extent such Revolving
Credit Loans would cause a Revolving Credit Lender’s share of the Total
Revolving Credit Exposure to exceed such Lender’s Revolving Credit Commitment or
cause the aggregate Total Revolving Credit Commitments to be exceeded.
(c)    Protective Advances. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent, in its sole, reasonable discretion,
may make Revolving Credit Loans to, or for the benefit of, the Borrowers, on
behalf of the Revolving Credit Lenders (the Revolving Credit Loans described in
this Section 2.4(c), “Protective Advances”), so long as the aggregate
outstanding amount of such Protective Advances, together with the aggregate
outstanding amount of Overadvances, does not exceed 7.5% of the Borrowing Base,
if the Administrative Agent, in its Permitted Discretion, deems that such
Protective Advances are necessary or desirable to:
(i)    protect all or any portion of the Collateral;
(ii)    enhance the likelihood or maximize the amount of repayment of the Loans
and the other Obligations; or
(iii)    pay any other amount chargeable to the Borrowers pursuant to this
Agreement;
provided that, (i) in no event will the Total Revolving Facility Credit Exposure
exceed the Revolving Credit Commitments and (ii) the Required Revolving Lenders
may at any time revoke the Administrative Agent’s authorization to make future
Protective Advances; provided, further, that any such revocation must be in
writing and existing Protective Advances will not be subject thereto.
Each Revolving Credit Lender will be obligated to advance to the Borrowers its
applicable Revolving Credit Percentage of each Protective Advance made in
accordance with this Section 2.4(c). If Protective Advances are made in
accordance with the preceding paragraph, then all Revolving Credit Lenders will
be bound to make, or permit to remain outstanding, such Protective Advances
based upon their applicable Revolving Credit Percentages




        

--------------------------------------------------------------------------------

86


in accordance with the terms of this Agreement. All Protective Advances will be
repaid by the Borrowers on demand, will be secured by the Collateral and will
bear interest as provided in this Agreement for Revolving Credit Loans
generally. No Protective Advance may remain outstanding for more than ninety
(90) days without the consent of the Required Revolving Lenders.

2.5    Loans and Borrowings. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Revolving Credit Commitments or FILO Term Loan Commitment, as
applicable. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder.
(b)    Subject to Section 2.17, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the ABL Administrative Borrowers may request in
accordance herewith; provided that each Swingline Loan shall be an ABR Loan.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Lender to make such Loan and the obligation of the Borrowers to repay such Loan
in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $2,500,000. At the time each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000; provided that a Revolving Credit
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Line Cap or that is required to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.8(e). Each Swingline Loan shall be
in an amount that is an integral multiple of $100,000 and not less than
$500,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 15
Eurodollar Borrowings outstanding; provided that after the establishment of any
new Class of Loans hereunder, the number of Interest Periods otherwise permitted
by this Section 2.5(c) shall increase by three Interest Periods for each
applicable Class so established.
(d)    Notwithstanding any other provision of this Agreement, the ABL
Administrative Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the applicable Maturity Date for such Borrowing.

2.6    Requests for Revolving Credit Borrowing. To request a Borrowing, the ABL
Administrative Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 A.M., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic transmission to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the




        

--------------------------------------------------------------------------------

87


ABL Administrative Borrower. Such Borrowing Request shall specify the following
information in compliance with Section 2.5:
(i)    the aggregate amount of the requested Borrowing and the identity of the
Borrower;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.9.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Credit Borrowing, then the ABL
Administrative Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

2.7    Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may make Swingline Loans to the Borrowers in
Dollars from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $20,000,000
(the “Swingline Sublimit”), (ii) the Total Revolving Credit Exposure exceeding
the Total Revolving Credit Commitments or (iii) the Total Revolving Credit
Exposure exceeding the Line Cap. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.
(b)    To request a Swingline Loan, the ABL Administrative Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by electronic
transmission), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day), the amount of the requested
Swingline Loan and the identity of the Borrower. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the ABL
Administrative Borrower. The Swingline Lender, in its discretion, may make each
Swingline Loan available to the applicable Borrower by means of a credit to the
general deposit account of the ABL Administrative Borrower with the Swingline
Lender by 3:00 P.M., New York City time, on the requested date of such Swingline
Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 A.M., New York City time, on any Business Day require
the Lenders




        

--------------------------------------------------------------------------------

88


to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Credit Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Revolving Credit Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance including (i) any setoff, counterclaim, recoupment,
defense or other right that any Lender or any Borrower may have against the
Swingline Lender, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 4, (iii) any
adverse change in the condition (financial or otherwise) of any Borrower, (iv)
any breach of this Agreement or any other Loan Document by any Borrower, any
other Loan Party or any other Lender or any reduction in or termination of the
Revolving Credit Commitments or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. Each Revolving
Credit Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.9 with respect to Loans made by such Lender (and Section 2.9 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Credit Lenders. The Administrative Agent shall
notify the ABL Administrative Borrower of any participations in any Swingline
Loan acquired pursuant to this paragraph, and thereafter payments in respect of
such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from any Borrower
(or other party on behalf of such Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent, and any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to any Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrowers of any default in the payment thereof.
(d)    If the maturity date shall have occurred in respect of any tranche of
Revolving Credit Commitments at a time when another tranche or tranches of
Revolving Credit Commitments is or are in effect with a longer maturity date,
then on the earliest occurring maturity date all then outstanding Swingline
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that notwithstanding the foregoing, if on the
occurrence of such earliest maturity date (after giving effect to any repayments
of Revolving Credit Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.8(l)), there shall exist sufficient
unutilized Extended Revolving Credit Commitments so that the respective
outstanding Swingline Loans could be incurred pursuant the Extended Revolving
Credit Commitments which will remain in effect after the occurrence of such
maturity date, then




        

--------------------------------------------------------------------------------

89


there shall be an automatic adjustment on such date of the participations in
such Swingline Loans and the same shall be deemed to have been incurred solely
pursuant to the relevant Extended Revolving Credit Commitments, and such
Swingline Loans shall not be so required to be repaid in full on such earliest
maturity date.

2.8    Letters of Credit. (a) General. Subject to the terms and conditions set
forth herein, any Issuing Bank, in reliance on the agreements of the Revolving
Credit Lenders set forth in Section 2.8(d), agrees to issue standby and (with
such Issuing Bank’s consent) trade Letters of Credit denominated in Dollars for
the account of any Borrower or the account of any Borrower for the benefit of
any Restricted Subsidiary on any Business Day during the Availability Period in
such form as may be approved from time to time by an Issuing Bank; provided that
no Issuing Bank shall have any obligation to issue any Letter of Credit if,
after giving effect to such issuance, (1) the LC Exposure would exceed
$25,000,000 (the “LC Sublimit”), (2) the Total Revolving Credit Exposure would
exceed the Line Cap or (3) the aggregate outstanding face amount of undrawn (or
drawn and unreimbursed) Letters of Credit issued by any Issuing Bank would
exceed its LC Commitment. Subject to the terms and conditions set forth herein,
any Borrower may request the issuance of Letters of Credit for its own account
or for its own account for the benefit of any Restricted Subsidiary, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by a Borrower to, or entered into by a Borrower with,
the applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. As of the Closing Date, the Existing
Letters of Credit shall be deemed issued under this Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
deliver by electronic transmission to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed the LC Sublimit and
(ii) the Total Revolving Credit Exposure shall not exceed the Line Cap.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or




        

--------------------------------------------------------------------------------

90


extension) and (ii) unless the Borrowers shall have deposited in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to (or posted a backstop letter
of credit with a stated amount equal to) 102% of the LC Exposure as of the date
that is five Business Days prior to such date plus any accrued and unpaid
interest thereon (or made other arrangements satisfactory to the applicable
Issuing Bank), the date that is five Business Days prior to the Revolving Credit
Maturity Date. If a Borrower so requests in any notice requesting the issuance
of a Letter of Credit, the applicable Issuing Bank shall issue a Letter of
Credit that has automatic renewal provisions (each, an “Auto Renewal Letter of
Credit”), provided, that such Borrower shall be required to make a specific
request to the applicable Issuing Bank for any such renewal. Once an Auto
Renewal Letter of Credit has been issued, the Revolving Credit Lenders shall be
deemed to have authorized the renewal of such Letter of Credit at any time to an
expiry date not later than the earlier of (i) one year from the date of such
renewal and (iii) unless the Borrowers shall have deposited in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to (or posted a backstop letter
of credit with a stated amount equal to) 102% of the LC Exposure as of the
Revolving Credit Maturity Date plus any accrued and unpaid interest thereon (or
made other arrangements reasonably satisfactory to the applicable Issuing Bank),
the date that is five Business Days prior to the Revolving Credit Maturity Date;
provided that the applicable Issuing Bank shall not permit any such renewal if
such Issuing Bank has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 4.2 or otherwise).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Revolving Credit Lender, and each Revolving Credit Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Revolving Credit Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such Revolving Credit Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit and its obligations under Section 2.9(e) are
absolute and unconditional and shall not be affected by any circumstance
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Issuing Bank, any Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 4, (iii) any adverse change in the condition (financial or otherwise)
of the Borrowers, (iv) any breach of this Agreement or any other Loan Document
by the Borrowers, any other Loan Party or any other Lender or any reduction in
or termination of the Revolving Credit Commitments or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.




        

--------------------------------------------------------------------------------

91


(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the ABL Administrative Borrower receives
notice that such LC Disbursement is made (or, if the ABL Administrative Borrower
receives such notice after 12:00 noon, New York City time, on the second
Business Day immediately following the day that the ABL Administrative Borrower
receives such notice); provided that (whether or not the conditions of Section
4.2 are satisfied) the Borrowers shall have the absolute and unconditional right
to require that such payment be financed with an ABR Revolving Credit Borrowing
in an equivalent amount and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Credit Borrowing. If the Borrowers fail to make such
payment when due, or finance such payment in accordance with the proviso to the
preceding sentence, the Administrative Agent shall notify each Revolving Credit
Lender of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Revolving Credit Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Credit Lender shall pay to the Administrative Agent its Applicable Percentage of
the payment then due from the Borrowers, in the same manner as provided in
Section 2.9 with respect to Loans made by such Revolving Credit Lender (and
Section 2.9 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Credit Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Credit Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Credit Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Revolving
Credit Lender pursuant to this paragraph to reimburse any Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Credit Loans or a
Swingline Loan as contemplated above) shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. None of the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,




        

--------------------------------------------------------------------------------

92


omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the provisions of this Section
2.8(f) shall not be construed to excuse any Issuing Bank from liability to the
Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), the applicable Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in compliance with the terms of
such Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the ABL Administrative Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse such Issuing Bank and the Revolving Credit
Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made (including with the proceeds of a Revolving
Credit Borrowing), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrowers reimburse such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Credit Loans; provided that, if the Borrowers
fail to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.16(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Credit
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.
(i)    Replacement of Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the ABL Administrative Borrower, the Administrative
Agent, the replaced Issuing Bank (provided that no consent will be required if
the replaced Issuing Bank has no Letters of Credit or Reimbursement Obligations
with respect thereto outstanding) and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such




        

--------------------------------------------------------------------------------

93


replacement of such Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.14(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(j)    Additional Issuing Banks. The ABL Administrative Borrower may, at any
time and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed) and such Revolving Credit
Lender, designate one or more additional Revolving Credit Lenders to act as an
issuing bank under the terms of this Agreement, subject to reporting
requirements reasonably satisfactory to the Administrative Agent with respect to
issuances, amendments, extensions and terminations of Letters of Credit by such
additional issuing bank. The Administrative Agent shall notify the Revolving
Credit Lenders of any such addition of an issuing bank. Any Revolving Credit
Lender designated as an issuing bank pursuant to this Section 2.08(j) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to such Lender.
(k)    Cash Collateralization. If any Event of Default under clause (i) or (ii)
of paragraph (f) of Section 7 with respect to the ABL Administrative Borrower
shall occur and be continuing or if the Loans have been accelerated pursuant to
Section 7 as a result of any Event of Default, on the Business Day that the ABL
Administrative Borrower receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), in each case, demanding the deposit of cash collateral pursuant to
this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Section 2.8. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the
Revolving Credit Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrowers under this
Agreement. If the Borrowers are required




        

--------------------------------------------------------------------------------

94


to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default specified above, such amount (to the extent not applied
as aforesaid) shall be returned to the Borrowers within two Business Days after
such Events of Default have been cured or waived.
(l)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the maturity date
shall not have occurred are then in effect, such Letter of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make payments in respect thereof pursuant to Section 2.8(d) and (e))
under (and ratably participated in by Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the Line Cap at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to the immediately preceding clause (i), the
Borrowers shall cash collateralize any such Letter of Credit in accordance with
Section 2.8(k). For the avoidance of doubt, the sublimit for Letters of Credit
under any tranche of Revolving Credit Commitments that has not so then matured
shall be as agreed in the relevant Extension Amendment with such Revolving
Credit Lenders.

2.9    Funding of Borrowings. (a) Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 P.M., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.7; provided further that FILO Term Loans shall only be funded on the
Closing Date as set forth in Section 2.2. The Administrative Agent will make
such Loans available to the Borrowers by promptly crediting the amounts so
received, in like funds, to an account of the ABL Administrative Borrower
maintained with the Administrative Agent in New York City or such other account
reasonably approved by the Administrative Agent, in each case, as is designated
by the ABL Administrative Borrower in the applicable Borrowing Request or on
file with the Administrative Agent; provided that ABR Revolving Credit Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.8(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry




        

--------------------------------------------------------------------------------

95


rules on interbank compensation or (ii) in the case of the Borrowers, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

2.10    Interest Elections. (a) Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the ABL Administrative Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The ABL Administrative Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted to or continued as Eurodollar Loans.
(b)    To make an election pursuant to this Section, the ABL Administrative
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.6 if the ABL
Administrative Borrower were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic transmission to the Administrative Agent
of a written Interest Election Request signed by the ABL Administrative
Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.5:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the ABL Administrative Borrower shall be
deemed to have selected an Interest Period of one month’s duration.




        

--------------------------------------------------------------------------------

96


(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the ABL Administrative Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the (i) Required Revolving Lenders with respect to any
Borrowing constituting Revolving Credit Loans or (ii) Required FILO Lenders with
respect to any Borrowing constituting FILO Term Loans, as applicable, so
notifies the ABL Administrative Borrower, then, so long as an Event of Default
is continuing (x) no such outstanding Borrowing of Revolving Credit Loans (in
the case of clause (i)) or FILO Term Loans (in the case of clause (ii)) may be
converted to or continued as a Eurodollar Borrowing and (y) unless repaid, each
such Eurodollar Borrowing of Revolving Credit Loans (in the case of clause (i))
or FILO Term Loans (in the case of clause (ii)) shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

2.11    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date. The FILO Commitments shall terminate on the Closing Date
upon the making of or exchange (on a cashless basis by assignment) into the FILO
Term Loans.
(b)    The ABL Administrative Borrower may at any time, so long as the ABL
Administrative Borrower gives notice three Business Days prior thereto,
terminate, without premium or penalty, or from time to time reduce, the
Revolving Credit Commitments (or any tranche of the Revolving Credit
Commitments); provided that (i) each reduction of the Revolving Credit
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $2,500,000 and (ii) the ABL Administrative Borrower shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.13, the
Total Revolving Credit Exposure would exceed the Line Cap.
(c)    The ABL Administrative Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Revolving Credit Commitments (or any
tranche thereof) pursuant to paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Revolving
Credit Lenders of the contents thereof. Each notice delivered by the ABL
Administrative Borrower pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Credit Commitments delivered by
the ABL Administrative Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities or any other financing or a sale
transaction, in which case such notice may be revoked by the ABL Administrative
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Credit Commitments shall be permanent. Each reduction of the
Revolving Credit




        

--------------------------------------------------------------------------------

97


Commitments shall be made ratably among the Revolving Credit Lenders holding
Revolving Credit Commitments under the relevant tranche of Revolving Credit
Commitments in accordance with their respective Revolving Credit Commitments.

2.12    Repayment of Revolving Credit Loans; Evidence of Debt. (a) The Borrowers
hereby unconditionally promise to pay (i) to the Administrative Agent for the
account of each Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Loan, Overadvance and Protective Advance of such Lender on the
Revolving Credit Maturity Date applicable to such Loan and (ii) subject to
Section 2.7(d), to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Credit Maturity Date; provided that on each date
that a Revolving Credit Borrowing is made, the Borrowers shall repay all
Swingline Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement. To the extent
any such accounts are inconsistent with the Register, the Register shall govern.
(e)    Any Lender may request through the Administrative Agent that Loans made
by it be evidenced by a promissory note. In such event, the ABL Administrative
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in the form of Exhibit
D-1, D-2 or D-3, as applicable. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.4) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.

2.13    Prepayment of Loans. (a) The Borrowers shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (other than as set forth in Section 2.13(d) and Section 2.19)
subject to prior notice in accordance with paragraph (c) of this Section and the
following sentence. Notwithstanding anything to the contrary set forth in this
Agreement, any optional or mandatory prepayment of any Borrowing constituting
FILO Term Loans shall be permitted only so long as (i) the Payment Condition is




        

--------------------------------------------------------------------------------

98


satisfied or (ii) the Revolving Credit Commitments have been terminated and all
Obligations (excluding, for the avoidance of doubt, Obligations in respect of
(x) Specified Hedge Agreements and Cash Management Obligations and (y)
contingent indemnification and reimbursement obligations for which no claim has
been asserted) in connection with the Revolving Credit Commitments and Revolving
Credit Loans have been paid in full and all Letters of Credit have expired,
terminated or been cash collateralized in a manner consistent with Section
2.8(k) or otherwise backstopped by another letter of credit in a manner
reasonably satisfactory to the applicable Issuing Bank (or other arrangements
with respect thereto reasonably satisfactory to the applicable Issuing Bank have
been made).
(b)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the ABL Administrative Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (c) of this Section. Each optional prepayment of Loans or
reduction of Commitments shall be applied to the Class or Classes of Loans or
Commitments as directed by the ABL Administrative Borrower, subject to Section
2.13(a). In accordance with Section 2.15, each mandatory prepayment of Loans
shall be applied ratably to the Loans subject to such mandatory prepayment
(based on the respective outstanding principal amounts thereof unless, in the
case of Extended FILO Term Loans or Replacement FILO Term Loans the applicable
Extension Amendment or Replacement FILO Term Loan Facility Amendment specifies a
less favorable treatment, provided that except as set forth in Section
2.15(k)(ii) of the Term Loan Credit Agreement, mandatory prepayments of FILO
Term Loans pursuant to Sections 2.15(d), (f) and (g) shall be subject to the
prior payment in full of the Tranche B-2 Term Loans.
(c)    The ABL Administrative Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by written notice (which may be by email)) of any voluntary
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 10:00 a.m., New York City time, on the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving Credit
Commitments as contemplated by Section 2.11, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.11 and any notice of prepayment of FILO Term Loans may be conditioned upon the
effectiveness of other credit facilities or any other financing or a sale
transaction, in which case such notice may be revoked by the ABL Administrative
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial voluntary prepayment
pursuant to Section 2.13(a) of any Borrowing shall be in an integral multiple of
$500,000 and not less than $2,500,000 (or, if less, the remaining outstanding
amount of such Borrowing). Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.16 and by any applicable prepayment premium
as set forth in Section 2.13(d). Each repayment of a Borrowing (x) in the case
of the Revolving Credit Facility, shall be applied to the Loans included in the
repaid Borrowing such that each Revolving Credit Lender holding Loans included
in such repaid Borrowing receives its ratable share of such repayment (based
upon the respective Revolving




        

--------------------------------------------------------------------------------

99


Credit Exposures of the Revolving Credit Lenders holding Loans included in such
repaid Borrowing at the time of such repayment) and (y) in the case of the FILO
Term Loans, shall be applied ratably to the FILO Term Loans so repaid. In the
event the ABL Administrative Borrower fails to specify the Borrowings to which
any voluntary prepayment shall be applied, such prepayment shall be applied as
follows:
first, to repay outstanding Swingline Borrowings to the full extent thereof;
second, to repay outstanding Revolving Credit Borrowings to the full extent
thereof; and
third, subject to Section 2.13(a), to prepay FILO Term Loans ratably (unless the
applicable Extension Amendment or Replacement FILO Term Loan Facility Amendment
specifies a less favorable treatment).
(d)    In the event that any Borrower (i) makes any voluntary or mandatory
prepayment of FILO Term Loans or (ii) effects any amendment of this Agreement
resulting in a Repricing Event (including any mandatory assignment in connection
therewith) (collectively, a “Prepayment Event”), the ABL Administrative Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable FILO Term Loan Lenders (i) if such Prepayment Event occurs after the
Closing Date but prior to the date that is 12 months after the Closing Date, a
prepayment premium of 2% of the outstanding principal amount of the FILO Term
Loans subject to such Prepayment Event and (ii) if such Prepayment Event occurs
on or after the 12 month anniversary of the Closing Date but prior to the date
that is 24 months after the Closing Date, a prepayment premium of 1% of the
outstanding principal amount of the FILO Term Loans subject to such Prepayment
Event. THE BORROWERS AND THE OTHER LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS
OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE PREPAYMENT PREMIUM IN CONNECTION WITH ANY ACCELERATION. The
Borrowers and the other Loan Parties expressly agree that (A) the prepayment
premium set forth in this Section 2.13(d) is reasonable and is the product of an
arm’s length transaction between sophisticated business people, ably represented
by counsel, (B) the prepayment premium set forth in this Section 2.13(d) shall
be payable notwithstanding the then prevailing market rates at the time payment
is made, (C) there has been a course of conduct between FILO Term Loan Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the prepayment premium, (D) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this Section 2.13(d),
(E) their agreement to pay the prepayment premium is a material inducement to
the FILO Term Loan Lenders to provide the FILO Term Loan Commitments and make
the FILO Term Loans hereunder, and (F) the prepayment premium represents a good
faith, reasonable estimate and calculation of the lost profits or damages of the
FILO Term Loan Lenders and that it would be impractical and extremely difficult
to ascertain the actual amount of damages to the FILO Term Loan Lenders or
profits lost by the FILO Term Loan Lenders as a result of the event giving rise
to the payment of the prepayment premium.




        

--------------------------------------------------------------------------------

100


(e)    Any Lender, at its option, may elect to decline any mandatory prepayment
pursuant to Section 2.15(e), (f), (g) or (j) of any FILO Term Loan held by it if
it shall give written notice to the Administrative Agent thereof by 5:00 P.M.,
New York City time, not later than one Business Day after the date of such
Lender’s receipt of notice regarding such prepayment (any such Lender, a
“Declining Lender”), and on the date of any such prepayment, any amounts that
would otherwise have been applied to prepay FILO Term Loans owing to Declining
Lenders shall instead be retained by the ABL Administrative Borrower for
application for any purpose not prohibited by this Agreement (any such amounts,
“Declined Proceeds”).

2.14    Commitment Fees. (a) The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Commitment Fee”),
which shall accrue at the rate of 0.375% per annum on the daily unused amount of
the Available Revolving Credit Commitment of such Lender during the period from
and including the Closing Date to but excluding the date on which such
Commitment terminates; provided that on and after the first Adjustment Date
occurring after the completion of the first full fiscal quarter beginning after
the fiscal quarter of the ABL Administrative Borrower in which the Closing Date
occurs, the Commitment Fee will be determined pursuant to the Commitment Fee
Grid. Accrued Commitment Fees shall be payable in arrears on the first Business
Day of January, April, July and October of each year and on the date on which
the Revolving Credit Commitments terminate, with the first such payment due
April 2, 2018. All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(b)    The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Revolving Credit Loans on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the later of the Closing Date and the issuance of a letter of
credit hereunder to but excluding the earlier of the date on which such Lender’s
Revolving Credit Commitment terminates and the date on which such Lender ceases
to have any LC Exposure, and (ii) to the applicable Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there ceases to be any LC Exposure, as well as
the applicable Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the first day of January, April, July and October of each year shall
be payable on the first Business Day of January, April, July and October,
respectively, commencing with the first Business Day of April 2018; provided
that all such fees shall be payable on the date on which the Revolving Credit
Commitment terminates and any such fees accruing after the date on which the
Revolving Credit Commitment terminates shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 30 days after written demand therefor. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).




        

--------------------------------------------------------------------------------

101


(c)    The Borrowers agree to pay to the Administrative Agent and to the
Collateral Agent, for their own account, fees payable in the amounts and at the
times separately agreed upon between Parent and each of the Administrative Agent
and the Collateral Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Commitment Fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

2.15    Mandatory Prepayments. (a) In the event (a) the aggregate amount of the
Total Revolving Credit Exposure exceeds the Line Cap, then the Borrowers will
promptly repay outstanding Revolving Credit Loans and Swingline Loans, and, if
thereafter the Total Revolving Credit Exposure continues to exceed the Line Cap,
cash collateralize Letters of Credit (in accordance with Section 2.8(k)) in an
aggregate amount equal to such excess.
(b)    In the event that L/C Exposure exceeds the LC Sublimit (or if less, the
Line Cap), the Borrowers will promptly deposit cash collateral (in accordance
with Section 2.8(k)) in an amount equal to such excess.
(c)    Upon the occurrence and during the continuance of a Cash Dominion Period,
all amounts in the Dominion Account shall be applied by the Administrative Agent
pursuant to clause (ii) of the proviso to Section 5.17(b).
(d)    If Indebtedness is incurred by Parent, the ABL Administrative Borrower or
any of its Restricted Subsidiaries (other than Indebtedness permitted under
Section 6.2 or Section 6.16), then no later than two Business Days after the
date of such issuance or incurrence and subject to Section 2.13(a) and 2.13(b),
an amount equal to 100% of the Net Cash Proceeds thereof shall be applied to the
prepayment of the FILO Term Loans as set forth in Section 2.15(k) in the order
set forth in Section 2.13(b) (together with (x) accrued and unpaid interest
thereon and (y) any applicable prepayment premium as set forth in Section
2.13(d)). The provisions of this Section do not constitute a consent to the
incurrence of any Indebtedness by Parent, the ABL Administrative Borrower or any
of its Restricted Subsidiaries.
(e)    If on any date Parent, the ABL Administrative Borrower or any of its
Restricted Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event in an amount up to $200,000,000 for all Net Cash Proceeds
received on or prior to such date from Asset Sales or Recovery Events (it being
understood that amounts in excess of $200,000,000 shall be applied pursuant to
Section 2.15(f)), then, no later than five Business Days (or, if a Default or
Event of Default has occurred and is continuing, three Business Days) after the
date of receipt by Parent, the ABL Administrative Borrower or any of its
Restricted Subsidiaries of such Net Cash Proceeds, an amount equal to (i) 50% of
the Asset Sale Percentage of such Net Cash Proceeds shall be applied to the
prepayment of the Tranche B-2 Term Loans as to the extent required by the Term
Loan Credit Agreement and (ii) 50% of the Asset Sale Percentage of such Net Cash
Proceeds shall be applied to voluntary prepayments of, as the ABL Administrative
Borrower may elect in its sole discretion, (I) any Term Loans, (II) permitted
Indebtedness that is secured on a pari passu basis (without regard to control of
remedies or application of payments) with the Obligations or the Term Loan
Obligations, (III) FILO Term




        

--------------------------------------------------------------------------------

102


Loans or (IV) Revolving Credit Loans (to the extent that, with respect to such
Revolving Credit Loans, Revolving Credit Commitments in a corresponding amount
are permanently reduced or terminated in connection with any such prepayment);
provided that the provisions of this Section do not constitute a consent to the
consummation of any Disposition not permitted by Section 6.5.
(f)    If on any date Parent, the ABL Administrative Borrower or any of its
Restricted Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event exceeding $200,000,000 for all Net Cash Proceeds received on and
after the Closing Date and on or prior to such date from Asset Sales or Recovery
Events, unless (i) a Reinvestment Notice shall be delivered in respect thereof
and (ii) the Consolidated Net First Lien Leverage Ratio on a Pro Forma Basis
does not exceed 3.25 to 1.00, then, no later than five Business Days (or, if a
Default or Event of Default has occurred and is continuing, three Business Days)
after the date of receipt by Parent, the ABL Administrative Borrower or any of
its Restricted Subsidiaries of such Net Cash Proceeds and subject to Section
2.13(a) and (b), an amount equal to the Asset Sale Percentage of the amount of
such Net Cash Proceeds shall be applied first to the prepayment of Tranche B-2
Term Loans and second any remaining amounts of the Asset Sale Percentage of such
Net Cash Proceeds after application to the Tranche B-2 Term Loans shall be
applied to the prepayment of the FILO Term Loans in the order set forth in
Section 2.13(b) as set forth in Section 2.15(k) (together with (x) accrued and
unpaid interest thereon and (y) any applicable prepayment premium as set forth
in Section 2.13(d)); provided that (i) notwithstanding the foregoing (but
subject to Section 2.13(a) and (b)), on each Reinvestment Prepayment Date an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied first to the prepayment of the Tranche B-2
Term Loans, and second any remaining amounts of such Reinvestment Prepayment
Amount after such application to the Tranche B-2 Term Loans shall be applied to
the prepayment of the FILO Term Loans (together with accrued interest thereon)
and (ii) the provisions of this Section do not constitute a consent to the
consummation of any Disposition not permitted by Section 6.5.
(g)    If, for any Excess Cash Flow Period, there shall be Excess Cash Flow,
then, on the relevant Excess Cash Flow Application Date, subject to Section
2.13(a) and (b), the ABL Administrative Borrower shall apply an amount equal to
(i) the ECF Percentage of such Excess Cash Flow minus (ii) the Scheduled
Repayment Amount (if any) for such Excess Cash Flow Period (including any
Scheduled Repayment Amount from the prior Excess Cash Flow Period to the extent
such Scheduled Repayment Amount exceeded the amount required to be prepaid
pursuant to this Section 2.15(g) in such prior Excess Cash Flow Period), to the
prepayment of the FILO Term Loans (together with (x) accrued and unpaid interest
thereon in the order set forth in Section 2.13(b) and (y) any applicable
prepayment premium as set forth in Section 2.13(d)). Each such prepayment shall
be made on a date (an “Excess Cash Flow Application Date”) no later than ten
days after the earlier of (i) the date on which the financial statements of the
ABL Administrative Borrower referred to in Section 5.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date such financial statements are actually delivered.
(h)    The ABL Administrative Borrower shall apply, on a dollar-for-dollar
basis, all of the Net Cash Proceeds of any Replacement FILO Term Loans and
Permitted FILO Credit Agreement Refinancing Indebtedness (that is incurred to
refinance FILO Term Loans) to the repayment of FILO Term Loans to be repaid from
such Net Cash Proceeds on the date such




        

--------------------------------------------------------------------------------

103


Net Cash Proceeds are received. Any such prepayment of FILO Term Loans shall be
paid (together with any applicable payment premium as set forth in Section
2.13(d)) ratably to the FILO Term Loans.
(i)    No later than five Business Days (or, if a Default or Event of Default
has occurred and is continuing, three Business Days) after the date of receipt
by Holdings, Parent, the ABL Administrative Borrower or any of its Restricted
Subsidiaries of Harbin Proceeds constituting the first $100,000,000 of such
proceeds so received (such amount, the “Specified Harbin Proceeds”), such
Specified Harbin Proceeds shall be applied to the prepayment of the Tranche B-2
Term Loans as and to the extent required by the Term Loan Credit Agreement;
provided that Harbin Proceeds not constituting Specified Harbin Proceeds shall
be applied, at the Borrower’s option, to voluntary prepayments of one or more of
the following: (I) Term Loans, (II) permitted Indebtedness that is secured on a
pari passu basis (without regard to control of remedies or application of
payments) with the Obligations or the Term Loan Obligations, (III) FILO Term
Loans or (IV) Revolving Credit Loans (to the extent that, with respect to such
Revolving Credit Loans, Revolving Credit Commitments in a corresponding amount
are permanently reduced or terminated in connection with any such prepayment).
(j)    After the Revolving Credit Loans and Swingline Loans have been repaid in
full, the Revolving Credit Commitments have been terminated and there are no
Letters of Credit outstanding and there is no outstanding LC Exposure, in the
event the aggregate amount of the outstanding FILO Term Loans exceeds the
Borrowing Base (without giving effect to the FILO Push Down Reserve), then the
Borrowers will immediately repay outstanding FILO Term Loans in an aggregate
amount equal to such excess.
(k)    Subject to Section 2.13(a) and 2.13(b), amounts to be applied pursuant to
this Section 2.15 shall be applied first to reduce outstanding ABR Loans of the
applicable Class. Any amounts remaining after each such application shall be
applied to prepay Eurodollar Loans of such Class; provided, however, that the
ABL Administrative Borrower may elect, subject to Section 2.13(b) that the
remainder of such prepayments not applied to prepay ABR Loans be deposited in a
collateral account that is subject to the perfected first priority security
interest of the Collateral Agent to secure the Obligations (the “Collateral
Account”) and applied thereafter by the Administrative Agent to prepay the
Eurodollar Loans on the last day of the next expiring Interest Period for
Eurodollar Loans; provided that (A) interest shall continue to accrue thereon at
the rate otherwise applicable under this Agreement to the Eurodollar Loans in
respect of which such deposit was made, until such amounts are applied to prepay
such Eurodollar Loans, and (B) at any time while a Default has occurred and is
continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all of such amounts to the payment of
Eurodollar Loans.
(l)    Notwithstanding any other provision of Section 2.13 or Section 2.15 to
the contrary, if at the time that any mandatory prepayment of FILO Term Loans
pursuant to Section 2.15(e), (f), (g) or (j) above would be required, the ABL
Administrative Borrower is required to, or required to offer to, repurchase or
redeem or repay or prepay permitted Indebtedness that is secured on a pari passu
basis (without regard to control of remedies or application of payments) with
the Obligations pursuant to the terms of the documentation governing such
Indebtedness with such Excess Cash Flow or with the Net Cash Proceeds of




        

--------------------------------------------------------------------------------

104


such Asset Sale or Recovery Event (such Indebtedness that is secured on a pari
passu basis to the Obligations required to be or required to be offered to be so
repurchased, redeemed, repaid or prepaid, “Other Applicable Indebtedness”), then
the ABL Administrative Borrower may apply such Excess Cash Flow or such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the FILO Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such Excess Cash Flow or
such Net Cash Proceeds allocated to the Other Applicable Indebtedness shall not
exceed the amount of such Excess Cash Flow or such Net Cash Proceeds required to
be allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such Excess Cash Flow or such Net Cash
Proceeds shall be allocated to the FILO Term Loans in accordance with the terms
hereof) to the prepayment of the FILO Term Loans and to the repurchase,
redemption, repayment or prepayment of Other Applicable Indebtedness, and the
amount of the prepayment of the FILO Term Loans that would have otherwise been
required pursuant to Section 2.15(e), (f), (g) or (j) shall be reduced
accordingly; provided further that to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased, repaid, or repaid or
prepaid with such Excess Cash Flow or such Net Cash Proceeds, the declined
amount of such Excess Cash Flow or such Net Cash Proceeds shall promptly (and in
any event within 10 Business Days after the date of such rejection) be applied
to prepay the FILO Term Loans in accordance with the terms hereof (to the extent
such Excess Cash Flow or such Net Cash Proceeds would otherwise have been
required to be so applied if such Other Applicable Indebtedness was not then
outstanding); and
(m)    Notwithstanding any other provisions of Section 2.13 or Section 2.15, to
the extent any or all of the Net Cash Proceeds of any Asset Sale received by a
Foreign Subsidiary (“Foreign Asset Sale”), the Net Cash Proceeds of any Recovery
Event received by a Foreign Subsidiary (“Foreign Recovery Event”), the Net Cash
Proceeds of any incurrence of Indebtedness by a Foreign Subsidiary to the extent
required to repay the FILO Term Loans pursuant to Section 2.15(d) (“Foreign
Indebtedness Event”) or Excess Cash Flow attributable to Foreign Subsidiaries,
are prohibited or delayed by any applicable local law (including, without
limitation, financial assistance, corporate benefit restrictions on upstreaming
of cash intra group and the fiduciary and statutory duties of the directors of
such Foreign Subsidiary) from being repatriated or passed on to or used for the
benefit of the ABL Administrative Borrower or any applicable Domestic Subsidiary
or if the ABL Administrative Borrower has determined in good faith that
repatriation of any such amount to the ABL Administrative Borrower or any
applicable Domestic Subsidiary would have material adverse tax consequences with
respect to such amount, the portion of such Net Cash Proceeds or Excess Cash
Flow so affected will not be required to be applied to prepay the FILO Term
Loans at the times provided in this Section 2.15 but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation or the passing on to or otherwise using for the
benefit of the ABL Administrative Borrower or the applicable Domestic
Subsidiary, or the ABL Administrative Borrower believes in good faith that such
material adverse tax consequence would result, and once such repatriation of any
of such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable local law or the ABL Administrative Borrower determines in good faith
such repatriation would no longer would have such material adverse tax
consequences, such repatriation will be promptly effected and such repatriated
Net Cash Proceeds or Excess Cash Flow will be promptly (and in any event not
later than five Business Days after such repatriation) applied (net of
additional taxes payable or reasonably estimated to




        

--------------------------------------------------------------------------------

105


be payable as a result thereof) to the prepayment of the FILO Term Loans as
otherwise required pursuant to Section 2.15 (provided that no such prepayment of
the FILO Term Loans pursuant to Section 2.15 shall be required in the case of
any such Net Cash Proceeds or Excess Cash Flow the repatriation of which the ABL
Administrative Borrower believes in good faith would result in material adverse
tax consequences or the repatriation of which is prohibited or delayed by any
applicable local law, if on or before the date on which such Net Cash Proceeds
so retained would otherwise have been required to be applied to reinvestments or
repayments of permitted Indebtedness pursuant to a Reinvestment Notice or to
prepayment (or such Excess Cash Flow would have been so required if it were Net
Cash Proceeds), (x) the ABL Administrative Borrower applies an amount equal to
the amount of such Net Cash Proceeds or Excess Cash Flow to such reinvestments,
repayments or prepayments as if such Net Cash Proceeds or Excess Cash Flow had
been received by the ABL Administrative Borrower rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Cash Proceeds or Excess Cash Flow had been
repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that would
be calculated if received by such Foreign Subsidiary) or (y) such Net Cash
Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness of a
Foreign Subsidiary).

2.16    Interest. (a) The Loans comprising each ABR Borrowing (including each
Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.1(a) or 7.1(f), any
overdue amount payable by the Borrowers hereunder shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of or interest on any Loan, 2% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other overdue amount, 2% plus the rate applicable to Revolving
Credit Loans that are ABR Loans as provided in paragraph (a) of this Section
prior to giving effect to any increase in such rate pursuant to this paragraph
(c).
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Credit Loans,
upon termination of the Revolving Credit Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand and
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Credit Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate,




        

--------------------------------------------------------------------------------

106


Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
Notwithstanding the forgoing, solely for the purposes of the Interest Act
(Canada) and disclosure under such Act, whenever interest to be paid under this
Agreement is to be calculated on the basis of a year of 365 days or any other
period of time that is less than a calendar year, the yearly rate of interest to
which the rate determined pursuant to such calculation is equivalent is the rate
so determined multiplied by the actual number of days in the calendar year in
which the same is to be ascertained and divided by either 365 or such other
period of time, as the case may be.

2.17    Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including,
without limitation, by means of an Interpolated Rate) do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the Screen Rate is not available or published on a current basis), for
such Interest Period; or
(ii)    the Administrative Agent is advised by (i) with respect to Revolving
Credit Loans, the Required Revolving Lenders or (ii) with respect to FILO Term
Loans, the Required FILO Lenders, that the Adjusted LIBO Rate or the LIBO Rate,
as applicable, for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the ABL
Administrative Borrower and the Lenders by telephone or electronic transmission
as promptly as practicable thereafter and, until the Administrative Agent
notifies the ABL Administrative Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any Interest Election Request
that requests the conversion of any applicable Borrowing to, or continuation of
any such Borrowing as, a Eurodollar Borrowing shall be ineffective and (B) if
any Borrowing Request requests a Eurodollar Revolving Credit Borrowing, such
Borrowing shall be made as an ABR Loan.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that either (i) the circumstances set
forth in paragraph (a)(i) of this Section 2.17 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in paragraph (a)(i) of this Section 2.17 have not arisen but the supervisor for
the administrator of the Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
ABL Administrative Borrower shall endeavor to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);




        

--------------------------------------------------------------------------------

107


provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.2, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.17(b), only to the extent the Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

2.18    Increased Costs. (a) If any Change in Law shall:
(i)    subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than (A) Indemnified Taxes covered under Section 2.20, (B) Excluded
Taxes or (C) Other Taxes) on its Loans, Letters of Credit, Commitments or other
obligations hereunder, or its deposits, reserves or other liabilities or capital
attributable thereto;
(ii)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (excluding any condition relating to Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein;
and the result of any of the foregoing shall be to (x) increase the cost to such
Lender (or in the case of clause (i), to the Administrative Agent or such Lender
or Issuing Bank) of making, converting to, continuing or maintaining any
Eurodollar Loan (or in the case of clause (i), any Loan) (or of maintaining its
obligation to make any such Loan) (y) increase the cost to the Administrative
Agent, such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or (z) reduce the amount of any sum received or
receivable by the Administrative Agent or such Lender or Issuing Bank hereunder
(whether of principal, interest or otherwise), then, upon request of such
Lender, the Borrowers will pay to the Administrative Agent or such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate the Administrative Agent or such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or




        

--------------------------------------------------------------------------------

108


directive regarding capital or liquidity requirements (whether or not having the
force of law) from any Governmental Authority made subsequent to the Closing
Date has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrowers will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the matters giving rise to a claim under this Section 2.18 by such Lender
or such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the ABL
Administrative Borrower and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the ABL Administrative Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
(e)    If any Lender reasonably determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain or
fund Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the ABL
Administrative Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the ABL Administrative Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
any Borrower may at its option revoke any pending request for a borrowing of,
conversion to or continuation of Eurodollar Loans and shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to ABR Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount




        

--------------------------------------------------------------------------------

109


so prepaid or converted. Each Lender agrees to designate a different lending
office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.

2.19    Break Funding Payments. In the event of (a) the payment of any principal
of any Eurodollar Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.13(c) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the ABL Administrative Borrower pursuant to
Section 2.22(c), then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event (other than
loss of profit). Such loss, cost or expense to any Lender shall consist of an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the ABL
Administrative Borrower and shall be conclusive absent manifest error. Absent
manifest error in the determination of such amount, the Borrowers shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.

2.20    Taxes. (a) Any and all payments by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the applicable Withholding Agent shall be required by
Requirement of Tax Law to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased by the applicable Loan
Party as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.20(a)) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make or cause to be made such
deductions and (iii) the applicable Withholding Agent shall pay or cause to be
paid the full amount deducted to the relevant Governmental Authority in
accordance with Requirement of Tax Law.
(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Requirement of Tax Law.
(c)    The Loan Parties shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 30 days after written demand therefor, for the
full amount of any




        

--------------------------------------------------------------------------------

110


Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of any Loan Party hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto; provided that the Loan
Parties shall not be obligated to make payment to the Administrative Agent or
any Lender pursuant to this Section in respect of penalties, interest and other
liabilities attributable to any Indemnified Taxes or Other Taxes if (i) written
demand therefor has not been made by the Administrative Agent or such Lender
within 30 days from the date on which the Administrative Agent or such Lender
knew of the imposition of such Indemnified Taxes or Other Taxes by the relevant
Governmental Authority, (ii) such penalties, interest and other liabilities have
accrued after the Loan Parties have indemnified or paid any additional amount
pursuant to this Section or (iii) such penalties, interest and other liabilities
are attributable to the gross negligence, bad faith or willful misconduct of the
Administrative Agent or such Lender as determined by a court of competent
jurisdiction by final and non-appealable judgment. A certificate setting forth
in reasonable detail the basis for such claim and the calculation of the amount
of any such payment or liability shall be delivered to the ABL Administrative
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, and shall be conclusive
absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, the Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    (i)    Each Lender or Issuing Bank other than a Foreign Lender shall
deliver to the ABL Administrative Borrower and the Administrative Agent on or
before the date on which it becomes a party to this Agreement two properly
completed and duly executed originals of IRS Form W-9 (or any successor form)
certifying that such Lender or Issuing Bank is exempt from United States Federal
withholding tax. Each Foreign Lender shall deliver to the ABL Administrative
Borrower and the Administrative Agent (i) two properly completed and duly
executed originals of IRS Form W-8BEN or Form W-8BEN-E, Form W-8ECI or, to the
extent a Foreign Lender is not the beneficial owner, Form W-8IMY (together with
any applicable underlying IRS forms), or any subsequent versions thereof or
successors thereto, (ii) in the case of a Foreign Lender claiming exemption from
United States Federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” a certificate in the form
attached hereto as Exhibit E-1, E-2, E-3 or E-4, as applicable, and two properly
completed and duly executed originals of the applicable IRS Form W-8BEN or Form
W-8BEN-E, or any subsequent versions thereof or successors thereto, or (iii) any
other form prescribed by applicable requirements of United States Federal income
tax law as a basis for claiming exemption from or a reduction in United States
Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the ABL Administrative Borrower and the Administrative Agent to determine the
deduction required to be made, in each case, certifying such Foreign Lender’s
entitlement to an exemption from or a reduction in United States Federal
withholding tax with respect to payments of interest to be made hereunder or
under any other Loan Documents. Such




        

--------------------------------------------------------------------------------

111


forms shall be delivered by each Lender or Issuing Bank on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation) and from
time to time thereafter upon the request of the ABL Administrative Borrower or
the Administrative Agent. In addition, each Lender or Issuing Bank shall
promptly deliver such forms upon the obsolescence or invalidity of any form
previously delivered by such Lender or Issuing Bank. Each Lender or Issuing Bank
shall promptly notify the ABL Administrative Borrower and the Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the ABL Administrative Borrower (or any
other form of certification adopted by the United States taxing authorities for
such purpose). Any Lender or Issuing Bank, if requested by the Administrative
Agent or the ABL Administrative Borrower, shall deliver such other documentation
prescribed by or reasonably requested by the Administrative Agent or the ABL
Administrative Borrower as will enable the Administrative Agent or the ABL
Administrative Borrower to determine whether or not such Lender or Issuing Bank
is subject to backup withholding or information reporting requirements.
(ii)    If a payment made to a Lender or Issuing Bank under any Loan Document
would be subject to United States Federal withholding Tax imposed pursuant to
FATCA if such Lender or Issuing Bank fails to comply with any requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Issuing Bank shall deliver to the applicable
Withholding Agent, on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and from time to time thereafter upon the
request of the applicable Withholding Agent, such documentation prescribed by
Requirement of Tax Law (including as prescribed by Section 1471(b)(3)(C)(i) of
the Code) and such additional documentation reasonably requested by the
applicable Withholding Agent as may be necessary for the applicable Withholding
Agent to comply with its obligations under FATCA, to determine whether such
Lender or Issuing Bank has or has not complied with such Lender’s or Issuing
Bank’s obligations under FATCA and to determine the amount to deduct and
withhold from such payment. To the extent that the relevant documentation
provided pursuant to this paragraph is rendered obsolete or inaccurate in any
material respect as a result of changes in circumstances with respect to the
status of a Lender or Issuing Bank, such Lender or Issuing Bank shall, to the
extent permitted by Requirement of Tax Law, deliver to the applicable
Withholding Agent revised and/or updated documentation sufficient for the
applicable Withholding Agent to confirm as to whether such Lender or Issuing
Bank has complied with its respective obligations under FATCA. Solely for
purposes of this clause (e)(ii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
Notwithstanding any other provision of this Section 2.20, a Lender shall not be
required to deliver any form pursuant to this Section 2.20 that such Lender is
not legally able to deliver.
(f)    Each Lender or Issuing Bank shall indemnify the Administrative Agent for
the full amount of any Taxes imposed by any Governmental Authority that are
attributable to such Lender or Issuing Bank and that are payable or paid by the
Administrative Agent, together




        

--------------------------------------------------------------------------------

112


with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith.
Should the applicable Withholding Agent not deduct or withhold any Taxes imposed
by FATCA from a payment under any Loan Document based on the documentation
provided by a Lender or Issuing Bank pursuant to Section 2.20(d)(ii), any
amounts subsequently determined by a Governmental Authority to be subject to
United States Federal withholding Tax imposed pursuant to FATCA (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) shall be indemnified by such Lender or Issuing Bank. A certificate as
to the amount of such payment or liability delivered to any Lender or Issuing
Bank by the Withholding Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent under this paragraph (f).
(g)    If the Administrative Agent, or any Lender or Issuing Bank determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Loan Party or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 2.20, it shall pay over such refund to the applicable
Loan Party within a reasonable period (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
2.20 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender or Issuing Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender or
Issuing Bank, agrees to repay the amount paid over to such Loan Party pursuant
to this Section 2.20(g) (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender or Issuing Bank in the event the Administrative Agent or such Lender or
Issuing Bank is required to repay such refund to such Governmental Authority.
This Section 2.20(g) shall not be construed to require the Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Borrower or any other
Person.
(h)    Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all Obligations.

2.21    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a) Each
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.18, 2.19 or 2.20 or otherwise) prior to the time
expressly required hereunder for such payment (or if no such time is expressly
required, prior to 2:00 p.m. New York City time), on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except that payments pursuant to Sections 2.18, 2.19, 2.20 or
9.3 shall be made directly to the Persons entitled thereto and payments pursuant
to other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any




        

--------------------------------------------------------------------------------

113


such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under any Loan Document shall be made in
dollars. Any FILO Term Loans paid or prepaid may not be reborrowed.
(b)If at any time (x) insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees and other Obligations then due hereunder, or
(y) during the continuation of an Event of Default and the enforcement of
remedies in connection therewith in accordance with Section 7.1, the
Administrative Agent or the Collateral Agent receives proceeds of Collateral
pledged by the Loan Parties, such funds will be applied,
(1)    first, toward payment of any expenses, fees and indemnities due to the
Administrative Agent or the Collateral Agent hereunder;
(2)    second, toward payment of interest and fees then due from the Borrowers
hereunder with respect to any Revolving Credit Exposure, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties;
(3)    third, toward payment of principal of Swingline Loans, unreimbursed L/C
Disbursements, Protective Advances and Overadvances then due from the Borrowers
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal, unreimbursed L/C Disbursements, Protective Advances and
Overadvances then due to such parties;
(4)    fourth, if an Event of Default has occurred and is continuing, to cash
collateralize Letters of Credit issued for the account of the Borrowers or any
other Subsidiary in accordance with Section 2.8(k);
(5)    fifth, in the following order: (I) toward payment of other principal then
due from the Borrowers hereunder with respect to any Revolving Credit Exposure,
ratably among the parties entitled thereto in accordance with the amounts of
such principal then due to such parties and (II) on a pro rata basis toward (x)
the payment of any outstanding obligations owed to the Qualified Counterparties
under any Designated Hedging Agreements in an aggregate amount not to exceed the
Designated Hedging Reserve ratably among the parties entitled thereto in
accordance with the amounts of obligations under such Designated Hedging
Agreements then due to such parties (provided that the amount payable pursuant
to this clause (5) to any Qualified Counterparty in respect of obligations under
such Designated Hedging Agreements shall be reduced by the amount (if any)
reducing the MTM value of Designated Hedging Agreements of such Qualified
Counterparty pursuant to the fourth sentence of the definition of




        

--------------------------------------------------------------------------------

114


“Designated Hedging Reserve”) and (y) toward payment of any outstanding
obligations owed to Cash Management Banks under any Cash Management Obligations
in an aggregate amount not to exceed the Designated Cash Management Reserve
ratably among the parties entitled thereto in accordance with the amounts of
such Cash Management Obligations then due to such parties;
(6)    sixth, in an amount not to exceed $10,000,000, to payment of Cash
Management Obligations then due from the Borrowers or any other Subsidiary,
ratably among the parties entitled thereto in accordance with the amounts of
such Cash Management Obligations then due to such parties (for the avoidance of
doubt, excluding amounts payable pursuant to clause (5) above);
(7)    seventh, in an amount (when aggregated with all payments of Cash
Management Obligations pursuant to clause (6)) not to exceed $10,000,000, to
payment of obligations pursuant to Specified Hedge Agreements then due from the
Borrowers or any other Subsidiary party to such Specified Hedge Agreements,
ratably among the parties entitled thereto in accordance with the amounts of
obligations under such Specified Hedge Agreements then due to such parties (for
the avoidance of doubt, excluding amounts payable pursuant to clause (5) above);
(8)    eighth, toward payment of interest and fees then due from the Borrowers
hereunder with respect to any FILO Term Loan, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties;
(9)    ninth, on a pro rata basis, toward payment of principal then due from the
Borrowers hereunder with respect to any FILO Loans, ratably among the parties
entitled thereto in accordance with the amounts of such principal then due to
such parties;
(10)    tenth, after giving effect to any payments made pursuant to the
preceding clauses (5) and (6), to payment of Cash Management Obligations then
due from the Borrowers or any other Subsidiary, ratably among the parties
entitled thereto in accordance with the amounts of such Cash Management
Obligations then due to such parties;
(11)    eleventh, after giving effect to any payments made pursuant to the
preceding clauses (5) and (7), to payment of obligations pursuant to Specified
Hedge Agreements then due from the Borrowers or any other Subsidiary party to
such Specified Hedge Agreements, ratably among the parties entitled thereto in
accordance with the amounts of obligations under such Specified Hedge Agreements
then due to such parties;




        

--------------------------------------------------------------------------------

115


(12)    twelfth, to payment of all other Obligations of the Borrowers and the
Loan Parties then due and payable, ratably among the parties entitled thereto in
accordance with the amounts of such Obligations then due to such parties; and
(13)    thirteenth, to the Borrowers or as otherwise required pursuant to any
Intercreditor Agreement;
provided that the application of such proceeds at all times will be subject to
the application of proceeds provisions contained in the Intercreditor
Agreements.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including, without limitation, Sections 2.25 and 2.26
or pursuant to the terms of any Extension Amendment) or any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Disbursements to any assignee or
participant permitted under this Agreement. Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the ABL
Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that any Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
an Issuing Bank, as the case may be, the amount due. In such event, if any
Borrower has not in fact made such payment, then each of the Lenders or an
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate




        

--------------------------------------------------------------------------------

116


determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(c)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(c), 2.8(d) or (e), 2.9(b), 2.21(d) or 8.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

2.22    Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.18, or if the Borrowers are required to
pay any amount to any Lender or Issuing Bank or any Governmental Authority for
the account of any Lender or Issuing Bank pursuant to Section 2.20, then such
Lender or Issuing Bank shall use reasonable efforts to designate a different
lending office for funding or booking its Loans or Letters of Credit hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.18 or 2.20, as the case may be, in the future and (ii) would not
subject such Lender or Issuing Bank to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or Issuing Bank. The
Borrowers hereby agree to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender or Issuing Bank in connection with any such
designation or assignment.
(b)If any Lender (or any Participant in the Loans held by such Lender) requests
compensation under Section 2.18, or if the Borrowers are required to pay any
amount to any Lender (or its Participant) or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, or if any Lender becomes a
Defaulting Lender, then the ABL Administrative Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.4 (provided that, if the
required Assignment and Assumption is not executed and delivered by such Lender,
such Lender will be unconditionally and irrevocably deemed to have executed and
delivered such Assignment and Assumption as of the date such Lender receives
payment in full of the amounts set forth in clause (ii) below)), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the ABL Administrative Borrower
shall have received the prior written consent of the Administrative Agent and
each Issuing Bank that is not a Defaulting Lender, to the extent consent for an
Assignment and Assumption would be required by such Person pursuant to Section
9.4, which consent shall not unreasonably be withheld, conditioned or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees, the prepayment premium
as set forth in Section 2.13(d) (if applicable) and all other amounts payable to
it hereunder (but, for the avoidance of doubt, not any amounts in respect of
Specified Hedge Agreements, Cash Management Obligations and contingent
reimbursement and indemnification obligations which are not due and payable),
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the




        

--------------------------------------------------------------------------------

117


Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.18 or
payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments in the future. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the ABL Administrative Borrower to require such assignment and
delegation cease to apply.
(c)If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.2 requires the consent of all of the Lenders or all affected
Lenders or all Lenders or all affected Lenders of a certain Class or Classes or
with respect to a certain Class or Classes of the Loans and with respect to
which the Required Revolving Lenders or Required FILO Lenders, with respect to
the applicable Class, a majority of the affected Lenders of such Class or the
Majority Facility Lenders with respect to the applicable Class or Classes shall
have granted their consent, then the ABL Administrative Borrower may (unless
such Non-Consenting Lender grants such consent), at its sole expense and effort,
upon notice to such Non-Consenting Lender and the Administrative Agent, replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.4 (provided that, if the required Assignment and
Assumption is not executed and delivered by such Non-Consenting Lender, such
Non-Consenting Lender will be unconditionally and irrevocably deemed to have
executed and delivered such Assignment and Assumption as of the date such
Non-Consenting Lender receives payment in full of the amounts set forth in
clause (ii) below)), all of its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
ABL Administrative Borrower shall have received the prior written consent of the
Administrative Agent and any Issuing Bank that is not a Defaulting Lender, to
the extent consent for an Assignment and Assumption would be required by such
Person pursuant to Section 9.4, which consent shall not unreasonably be
withheld, conditioned or delayed, (ii) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees, prepayment premiums set forth in Section
2.13(d) (if applicable) and all other amounts payable to it hereunder (but, for
the avoidance of doubt, not any amounts in respect of Specified Hedge
Agreements, Cash Management Obligations and contingent reimbursement and
indemnification obligations which are not due and payable), from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts) and (iii) the replacement
Lender shall grant its consent with respect to the applicable proposed
amendment, waiver, discharge or termination.

2.23    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.14(a);
(b)    the Revolving Credit Commitment, Revolving Credit Exposure, Extended
Revolving Credit Commitment, FILO Term Loans, Replacement FILO Term Loans and
Extended FILO Term Loans of such Defaulting Lender shall not be included in
determining




        

--------------------------------------------------------------------------------

118


whether the Required Revolving Lenders, Required FILO Lenders, Required Lenders
or Majority Facility Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.2); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby if such
amendment, waiver or modification would adversely affect such Defaulting Lender
compared to other similarly affected Lenders; provided further that no
amendment, waiver or modification that would require the consent of a Defaulting
Lender under clause (i), (ii) or (iii) of the first proviso of Section 9.2(b)
may be made without the consent of such Defaulting Lender;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Credit Percentages but only to the
extent (A) the sum of all non-Defaulting Lenders’ Revolving Credit Exposure plus
such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments and (B) the
Revolving Credit Exposure of each non-Defaulting Lender after giving effect to
such reallocation does not exceed the Revolving Credit Commitment of such
non-Defaulting Lender;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only, the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 7.1 for so long as such
LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.14(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized except to the extent of
such fees that became due and payable by the Borrowers prior to the date a
Lender became a Defaulting Lender (it being understood that any cash collateral
provided pursuant to this Section 2.23(c) shall be released promptly following
the termination of the Defaulting Lender status of the applicable Lender);
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.14(a) and Section 2.14(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,




        

--------------------------------------------------------------------------------

119


without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all fees payable under Section 2.14(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Bank
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Credit Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.23(c), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).
In the event that the Administrative Agent, the ABL Administrative Borrower, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans), if any, as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Credit Percentage, and such Lender shall then
cease to be a Defaulting Lender with respect to subsequent periods unless such
Lender shall thereafter become a Defaulting Lender.

2.24    [Reserved].

2.25    Replacement FILO Term Loan Facilities. (a) At any time and from time to
time, subject to the terms and conditions set forth herein, the ABL
Administrative Borrower may, by notice to the Administrative Agent, replace all
or a portion of the FILO Term Loans under any Facility with one or more
additional tranches of term loans under this Agreement (the “Replacement FILO
Term Loans” and each such replacement facility, a “Replacement FILO Term Loan
Facility”). Each tranche of Replacement FILO Term Loans shall be in an integral
multiple of $1,000,000 and be in an aggregate principal amount that is not less
than $25,000,000 (or such lesser minimum amount approved by the Administrative
Agent) and shall not exceed the principal amount of the FILO Term Loans being
replaced (plus an amount equal to unpaid accrued interest thereon, undrawn
commitments with respect thereto, any fees or premium applicable thereto or paid
in connection therewith, plus upfront fees and original issue discount on such
Replacement FILO Term Loans, plus other customary fees and expenses in
connection with such replacement). The Net Cash Proceeds of any Replacement FILO
Term Loans shall be applied only to prepay the FILO Term Loans which such
Replacement FILO Term Loans are replacing.
(b)    Any Replacement FILO Term Loans (i) shall rank pari passu in right of
payment and security with the Obligations in respect of the FILO Term Loans
(including with respect to the position of such Obligations in the “waterfall”
pursuant to Section 2.21(b)), (ii) for




        

--------------------------------------------------------------------------------

120


purposes of mandatory prepayments, shall be treated substantially the same as
(or, to the extent set forth in the relevant Replacement FILO Term Loan Facility
Amendment, less favorably than (but not more favorably than)) the FILO Term
Loans being replaced and (iii) other than maturity date, pricing (interest rate,
fees, funding discounts and prepayment premiums (and which shall not be subject
to any “most favored nation” adjustment)) and optional prepayments and
redemptions (each as set forth in the relevant Replacement FILO Term Loan
Facility Amendment), shall have the same terms as the FILO Term Loans being
replaced (other than (x) to the extent set forth in the relevant Replacement
FILO Term Loan Facility Amendment, any terms less favorable to the Lenders
thereof or (y) terms that are not materially more restrictive on the ABL
Administrative Borrower and the Restricted Subsidiaries, taken as a whole, than
the terms of the FILO Term Loans being replaced unless such terms are (I) added
to this Agreement for the benefit of the Lenders or (II) applicable only to
periods after the then Latest Maturity Date of the FILO Term Loans at the time
of incurrence of such Replacement FILO Term Loans), or such other terms as are
reasonably satisfactory to the Administrative Agent and the ABL Administrative
Borrower, provided that (A) any Replacement FILO Term Loans shall not have a
final maturity date earlier than the then Latest Maturity Date of the FILO Term
Loans being replaced as of the time of incurrence of such Replacement FILO Term
Loans, (B) any Replacement FILO Term Loans shall not have a Weighted Average
Life to Maturity that is shorter than the Weighted Average Life to Maturity of
the FILO Term Loans being replaced as of the time of incurrence of such
Replacement FILO Term Loans, (C) the principal of and interest on any FILO Term
Loans being replaced with Replacement FILO Term Loans shall be paid on the
funding date of the applicable Replacement FILO Term Loans with the proceeds
thereof and (D) the FILO Term Loans of each Lender under the replaced Class
shall be prepaid ratably.
(c)    Each notice from the ABL Administrative Borrower pursuant to this Section
shall set forth the requested amount and proposed terms of the relevant
Replacement FILO Term Loans. Any Additional Lender that elects to extend
Replacement FILO Term Loans shall be reasonably satisfactory to the ABL
Administrative Borrower and (unless such Additional Lender is already a Lender
or an Affiliate of a Lender or an Approved Fund) the Administrative Agent, and,
if not already a Lender, shall become a Lender under this Agreement pursuant to
a Replacement FILO Term Loan Facility Amendment. Each Replacement FILO Term Loan
Facility shall become effective pursuant to an amendment (which shall be
reasonably satisfactory to the Administrative Agent) (each, a “Replacement FILO
Term Loan Facility Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, executed by the ABL Administrative Borrower, such Additional
Lender or Additional Lenders and the Administrative Agent. No Replacement FILO
Term Loan Facility Amendment shall require the consent of any Lenders or any
other Person other than the ABL Administrative Borrower, the Administrative
Agent and the Additional Lenders with respect to such Replacement FILO Term Loan
Facility. No Lender shall be obligated to provide any Replacement FILO Term
Loans unless it so agrees. A Replacement FILO Term Loan Facility Amendment may,
without the consent of any other Lenders or any other Person, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent and the ABL Administrative Borrower, to
effect the provisions of this Section 2.25. To the extent reasonably requested
by the Administrative Agent, the effectiveness of a Replacement FILO Term Loan
Facility Amendment may be conditioned on the Administrative Agent’s receipt of
customary legal opinions with respect thereto, board resolutions and officers’
certificates and/or reaffirmation agreements




        

--------------------------------------------------------------------------------

121


consistent with those delivered on the Closing Date under Section 4.1 with
respect to the ABL Administrative Borrower, the other Borrowers and the Canadian
Guarantor. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to any of the transactions
effected pursuant to this Section 2.25.

2.26    Extensions of Maturity Date. (a) Notwithstanding anything to the
contrary in this Agreement, pursuant to one or more offers (each, an “Extension
Offer”) made from time to time by the ABL Administrative Borrower to all Lenders
holding any Class of Revolving Credit Commitments or FILO Term Loans, as
applicable, in each case with a like maturity date and on a pro rata basis
(based on the aggregate outstanding principal amount of the Revolving Credit
Commitments or FILO Term Loans of such Class, as applicable) and on the same
terms to each such Lender, the ABL Administrative Borrower is hereby permitted
to consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Revolving Credit Commitments or FILO Term Loans, as applicable,
and otherwise modify the terms of such Revolving Credit Commitments or FILO Term
Loans, as applicable, pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Revolving Credit Commitments (and related outstandings) or
FILO Term Loans, as applicable (each, an “Extension”, and each group of
Revolving Credit Commitments or FILO Term Loans, as so extended, as well as the
original Revolving Credit Commitments or FILO Term Loans not so extended, being
a “tranche” and a Class hereunder; any Extended Revolving Credit Commitments or
Extended FILO Term Loans shall constitute a separate tranche and Class of
Revolving Credit Commitments or FILO Term Loans from the tranche and Class of
Revolving Credit Commitments or FILO Term Loans from which they were converted,
as applicable), so long as the following terms are satisfied: (i) except as to
pricing (interest rate, fees, funding discounts and prepayment premiums (and
which shall not be subject to any “most favored nation” pricing provisions)),
maturity, required prepayment dates and participation in prepayments (which
shall be set forth in the relevant Extension Offer), the Revolving Credit
Commitment and FILO Term Loans of any Lender that agrees to an Extension with
respect to such Revolving Credit Commitment or FILO Term Loans (an “Extending
Revolving Credit Lender” or “Extending FILO Term Loan Lender”, and collectively,
“Extending Lenders”) extended pursuant to an Extension (an “Extended Revolving
Credit Commitment” or “Extended FILO Term Loan”), and the related outstandings,
shall be a Revolving Credit Commitment (or related outstandings, as the case may
be) or FILO Term Loan with the same terms as the original Revolving Credit
Commitments (and related outstandings) or FILO Term Loans, as applicable;
provided that (1) the borrowing and repayment (except for (A) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) or Extended FILO Term Loans, as applicable, (B)
repayments required upon the maturity date of the non-extending Revolving Credit
Commitments or FILO Term Loans, as applicable and (C) repayment made in
connection with a permanent repayment (and termination of commitments with
respect to Revolving Credit Commitments)) of Loans with respect to Extended
Revolving Credit Commitments and Extended FILO Term Loans after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments or FILO Term Loans, as applicable, (2) the permanent prepayment of
Revolving Credit Loans with respect to, and termination of, Extended Revolving
Credit Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Credit Commitments,




        

--------------------------------------------------------------------------------

122


except that the Borrowers shall be permitted to permanently prepay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class, (3) the permanent
prepayment of FILO Term Loans after the applicable Extension date shall be made
on a pro rata basis with all other FILO Term Loans, except that the Borrowers
shall be permitted to permanently prepay any such Class on a better than a pro
rata basis as compared to any other Class with a later maturity date than such
Class, (4) assignments and participations of Extended Revolving Credit
Commitments, Extended FILO Term Loans and extended Revolving Credit Loans shall
be governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments, Revolving Credit Loans and FILO Term Loans, as
applicable, and (5) at no time shall there be Revolving Credit Commitments
hereunder (including Extended Revolving Credit Commitments and any original
Revolving Credit Commitments) which have more than three different maturity
dates, (ii) if the aggregate principal amount of Revolving Credit Commitments or
FILO Term Loans in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Revolving
Credit Commitments or FILO Term Loans offered to be extended by the ABL
Administrative Borrower pursuant to such Extension Offer, as applicable,
Revolving Credit Commitments and Loans of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (iii) all documentation in respect of such
Extension shall be consistent with the foregoing and (iv) any applicable Minimum
Extension Condition shall be satisfied at the option of the ABL Administrative
Borrower.
(b)    With respect to all Extensions consummated by the Borrowers pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.13 or Section 2.15 and (ii) at
the option of the Administrative Borrower, an Extension Offer may specify the
minimum amount of Revolving Credit Commitments or FILO Term Loans to be
extended, which shall be in an integral multiple of $1,000,000 and an aggregate
principal amount that is not less than $10,000,000 (or if less, the remaining
outstanding principal amount of a given Class) (or such lesser minimum amount
reasonably approved by the Administrative Agent) (a “Minimum Extension
Condition”). The transactions contemplated by this Section (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Revolving Credit Commitments or Extended FILO Term Loans on such terms
as may be set forth in the relevant Extension Offer) shall not require the
consent of any Lender or any other Person (other than as set forth in clause (c)
below), and the requirements of any provision of this Agreement (including,
without limitation, Sections 2.13 and 2.21) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section shall not apply to any of the transactions effected pursuant to
this Section 2.26.
(c)    The consent of the Administrative Agent shall not be required to
effectuate any Extension. No consent of any Lender or any other Person shall be
required to effectuate any Extension, other than (A) the consent of the ABL
Administrative Borrower and each Lender agreeing to such Extension with respect
to one or more of its Revolving Credit Commitments or FILO Term Loans (or a
portion thereof) and (B) solely to the extent the obligations of any Issuing
Lender to issue Letters of Credit or the Swingline Lender to provide Swingline
Loans is being extended pursuant to the applicable Extension Amendment, the
consent of any Issuing Bank and Swingline Lender with respect to Extended
Revolving Credit Commitments, which




        

--------------------------------------------------------------------------------

123


consent shall not be unreasonably withheld, conditioned or delayed. All Extended
Revolving Credit Commitments, Extended FILO Term Loans and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents (which shall be
reasonably satisfactory to the Administrative Agent) (an “Extension Amendment”)
with the ABL Administrative Borrower as may be necessary in order to establish
new tranches or sub-tranches in respect of Revolving Credit Commitments or FILO
Term Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the ABL
Administrative Borrower in connection with the establishment of such new
tranches or sub-tranches, in each case on terms consistent with this Section. In
addition, with respect to Extended Revolving Credit Commitments, if so provided
in such amendment and with the consent of the Issuing Banks, participations in
Letters of Credit expiring on or after the Maturity Date in respect of the
Revolving Credit Facility shall be re-allocated from Lenders holding Revolving
Credit Commitments to Lenders holding Extended Revolving Credit Commitments in
accordance with the terms of such amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Credit Commitments, be deemed to be participation interests in
respect of such Revolving Credit Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly. Without limiting the foregoing, in connection
with any Extensions the respective Loan Parties shall (at their expense) amend
(and the Administrative Agent is hereby directed to amend) any Mortgage that has
a maturity date prior to the then Latest Maturity Date so that such maturity
date is extended to the then Latest Maturity Date (or such later date as may be
advised by local counsel to the Administrative Agent).
(d)    In connection with any Extension, the ABL Administrative Borrower shall
provide the Administrative Agent at least five Business Days (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures (including, without limitation,
regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.26.

SECTION 3.     REPRESENTATIONS AND WARRANTIES
To induce the Arrangers, the Agents and the Lenders to enter into this Agreement
and to induce (a) the Lenders (including the Swingline Lender) to make the Loans
and (b) the Issuing Banks to issue Letters of Credit hereunder, Parent and each
Borrower hereby jointly and severally represent and warrant to each Arranger,
each Agent and each Lender that:

3.1    Financial Condition. The audited consolidated balance sheets of Holdings
as at December 31, 2016, and the related consolidated statements of income and
of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers, present fairly
in all material respects the consolidated




        

--------------------------------------------------------------------------------

124


financial condition of Holdings as at such date, and the consolidated results of
its operations and its consolidated cash flows for the respective fiscal years
then ended. The unaudited consolidated balance sheet of Holdings as at September
30, 2017, and the related unaudited consolidated statements of income and cash
flows for the nine-month period ended on such date, present fairly in all
material respects the consolidated financial condition of Holdings as at such
date and the consolidated results of its operations and its consolidated cash
flows for the nine-month period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP (unless otherwise
noted therein) applied consistently throughout the periods involved (except as
disclosed therein).

3.2    No Change. Since December 31, 2016 there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

3.3    Corporate Existence; Compliance with Law. Each of Parent and the ABL
Administrative Borrower and its Restricted Subsidiaries (a) is duly organized,
validly existing and in good standing or in full force and effect under the laws
of the jurisdiction of its organization (to the extent such concepts exist in
such jurisdictions), (b) has the organizational power and authority, and the
legal right, to own and operate its Property, to lease the Property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified as a foreign organization and in good standing or in full force
and effect under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, except, in the case of
the foregoing clauses (a) (solely with respect to Restricted Subsidiaries), (b),
(c) and (d), as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

3.4    Organizational Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of each Borrower, to borrow hereunder. Each Loan Party
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party. No material consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except (i)
consents, authorizations, filings and notices that have been obtained or made
and are in full force and effect, (ii) the consents, authorizations, filings and
notices described in Schedule 3.4, (iii) the filings referred to in Section 3.18
and (iv) filings necessary to create or perfect Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (v) those consents,
authorizations, filings and notices the failure of which to obtain or make would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable




        

--------------------------------------------------------------------------------

125


bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

3.5    No Legal Bar. The execution, delivery and performance by each Loan Party
of each Loan Document to which such Person is a party, the issuance of Letters
of Credit, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law applicable to, or any Contractual Obligation of,
Parent, the ABL Administrative Borrower or any of its Restricted Subsidiaries,
except, in each case, as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any such Requirement of Law or any such
Contractual Obligation (other than Permitted Liens).

3.6    No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Parent or the ABL Administrative Borrower, threatened in writing against
Parent, the ABL Administrative Borrower or any of its Restricted Subsidiaries or
against any of their respective properties or revenues (a) with respect to this
Agreement or any of the other Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that would reasonably be expected to have
a Material Adverse Effect (after giving effect to indemnification from certain
manufacturers and applicable insurance).

3.7    No Default. Neither Parent, the ABL Administrative Borrower nor any of
its Restricted Subsidiaries is in default under or with respect to any of its
material Contractual Obligations in any respect that would reasonably be
expected to have a Material Adverse Effect.

3.8    Ownership of Property; Liens. Each of Parent, the ABL Administrative
Borrower and its Restricted Subsidiaries has good title to, or a valid leasehold
interest in, all real property and other Property material to the conduct of its
business except where the failure to have such title or interests would not
reasonably be expected to have a Material Adverse Effect. None of the Pledged
Capital Stock is subject to any Lien except for Permitted Liens.

3.9    Intellectual Property. Except as would not reasonably be expected to
result in a Material Adverse Effect, to the knowledge of Parent and the ABL
Administrative Borrower, (i) Parent, the ABL Administrative Borrower and each of
its Restricted Subsidiaries owns, or has a valid license to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted (“Company Intellectual Property”); (ii) no claim has been asserted in
writing and is pending, by any Person challenging or questioning the use of any
Company Intellectual Property or the validity or effectiveness of any Company
Intellectual Property, nor does Parent or the ABL Administrative Borrower know
of any valid basis for any such claim; and (iii) the use of Company Intellectual
Property by Parent, the ABL Administrative Borrower and its Restricted
Subsidiaries does not infringe on the Intellectual Property rights of any
Person.

3.10    Taxes. Each of Parent, the ABL Administrative Borrower and each of its
Restricted Subsidiaries has filed or caused to be filed all federal income and
all material state, provincial, territorial and other tax returns that are
required to be filed and has paid all federal




        

--------------------------------------------------------------------------------

126


income and all material state, provincial, territorial and other Taxes,
assessments, fees and other governmental charges levied or imposed upon it or
its properties, income or assets due and payable by it (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of Parent, the ABL Administrative Borrower
or its Restricted Subsidiaries, as the case may be) except, in each case, where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. To the knowledge of Parent and the ABL Administrative Borrower, no
material written claim has been asserted with respect to any Taxes (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of Parent, the ABL Administrative Borrower
or its Restricted Subsidiaries, as the case may be).

3.11    Federal Regulations. No part of the proceeds of any Loans will be used
by Parent, the ABL Administrative Borrower or any of its Subsidiaries for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. On the Closing Date, none of Parent, the ABL
Administrative Borrower or any of its Subsidiaries owns any “margin stock”.

3.12    ERISA. Except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, (i) neither a Reportable
Event nor the failure of any Loan Party or Commonly Controlled Entity to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Single Employer Plan or any failure by any Single Employer Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not waived
has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code, (ii) no termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Single Employer Plan has
arisen, during such five-year period, (iii) the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Single Employer Plans) did not, as of the last annual valuation date
prior to the date on which this representation is made or deemed made, exceed
the value of the assets of such Single Employer Plan allocable to such accrued
benefits by a material amount, (iv) neither the ABL Administrative Borrower nor
any Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a material liability under ERISA, and neither the ABL Administrative Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the ABL Administrative Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made, (v) no failure by any Loan Party or Commonly Controlled
Entity to make any required contribution to a Multiemployer Plan pursuant to
Sections 431 or 432 of the Code has occurred, (vi) there has not been a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA), and
(vii) to the knowledge of Parent or the ABL Administrative Borrower, no such
Multiemployer Plan is




        

--------------------------------------------------------------------------------

127


Insolvent or in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA.

3.13    Investment Company Act. No Loan Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

3.14    Restricted Subsidiaries. (a) The Restricted Subsidiaries listed on
Schedule 3.14(a) constitute all the Restricted Subsidiaries of Parent as of the
Closing Date. Schedule 3.14(a) sets forth as of the Closing Date the exact legal
name (as reflected on the certificate of incorporation (or formation)) and
jurisdiction of incorporation (or formation) of each Restricted Subsidiary of
Parent and, as to each such Restricted Subsidiary, the percentage and number of
each class of Capital Stock of such Restricted Subsidiary owned by Parent and
its Restricted Subsidiaries.
(b)    As of the Closing Date, except as set forth on Schedule 3.14(b), there
are no outstanding subscriptions, options, warrants, calls or similar rights
(other than stock options granted to employees, directors, managers and
consultants and directors’ qualifying shares) relating to any Capital Stock of
Parent, the ABL Administrative Borrower or any Restricted Subsidiary.
(c)    As of the Closing Date, the ABL Administrative Borrower has no
Unrestricted Subsidiaries other than GNC Intermediate IP Holdings, LLC and GNC
Intellectual Property Holdings, LLC.

3.15    Use of Proceeds. The proceeds of Revolving Credit Loans shall be used
(a) on the Closing Date to (i) repay outstanding “Revolving Credit Loans” (under
and as defined in the Existing Credit Agreement), (ii) cash collateralize any
existing letters of credit for the account of the ABL Administrative Borrower
and its subsidiaries under the Existing Credit Agreement, (iii) to pay fees and
expenses incurred in connection with the Transactions, and (iv) for working
capital needs, and (b) after the Closing Date for general corporate purposes of
the ABL Administrative Borrower and its Restricted Subsidiaries. The proceeds of
FILO Term Loans shall be used on the Closing Date to make the mandatory
prepayments contemplated in Section 2.15(f), 2.15(g) and 2.15(h) of the Term
Loan Credit Agreement (as in effect on the Closing Date) and to pay fees and
expenses in connection therewith. The proceeds of the Replacement FILO Term
Loans shall be used as specified in Section 2.25.

3.16    Environmental Matters. Other than exceptions to any of the following
that would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect:
(a)    Parent, the ABL Administrative Borrower and its Restricted Subsidiaries:
(i) are in compliance with all applicable Environmental Laws; (ii) hold all
Environmental Permits required for any of their current operations or for any
property owned, leased, or otherwise operated by any of them; and (iii) are in
compliance with all of their Environmental Permits;
(b)    to the knowledge of Parent, the ABL Administrative Borrower or any of its
Restricted Subsidiaries, Hazardous Materials are not present at, on, under or in
any real property now or formerly owned, leased or operated by Parent, the ABL
Administrative Borrower or any




        

--------------------------------------------------------------------------------

128


of its Restricted Subsidiaries, or, to the knowledge of Parent, the ABL
Administrative Borrower or any of its Restricted Subsidiaries, at any other
location (including, without limitation, any location to which Hazardous
Materials have been sent by Parent, the ABL Administrative Borrower or any of
its Restricted Subsidiaries for re-use or recycling or for treatment, storage,
or disposal) which would reasonably be expected to (i) give rise to the
imposition of Environmental Liabilities on Parent, the ABL Administrative
Borrower or any of its Restricted Subsidiaries, (ii) materially interfere with
Parent’s, the ABL Administrative Borrower’s or any of its Restricted
Subsidiaries’ continued operations, or (iii) materially impair the fair saleable
value of any real property owned or leased by Parent, the ABL Administrative
Borrower or any of its Restricted Subsidiaries;
(c)    there is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) pursuant to any Environmental Law
to which Parent, the ABL Administrative Borrower or any of its Restricted
Subsidiaries is named as a party that is pending or, to the knowledge of Parent,
the ABL Administrative Borrower or any of its Restricted Subsidiaries,
threatened in writing;
(d)    neither Parent, the ABL Administrative Borrower nor any of its Restricted
Subsidiaries has received any written request for information, or been notified
in writing that it is a potentially responsible party under or relating to the
federal Comprehensive Environmental Response, Compensation, and Liability Act or
any similar Environmental Law;
(e)    neither Parent, the ABL Administrative Borrower nor any of its Restricted
Subsidiaries has entered into or agreed to any consent decree, order, or
settlement or other agreement, or is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum
for dispute resolution, relating to compliance with Environmental Law or
Environmental Liability; and
(f)    neither Parent, the ABL Administrative Borrower nor any of its Restricted
Subsidiaries has assumed or retained by contract any Environmental Liability.

3.17    Accuracy of Information, etc. No written statement or written
information (other than projections and other forward-looking information and
information of a general economic nature or general industry nature) contained
in this Agreement, any other Loan Document or any other document, certificate or
written statement furnished to the Arrangers, the Agents or the Lenders or any
of them, by or at the direction and on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole with all such other written statements, written
information, documents and certificates, contained as of the date such written
statement, written information, document or certificate was so dated or
certified, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements, in the light of the
circumstances under which they were delivered, contained herein or therein not
materially misleading (after giving effect to all written updates thereto
delivered by or on behalf of any Loan Party). The projections and other
forward-looking financial information contained in the materials referenced
above are based upon good faith estimates and assumptions believed by Parent and
the ABL Administrative Borrower to be reasonable as of the date such information
is dated or certified, it being recognized by the Lenders that (i) such
projections and financial




        

--------------------------------------------------------------------------------

129


information as they relate to future events are not to be viewed as fact and are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Loan Parties, (ii) no assurance can be given that any
particular projections will be realized and (iii) actual results during the
period or periods covered by such projections and financial information may
differ from the projected results set forth therein by a material amount.

3.18    Security Documents. (a) Each of the Guarantee and Collateral Agreement
and the Canadian Guarantee and Collateral Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid, binding and enforceable security interest in the Collateral described
therein, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). Subject to the terms
of Section 5.10(d), in the case of (i) the Pledged Capital Stock described in
the Guarantee and Collateral Agreement, when any stock certificates representing
such Pledged Capital Stock (and constituting “certificated securities” within
the meaning of the UCC or the PPSA) are delivered to the Collateral Agent (or an
agent or bailee of the Collateral Agent for such purpose), (ii) Collateral with
respect to which a security interest may be perfected only by possession or
control, upon the taking of possession or control by the Collateral Agent (or an
agent or bailee of the Collateral Agent for such purpose) of such Collateral,
and (iii) the other personal property Collateral described in the Guarantee and
Collateral Agreement and the Canadian Guarantee and Collateral Agreement, when
financing statements in appropriate form are filed in the appropriate filing
offices and such other filings as are specified by the Guarantee and Collateral
Agreement and the Canadian Guarantee and Collateral Agreement have been
completed, each of the Guarantee and Collateral Agreement and the Canadian
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement and the Canadian Guarantee and Collateral Agreement),
in each case prior to the Liens of any other Person (subject to the
Intercreditor Agreements and except for Permitted Liens).
(b)    Each of the Mortgages is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid, binding and
enforceable Lien on the Mortgaged Properties described therein; and when the
Mortgages are filed or recorded in the offices designated by the ABL
Administrative Borrower, each Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties described therein, as security for the Obligations
(as defined in the relevant Mortgage), in each case prior and superior in right
to any other Person (other than Persons holding Liens or other encumbrances or
rights permitted by the relevant Mortgage or the Loan Documents).

3.19    Solvency. After giving effect to the Transactions to be consummated on
the Closing Date and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith on the Closing Date, and after
giving effect to Sections 2.1(b) and 2.2 of the Guarantee and Collateral
Agreement and Sections 2.1(b) and 2.2 of the Canadian Guarantee and Collateral
Agreement, on the Closing Date the ABL Administrative Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.




        

--------------------------------------------------------------------------------


130


3.20    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”).

3.21    Anti-Corruption Laws and Sanctions. The ABL Administrative Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance in all material respects by the ABL Administrative Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, and the ABL Administrative Borrower and its Subsidiaries,
and to the knowledge of the ABL Administrative Borrower, its directors,
officers, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the ABL
Administrative Borrower or any of its Subsidiaries or (b) to the knowledge of
the ABL Administrative Borrower, any director, officer, employee or agent of the
ABL Administrative Borrower or any of its Subsidiaries that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

3.22    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

3.23    Canadian Welfare and Pension Plans Except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, (i)
each Loan Party has adopted all Canadian Welfare Plans required pursuant to
applicable Requirements of Law and each of such plans has been maintained and
each Loan Party is in compliance with such laws in all material respects
including, without limitation, all requirements relating to employee
participation, funding, investment of funds, benefits and transactions with the
Loan Parties and persons related to them, (ii) no Loan Party has a material
contingent liability with respect to any post-retirement benefit under a
Canadian Welfare Plan, (iii) with respect to Canadian Pension Plans: (a) no
Canadian Pension Termination Event has occurred and no steps have been taken to
terminate any Canadian Pension Plan (wholly or in part) which could result in
any Loan Party being required to make a material additional contribution to any
Canadian Pension Plan, (b) no contribution failure has occurred with respect to
any Canadian Pension Plan sufficient to give rise to a lien or charge under any
applicable pension benefits laws of any other jurisdiction (for certainty, not
including payments in respect of contributions payable but not yet due), and (c)
no condition exists and no event or transaction has occurred with respect to any
Canadian Pension Plan which is reasonably likely to result in any Loan Party
incurring any material liability, fine or penalty, (iv) each Canadian Pension
Plan is in compliance (other than immaterial non-compliance) with all applicable
pension benefits and tax laws, (v) all contributions (other than immaterial
amounts) (including employee contributions made by authorized payroll deductions
or other withholdings) required to be made to the appropriate funding agency in
accordance with all applicable Requirements of Law (other than immaterial
non-compliance) and the terms of each such Canadian Pension Plan have been made
in accordance with all applicable




        

--------------------------------------------------------------------------------

131


Requirements of Law (other than immaterial non-compliance) and the terms of such
Canadian Pension Plan (other than immaterial non-compliance), (vi) all
liabilities under each Canadian




        

--------------------------------------------------------------------------------

132


Pension Plan are funded in accordance with the terms of the respective Canadian
Pension Plans, the requirements of applicable pension benefits laws and of
applicable regulatory authorities (other than immaterial non-compliance), (vii)
no event has occurred and no conditions exist with respect to any Canadian
Pension Plan that has resulted or could reasonably be expected to result in any
such Canadian Pension Plan having its registration revoked or refused by any
administration of any relevant pension benefits regulatory authority or being
required to pay any taxes (other than taxes the amounts of which are immaterial)
or penalties under any applicable pension benefits or tax laws and (viii) no
Loan Party contributes to, sponsors or maintains, or has in the past 5 years
contributed to, sponsored or maintained, a Canadian Defined Benefit Pension
Plan.

3.24    Canadian Anti-Corruption and Canadian Anti-Money Laundering. The
Canadian Guarantor has adopted and maintains adequate procedures designed to
ensure that it is in compliance in all material respects with all Canadian
Anti-Money Laundering Legislation and Canadian Anti-Corruption Laws.

3.25    Borrowing Base Certificate. At the time of delivery of each Borrowing
Base Certificate, assuming that any eligibility criteria that requires the
approval or satisfaction of the Administrative Agent has been approved by or is
satisfactory to the Administrative Agent, each material Account reflected
therein as eligible for inclusion in the Borrowing Bases is an Eligible Accounts
Receivable, an Eligible Credit Card Receivable or an Eligible Gift Card
Receivable, the material Inventory reflected therein as eligible for inclusion
in the Borrowing Bases constitutes Eligible Inventory and the cash and Cash
Equivalents reflected therein as eligible for inclusion in the Borrowing Bases
constitute Borrowing Base Cash.

SECTION 4. CONDITIONS PRECEDENT

4.1    Conditions to the Closing Date. The obligations of (a) the Lenders
(including the Swingline Lender) to make Loans and (b) any Issuing Bank to issue
Letters of Credit Letters of Credit hereunder are subject to the satisfaction of
the following conditions on the Closing Date:
(a)    Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of Parent and the
ABL Administrative Borrower, (ii) an executed signature page from each Lender
party to this Agreement on the Closing Date; provided that a FILO Term Loan
Lender that is solely exchanging Term Loans for FILO Term Loans pursuant to
Section 2(a)(ii) or Section 2(a)(iii) of the Amendment Agreement need only
provide an executed Lender Consent (as defined in the Term Loan Credit Agreement
as in effect on the Closing Date) to the Amendment Agreement, (iii) the
Guarantee and Collateral Agreement, executed and delivered by a duly authorized
officer of Parent, the Borrowers and each Subsidiary Guarantor (other than the
Canadian Guarantor), (iv) the Canadian Guarantee and Collateral Agreement,
executed and delivered by a duly authorized officer of the Canadian Guarantor,
(v) the ABL Intercreditor Agreement, executed and delivered by a duly authorized
officer of each party thereto as of the Closing Date and (vi) the Amendment
Effective Date (under and as defined in the Term Loan Credit Agreement as in
effect




        

--------------------------------------------------------------------------------

133


on the Closing Date) shall have occurred or shall occur substantially
simultaneously with the Closing Date.
(b)    Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate dated as of the Closing Date and signed by a
Responsible Officer of the ABL Administrative Borrower.
(c)    Fees. All fees and, to the extent invoiced at least two business days
prior to the Closing Date, all reasonable and documented out-of-pocket costs and
expenses (including, without limitation, to the extent invoiced at least two
business days prior to the Closing Date, reasonable and documented out-of-pocket
legal fees and expenses) required to be paid in connection with the Transactions
by the ABL Administrative Borrower to the Arrangers, the Administrative Agent or
the Lenders on or before the Closing Date shall have been paid to the extent
then due; provided that legal fees and expenses shall be limited to fees and
expenses of Simpson Thacher & Bartlett LLP, O’Melveny & Myers LLP and Norton
Rose Fulbright Canada LLP as counsel for the Lenders, the Arrangers and the
Administrative Agent, taken together, and any necessary local or foreign counsel
previously approved by the ABL Administrative Borrower.
(d)    Solvency Certificate. The Lenders shall have received a solvency
certificate, substantially in the form of Exhibit G, by the chief financial
officer of the ABL Administrative Borrower with respect to the solvency of the
ABL Administrative Borrower and its Subsidiaries, on a consolidated basis, after
giving effect to the Transactions.
(e)    Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit B, with appropriate insertions and attachments.
(f)    Other Certifications. The Administrative Agent shall have received the
following:
(i)    a copy of the charter or other similar organizational document of each
Loan Party and each amendment thereto, certified (as of a date reasonably near
the date of the initial extension of credit) as being a true and correct copy
thereof by the Secretary of State or other applicable Governmental Authority of
the jurisdiction in which each such Loan Party is organized;
(ii)    a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the jurisdiction in which each such Loan Party is
organized, dated reasonably near the date of the initial extension of credit,
listing the charter or other similar organizational document of such Loan Party
and each amendment thereto on file in such office and, if available, certifying
that (A) such amendments are the only amendments to such Person’s charter on
file in such office and (B) such Person is duly organized and in good standing
or full force and effect under the laws of such jurisdiction; and
(iii)    a certificate of a duly authorized officer or director of each Loan
Party, certifying (i) that the attached copies of such Loan Party’s
organizational documents are true and complete, and in full force and effect,
without amendment except as shown; (ii) that an attached copy of resolutions
authorizing execution and delivery of




        

--------------------------------------------------------------------------------

134


the Loan Documents is true and complete, and that such resolutions are in full
force and effect, were duly adopted, have not been amended, modified or revoked,
and constitute all resolutions adopted with respect to the Loan Documents; and
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents.
(g)    Legal Opinion. The Administrative Agent shall have received the executed
legal opinions of (i) Latham & Watkins LLP, special New York counsel to the Loan
Parties, (ii) Snell & Wilmer L.L.P., special Nevada and Arizona counsel to the
Loan Parties, (iii) Babst, Calland, Clements and Zomnir, P.C., special
Pennsylvania counsel to the Loan Parties, (iv) Torys LLP, special Canadian
counsel to the Loan Parties, (v) Stewart McKelvey Stirling Scales LLP, special
Canadian counsel to the Loan Parties, and (vi) MacPherson Leslie & Tyerman LLP,
special Canadian counsel to the Loan Parties, in each case in form and substance
reasonably satisfactory to the Administrative Agent.
(h)    Lien Searches. The Administrative Agent shall have received results of
customary UCC and PPSA lien searches with regard to Parent, the ABL
Administrative Borrower and the other Loan Parties in the jurisdiction of
formation or organization of each such entity.
(i)    Filings, Registrations and Recordings. Each document (including, without
limitation, any UCC or PPSA financing statement) required by the Security
Documents or under law (in each case as reasonably requested by the
Administrative Agent) (subject to the terms of Section 5.10(c)) to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens and subject to the ABL Intercreditor Agreement),
shall have been filed, registered or recorded or shall have been delivered to
the Administrative Agent in proper form for filing, registration or recordation.
(j)    “Know-Your-Customer”. The Loan Parties shall have provided or caused to
be provided the documentation and other information to the Administrative Agent
required by United States and Canadian regulatory authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act and Canadian Anti-Money Laundering
Legislation, in each case, at least three business days prior to the Closing
Date, to the extent reasonably requested in writing at least 10 business days
prior to the Closing Date.
(k)    Borrowing Base Certificate. The Administrative Agent shall have received
and be reasonably satisfied with a completed Borrowing Base Certificate dated as
of January 31, 2018 that has been reviewed by a third party.
(l)    Availability. After giving effect to the Transactions, including any
Borrowing to be made on the Closing Date, Availability shall be not less than
$50,000,000.
(m)    Responsible Officer Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Administrative Borrower
certifying compliance with the conditions set forth in Section 4.2(a) and (b) as
of the Closing Date.




        

--------------------------------------------------------------------------------


135


4.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit) (other than a
conversion of Loans to the other Type, or a continuation of Eurodollar Loans) is
subject to the satisfaction of the following conditions precedent:
(a)    Representations and Warranties. Subject to Section 1.9, each of the
representations and warranties made by any Loan Party in the Loan Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, except for representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date (provided that, in each case, such materiality qualifier shall not
be applicable to any representations or warranties that already are qualified or
modified by materiality or Material Adverse Effect).
(b)    No Default. Subject to Section 1.9, no Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.
(c)    Availability Conditions. After giving effect to the borrowing of
Revolving Credit Loans (and to any concurrent use of the proceeds thereof to
repay Swingline Loans or LC Disbursements) or issuance of a Letter of Credit,
the Loan Parties will be in compliance with the Availability Conditions.
(d)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request for the borrowing of Loans in accordance with the terms hereof
or, in the case of the issuance of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting such
issuance as required by Section 2.8(b).
Each Borrowing of a Loan (other than a conversion of Loans to the other Type, or
a continuation of Eurodollar Loans) by, and issuance of a Letter of Credit on
behalf of, the ABL Administrative Borrower hereunder shall constitute a
representation and warranty by Parent and the ABL Administrative Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.2 have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS
Parent and the ABL Administrative Borrower hereby jointly and severally agree
that, so long as any Commitments remain in effect, any undrawn and unexpired
Letter of Credit remains outstanding (unless such Letter of Credit has been cash
collateralized in a manner consistent with Section 2.8(k) or is otherwise
backstopped by another letter of credit in a manner reasonably satisfactory to
the applicable Issuing Bank (or other arrangements with respect thereto
reasonably satisfactory to the applicable Issuing Bank have been made)) or any
Loan or other amount (excluding Obligations in respect of (x) any Specified
Hedge Agreements or Cash Management Obligations and (y) contingent reimbursement
and indemnification obligations which are not due and payable) is owing to any
Lender, any Agent or any Arranger hereunder,




        

--------------------------------------------------------------------------------

136


each of Parent and the ABL Administrative Borrower shall and shall cause each of
the ABL Administrative Borrower’s Restricted Subsidiaries to:

5.1    Financial Statements. Furnish to the Administrative Agent for further
delivery to each Agent and each Lender:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the ABL Administrative Borrower, a copy of the audited
consolidated balance sheets of the ABL Administrative Borrower and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures as of the end of and for the
previous year, all in reasonable detail and prepared in accordance with GAAP,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit (other than a “going
concern” statement, explanatory note or like qualification or exception
resulting solely from an upcoming maturity date under the Term Loan Credit
Agreement or the Convertible Notes Indenture) by PricewaterhouseCoopers or other
independent certified public accountants of nationally recognized standing;
(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the ABL
Administrative Borrower, the unaudited consolidated balance sheets of the ABL
Administrative Borrower and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures as of
the end of and for the corresponding period in the previous year, all in
reasonable detail and certified by a Responsible Officer as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the ABL Administrative Borrower and its consolidated Subsidiaries in
accordance with GAAP (subject to normal year end audit adjustments and the
absence of footnotes);
(c)    commencing with the fiscal month of the ABL Administrative Borrower ended
immediately prior to any date on which Availability is less than the greater of
(x) 15% of the Line Cap and (y) $15,000,000, and continuing for each full fiscal
month thereafter until such date as Availability shall have been at least equal
to the greater of (x) 15% of the Line Cap and (y) $15,000,000 for 20 consecutive
calendar days, as soon as available, but in any event not later than 30 days
after the end of each such month (other than the third fiscal month of any
fiscal quarter), the unaudited consolidated balance sheets of the ABL
Administrative Borrower and its consolidated Subsidiaries as at the end of such
month and the related unaudited consolidated statements of income and of cash
flows for such month and the portion of the fiscal year through the end of such
month, setting forth in each case in comparative form the figures as of the end
of and for the corresponding period in the previous year, all in reasonable
detail and certified by a Responsible Officer as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the ABL Administrative Borrower and its consolidated Subsidiaries in
accordance with GAAP (subject to normal year end audit adjustments and the
absence of footnotes); and




        

--------------------------------------------------------------------------------

137


(d)    together with each set of consolidated financial statements referred to
in Sections 5.1(a) and 5.1(b) above, the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a), (b), (c) and
(d) of this Section 5.1 may be satisfied with respect to financial information
of the ABL Administrative Borrower and its Subsidiaries by furnishing (A) the
applicable financial statements of any direct or indirect parent company of the
ABL Administrative Borrower that directly or indirectly owns all of the Capital
Stock of the ABL Administrative Borrower or (B) with respect to clauses (a), (b)
and (d) above, the ABL Administrative Borrower’s (or any direct or indirect
parent company thereof), as applicable, Form 10-K or 10-Q, as applicable, filed
with the SEC; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such information relates to a parent of the ABL Administrative
Borrower and if requested by the Administrative Agent, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the ABL Administrative Borrower
(or such parent), on the one hand, and the information relating to the ABL
Administrative Borrower and the Restricted Subsidiaries on a standalone basis,
on the other hand (which consolidating information shall be certified by a
Responsible Officer of the ABL Administrative Borrower as fairly presenting such
information unless such consolidating information is contained in the financial
statements included in a Form 10-K or 10-Q filed with the SEC), and (ii) to the
extent such information is in lieu of information required to be provided under
Section 5.1(a), the consolidated financial statements included in the materials
provided pursuant to the foregoing clause (A) or (B) are accompanied by a report
by PricewaterhouseCoopers or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
or qualification arising out of the scope of such audit (other than a “going
concern” statement, explanatory note or like qualification or exception
resulting solely from an upcoming maturity date under the Term Loan Credit
Agreement or the Convertible Notes Indenture)).

5.2    Certificates; Other Information. Furnish to the Administrative Agent in
each case for further delivery to each Lender, or, in the case of clause (g)
below, to the relevant Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession); provided that such
certificate shall not be required to be delivered if Parent and the ABL
Administrative Borrower have used commercially reasonable efforts to cause such
certificate to be delivered by such accountants or such accountants have
informed Parent and the ABL Administrative Borrower that such accountants are
not able or willing to provide such certificate;




        

--------------------------------------------------------------------------------

138


(b)    concurrently with the delivery of any financial statements pursuant to
Sections 5.1(a), 5.1(b) and 5.1(c), (i) a certificate of a Responsible Officer
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) (x) a
Compliance Certificate setting forth in reasonable detail a calculation of the
Fixed Charge Coverage Ratio for the most recently ended Test Period (for the
avoidance of doubt, regardless of whether the Financial Covenant is then
required to be tested in accordance with Section 6.1) and (y) to the extent not
previously disclosed to the Administrative Agent in writing, a listing of (A)
any store openings or closings since the last such certificate delivered (or,
since the Closing Date, in the case of the first such certificate delivered
after the Closing Date) and any new warehouse or distribution locations within
the United States or otherwise where any Loan Party keeps material inventory or
equipment, (B) any registered Intellectual Property acquired, created,
developed, or exclusively licensed by any Loan Party since the date of the most
recent list delivered pursuant to this clause (y) (or, in the case of the first
such list so delivered, since the Closing Date) and (C) any new Restricted
Subsidiary since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Closing Date);
(c)    as soon as available, and in any event no later than 60 days (or, in the
case of the Projections to be delivered after the end of the Borrower’s 2017
fiscal year, 90 days) after the end of each fiscal year of the ABL
Administrative Borrower, a detailed consolidated budget for such fiscal year
(including a projected consolidated balance sheet of the ABL Administrative
Borrower and its Restricted Subsidiaries as of the end of the following fiscal
year, and the related consolidated statements of projected cash flow, projected
changes in financial position and projected income and a statement of all
material assumptions used in preparation of such budget) (collectively, the
“Projections”), which Projections shall set forth such information on a
quarterly basis and in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions at the time made (it being understood
that the Projections are based upon good faith estimates and assumptions
believed by management of Parent and the ABL Administrative Borrower to be
reasonable at the time made, it being recognized that such financial information
as it relates to future events (i) is not to be viewed as fact and is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties, (ii) no assurance can be given that any particular
projections will be realized and (iii) that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount);
(d)    to the extent that the ABL Administrative Borrower (or a direct or
indirect parent company of the ABL Administrative Borrower) is not otherwise
required to file reports on form 10-K or 10-Q with the SEC, within 45 days after
the end of each of the first three fiscal quarters of the ABL Administrative
Borrower in each fiscal year, or within 90 days after the fourth fiscal quarter
of the ABL Administrative Borrower in each fiscal year, a narrative discussion
and analysis of the financial condition and results of operations of the ABL
Administrative Borrower and its Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the comparable periods of the previous year;
(e)    promptly after the furnishing thereof, copies of any material notices
received by any Loan Party from, or material statement or material report
furnished to, any




        

--------------------------------------------------------------------------------

139


holder (which is not an Affiliate of Parent) of Material Debt and not otherwise
required to be furnished to the Administrative Agent or the Lenders pursuant to
any other clause of this Section 5.2;
(f)    within ten days after the same are sent, copies of all reports that
Parent or the ABL Administrative Borrower or any of its Restricted Subsidiaries
sends to the holders of (x) any Material Debt or (y) any class of its public
equity securities and, within ten days after the same are filed, copies of all
reports that Parent or the ABL Administrative Borrower or any of its Restricted
Subsidiaries may make to, or file with, the SEC (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8), and in any case not otherwise required to be furnished to the
Administrative Agent or the Lenders pursuant to any other clause of this Section
5.2; in each case only to the extent such reports are of a type customarily
delivered by borrowers to lenders in syndicated loan financings; and
(g)    promptly, such additional financial and other information regarding the
business, legal, financial or corporate affairs of any Loan Party or any
Restricted Subsidiary as the Administrative Agent may from time to time
reasonably request (on its own behalf or on behalf of any Lender).
Concurrently with the delivery of any document or notice required to be
delivered pursuant to this Section 5.2 (collectively, the “Borrower Materials”),
the ABL Administrative Borrower shall indicate in writing whether such document
or notice contains Nonpublic Information (which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof if such
Borrower Materials may be distributed to “public-side” Lenders). Parent and the
ABL Administrative Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Holdings, Parent, the ABL
Administrative Borrower, its Subsidiaries or their securities) and, if documents
or notices required to be delivered pursuant to this Section 5.2 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that the ABL Administrative Borrower has indicated contains Nonpublic
Information shall not be posted on that portion of the Platform designated for
such public-side Lenders. All Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “public side”.
If the ABL Administrative Borrower has not indicated whether a document or
notice delivered pursuant to this Section 5.2 contains Nonpublic Information,
the Administrative Agent shall post such document or notice solely on that
portion of the Platform designated for Lenders who do not wish to receive
material nonpublic information with respect to Parent, the ABL Administrative
Borrower, its Subsidiaries and their securities.

5.3    Payment of Obligations. Pay, discharge or otherwise satisfy before they
become delinquent, as the case may be, all its material tax obligations, except
(a) where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings




        

--------------------------------------------------------------------------------

140


and reserves in conformity with GAAP with respect thereto have been provided on
the books of Parent, the ABL Administrative Borrower or its Restricted
Subsidiaries, as the case may be or (b) where the failure to pay, discharge or
otherwise satisfy the same would not reasonably be expected to have a Material
Adverse Effect.

5.4    Conduct of Business and Maintenance of Existence, etc.. (t) (i) Preserve,
renew and keep in full force and effect its corporate or other organizational
existence and (ii) take all reasonable action to maintain all rights,
privileges, franchises, permits and licenses necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 6.4 and except (other than in the case of the preservation of existence
of Parent and the ABL Administrative Borrower) to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; (b) to
the extent not in conflict with this Agreement or the other Loan Documents,
comply with all Contractual Obligations and applicable Requirements of Law,
except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and (c)
maintain in effect and enforce policies and procedures designed to ensure
compliance by the ABL Administrative Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws.

5.5    Maintenance of Property; Insurance. (a) (i) Except as would not
reasonably be expected to have a Material Adverse Effect, keep all Property and
systems necessary in its business (in the good faith belief of the ABL
Administrative Borrower) in good working order and condition, ordinary wear and
tear excepted and (ii) maintain with financially sound and reputable insurance
companies insurance (or, with respect to inventory and equipment at the retail
store level, a program of self-insurance) on all its Property meeting the
requirements of Section 5.3 of the Guarantee and Collateral Agreement and in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same geographic regions by companies of similar size
engaged in the same or a similar business; provided that such insurance shall
not be required to cover ephedra products or other products for which insurance
is not available or is not available on commercially reasonable terms.
(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the ABL Administrative
Borrower shall, or shall cause each Loan Party to, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

5.6    Inspection of Property; Books and Records; Discussions. (a) (i) Keep
proper books of records in conformity with GAAP and all material applicable
Requirements of Law of all material dealings and transactions in relation to its
business activities and (ii) permit




        

--------------------------------------------------------------------------------

141


representatives of the Administrative Agent, at reasonable business times and
upon reasonable prior notice, to visit and inspect any of its properties and
examine and, at the Borrowers’ expense, and make abstracts from any of its books
and records as often as may reasonably be desired (subject to the immediately
succeeding sentence) and to discuss the business, operations, properties and
financial and other condition of Parent, the ABL Administrative Borrower and its
Restricted Subsidiaries with officers and employees of Parent, the ABL
Administrative Borrower and its Restricted Subsidiaries and with their
respective independent certified public accountants (subject to such
accountants’ policies and procedures). Notwithstanding the foregoing, so long as
no Event of Default has occurred and is continuing (in which case there shall be
no limits on such visits, inspections and examinations) such visits, inspections
and examinations shall be limited to two per fiscal year (and, (x) so long as no
Event of Default has occurred and is continuing, only one time at the Borrowers’
expense and (y) following the occurrence and during the continuance of an Event
of Default, not more than two times at the Borrowers’ expense); provided,
however, that unless an Event of Default exists, (i) such inspections for
environmental matters shall be limited to no more than once per fiscal year and
(ii) at all times such inspections for environmental matters shall be limited to
non-intrusive and non-invasive visual observations. The Administrative Agent
shall give the ABL Administrative Borrower the opportunity to participate in any
discussions with the ABL Administrative Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 5.6, none
of Parent, the ABL Administrative Borrower or any of the Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.
(b)    At the Administrative Agent’s discretion, no more frequently than once
per fiscal year, the Loan Parties will, at their expense and upon the
Administrative Agent’s request, permit any Persons designated by the
Administrative Agent and reasonably satisfactory to the ABL Administrative
Borrower to conduct a field examination and an inventory appraisal, in each case
with respect to Collateral contained in the Borrowing Bases, at a reasonable
business time and upon reasonable prior notice to the ABL Administrative
Borrower, and with respect to such inventory appraisal, to be conducted by an
Acceptable Appraiser. The Loan Parties will reasonably cooperate with the
Administrative Agent and such Persons in the conduct of such field examination
and inventory appraisal. The Administrative Agent shall provide a copy of any
field examination and/or inventory appraisal prepared after the Closing Date to
any Lender upon such Lender’s request. Notwithstanding the foregoing, (a) if
Availability has been less than the greater of 20% of the Line Cap and
$20,000,000 for a period of five consecutive Business Days at any time in any
fiscal year, one additional field examination and one additional inventory
appraisal will be permitted in such fiscal year, and (b) at any time during the
continuance of a Specified Event of Default, additional field examinations and
inventory appraisals shall be permitted at the request of the Administrative
Agent, in each case at the Borrowers’ expense. The Administrative Agent shall
have the right, but not the obligation, from time to time at the ABL
Administrative Borrower’s request and expense, to periodically update the
inventory appraisal. With respect to each inventory appraisal made pursuant to
this Section 5.6(b), (i) the Administrative Agent and the Loan Parties will each
be given a reasonable amount of time to




        

--------------------------------------------------------------------------------

142


review and comment on a draft form of the inventory appraisal prior to its
finalization and (ii) any adjustments to the Net Orderly Liquidation Value or
the Borrowing Bases hereunder as a result of such inventory appraisal shall be
reflected in the Borrowing Base Certificate delivered immediately succeeding
such inventory appraisal.

5.7    Notices. Promptly give notice to the Administrative Agent and each Lender
of:
(a)    knowledge by the ABL Administrative Borrower or Parent of the occurrence
of any Default or Event of Default;
(b)    any (i) default or event of default (or alleged default) under any
Contractual Obligation (other than the Loan Documents) of Parent, the ABL
Administrative Borrower or any of its Restricted Subsidiaries or (ii)
litigation, investigation or proceeding which may exist at any time between
Parent, the ABL Administrative Borrower or any of its Restricted Subsidiaries
and any Governmental Authority, that in the case of either of clause (i) or
(ii), would reasonably be expected to have a Material Adverse Effect;
(c)    any litigation or proceeding against Parent, the ABL Administrative
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to have a Material Adverse Effect;
(d)    the following events to the extent such events would reasonably be
expected to have a Material Adverse Effect, as soon as possible and in any event
within 30 days after the ABL Administrative Borrower or any Commonly Controlled
Entity knows or has reason to know thereof: (i) the occurrence of any Reportable
Event or Canadian Pension Termination Event with respect to any Plan or Canadian
Defined Benefit Plan, a failure to make any required contribution to a Single
Employer Plan or Multiemployer Plan or a Canadian Pension Plan that would
reasonably be expected to give rise to a Lien in favor of the PBGC, the
Financial Services Commission of Ontario (or other like provincial entities)
(“FSCO”) or a Single Employer Plan or Multiemployer Plan or Canadian Pension
Plan, the creation of any Lien in favor of any Person including the PBGC, the
FSCO or a Single Employer Plan or Multiemployer Plan or Canadian Pension Plan or
any withdrawal from, or the termination or Insolvency of, any Multiemployer Plan
or (ii) the institution of proceedings or the taking of any other action by the
PBGC or the FSCO or the ABL Administrative Borrower or any Loan Party or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination or Insolvency of, any Plan or Canadian
Defined Benefit Plan; and
(e)    any other development or event that results in or would reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action (if any) Parent, the ABL Administrative Borrower or the
relevant Restricted Subsidiary proposes to take with respect thereto.

5.8    Environmental Laws. (a) Comply in all respects with all applicable
Environmental Laws, and obtain, maintain and comply with any and all
Environmental Permits,




        

--------------------------------------------------------------------------------

143


except to the extent the failure to so comply with Environmental Laws or obtain,
maintain or comply with Environmental Permits would not reasonably be expected
to have a Material Adverse Effect.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other corrective actions required pursuant to
Environmental Laws and promptly comply in all respects with all lawful orders
and directives of all Governmental Authorities regarding any violation of or
non-compliance with Environmental Laws and any release or threatened release of
Hazardous Materials, except, in each case, to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

5.9    Borrowing Base Certificates. Within 20 calendar days after the end of
each month (or, (x) during a Liquidity Period, on the immediately following
Wednesday after the end of each week and (y) promptly following the Disposition
of ABL Priority Collateral or the release of a Loan Party owning ABL Priority
Collateral, in either case, constituting $10,000,000 or more of the Borrowing
Bases in the aggregate in any 30 day period), deliver a Borrowing Base
Certificate to the Administrative Agent as of the last day of the immediately
preceding month (or, (A) if delivered pursuant to the preceding clause (x), as
of the close of business on Saturday of the immediately preceding week and (B)
if delivered pursuant to the preceding clause (y), update the most
recently-delivered Borrowing Base Certificate to give pro forma effect to such
Disposition or release). Notwithstanding the foregoing, the ABL Administrative
Borrower may elect to deliver a Borrowing Base Certificate more frequently than
within 20 calendar days after the end of each month; provided that, if the ABL
Administrative Borrower makes such an election, the ABL Administrative Borrower
shall continue to deliver a Borrowing Base Certificate on such more frequent
basis for at least 60 days.

5.10    Additional Collateral, etc.. Subject to the ABL Intercreditor Agreement:
(a)    With respect to any personal Property acquired, created or developed
(including, without limitation, the filing of any applications for the
registration or issuance of any Intellectual Property) after the Closing Date by
any Loan Party (other than Excluded Assets), promptly (x) execute and deliver to
the Collateral Agent such amendments to the Guarantee and Collateral Agreement,
the Canadian Guarantee and Collateral Agreement or such other documents as the
Administrative Agent deems reasonably necessary to grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in such
Property and (y) take all actions reasonably necessary to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (subject to Permitted Liens and the priorities
established by the applicable Intercreditor Agreement) in such Property to the
extent required under the Guarantee and Collateral Agreement or the Canadian
Guarantee and Collateral Agreement, including without limitation, the recording
of instruments in the United States Patent and Trademark Office, the United
States Copyright Office and, with respect to the Canadian Guarantor, the
Canadian Intellectual Property office, and the filing of UCC financing
statements in such United States jurisdictions (and PPSA financing statements
with respect to Canadian jurisdictions) as may be required by the Guarantee and
Collateral Agreement or the Canadian Guarantee and Collateral Agreement or by
applicable law.




        

--------------------------------------------------------------------------------

144


(b)    With respect to any fee interest in any real property (other than
Excluded Assets) acquired after the Closing Date by any Loan Party and which is
not primarily used as a retail store location of the ABL Administrative Borrower
or its Restricted Subsidiaries, as soon as reasonably practicable and in any
case on or prior to 60 days after such acquisition or such later date as the
Administrative Agent shall agree (i) execute and deliver a first priority
Mortgage (subject to Permitted Liens), in favor of the Collateral Agent, for the
benefit of the Secured Parties, covering such real property, (ii) if requested
by the Administrative Agent, provide the Collateral Agent for the benefit of the
Secured Parties with title and extended (to the extent available without
surveys) coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such lower amount as shall
be reasonably specified by the Administrative Agent) as well as, if available
and reasonably requested by the Administrative Agent, a current ALTA survey
thereof, together with a surveyor’s certificate (in form and substance
reasonably satisfactory to the Administrative Agent), each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent, (iii) if
reasonably requested by the Administrative Agent, deliver to the Collateral
Agent legal opinions of local counsel and counsel in the jurisdiction where the
Loan Party that owns such Mortgaged Property is located, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, and (iv) a completed “Life-of-Loan” Federal Emergency
Management Agency flood hazard determination with respect to such Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the ABL Administrative Borrower and
each Loan Party relating thereto) and, if such Mortgaged Property is located in
a special flood hazard area, evidence of flood insurance in accordance with
Section 5.5(b).
(c)    With respect to any new Restricted Subsidiary that would constitute a
Guarantor within the meaning of that term created or acquired after the Closing
Date (other than Excluded Subsidiaries) by the ABL Administrative Borrower,
another Borrower or a Subsidiary Guarantor promptly (i) execute and deliver to
the Collateral Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest (subject to Permitted Liens) in the Capital Stock of such new
Restricted Subsidiary that is owned by such Loan Party (other than any such
Capital Stock constituting Excluded Assets), (ii) deliver to the Collateral
Agent (or its agent or bailee for such purpose) the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Loan Party to the
extent required by the Guarantee and Collateral Agreement, (iii) cause such new
Restricted Subsidiary (A) to become (i) a party hereto as a Borrower or (ii) a
party to the Guarantee and Collateral Agreement as a Subsidiary Guarantor and
(B) to take such actions reasonably necessary to grant to the Collateral Agent
for the benefit of the Secured Parties a perfected first priority security
interest (subject to Permitted Liens) in the Collateral described in the
Guarantee and Collateral Agreement with respect to such Restricted Subsidiary to
the extent required under the Guarantee and Collateral Agreement, including,
without limitation, the recording of instruments in the United States Patent and
Trademark Office and the United States Copyright Office, and the filing of UCC
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by applicable law or as may be reasonably requested
by the Administrative Agent, and (iv) if




        

--------------------------------------------------------------------------------

145


reasonably requested by the Administrative Agent, deliver to the Collateral
Agent customary legal opinions relating to the matters described above.
(d)    Notwithstanding the foregoing provisions of this Section 5.10 or any
other provision hereof or of any other Loan Document, (i) the ABL Administrative
Borrower and Guarantors shall not be required to grant a security interest in
any Excluded Assets, (ii) Liens required to be granted pursuant to this Section
5.10, and actions required to be taken, including to perfect such Liens, shall
be subject to exceptions and limitations consistent with those set forth in the
Security Documents on the Closing Date (or as created or amended after the
Closing Date with the approval of the ABL Administrative Borrower), (iii) other
than with respect to (A) the Canadian Guarantor and (B) any other Foreign
Subsidiary that becomes a Guarantor after the Closing Date, and in such
instance, only with respect to the stock of such Foreign Subsidiary and subject
to customary exceptions, limitations and restrictions imposed by local law, no
Loan Party shall be required to take any actions outside the United States or
under non-United States law to create or perfect any Liens on the Collateral
(including, without limitation, any Intellectual Property registered or applied
for registration in any jurisdiction outside the United States) and no Security
Document shall be governed by the laws of any jurisdiction outside the United
States, (iv) the Loan Parties shall not be required to deliver any landlord
waivers, estoppels, collateral access agreements or bailee letters, (v) the Loan
Parties shall not be required to deliver control agreements (other than to the
extent required pursuant to Section 5.17) or otherwise deliver perfection by
“control” (within the meaning of the Uniform Commercial Code or the Securities
Transfer Act (Ontario) (or equivalent in any other province or territory))
(including with respect to deposit accounts, securities accounts and commodities
accounts), other than delivery of stock certificates representing Capital Stock
owned by Parent, Borrower or any Guarantor (subject to Section 5.18) and
instruments and debt securities (and related stock powers and endorsements to
the Collateral Agent (or to its agent or bailee for such purpose)) to the extent
required by the Security Documents, that do not constitute Excluded Assets, (vi)
notices shall not be required to be sent by any Loan Party or any Restricted
Subsidiary or permitted to be sent by any Secured Party to account debtors or
other contractual third parties unless an Event of Default has occurred and is
continuing, (vii) no perfection of security interests (except to the extent
perfected through the filing of UCC and PPSA financing statements) shall be
required with respect to letter of credit rights and (viii) in no event shall
perfection be required with respect to any Collateral by means other than (A)
filings of UCC and (with respect to the Canadian Guarantor) PPSA financing
statements in the office of the secretary of state or provincial ministry (or
similar central filing office) of the jurisdiction of formation or organization
of such Loan Party, (B) filings in the United States Patent and Trademark
Office, the United States Copyright Office or (with respect to the Canadian
Guarantor) the Canadian Intellectual Property Office with respect to Collateral
consisting of Intellectual Property, (C) delivery to the Collateral Agent, for
its possession (or to its agent or bailee for such purpose), of Collateral
consisting of Pledged Capital Stock of Restricted Subsidiaries (other than
Excluded Assets, and only to the extent represented by a certificate) and
material intercompany notes or other material instruments, in each case to the
extent required by the Guarantee and Collateral Agreement, together with
customary transfer powers executed in blank, and (D) as required by clause (v)
above.




        

--------------------------------------------------------------------------------


146


5.11    Use of Proceeds. Use the proceeds of the Loans only for the purposes
specified in Section 3.15.

5.12    Further Assurances; Additional Borrowers. (a) From time to time execute
and deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may reasonably request for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of more fully
perfecting the rights of the Collateral Agent and the Lenders with respect to
the Collateral (or with respect to any additions thereto or replacements or
proceeds or products thereof or with respect to any other property or assets
hereafter acquired by any Loan Party which may be deemed to be part of the
Collateral) pursuant hereto or thereto other than any Excluded Assets and
subject to the terms of Section 5.10. Upon the exercise by the Administrative
Agent, the Collateral Agent or any Lender of any right or remedy pursuant to
this Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any United States or Canadian
Governmental Authority, the ABL Administrative Borrower will execute and
deliver, or will cause its Restricted Subsidiaries to execute and deliver all
applications, certifications, instruments and other documents that such Agent or
such Lender may be required to obtain from the ABL Administrative Borrower or
any of its Restricted Subsidiaries for such governmental consent, approval,
recording, qualification or authorization, subject to the terms of Section 5.10
and other than with respect to any Excluded Assets.
(b)    Upon ten Business Days prior written notice from the ABL Administrative
Borrower to the Administrative Agent, cause any Subsidiary of the ABL
Administrative Borrower (other than an Excluded Subsidiary) that the ABL
Administrative Borrower elects in its sole discretion to become a Borrower
hereunder and under all other applicable Loan Documents to execute and deliver a
joinder to this Agreement and the other Loan Documents or other similar
agreement and take such other actions, and deliver such other documents,
agreements and certificates, as shall reasonably be requested by the
Administrative Agent, including under applicable “know your customer” and
anti-money laundering rules and regulations, and any applicable items described
in Section 5.10, and any such Person shall, after such conditions have been
satisfied, be treated as a Borrower hereunder for all purposes; provided that no
such Subsidiary shall become a Borrower hereunder if any Revolving Credit Lender
provides a written notice, prior to the date that is ten Business Days after
receipt of the ABL Administrative Borrower’s notice regarding such proposed
additional Borrower, that an extension of credit to such Subsidiary would
violate any law or regulation (including any violation of any law or regulation
due to an absence of licensing) to which such Revolving Credit Lender is
subject.

5.13    Maintenance of Ratings. At all times, the ABL Administrative Borrower
shall use commercially reasonable efforts to maintain (a) a public rating (but
not any specific rating) from Moody’s and S&P for the FILO Term Loans and (b)
public corporate credit ratings and corporate family ratings (but, in each case,
not any specific rating) from Moody’s and S&P in respect of the ABL
Administrative Borrower.




        

--------------------------------------------------------------------------------


147


5.14    Fiscal Period. End the Fiscal Year of the ABL Administrative Borrower on
December 31 and maintain the ABL Administrative Borrower’s method of determining
fiscal quarters as such method is in effect on the Closing Date.

5.15    Designation of Subsidiaries. (a) The ABL Administrative Borrower may at
any time designate any Restricted Subsidiary (other than a Borrower) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) the Payment Condition is satisfied and (ii) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if after
such designation it would be a “restricted subsidiary” for the purpose of the
Term Loan Credit Agreement or any other Material Debt with recourse to the
Parent, the ABL Administrative Borrower or a Restricted Subsidiary.
(b)    The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the ABL Administrative Borrower therein at the date
of designation in an amount equal to the fair market value of the ABL
Administrative Borrower’s investment therein as determined in good faith by the
ABL Administrative Borrower and the Investment resulting from such designation
must otherwise be in compliance with Section 6.8 (as determined at the time of
such designation). The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time and a
return on any Investment by the ABL Administrative Borrower in such Unrestricted
Subsidiary; provided that solely for purposes of Section 5.10(c) and the
Security Documents, any Unrestricted Subsidiary designated as a Restricted
Subsidiary shall be deemed to have been acquired on the date of such
designation. Any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value at the time of such transfer, in each
case as determined in good faith by the ABL Administrative Borrower.

5.16    Anti-Corruption and Sanctions. Use, and cause the respective directors,
officers, employees and agents of the ABL Administrative Borrower and its
Subsidiaries to use, the proceeds of any Loan in a manner not (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto. Notwithstanding the foregoing,
the covenants in this Section 5.16 shall not be made by nor apply to any Person
that qualifies as a corporation that is registered or incorporated under the
laws of Canada or any province thereof and that carries on business in whole or
in part in Canada within the meaning of Section 2 of the Foreign
Extraterritorial Measures (United States) Order, 1992 passed under the Foreign
Extraterritorial Measures Act (Canada) in so far as such covenants would result
in a violation of or conflict with the Foreign Extraterritorial Measures Act
(Canada) or any similar law.

5.17    Cash Management.




        

--------------------------------------------------------------------------------

148


(a)    Within 90 days after the Closing Date (or such longer period as the
Administrative Agent may reasonably agree) the ABL Administrative Borrower and
each other Loan Party shall:
(i)    enter into blocked account agreements (each, a “Blocked Account
Agreement”), in form reasonably satisfactory to the Administrative Agent, with
the Administrative Agent and any bank with which any Loan Party maintains any
DDA (other than Excluded Accounts, zero balance accounts, the Designated
Disbursement Account and DDAs with balances not exceeding for a period of at
least five consecutive Business Days $100,000 individually or $5,000,000 in the
aggregate) (each, a “Blocked Account”) covering each such Blocked Account
maintained with such bank; and
(ii)    ensure that all cash, checks, proceeds of collections of Accounts and
other amounts received by or on behalf of any Loan Party constituting proceeds
of sales of Inventory are deposited promptly upon receipt in accordance with
historical practices into a DDA maintained in the name of such Loan Party;
provided that the Loan Parties may maintain credit balances (including cash and
Cash Equivalents) in DDAs or other deposit or securities accounts that are
Excluded Accounts and in the Designated Disbursement Account;
(b)    Notwithstanding anything herein to the contrary, the provisions of this
Section 5.17 will not apply to any deposit account that is acquired by a Loan
Party in connection with a Permitted Acquisition or other Investment permitted
under this Agreement prior to the date that is 90 days (or such later date as
the Administrative Agent may reasonably agree) following the date of such
Permitted Acquisition or other Investment;
provided that, with respect to the foregoing Sections 5.17(a) and (b):
(i)    Each Blocked Account Agreement will require, during a Cash Dominion
Period and upon receipt by the ABL Administrative Borrower of written notice
thereof by the Administrative Agent, wire transfer at the end of each Business
Day of all available cash balances and cash receipts of each Blocked Account,
net of any minimum balance, if any, required by the bank at which such Blocked
Account is maintained to an account established with, and subject to the control
of, the Administrative Agent (the “Dominion Account”); and
(ii)    All collected amounts received in the Dominion Account during a Cash
Dominion Period and upon receipt by the ABL Administrative Borrower of written
notice thereof by the Administrative Agent shall be distributed and applied on a
daily basis to the repayment of all Loans outstanding under this Agreement and
to the payment of all other Obligations then due and owing pursuant to the
waterfall set forth in Section 2.21(b) (provided that amounts applied pursuant
to subclause (4) and (7) thereof will be applied first to ABR Loans and second
to Eurodollar Loans), with any excess, unless an Event of Default shall have
occurred and be continuing, to be remitted to the Borrowers;




        

--------------------------------------------------------------------------------

149


provided that the foregoing provisions of this Section 5.17 will not apply to
cash or Cash Equivalents constituting Term Priority Collateral; provided,
further, that the foregoing will not apply to cash or Cash Equivalents
deposited, held or invested in any of the following:
(A)    any Excluded Account;
(B)    an amount not to exceed $10,000,000 in the aggregate that is on deposit
in a segregated DDA that the ABL Administrative Borrower designates in writing
to the Administrative Agent as being the “uncontrolled cash account” (the
“Designated Disbursement Account”), which funds will not be funded from, or when
withdrawn from the Designated Disbursement Account, will not be replenished by,
funds constituting Collateral (or proceeds of Collateral) so long as such Cash
Dominion Period continues; or
(C)    de minimis cash or cash equivalents from time to time inadvertently
misapplied by any Loan Party or any Restricted Subsidiary.
(iii)    The Loan Parties may close DDAs or Blocked Accounts and/or open new
DDAs or Blocked Accounts, subject to reasonably prompt execution and delivery to
the Administrative Agent of a Blocked Account Agreement consistent with the
provisions of this Section 5.17; provided, that the Loan Parties may close DDAs
or open new DDAs that are Excluded Accounts without the consent of the
Administrative Agent and without executing or delivering any such Blocked
Account Agreement.
(iv)    The Dominion Account will at all times be under the sole dominion and
control of the Collateral Agent.
(v)    So long as no Cash Dominion Period is then in effect or the
Administrative Agent is not otherwise exercising its secured creditor remedies,
the Loan Parties will have full and complete access to, and may direct the
manner of disposition of, funds in the Blocked Accounts.
(vi)    Any amounts held or received in the Dominion Account (including all
interest and other earnings with respect thereto, if any) at any time (i) after
this Agreement has been terminated, the Revolving Credit Commitments have been
terminated and the Obligations (other than Obligations in respect of (x)
Specified Hedge Agreements and Cash Management Obligations and (y) contingent
indemnification and reimbursement obligations for which no claim has been
asserted) have been paid in full and all Letters of Credit have expired,
terminated or been cash collateralized in a manner consistent with Section
2.8(k) or otherwise backstopped by another letter of credit in a manner
reasonably satisfactory to the applicable Issuing Bank (or other arrangements
with respect thereto reasonably satisfactory to the applicable Issuing Bank have
been made) or (ii) when all Events of Default have been cured and no Cash
Dominion Period is then in effect will be remitted to the Loan Parties as the
ABL Administrative Borrower may direct.




        

--------------------------------------------------------------------------------


150


5.18    Post-Closing Obligations. Take all necessary actions to satisfy the
items described on Schedule 5.18 within the applicable period of time specified
in such Schedule (or such longer period as the Administrative Agent may agree in
its reasonable discretion).

SECTION 6. NEGATIVE COVENANTS
The ABL Administrative Borrower agrees that, so long as any Commitments remain
in effect, any undrawn and unexpired Letter of Credit remains outstanding
(unless such Letter of Credit has been cash collateralized in a manner
consistent with Section 2.8(k) or is otherwise backstopped by another letter of
credit in a manner reasonably satisfactory to the applicable Issuing Bank (or
other arrangements with respect thereto reasonably satisfactory to the
applicable Issuing Bank have been made)) or any Loan or other amount (excluding
Obligations in respect of (x) any Specified Hedge Agreements or Cash Management
Obligations and (y) contingent reimbursement and indemnification obligations
which are not due and payable) is owing to any Lender, any Agent or any Arranger
hereunder, the ABL Administrative Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to (and Parent agrees that it shall not, for
purposes of Section 6.16 only):

6.1    Financial Condition Covenant. Upon the occurrence of a Covenant Trigger
Date and until the occurrence of a Minimum Availability Compliance Date, permit
the Fixed Charge Coverage Ratio to be less than 1.0 to 1.0 (i) for the Test
Period most recently ended at the time of occurrence of such Covenant Trigger
Date, and (ii) for each Test Period ending on the last day of each subsequent
fiscal quarter ending thereafter (tested as of the end of such Test Period) and
prior to the next subsequent Minimum Availability Compliance Date.

6.2    Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness pursuant to any Loan Document;
(b)    Indebtedness of (i) the ABL Administrative Borrower to Parent, (ii) ABL
Administrative Borrower to any Restricted Subsidiary, (iii) any Subsidiary
Guarantor to Parent, the ABL Administrative Borrower or any other Restricted
Subsidiary (provided that any such Indebtedness for borrowed money under clause
(ii) or (iii) that is owed by any Loan Party to any Restricted Subsidiary that
is not a Loan Party shall be evidenced by the Subordinated Intercompany Note and
subordinated to the Obligations on the terms set forth therein), and (iv) any
Restricted Subsidiary that is not a Subsidiary Guarantor to (x) any Loan Party
(provided that the Investment by such Loan Party in such Restricted Subsidiary
is permitted by Section 6.8) or (y) any other Restricted Subsidiary that is not
a Loan Party;
(c)    Indebtedness (including, without limitation, Capital Lease Obligations
and Indebtedness secured by Purchase Money Security Interests) secured by Liens
permitted by Section 6.3(g) in an aggregate principal amount not to exceed the
greater of (i) $25,000,000 and (ii) 9.25% of Consolidated EBITDA (determined on
a Pro Forma Basis as of the last day of the most recently ended Test Period) at
any one time outstanding;




        

--------------------------------------------------------------------------------

151


(d)    Indebtedness outstanding on the Closing Date and listed on Schedule
6.2(d) and intercompany Indebtedness outstanding on the Closing Date;
(e)    Guarantee Obligations (i) made in the ordinary course of business by the
ABL Administrative Borrower or any of its Restricted Subsidiaries of obligations
of the ABL Administrative Borrower or any Restricted Subsidiary and (ii) of the
ABL Administrative Borrower or any Restricted Subsidiary in respect of (x)
Indebtedness otherwise permitted to be incurred by the ABL Administrative
Borrower or such Restricted Subsidiary, as the case may be, under this Section
6.2 or by Parent under Section 6.16 and (y) the Convertible Senior Notes;
provided that if the Indebtedness being guaranteed is subordinated to the
Obligations such guarantee shall be subordinated to the guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination provisions of such Indebtedness;
(f)    [Reserved];
(g)    Indebtedness of the ABL Administrative Borrower or any Restricted
Subsidiary that is assumed in connection with any acquisition of property, or of
any Person that becomes a Restricted Subsidiary acquired pursuant to any
Permitted Acquisition or other Investment permitted under Section 6.8; provided
that such Indebtedness was not incurred (x) to provide all or a portion of the
funds utilized to consummate the transaction or series of related transactions
constituting such acquisition or property or Permitted Acquisition or Investment
or (y) otherwise in connection with, or in contemplation of, such acquisition or
property or Permitted Acquisition or Investment;
(h)    Indebtedness of Excluded Subsidiaries; provided that the aggregate
principal amount of such Indebtedness shall not exceed $5,000,000 at any one
time outstanding;
(i)    unsecured Indebtedness of the ABL Administrative Borrower and the
Restricted Subsidiaries; provided that:
(i)    at the time of the incurrence of such Indebtedness and immediately after
giving effect thereto, no Event of Default shall exist or be continuing;
(ii)    the documentation governing such Indebtedness contains terms that in the
aggregate are not materially more restrictive on the ABL Administrative Borrower
and its Restricted Subsidiaries than those set forth in the Term Loan Documents
(other than (x) interest rate, fees, funding discounts, liquidation preferences,
premiums, no call periods, subordination terms and optional prepayment or
redemption provisions, (y) terms applicable only after the then “Latest Maturity
Date” (as defined in the Term Loan Credit Agreement) of the Term Loans (as
determined on the date of incurrence of such Indebtedness) and (z) terms that
are added to the Term Loan Credit Agreement for the benefit of the Term Loan
Lenders);
(iii)    immediately after giving effect to the incurrence of such Indebtedness
(and all other Pro Forma Transactions related thereto), the Consolidated Net




        

--------------------------------------------------------------------------------

152


Total Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period, shall not exceed 4.50 to 1.00;
(iv)    the ABL Administrative Borrower shall have delivered to the
Administrative Agent a certificate from a Responsible Officer of the ABL
Administrative Borrower demonstrating compliance with the ratio set forth in
clause (ii) in reasonable detail;
(v)    no more than the greater of (x) $10,000,000 and (y) 3.75% of Consolidated
EBITDA (determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period) in principal amount of Indebtedness of Restricted
Subsidiaries which are not Loan Parties incurred pursuant to this Section 6.2(i)
may be outstanding at any time;
(vi)    other than as set forth in clause (v) above, there shall be no borrower
or guarantor in respect of such Indebtedness that is not a Borrower or a
Guarantor, respectively;
(vii)    such Indebtedness (other than any such Indebtedness consisting of a
customary bridge facility, so long as the long-term Indebtedness into which such
bridge facility is to be converted or exchanged complies with this clause
6.2(i)(vii))) does not have any scheduled payment of principal (including
pursuant to a sinking fund obligation) or mandatory redemption or redemption at
the option of the holders thereof or similar prepayment prior to the date that
is 91 days after the then “Latest Maturity Date” (as defined in the Term Loan
Credit Agreement) of any Term Loans (as determined on the date of incurrence of
such Indebtedness), except in the case of any such mandatory redemptions or
prepayments to the extent that such redemptions or prepayments are (w) upon the
incurrence of Indebtedness that is not permitted thereunder, (x) upon the
occurrence of an asset sale or other Disposition or casualty event (subject to
customary reinvestment rights and (unless paid using Declined Proceeds) to
rights in respect of the application of the Net Cash Proceeds thereof to the
prior repayment of, or offer to repay, the Tranche B-2 Term Loans), (y) upon the
occurrence of a change of control event or (z) customary acceleration rights
following an event of default); and
(viii)    the Weighted Average Life to Maturity of such Indebtedness is not less
than 91 days longer than the Weighted Average Life to Maturity of the latest
maturing then outstanding Term Loans (as determined on the date of incurrence of
such Indebtedness);
(j)    to the extent constituting Indebtedness, Cash Management Obligations and
other Indebtedness in respect of Cash Management Services in the ordinary course
of business and Indebtedness arising from the endorsement of instruments or
other payment items for deposit and the honoring by a bank or other financial
institution of instruments or other payments items drawn against insufficient
funds;




        

--------------------------------------------------------------------------------

153


(k)    to the extent constituting Indebtedness, indemnification, deferred
purchase price adjustments, earn-outs or similar obligations, in each case,
incurred or assumed in connection with the acquisition of any business or assets
or any Investment permitted to be acquired or made hereunder or any Disposition
permitted hereunder;
(l)    Indebtedness of a Foreign Subsidiary which would be permitted as an
Investment pursuant to Sections 6.8(l), 6.8(m), 6.8(n), 6.8(w) or 6.8(z);
(m)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
to exceed $25,000,000 at any time outstanding;
(n)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(o)    Indebtedness in respect of Hedge Agreements entered into in the ordinary
course of business, and not for speculative purposes, to protect against
exposure to interest rates, commodity prices or foreign exchange rates;
(p)    Permitted FILO Credit Agreement Refinancing Indebtedness and Guarantee
Obligations by the Guarantors in respect thereof;
(q)    additional Indebtedness of the ABL Administrative Borrower or any of its
Restricted Subsidiaries in an aggregate principal amount (for the ABL
Administrative Borrower and all Restricted Subsidiaries) not to exceed
$25,000,000 at any one time outstanding;
(r)    Permitted Term Loan Refinancing Indebtedness and Guarantee Obligations by
the Guarantors in respect thereof;
(s)    Indebtedness representing deferred compensation or similar obligations to
employees of the ABL Administrative Borrower and its Subsidiaries incurred in
the ordinary course of business;
(t)    Indebtedness consisting of obligations of the ABL Administrative Borrower
and the Restricted Subsidiaries under deferred compensation or other similar
arrangements with employees incurred by such Person in connection with Permitted
Acquisitions or any other Investments permitted hereunder constituting
acquisitions of Persons or businesses or divisions;
(u)    Indebtedness incurred by the ABL Administrative Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business in respect of workers compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided that upon the
drawing of such letter of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 90




        

--------------------------------------------------------------------------------

154


days (or such longer period as may be agreed upon by the Administrative Agent)
unless the amount or validity of such obligations are being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the ABL Administrative
Borrower or its Restricted Subsidiaries, as the case may be;
(v)    Indebtedness in respect of performance, bid, release, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the ABL Administrative Borrower or any of the Restricted Subsidiaries, in
each case in the ordinary course of business;
(w)    Indebtedness in respect of letters of credit issued for the account of
the ABL Administrative Borrower or any of the Restricted Subsidiaries to finance
the purchase of inventory so long as (x) such Indebtedness is unsecured and (y)
the aggregate principal amount of such Indebtedness does not exceed $10,000,000
at any one time outstanding;
(x)    Indebtedness incurred in the ordinary course of business with respect to
customer deposits and other unsecured current liabilities not the result of
borrowing and not evidenced by any note or other evidence of Indebtedness;
(y)    Refinancing Indebtedness in respect of Indebtedness permitted by Section
6.2 (c), (d), (g), (i), (r), (aa), (bb), (dd) and (ff);
(z)    [Reserved];
(aa)    (i) Indebtedness incurred under the Term Loan Credit Agreement in an
aggregate principal amount not to exceed $1,131,197,355.59, plus (ii) any
Indebtedness incurred pursuant to Section 2.24 thereof (as in effect on the
Closing Date);
(bb)    Incremental Equivalent Debt and Guarantee Obligations by any Guarantor
in respect thereof;
(cc)    [Reserved];
(dd)    Indebtedness in an aggregate principal amount not to exceed $190,000,000
(plus customary fees and expenses in connection therewith, plus upfront fees and
original issue discount and any accrued and unpaid interest on the Convertible
Senior Notes) that is (x) unsecured or (y) secured by Liens on the Collateral
that rank junior in priority to the Liens securing both the Obligations and the
Term Loan Obligations on both the Term Priority Collateral and the ABL Priority
Collateral; provided that (i) the Net Cash Proceeds thereof are applied
substantially concurrently to repay, prepay, redeem, repurchase, otherwise
acquire or Effectively Discharge the Convertible Senior Notes or to pay interest
or other amounts thereon (or applied as a Restricted Payment to Holdings (or to
Parent in order to make a Restricted Payment to Holdings) for such purpose),
(ii) such Indebtedness does not mature prior to August 15, 2020 and the Weighted
Average Life to Maturity of such Indebtedness is not less than 91 days longer
than the Weighted Average Life to Maturity of the then outstanding FILO Term
Loans (as determined on the date of incurrence of such Indebtedness (and
assuming for such




        

--------------------------------------------------------------------------------

155


purpose (unless such Indebtedness has a stated maturity date later than April 1,
2023) that the FILO Term Loan Maturity Date is the FILO Springing Maturity Date,
as adjusted to give effect to application of the Net Cash Proceeds of such
Indebtedness pursuant to clause (i) above)) and (iii) if secured, such
Indebtedness shall be subject to the Junior Lien Intercreditor Agreement;
(ee)    unsecured Indebtedness of the ABL Administrative Borrower to Holdings in
an amount not exceeding $164,300,000;
(ff)    Indebtedness of the ABL Administrative Borrower and the Subsidiary
Guarantors that is secured by Liens on any or all of the Collateral on a junior
basis to the Term Loan Obligations; provided that:
(i)    at the time of the incurrence of such Indebtedness and immediately after
giving effect thereto, no Event of Default shall exist or be continuing;
(ii)    the documentation governing such Indebtedness contains terms that in the
aggregate are not materially more restrictive on the ABL Administrative Borrower
and its Restricted Subsidiaries than those set forth in the Term Loan Documents
(other than (x) interest rate, fees, funding discounts, liquidation preferences,
premiums, no call periods, subordination terms and optional prepayment or
redemption provisions, (y) terms applicable only after the then “Latest Maturity
Date” (as defined in the Term Loan Credit Agreement) of the Term Loans (as
determined on the date of incurrence of such Indebtedness) and (z) terms that
are added to the Term Loan Credit Agreement for the benefit of the Term Loan
Lenders);
(iii)    immediately after giving effect to the incurrence of such Indebtedness
(and all other Pro Forma Transactions related thereto), the Consolidated Net
Senior Secured Leverage Ratio, determined on a Pro Forma Basis as of the last
day of the most recently ended Test Period, shall not exceed 4.00 to 1.00;
(iv)    the ABL Administrative Borrower shall have delivered to the
Administrative Agent a certificate from a Responsible Officer of the ABL
Administrative Borrower demonstrating compliance with the ratio set forth in
clause (ii) in reasonable detail;
(v)    such Indebtedness (other than any such Indebtedness consisting of a
customary bridge facility, so long as the long-term Indebtedness into which such
bridge facility is to be converted or exchanged complies with this clause (v))
does not have any scheduled payment of principal (including pursuant to a
sinking fund obligation) or mandatory redemption or redemption at the option of
the holders thereof or similar prepayment prior to the date that is 91 days
after the then “Latest Maturity Date” (as defined in the Term Loan Credit
Agreement) of any Term Loans (as determined on the date of incurrence of such
Indebtedness), except in the case of any such mandatory redemptions or
prepayments to the extent that such redemptions or prepayments are (v) customary
excess cash flow payments (on terms that are in the aggregate no less favorable
to the ABL Administrative Borrower than those under the Term Loan Credit




        

--------------------------------------------------------------------------------

156


Agreement and (unless paid using Declined Proceeds) subject to rights in respect
of the application of “Excess Cash Flow” (as defined in the Term Loan Credit
Agreement) to the prior repayment of, of offer to repay, the Tranche B-2 Term
Loans), (w) upon the incurrence of Indebtedness that is not permitted
thereunder, (x) upon the occurrence of an asset sale or other Disposition or
casualty event (subject to customary reinvestment rights and (unless paid using
Declined Proceeds) to rights in respect of the application of the Net Cash
Proceeds thereof to the prior repayment of, of offer to repay, the Tranche B-2
Term Loans), (y) upon the occurrence of a change of control event or (z)
customary acceleration rights following an event of default;
(vi)    the Weighted Average Life to Maturity of such Indebtedness is not less
than 91 days longer than the Weighted Average Life to Maturity of the latest
maturing then outstanding Term Loans (as determined on the date of incurrence of
such Indebtedness);
(vii)    such Indebtedness shall be subject to a Junior Lien Intercreditor
Agreement;
(viii)    such Indebtedness shall be secured only by assets that constitute
Collateral; and
(ix)    there shall be no borrower or guarantor in respect of such Indebtedness
that is not a Borrower or a Guarantor; and
(gg)    to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in Section 6.2 (a) through (ff)
above.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus any undrawn commitments with
respect thereto and the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing.
To the extent otherwise constituting Indebtedness, the accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness




        

--------------------------------------------------------------------------------

157


shall be deemed not to be Indebtedness for purposes of this Section 6.2. The
principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a balance sheet of the ABL Administrative
Borrower dated such date prepared in accordance with GAAP.

6.3    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, except for:
(a)    Liens for Taxes, assessments or governmental charges or levies not
overdue for a period of more than 60 days or that are being contested in good
faith by appropriate proceedings (provided that adequate reserves with respect
to such proceedings are maintained on the books of the ABL Administrative
Borrower or its Restricted Subsidiaries, as the case may be, in conformity with
GAAP);
(b)    (i) carriers’, warehousemen’s, landlord’s, mechanics’, contractor’s,
materialmen’s, repairmen’s or other like Liens imposed by law or arising in the
ordinary course of business which secure amounts that are not overdue for a
period of more than 60 days or if more than 60 days overdue, are unfiled and no
action has been taken to enforce such Lien, or that are being contested in good
faith by appropriate proceedings (provided that adequate reserves with respect
to such proceedings are maintained in the books of the ABL Administrative
Borrower or the applicable Restricted Subsidiary, as the case may be, in
conformity with GAAP), (ii) Liens of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods and (iii)
Liens on specific items of inventory or other goods and proceeds thereof of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or such other goods in the
ordinary course of business;
(c)    (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and (ii) pledges
and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Parent, the ABL
Administrative Borrower or any Restricted Subsidiaries;
(d)    deposits by or on behalf of the ABL Administrative Borrower or any of its
Restricted Subsidiaries to secure the performance of bids, trade contracts and
governmental contracts (other than Indebtedness for borrowed money), leases,
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;
(e)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and title defects
that, in the aggregate, do not materially detract from the value of the Property
subject thereto or materially




        

--------------------------------------------------------------------------------

158


interfere with the ordinary conduct of the business of the ABL Administrative
Borrower and its Restricted Subsidiaries taken as a whole;
(f)    Liens in existence on the Closing Date (or, for title insurance policies
issued in accordance with Section 5.10 hereof, on the date of such policies) and
either (i) listed on Schedule 6.3(f), for Liens in existence on the Closing
Date, or (ii) disclosed on any title insurance policies obtained on Mortgaged
Properties in connection with Mortgages executed and delivered after the Closing
Date; and Replacement Liens in respect thereof;
(g)    Liens securing Indebtedness of the ABL Administrative Borrower or any of
its Restricted Subsidiaries incurred pursuant to Section 6.2(c) (and related
obligations) to finance the acquisition, construction, installation, repair,
replacement or improvement of fixed or capital assets or the refinancing
thereof, provided that (i) such Liens shall be created within 270 days of the
acquisition or replacement or completion of such construction, installation,
repair or improvement or refinancing of such fixed or capital assets, (ii) such
Liens do not at any time encumber any Property other than the Property acquired,
constructed, installed, repaired, improved or financed by such Indebtedness when
such Indebtedness was originally incurred, and the proceeds and products of such
Property, and (iii) the principal amount of Indebtedness initially secured
thereby is not more than 100% of the purchase price or cost of construction,
installation, repair or improvement of such fixed or capital asset; provided
that, in each case, individual financings of equipment provided by one lender or
lessor may be cross collateralized to other outstanding financings of equipment
provided by such lender or lessor; and Replacement Liens in respect thereof;
(h)    Liens created pursuant to the Loan Documents;
(i)    any interest or title of a lessor or sublessor under any lease or
sublease or real property license or sub-license entered into by the ABL
Administrative Borrower or any Restricted Subsidiary in the ordinary course of
its business and covering only the assets so leased, subleased, licensed or
sub-licensed and any Liens on such lessor’s, sublessor’s, licensee’s or
sub-licensee’s interest or title;
(j)    Liens in connection with attachments or judgments or orders in
circumstances not constituting an Event of Default under Section 7.1(h);
(k)    Liens existing on property at the time of its acquisition or existing on
the property of a Person which becomes a Restricted Subsidiary of the ABL
Administrative Borrower after the Closing Date; provided that (i) such Liens
existed at the time such property was acquired or such Person became a
Restricted Subsidiary of the ABL Administrative Borrower, (ii) such Liens were
not granted in connection with or in contemplation of the applicable
acquisition, Permitted Acquisition or Investment, (iii) any Indebtedness secured
thereby is permitted by Section 6.2(g) and (iv) such Liens are not expanded to
cover additional Property (other than proceeds and products thereof) and
Replacement Liens in respect thereof;
(l)    Liens on the assets of Excluded Subsidiaries which secure only
Indebtedness permitted pursuant to Section 6.2 and related obligations of
Excluded Subsidiaries;




        

--------------------------------------------------------------------------------

159


(m)    Liens consistent with those arising by operation of law consisting of
customary and ordinary course rights of setoff upon deposits of cash and Cash
Equivalents in favor of banks or other financial or depository institutions in
the ordinary course of business;
(n)    Liens on insurance policies and the proceeds thereof securing insurance
premium financing permitted hereunder;
(o)    [Reserved];
(p)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the ABL
Administrative Borrower or any Restricted Subsidiary in the ordinary course of
business;
(q)    (i) Liens of a collection bank arising under Section 4-208 or 4-210 of
the Uniform Commercial Code on the items in the course of collection, (ii) Liens
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business and not for speculative purposes and
(iii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to accounts and cash and Cash Equivalents on deposit in accounts
maintained by the ABL Administrative Borrower or any Restricted Subsidiary, in
each case under this clause (iii) granted in the ordinary course of business in
favor of the banks or other financial or depositary institution with which such
accounts are maintained, securing amounts owing to such Person with respect to
Cash Management Services (including, without limitation, operating account
arrangements and those involving pooled accounts and netting arrangements);
provided that, in the case of this clause (iii), unless such Liens arise by
operation of applicable law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness for borrowed money;
(r)    non-exclusive licenses and sub-licenses of Intellectual Property granted
by the ABL Administrative Borrower or any of its Restricted Subsidiaries in the
ordinary course of business (and, to the extent in existence on the Closing Date
or granted by the ABL Administrative Borrower or any of its Restricted
Subsidiaries in the ordinary course of business, exclusive licenses and
sub-licenses of Intellectual Property within the confines of a particular
jurisdiction or territory outside of the United States and Canada);
(s)    UCC or PPSA financing statements or similar public filings that are filed
as a precautionary measure in connection with operating leases or consignment of
goods in the ordinary course of business;
(t)    Liens on property purportedly rented to, or leased by, the ABL
Administrative Borrower or any of its Restricted Subsidiaries pursuant to a Sale
and Leaseback Transaction; provided, that (i) such Sale and Leaseback
Transaction is permitted by Section 6.11, (ii) such Liens do not encumber any
other property of the ABL Administrative Borrower or its Restricted
Subsidiaries, and (iii) such Liens secure only the Attributable Indebtedness
incurred in connection with such Sale and Leaseback Transaction;




        

--------------------------------------------------------------------------------

160


(u)    Liens on the assets of Foreign Subsidiaries that secure only Indebtedness
permitted pursuant to Section 6.2 and related obligations of Foreign
Subsidiaries;
(v)    Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured FILO Refinancing Debt, Permitted FILO Credit Agreement Refinancing
Indebtedness, Permitted Junior Secured FILO Refinancing Debt, Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt and
any Permitted Refinancing of any of the foregoing, and any Guarantee Obligations
by the Guarantors in respect thereof; provided that (x) any such Liens securing
any Permitted Pari Passu Secured FILO Refinancing Debt, Permitted FILO Credit
Agreement Refinancing Indebtedness, Permitted Junior Secured FILO Refinancing
Debt, Permitted Pari Passu Secured Refinancing Debt or Permitted Refinancing
thereof (and Guarantee Obligations by the Guarantors in respect thereof) are
subject to each applicable Customary Intercreditor Agreement and (y) any such
Liens securing any Permitted Junior Secured Refinancing Debt or Permitted
Refinancing of any of the foregoing (and Guarantee Obligations by the Guarantors
in respect thereof) are subject to a Junior Lien Intercreditor Agreement;
(w)    good faith earnest money deposits made in connection with a Permitted
Acquisition or any other Investment (other than Investments under Section
6.8(v)) or letter of intent or purchase agreement permitted hereunder;
(x)    Liens not otherwise permitted by this Section 6.3 so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the ABL Administrative Borrower and all Restricted
Subsidiaries) $25,000,000 at any one time outstanding;
(y)    Liens securing Refinancing Indebtedness permitted by Section 6.2(y) (and
related obligations) if such Liens are permitted to secure such Indebtedness in
accordance with the definition of “Refinancing Indebtedness”;
(z)    Liens in favor of the ABL Administrative Borrower or a Restricted
Subsidiary securing intercompany Indebtedness permitted hereunder;
(aa)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in a Permitted Acquisition or an Investment permitted pursuant to
Section 6.8 to be applied against the purchase price for such Investment or (ii)
consisting of an agreement to Dispose of any property in a Disposition permitted
under Section 6.5, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(bb)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.8; provided such Liens do not extend to any assets
other than those assets that are the subject of such repurchase agreement;




        

--------------------------------------------------------------------------------

161


(cc)    Liens that are customary contractual rights of setoff relating to
purchase orders and other agreements entered into with customers of the ABL
Administrative Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;
(dd)    ground leases in respect of real property on which facilities owned or
leased by the ABL Administrative Borrower or any of its Restricted Subsidiaries
are located;
(ee)    Liens or rights of setoff against credit balances of the ABL
Administrative Borrower or any of its Subsidiaries with credit card issuers or
credit card processors or amounts owing by such credit card issuers or credit
card processors to the ABL Administrative Borrower or any of its Subsidiaries in
the ordinary course of business, to secure the obligations of the ABL
Administrative Borrower or any of its Subsidiaries to such credit card issuers
and credit card processors as a result of fees and chargebacks;
(ff)    Liens on the Collateral securing Indebtedness incurred under the Term
Loan Credit Agreement, any Permitted Term Loan Refinancing Indebtedness and
Guarantee Obligations by the Guarantors in respect thereof; provided that any
such Liens are subject to the ABL Intercreditor Agreement;
(gg)    Liens with respect to Capital Stock in joint ventures that arise
pursuant to the applicable underlying joint venture agreement;
(hh)    Liens on the Collateral securing obligations in respect of Incremental
Equivalent Debt and any Permitted Refinancing thereof and any Guarantee
Obligations by the Guarantors in respect thereof to the extent permitted by this
Agreement; provided that (x) any such Liens securing any Incremental Equivalent
Debt or Permitted Refinancing thereof that is secured on a pari passu basis
(without regard to control of remedies or application of payments) with the Term
Loan Obligations (and Guarantee Obligations by the Guarantors in respect
thereof) are subject to each applicable Customary Intercreditor Agreement and
(y) any such Liens securing any Incremental Equivalent Debt or Permitted
Refinancing thereof that is secured on a junior basis to the Term Loan
Obligations (and Guarantee Obligations by the Guarantors in respect thereof) are
subject to the Junior Lien Intercreditor Agreement; and
(ii)    Liens securing Indebtedness permitted to be incurred pursuant to Section
6.2(dd) or (ff) or any Permitted Refinancing thereof (and Guarantee Obligations
by the Guarantors in respect thereof); provided that any such Liens are subject
to the Junior Lien Intercreditor Agreement;
provided that, notwithstanding anything to the contrary contained herein, no
Liens on ABL Priority Collateral that are senior to or pari passu with the Liens
securing the Obligations shall be permitted under this Section 6.3 (other than
any Lien permitted under Section 6.3(a), 6.3(b), 6.3(c), 6.3(d), 6.3(i), 6.3(j),
6.3(k) 6.3(m), 6.3(n), 6.3(p), 6.3(q), 6.3(v) (in the case of such Section
6.3(v), solely with respect to the liens expressly contemplated thereby to be
pari passu with the Liens securing the Obligations), 6.3(w), 6.3(aa)(i),
6.3(bb), 6.3(cc) or 6.3(ee)).




        

--------------------------------------------------------------------------------


162


6.4    Limitation on Fundamental Changes. Consummate any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself, or Dispose of all or
substantially all of its Property or business, except that:
(a)    any Subsidiary of the ABL Administrative Borrower may be merged or
consolidated with or into the ABL Administrative Borrower (provided that the ABL
Administrative Borrower shall be the continuing or surviving entity) and any
Subsidiary of the ABL Administrative Borrower may be merged, consolidated or
amalgamated with or into any Restricted Subsidiary (provided that if a Borrower
or a Subsidiary Guarantor is a party thereto (i) a Borrower or a Subsidiary
Guarantor shall be the continuing, surviving or resulting entity or (ii)
simultaneously with such transaction, the continuing, surviving or resulting
entity shall become a Subsidiary Guarantor or a Borrower and the ABL
Administrative Borrower shall comply with Section 5.10 in connection therewith);
(b)    any Restricted Subsidiary of the ABL Administrative Borrower may Dispose
of all or substantially all of its Property or business (i) (upon liquidation,
windup, dissolution or otherwise) to (x) if such Restricted Subsidiary is a Loan
Party, the ABL Administrative Borrower or any other Loan Party and (y) if such
Restricted Subsidiary is not a Loan Party, the ABL Administrative Borrower or
any Restricted Subsidiary or (ii) pursuant to a Disposition permitted by Section
6.5;
(c)    any Foreign Subsidiary may (i) be merged or consolidated or amalgamated
with or into any other Foreign Subsidiary, or (ii) Dispose of any or all of its
assets to (upon voluntary liquidation, windup, dissolution or otherwise) any
other Foreign Subsidiary;
(d)    any merger, amalgamation or consolidation the sole purpose of which is to
reincorporate or reorganize a Loan Party or Restricted Subsidiary in another
jurisdiction; provided that (x) in the case of any such merger, amalgamation or
consolidation involving a Loan Party, a Loan Party is the surviving, continuing
or resulting Person (or simultaneously with such transaction, the continuing,
surviving or resulting entity shall become a Subsidiary Guarantor or a Borrower)
and the ABL Administrative Borrower shall comply with Section 5.10 in connection
therewith and (y) in the case of any such merger or consolidation involving a
Loan Party or Restricted Subsidiary that is domiciled within the United States
(or in the case of the Canadian Guarantor, Canada), the continuing, surviving or
resulting entity shall be domiciled within the United States (or in the case of
the Canadian Guarantor, Canada);
(e)    any Domestic Subsidiary which is not a Guarantor may (i) be merged or
consolidated with or into any other Domestic Subsidiary which is not a Guarantor
or (ii) Dispose of any or all of its assets to (upon voluntary liquidation,
windup, dissolution or otherwise) any other Domestic Subsidiary which is not a
Guarantor;
(f)    any Investment permitted by Section 6.8 may be structured as a merger,
consolidation or amalgamation; provided that in the case of any such merger,
consolidation or amalgamation of a Loan Party, the surviving, continuing or
resulting legal entity of such merger, consolidation or amalgamation is a Loan
Party (or simultaneously with such transaction, the




        

--------------------------------------------------------------------------------

163


continuing, surviving or resulting entity shall become a Subsidiary Guarantor or
a Borrower) and the ABL Administrative Borrower shall comply with Section 5.10
in connection therewith;
(g)    (i) any Restricted Subsidiary of the ABL Administrative Borrower (other
than an Excluded Subsidiary) may dissolve, liquidate or wind up its affairs at
any time if the ABL Administrative Borrower determines in good faith that such
dissolution, liquidation or winding up is not materially disadvantageous to the
Lenders, and (ii) any Excluded Subsidiary of the ABL Administrative Borrower may
dissolve, liquidate or wind up its affairs at any time if such dissolution,
liquidation or winding up would not reasonably be expected to have a Material
Adverse Effect; and
(h)    the ABL Administrative Borrower and each Restricted Subsidiary may enter
into a Permitted Reorganization.

6.5    Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary of
the ABL Administrative Borrower, issue or sell any shares of such Restricted
Subsidiary’s Capital Stock to any Person, except:
(a)    the Disposition of obsolete or worn out property in the ordinary course
of business;
(b)    the sale of inventory and equipment held for sale in the ordinary course
of business;
(c)    Dispositions permitted by Section 6.4 (other than Section 6.4(b)(ii)),
including in connection with any Permitted Reorganization;
(d)    (i) the sale or issuance of any Restricted Subsidiary’s Capital Stock to
the ABL Administrative Borrower or any other Loan Party or the sale or issuance
of any Excluded Subsidiary’s Capital Stock to another Excluded Subsidiary;
provided that any Guarantor’s ownership interest therein is not diluted; (ii)
the sale or issuance of any Capital Stock of any Foreign Subsidiary other than
as permitted pursuant to the preceding clause (i) (provided that any Net Cash
Proceeds thereof are (x) held as cash on the balance sheet or applied to
restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets useful in the business of the ABL Administrative Borrower and its
Restricted Subsidiaries or (y) to the extent not held or applied pursuant to the
foregoing clause (x), applied to prepay Term Loans pursuant to Section 2.15(b)
or 2.15(c) of the Term Loan Credit Agreement (as in effect on the Closing Date)
or, to the extent required thereby, pursuant to Section 2.14(e) or 2.15(f)
hereof; and (iii) the sale or issuance of any Capital Stock of, or any
Indebtedness or other securities of, any Unrestricted Subsidiary;
(e)    the sale of assets in connection with the closure of stores and the
Disposition of franchises and stores (and related assets) in the ordinary course
of business;
(f)    the Disposition of cash or Cash Equivalents;




        

--------------------------------------------------------------------------------

164


(g)    the non-exclusive license or sub-license of Intellectual Property in the
ordinary course of business (and, to the extent in existence on the Closing Date
or granted in the ordinary course of business, exclusive licenses and
sub-licenses of Intellectual Property within the confines of a particular
jurisdiction or territory outside of the United States and Canada) and (ii) the
lapse or abandonment in the ordinary course of business of any registrations or
applications for registration of any immaterial Intellectual Property;
(h)    the lease, sublease, license or sublicense of property which is described
in Section 6.3(i);
(i)    the Disposition of surplus or other property no longer used or useful in
the business of the ABL Administrative Borrower and its Restricted Subsidiaries
in the ordinary course of business;
(j)    the Disposition of other assets having a fair market value not to exceed
$50,000,000 in the aggregate in any fiscal year; provided that to the extent all
or a portion of such Disposition is composed of Eligible Accounts Receivable,
Eligible Inventory, Eligible Gift Card Receivables, Eligible Credit Card
Receivables, Borrowing Base Cash or Acquired Asset Borrowing Base Cash in an
aggregate amount exceeding $10,000,000, then as a condition precedent to such
Disposition, the ABL Administrative Borrower shall deliver to the Administrative
Agent a Borrowing Base Certificate reflecting such Disposition (recalculating
the Borrowing Bases and Availability after giving effect to such Disposition);
(k)    the Disposition of assets subject to or in connection with any Recovery
Event;
(l)    Dispositions consisting of Restricted Payments permitted by Section 6.6;
(m)    Dispositions consisting of Investments permitted by Section 6.8;
(n)    Dispositions consisting of Liens permitted by Section 6.3;
(o)    Dispositions of assets pursuant to Sale and Leaseback Transactions
permitted pursuant to Section 6.11;
(p)    Dispositions of property to the ABL Administrative Borrower or a
Restricted Subsidiary; provided that if the transferor of such property is a
Loan Party (i) the transferee thereof must be a Loan Party or (ii) such
Investment must be a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 6.8;
(q)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(r)    Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business (and not for financing
purposes); provided that to the extent all or a portion of such Disposition is
composed of Eligible Accounts




        

--------------------------------------------------------------------------------

165


Receivable, Eligible Gift Card Receivables or Eligible Credit Card Receivables
in an aggregate amount exceeding $10,000,000, then as a condition precedent to
such Disposition, the ABL Administrative Borrower shall deliver to the
Administrative Agent a Borrowing Base Certificate reflecting such Disposition
(recalculating the Borrowing Bases and Availability after giving effect to such
Disposition);
(s)    the unwinding of any Hedge Agreement;
(t)    the sale or issuance of the Specified China Subsidiary’s Capital Stock to
a joint venture partner; and
(u)    any other Disposition so long as:
(i)    at least 75% of the consideration therefor is in the form of cash and
Cash Equivalents; and
(ii)    such Disposition is made for fair market value (as reasonably determined
by the ABL Administrative Borrower in good faith);
provided that each of the following items will be deemed to be cash for purposes
of this Section 6.5(u):
(i)    any liabilities of the ABL Administrative Borrower or the Restricted
Subsidiaries (as shown on the most recent financial statements delivered or
required to be delivered hereunder or in the notes thereto), other than
liabilities that are by their terms subordinated in right of payment to the
Obligations, that are (A) assumed by the transferee with respect to the
applicable Disposition and for which the ABL Administrative Borrower and the
Restricted Subsidiaries have been validly released by all applicable creditors
in writing or (B) otherwise cancelled; and
(ii)    any securities received by the ABL Administrative Borrower or any
Restricted Subsidiary from such transferee that are converted by the ABL
Administrative Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition;
provided that to the extent all or a portion of such Disposition pursuant to
this clause (u) is composed of Eligible Accounts Receivable, Eligible Inventory,
Eligible Gift Card Receivables, Eligible Credit Card Receivables, Borrowing Base
Cash or Acquired Asset Borrowing Base Cash in an aggregate amount exceeding
$10,000,000, then as a condition precedent to such Disposition, the ABL
Administrative Borrower shall deliver to the Administrative Agent a Borrowing
Base Certificate reflecting such Disposition (recalculating the Borrowing Bases
and Availability after giving effect to such Disposition).

6.6    Limitation on Restricted Payments. Declare or pay any dividend on (other
than dividends payable solely in Qualified Capital Stock of the Person making
the dividend so




        

--------------------------------------------------------------------------------

166


long as the ownership interest of any Guarantor in such Person is not diluted),
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the ABL Administrative Borrower or any of
its Restricted Subsidiaries, whether now or hereafter outstanding, or make any
other distribution in respect thereof, whether in cash or property
(collectively, “Restricted Payments”), except that:
(a)    any Restricted Subsidiary may make Restricted Payments to any Borrower or
any Subsidiary Guarantor, and any Excluded Subsidiary may make Restricted
Payments to any other Excluded Subsidiary;
(b)    the ABL Administrative Borrower may pay dividends to permit Parent or any
direct or indirect holding company of Parent to, (i) purchase Capital Stock of
Parent (or any direct or indirect holding company of Parent) from future,
present or former officers, directors, managers, employees or consultants (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) of Parent (or any direct or
indirect holding company of Parent), the ABL Administrative Borrower or any of
its Subsidiaries upon the death, disability, retirement or termination of
employment of such officer, director, manager, employee or consultant or
otherwise pursuant to any employee or director equity plan, employee or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with or
for the benefit of any such officer, director, manager, employee or consultant
and (ii) pay dividends the proceeds of which will be used to purchase Capital
Stock of Parent (or any direct or indirect holding company of Parent) in
consideration of withholding or similar Taxes payable by any future, present or
former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing); provided, that the aggregate amount of Restricted
Payments made under this paragraph subsequent to the Closing Date (net of any
proceeds received by Parent and contributed to the ABL Administrative Borrower
subsequent to the Closing Date in connection with resales of any Capital Stock
so purchased) shall not exceed $5,000,000 in any fiscal year (and unused amounts
not used in any fiscal year may be carried forward to the next succeeding fiscal
year) and $20,000,000 in the aggregate (provided that such amounts shall be
increased by an amount equal to the cash proceeds of key man life insurance
policies received by Parent, the ABL Administrative Borrower and its Restricted
Subsidiaries after the Closing Date);
(c)    the ABL Administrative Borrower may pay dividends to permit Parent or any
direct or indirect parent company of Parent to (i) pay operating costs and
expenses and other corporate overhead costs and expenses (including, without
limitation, (A) directors’ fees and expenses and administrative, legal,
accounting, filings and similar expenses and (B) salary, bonus and other
benefits payable to officers and employees of Parent or any direct or indirect
parent company of Parent), in each case to the extent such costs, expenses,
fees, salaries, bonuses and benefits are attributable to the ownership or
operations of Parent, the ABL Administrative Borrower and the Restricted
Subsidiaries, are reasonable and incurred in the ordinary course of business,
(ii)(A) pay any taxes which are due and payable by the Parent or any direct or
indirect parent company of the Parent as the parent of a consolidated, combined,
unitary or other similar




        

--------------------------------------------------------------------------------

167


group that includes the ABL Administrative Borrower and its Restricted
Subsidiaries or, in the case of such direct or indirect parent company, the
Parent, the ABL Administrative Borrower and its Restricted Subsidiaries;
provided that the amount payable under this clause (ii)(A) shall not exceed the
aggregate amount of taxes (including any penalties and interest) that the ABL
Administrative Borrower and its Restricted Subsidiaries would owe if the ABL
Administrative Borrower and its Restricted Subsidiaries were filing separate tax
returns (or if Parent were filing a separate consolidated or combined return
with ABL Administrative Borrower and its Restricted Subsidiaries that are
members of the consolidated or combined group) taking into account any
carryovers and carrybacks of tax attributes (such as net operating losses) of
the ABL Administrative Borrower and such Restricted Subsidiaries from other
taxable years (such aggregate amount the “Maximum Tax Distribution Amount”) and
(B) with respect to any taxable year ending after the Closing Date (a “Specified
Taxable Year”) for which Parent or any direct or indirect parent company of
Parent files a tax return as the parent of a consolidated, combined, unitary or
other similar group that includes the ABL Administrative Borrower and its
Restricted Subsidiaries, if the amount permitted to be paid under clause (ii)(A)
with respect to such Specified Taxable Year is less than the Maximum Tax
Distribution Amount for such Specified Taxable Year, pay, in the following
taxable year, a dividend to such direct or indirect parent company of Parent
equal to the excess of the Maximum Tax Distribution Amount with respect to such
Specified Taxable Year over the amount permitted to be paid under clause (ii)(A)
with respect to such Specified Taxable Year; provided that if there is any
subsequent adjustment to any taxes (including any penalties and interest), tax
attribute, or tax return of the Parent, the ABL Administrative Borrower or its
Subsidiaries or any direct or indirect parent company of Parent, the amount
permitted to be paid under this clause (ii) with respect to a taxable year shall
be redetermined in light of such adjustment and, (x) to the extent such
redetermined amount exceeds the amount previously paid under this clause (ii)
with respect to such taxable year, an additional amount equal to such excess
shall be permitted to be paid in the year the adjustment is made and (y) to the
extent such redetermined amount is less than the amount previously paid under
this clause (ii), the aggregate amount of the future payments permitted by this
clause (ii) shall be reduced by the amount of such shortfall (it being expressly
understood and agreed that any amounts paid pursuant to this clause (ii) prior
to such adjustment shall be permitted regardless of such adjustment), (iii) pay
taxes which are not determined by reference to income, but which are imposed on
Parent or any direct or indirect parent company of Parent as a result of
Parent’s or such parent company’s ownership of the equity of Parent or the ABL
Administrative Borrower or any direct or indirect parent company of Parent, as
the case may be, but only if and to the extent that Parent or such parent
company has not received cash or other property in connection with the events or
transactions giving rise to such taxes, (iv) to the extent of amounts paid by
Unrestricted Subsidiaries to the ABL Administrative Borrower or any Restricted
Subsidiary, as shall be necessary to pay the tax liabilities of Unrestricted
Subsidiaries or tax liabilities of Parent or any direct or indirect parent
company of Parent attributable to Unrestricted Subsidiaries, (v) pay franchise
taxes and other fees, taxes and expenses required to maintain its corporate
existence, (vi) finance any Investment permitted to be made hereunder (so long
as (A) such dividends are made substantially concurrently with the closing of
such Investment and (B) immediately following the closing thereof (1) all
property acquired (whether assets or Capital Stock) shall be contributed to the
ABL Administrative Borrower or a Restricted Subsidiary or (2) the Person formed
or acquired shall be merged into the ABL Administrative Borrower or a




        

--------------------------------------------------------------------------------

168


Restricted Subsidiary in order to consummate such Investment (and subject to the
provisions of Sections 5.10 and 6.4)), (vii) pay costs, fees and expenses
related to any unsuccessful equity or debt offering permitted by this Agreement
(other than any such offering intended to benefit Subsidiaries of any such
parent company other than the ABL Administrative Borrower and its Subsidiaries)
and (viii) make payments permitted under Section 6.10 (but only to the extent
such payments have not been and are not expected to be made directly by the ABL
Administrative Borrower or a Restricted Subsidiary); provided that dividends
paid pursuant to this Section 6.6(c) (other than dividends paid pursuant to
clause (ii), (iii), or (iv) above) are used by Parent or any direct or indirect
parent holding company of Parent for such purpose within 60 days of the receipt
of such dividends or are refunded to the ABL Administrative Borrower;
(d)    the ABL Administrative Borrower may pay cash dividends to Parent to
permit Parent to pay cash dividends to the holders of Parent’s Capital Stock (or
make other Restricted Payments with the proceeds of such dividends) for
application to the repayment, prepayment, redemption, repurchase, other
acquisition or Effective Discharge of, or to the payment of principal, interest
or other amounts due with respect to, the Convertible Senior Notes or any
Permitted Refinancing thereof (and for no other purpose) in an amount not to
exceed (i) $25,000,000 plus (ii) additional amounts so long as immediately after
giving effect thereto, the Payment Condition is satisfied;
(e)    any non-Wholly Owned Subsidiary of the ABL Administrative Borrower may
declare and pay cash dividends to its equity holders generally so long as the
ABL Administrative Borrower or its respective Restricted Subsidiary which owns
the equity interests in the Restricted Subsidiary paying such dividends receives
at least its proportionate share thereof (based upon the relative holding of the
equity interests in the Restricted Subsidiary paying such dividends);
(f)    any non-Loan Party Wholly Owned Subsidiary of the ABL Administrative
Borrower may declare and pay cash dividends to any Restricted Subsidiary of the
ABL Administrative Borrower which owns the equity interests in such non-Loan
Party Restricted Subsidiary;
(g)    the ABL Administrative Borrower may pay cash dividends to Parent to
permit Parent to pay cash dividends to the holders of Parent’s Capital Stock (or
make other Restricted Payments with the proceeds of such dividends) in an
unlimited amount so long as immediately after giving effect to such Restricted
Payments, the Distribution Condition is satisfied;
(h)    [Reserved];
(i)    the ABL Administrative Borrower may pay cash dividends to Parent to
permit Parent to pay cash dividends to the holders of Parent’s Capital Stock (or
make other Restricted Payments with the proceeds of such dividends) made with
the proceeds of and not to exceed the amount of, Indebtedness incurred pursuant
to Sections 6.2(i), (q), (bb), (dd) and (ff), so long as (i) any Restricted
Payment pursuant to this clause (i) is applied substantially concurrently to
repay, prepay, redeem, repurchase, otherwise acquire or Effectively Discharge,
or




        

--------------------------------------------------------------------------------

169


to pay principal, interest or other amounts due with respect to, the Convertible
Senior Notes or any Permitted Refinancing thereof (and for no other purpose) and
(ii) in the case of a Restricted Payment made pursuant to this clause (i) with
Indebtedness incurred pursuant to Section 6.2(q) or (bb), such Indebtedness is
secured on a junior basis to the Obligations or is unsecured;
(j)    the ABL Administrative Borrower may pay cash dividends to Parent to
permit Parent to pay cash dividends to the holders of Parent’s Capital Stock (or
make other Restricted Payments with the proceeds of such dividends) in an amount
not to exceed $50,000,000 minus the amount of any repayments or prepayments made
pursuant to Section 6.9(a)(v), so long as any Restricted Payment pursuant to
this clause (j) is applied substantially concurrently to repay, prepay, redeem,
repurchase, otherwise acquire or Effectively Discharge, or to pay principal,
interest or other amounts due with respect to, the Convertible Senior Notes or
any Permitted Refinancing thereof or to pay interest or other amounts thereon
(and for no other purpose);
(k)    to the extent constituting Restricted Payments, the ABL Administrative
Borrower and the Restricted Subsidiaries may enter into and consummate
transactions permitted by Section 6.4 and Section 6.8 (other than Section
6.8(t));
(l)    repurchases of Capital Stock in Parent, the ABL Administrative Borrower
or any of the Restricted Subsidiaries deemed to occur upon exercise of stock
options or warrants or similar rights if such Capital Stock represents a portion
of the exercise price of such options or warrants or similar rights (as long as
the ABL Administrative Borrower and the Restricted Subsidiaries make no payment
in connection therewith that is not otherwise permitted hereunder); and
(m)    the ABL Administrative Borrower or any of the Restricted Subsidiaries may
pay cash in lieu of fractional Capital Stock in connection with any dividend,
split or combination thereof or any Investment permitted hereunder;
provided that any Restricted Payments permitted to be paid in cash pursuant to
this Section 6.6 (other than Section 6.6(k)) may be made as an Investment
(including an Investment in a Person that would be the ultimate recipient of the
proceeds of such Restricted Payment) pursuant to Section 6.8(x) (which
Investment may be made by the Person who would have been permitted to make such
Restricted Payment or by any Restricted Subsidiary of such Person) and the
amount of any such Investment (less the aggregate amount of all Returns on such
Investment up to the original amount of such Investment) shall reduce the
relevant amounts permitted to be made as a Restricted Payment under this Section
6.6 on a dollar for dollar basis.

6.7    [Reserved].

6.8    Limitation on Investments. Make any advance, loan, extension of credit
(by way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:




        

--------------------------------------------------------------------------------

170


(a)    extensions of trade credit or the holding of receivables in the ordinary
course of business and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(b)    investments in cash and items that were Cash Equivalents at the time such
Investment was made;
(c)    Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 6.2(b) and 6.2(e) and, to the extent constituting
intercompany Indebtedness, Section 6.2(d), 6.2(g) and 6.2(q);
(d)    loans and advances to employees, officers, directors, managers and
consultants of Parent (or any direct or indirect parent company thereof to the
extent relating to the business of Parent, the ABL Administrative Borrower and
the Restricted Subsidiaries), the ABL Administrative Borrower or any Restricted
Subsidiaries of the ABL Administrative Borrower in the ordinary course of
business (including, without limitation, for travel, entertainment and
relocation expenses) in an aggregate principal amount not to exceed $5,000,000
at any one time outstanding;
(e)    [Reserved];
(f)    Investments in assets useful in the business of the ABL Administrative
Borrower and its Restricted Subsidiaries made by the ABL Administrative Borrower
or any of its Restricted Subsidiaries with the proceeds of any Reinvestment
Deferred Amount; provided that if the underlying Asset Sale or Recovery Event
was with respect to a Loan Party, then such Investment shall be consummated by a
Loan Party;
(g)    Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 6.8(c)) by the ABL Administrative Borrower or any of its
Restricted Subsidiaries in any Person that, prior to or concurrently with such
Investment, is or becomes a Borrower or a Subsidiary Guarantor;
(h)    Investments consisting of notes payable by franchisees to any Borrower or
any Subsidiary Guarantor in an aggregate principal amount not to exceed
$35,000,000 at any one time outstanding;
(i)    Investments by the ABL Administrative Borrower and the Restricted
Subsidiaries constituting the purchase or other acquisition of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, or Capital Stock in a Person that,
upon the consummation thereof, will be, or will become part of a Restricted
Subsidiary (including as a result of a merger or consolidation); (each, a
“Permitted Acquisition”); provided that
(i)    (1) subject to Section 1.9, immediately prior to and after giving effect
to any such purchase or other acquisition, no Event of Default shall have
occurred




        

--------------------------------------------------------------------------------

171


and be continuing, (2) immediately after giving effect to such purchase or other
acquisition, the Payment Condition is satisfied, and (3) the ABL Administrative
Borrower shall have delivered to the Administrative Agent a certificate from a
Responsible Officer of the ABL Administrative Borrower demonstrating compliance
with the Payment Condition in reasonable detail;
(ii)    all of the applicable provisions of Section 5.10 and the Security
Documents have been or will be complied with in respect of such Permitted
Acquisition; and
(iii)    the aggregate amount of such Investments by Loan Parties in assets that
are not (or do not become) owned by a Loan Party or in Capital Stock of Persons
that do not become Loan Parties shall not exceed the greater of (A) $25,000,000
and (B) 9.75% of Consolidated EBITDA determined on a Pro Forma Basis as of the
last day of the most recently ended Test Period;
(j)    Investments received in connection with the bankruptcy or reorganization
of, insolvency or liquidation of, or settlement of claims against and delinquent
accounts of and disputes with, franchisees, customers and suppliers, or as
security for any such claims, accounts and disputes, or upon the foreclosure
with respect to any secured Investment;
(k)    (i) advances of payroll payments to employees, officers, directors and
managers of Parent, the ABL Administrative Borrower and the Restricted
Subsidiaries in the ordinary course of business; and (ii) any Loan Party may
make Investments consisting of loans to employees, officers, directors and
managers of the Loan Parties in an aggregate principal amount not to exceed
$5,000,000, at any time outstanding;
(l)    [Reserved];
(m)    [Reserved];
(n)    Investments by (i) the ABL Administrative Borrower in any other Borrower
or any Subsidiary Guarantor, (ii) any Restricted Subsidiary in any Borrower or
any Subsidiary Guarantor and (iii) any Excluded Subsidiary in any other Excluded
Subsidiary (other than an Unrestricted Subsidiary);
(o)    Investments consisting of promissory notes and other deferred payment
obligations and noncash consideration delivered as the purchase consideration
for a Disposition permitted by Section 6.5;
(p)    Investments existing on the Closing Date and identified on Schedule
6.8(p) and any modification, replacement, renewal, reinvestment or extension
thereof (provided that the amount of the original Investment is not increased
except by the terms of such original Investment or as otherwise permitted by
this Section 6.8);




        

--------------------------------------------------------------------------------

172


(q)    the ABL Administrative Borrower and its Restricted Subsidiaries may
endorse negotiable instruments and other payment items for collection or deposit
in the ordinary course of business or make lease, utility and other similar
deposits in the ordinary course of business;
(r)    Investments consisting of obligations under Hedge Agreements permitted by
Section 6.2;
(s)    [Reserved];
(t)    Investments consisting of Restricted Payments permitted by Section 6.6
(other than Section 6.6(k));
(u)    Investments of any Person that becomes (or is merged or consolidated or
amalgamated with) a Restricted Subsidiary of the ABL Administrative Borrower on
or after the Closing Date on the date such Person becomes (or is merged or
consolidated or amalgamated with) a Restricted Subsidiary of the ABL
Administrative Borrower; provided that (i) such Investments exist at the time
such Person becomes (or is merged or consolidated or amalgamated with) a
Restricted Subsidiary, and (ii) such Investments are not made in anticipation or
contemplation of such Person becoming (or merging or consolidating or
amalgamated with) a Restricted Subsidiary;
(v)    Investments consisting of good faith deposits made in accordance with
Section 6.3(w);
(w)    Investments in the Specified China Subsidiary (for the avoidance of
doubt, not constituting cash or Cash Equivalents of the Loan Parties) in an
aggregate amount not to exceed $51,000,000;
(x)    cash Investments (including in the form of intercompany loans) made by
the ABL Administrative Borrower or any Restricted Subsidiary in their respective
direct and indirect equity holders in lieu of paying such cash as a Restricted
Payment permitted by Section 6.6, provided that the aggregate amount of such
Investments (valued as of the date made) shall not exceed the amount that would
have otherwise been permitted as a Restricted Payment in cash pursuant to
Section 6.6 (without giving effect to the proviso at the end of such section);
(y)    Investments made so long as, immediately after giving effect thereto, the
Payment Condition is satisfied;
(z)    [Reserved];
(aa)    deposits made in the ordinary course of business consistent with past
practices to secure the performance of leases or in connection with bidding on
government contracts;
(bb)    advances in connection with purchases of goods or services in the
ordinary course of business;




        

--------------------------------------------------------------------------------

173


(cc)    Guarantee Obligations permitted under Section 6.2 and, to the extent not
constituting Indebtedness, other Guarantee Obligations entered into in the
ordinary course of business;
(dd)    Investments consisting of Liens permitted under Section 6.3;
(ee)    Investments consisting of transactions permitted under Section 6.4,
including in connection with any Permitted Reorganization;
(ff)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of Parent or Capital Stock of any direct
or indirect parent company of Parent (or the net cash proceeds of any issuance
of Capital Stock by Parent or any direct or indirect parent company thereof);
and
(gg)    Investments made by any Foreign Subsidiary to the extent such
Investments are financed with the proceeds received by such Foreign Subsidiary
from an Investment in such Foreign Subsidiary made pursuant to Section 6.8(y).
For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of all
Returns on such Investment up to the original amount of such Investment.
Notwithstanding anything to the contrary in this Section 6.8, prior to the
Disposition of Capital Stock of the Specified China Subsidiary contemplated by
Section 6.5(t), Investments in the Specified China Subsidiary shall only be made
pursuant to Section 6.8(w).

6.9    Limitation on Optional Payments and Modifications of Junior Material Debt
Instruments and Organizational Documents, etc.. (aa) Make or offer in writing to
make any optional or voluntary payment, prepayment, repurchase or redemption of,
or otherwise voluntarily or optionally defease, any Junior Material Debt other
than (i) by a refinancing with the Net Cash Proceeds of Indebtedness then
permitted to be incurred pursuant to Section 6.2; (ii) in an unlimited amount,
so long as the Payment Condition is satisfied; (iii) the conversion of such
Junior Material Debt to Qualified Capital Stock of Parent or Capital Stock of
any direct or indirect parent company of Parent; (iv) repayment or prepayment of
Indebtedness incurred pursuant to Section 6.2(ee) (for application to the
repayment, prepayment, redemption, repurchase, other acquisition or Effective
Discharge of, or to the payment of principal, interest or other amounts due with
respect to, the Convertible Senior Notes or any Permitted Refinancing thereof
(and for no other purpose)), up to an aggregate principal amount not to exceed
$25,000,000; (v) repayment or prepayment of Indebtedness owed by the ABL
Administrative Borrower to Holdings pursuant to Section 6.2(ee) (for application
to the repayment, prepayment, redemption, repurchase, other acquisition or
Effective Discharge of, or to the payment of principal, interest or other
amounts due with respect to, the Convertible Senior Notes or any Permitted
Refinancing thereof (and for no other purpose)) in an amount not to exceed
$50,000,000 minus the amount of any Restricted Payments made pursuant to Section
6.6(j), (vi) repayment or prepayment of Indebtedness incurred pursuant to
Section 6.2(b), and (vii)




        

--------------------------------------------------------------------------------

174


repayment or prepayment of Indebtedness owed by the ABL Administrative Borrower
to Holdings pursuant to Section 6.2(ee) (for application to the repayment,
prepayment, redemption, repurchase, other acquisition or Effective Discharge of,
or to the payment of principal, interest or other amounts due with respect to,
the Convertible Senior Notes or any Permitted Refinancing thereof (and for no
other purpose)) with the proceeds of Indebtedness incurred pursuant to Sections
6.2(i), (q), (bb), (dd) and (ff), so long as, in the case of Indebtedness
incurred pursuant to Section 6.2(q) or (bb), such Indebtedness is secured on a
junior basis to the Obligations or is unsecured; (b) amend, modify or otherwise
change (pursuant to a waiver or otherwise), any of the terms of any Junior
Material Debt (other than any such amendment, modification or other change which
(i) would extend the maturity or reduce the amount of any payment of principal
thereof, reduce the rate or amount or extend the date for payment of interest
thereon or relax or eliminate any covenant, event of default or other provision
applicable to Parent, the ABL Administrative Borrower or any of its Subsidiaries
or (ii) does not otherwise adversely affect the Lenders in any material respect)
unless (A) pursuant to a refinancing permitted by clause (a)(i) above, (B) such
amendment, modification or other change is effective, or is to provisions that
become applicable, after the then Latest Maturity Date hereunder (as determined
as of the time of such amendment, modification or other change is made) or (C)
immediately after giving effect thereto such Junior Material Debt with such
revised terms could be incurred pursuant to Section 6.2 (such determination to
be made as if such Junior Material Debt was incurred at such time and had not
previously been incurred); or (c) amend, modify or otherwise change (pursuant to
a waiver or otherwise), any of the terms of any Organizational Document, other
than any such amendment, modification or other change which does not adversely
affect the Lenders in any material respect.

6.10    Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Parent, the ABL
Administrative Borrower, any Restricted Subsidiary or any Person that becomes a
Restricted Subsidiary as a result of such transaction) unless such transaction
is otherwise permitted under this Agreement and upon fair and reasonable terms
no less favorable to the ABL Administrative Borrower and its Restricted
Subsidiaries than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate. Notwithstanding the foregoing, the ABL
Administrative Borrower and its Restricted Subsidiaries may (a) [Reserved], (b)
enter into and consummate the transactions listed on Schedule 6.10, (c) make
Restricted Payments permitted pursuant to Section 6.6 and repayments and
prepayments of Indebtedness permitted pursuant to Section 6.9, (d)(i) make
Investments in Unrestricted Subsidiaries permitted by Section 6.8 and (ii) make
Investments permitted by Section 6.8(x), (e) [Reserved], (f) enter into
employment and severance arrangements with officers, directors, managers and
employees of the Parent, the ABL Administrative Borrower and the Restricted
Subsidiaries and, to the extent relating to services performed for Parent, the
ABL Administrative Borrower and the Restricted Subsidiaries, pay director,
officer and employee compensation (including, without limitation, bonuses) and
other benefits (including, without limitation, retirement, health, stock option
and other benefit plans) and indemnification and expense reimbursement
arrangements; provided that any purchase of Capital Stock of Parent (or any
direct or indirect holding company of Parent) in connection with the foregoing
shall be subject to Section 6.6, (g) undertake the




        

--------------------------------------------------------------------------------

175


transactions arising out of agreements existing on the Closing Date and
described or referred to under the caption “Certain relationships and related
party transactions and director independence”, in the Form 10-K of Holdings most
recently filed with the SEC prior to the Closing Date, other than in connection
with the purchase or redemption of any Capital Stock of Parent or any holding
company of Parent, (h) license on a non-exclusive basis Intellectual Property in
the ordinary course of business (and, to the extent in existence on the Closing
Date or granted in the ordinary course of business, exclusive licenses and
sub-licenses of Intellectual Property within the confines of a particular
jurisdiction or territory outside of the United States and Canada) (1) on an
arm’s length basis to permit the commercial exploitation of such Intellectual
Property between or among Affiliates of the ABL Administrative Borrower and (2)
to parent companies of the Parent in connection with their ownership of the
Parent, (i) [Reserved], (j) issue or transfer Capital Stock (other than
Disqualified Capital Stock) of Parent to any direct or indirect parent company
of Parent or to any former, current or future director, manager, officer,
employee or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
ABL Administrative Borrower or any of its Subsidiaries or any direct or indirect
parent company thereof to the extent otherwise permitted by this Agreement, and
(k) make payments to or receive payments from, and enter into and consummate
transactions with, joint ventures in the ordinary course of business to the
extent otherwise permitted hereunder.

6.11    Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the ABL Administrative Borrower or any of
its Restricted Subsidiaries of real or personal property which has been or is to
be sold or transferred by the ABL Administrative Borrower or such Restricted
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of the ABL Administrative Borrower or such Restricted Subsidiary (a
“Sale and Leaseback Transaction”) unless (i) the sale of such property is made
for cash consideration in an amount not less than the fair market value of such
property, (ii) the Sale and Leaseback Transaction is permitted by Section 6.5
and is consummated within 180 days after the date on which such property is sold
or transferred, (iii) any Liens arising in connection with its use of the
property are permitted by Section 6.3(t), (iv) the Sale and Leaseback
Transaction would be permitted under Section 6.2, assuming the Attributable
Indebtedness with respect to the Sale and Leaseback Transaction constituted
Indebtedness under Section 6.2.

6.12    [Reserved].

6.13    Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the ABL
Administrative Borrower or any of its Restricted Subsidiaries to create, incur,
assume or suffer to exist any Lien upon any of its Property or revenues, whether
now owned or hereafter acquired, to secure the Obligations or, in the case of
any guarantor, its obligations under the Guarantee and Collateral Agreement and
the Canadian Guarantee and Collateral Agreement, other than (a) this Agreement
and the other Loan Documents, (b) the Term Loan Credit Agreement, any agreements
governing any Permitted FILO Credit Agreement Refinancing Indebtedness, any
Permitted Junior Secured FILO Refinancing Debt, any Permitted Unsecured FILO
Refinancing Debt, Permitted Term Loan




        

--------------------------------------------------------------------------------

176


Refinancing Indebtedness and Incremental Equivalent Debt and Guarantee
Obligations in respect of the foregoing, (c) any agreements governing any
Indebtedness permitted by Section 6.2(c) and any other Capital Lease Obligations
and Indebtedness secured by Purchase Money Security Interests otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed by or the subject of such Indebtedness and
the proceeds and products thereof), (d) any agreements governing Indebtedness of
any Excluded Subsidiary permitted by Section 6.2 (in which case, any such
prohibition or limitation shall only be effective against the assets of such
Excluded Subsidiary and its Subsidiaries), (e) any agreements governing
Indebtedness permitted by Section 6.2(g) (in which case any such prohibition
shall only be effective against the assets permitted to be subject to Liens
permitted by Section 6.3(k) and the proceeds thereof), (f) customary provisions
in joint venture agreements and similar agreements that restrict transfer of or
liens on assets of, or equity interests in, joint ventures, (g) non-exclusive
licenses or sub-licenses by the ABL Administrative Borrower or any of its
Restricted Subsidiaries of Intellectual Property in the ordinary course of
business (and, to the extent in existence on the Closing Date or granted by the
ABL Administrative Borrower or any of its Restricted Subsidiaries in the
ordinary course of business, exclusive licenses and sub-licenses of Intellectual
Property within the confines of a particular jurisdiction or territory outside
of the United States and Canada) (in which case any prohibition or limitation
shall only be effective against the Intellectual Property subject thereto), (h)
(x) prohibitions and limitations in effect on the Closing Date and listed on
Schedule 6.13 and (y) to the extent such prohibitions and limitations described
in clause (x) are set forth in an agreement evidencing Indebtedness,
prohibitions and limitations set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such prohibitions and limitations, (i)
customary provisions in leases, subleases, licenses and sublicenses that
restrict the transfer thereof or the transfer of the assets subject thereto by
the lessee, sublessee, licensee or sublicensee, (j) prohibitions and limitations
arising by operation of law, (k) prohibitions and limitations that are binding
on a Restricted Subsidiary at the time such Restricted Subsidiary first becomes
a Restricted Subsidiary, so long as such prohibitions and limitations were not
created in contemplation of such Person becoming a Restricted Subsidiary and
apply only to such Restricted Subsidiary, (l) customary restrictions that arise
in connection with any Disposition permitted by Section 6.5 applicable pending
such Disposition solely to the assets subject to such Disposition, (m) negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 6.2 but solely to the extent any negative pledge relates
to the property financed by or the subject of such Indebtedness and the proceeds
and products thereof (other than Indebtedness constituting any unsecured Junior
Debt) as long as such pledges and restrictions do not restrict or impair the
ability of the Parent, the ABL Administrative Borrower and the Restricted
Subsidiaries to comply with their obligations under the Loan Documents, (n)
customary provisions contained in an agreement restricting assignment of such
agreement entered into in the ordinary course of business, (o) customary
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, and (p) restrictions imposed by
any agreement governing Indebtedness entered into after the Closing Date and
permitted under Section 6.2 that are, taken as a whole, in the good faith
judgment of the ABL Administrative Borrower, no more restrictive with respect to
the ABL Administrative Borrower or any Restricted Subsidiary than the then
customary market terms for




        

--------------------------------------------------------------------------------

177


Indebtedness of such type, so long as the ABL Administrative Borrower shall have
determined in good faith that such restrictions will not affect the obligation
or ability of the ABL Administrative Borrower and the Restricted Subsidiaries to
make any payments required to be made by it hereunder, become a Loan Party (to
the extent so required by Section 5.10) or perform obligations required to be
performed by it under the Loan Documents (including obligations to provide
Collateral and guarantees under the Loan Documents).

6.14    Limitation on Restrictions on Restricted Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay or subordinate any Indebtedness owed to, Parent, the ABL Administrative
Borrower or any other Restricted Subsidiary, (b) make Investments in the ABL
Administrative Borrower or any other Restricted Subsidiary or (c) transfer any
of its assets to the ABL Administrative Borrower or any other Restricted
Subsidiary, except in each case for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions existing under the Term Loan Credit Agreement, any
Permitted Pari Passu Secured FILO Refinancing Debt, Permitted Junior Secured
FILO Refinancing Debt, Permitted Unsecured FILO Refinancing Debt, Permitted Term
Loan Refinancing Indebtedness or Incremental Equivalent Debt and Guarantee
Obligations in respect of the foregoing, (iii) any restrictions with respect to
a Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (iv) customary net worth
provisions contained in real property leases entered into by the ABL
Administrative Borrower or any of its Restricted Subsidiaries so long as such
net worth provisions would not reasonably be expected to impair materially the
ability of the Loan Parties to meet their ongoing obligations under this
Agreement or any of the other Loan Documents, (v) any restriction with respect
to Excluded Subsidiaries in connection with Indebtedness permitted by Section
6.2, (vi) to the extent not otherwise permitted under this Section 6.14,
agreements, restrictions and limitations described in clauses (a)-(p) of Section
6.13, to the extent set forth in such clauses, (vii) restrictions with respect
to the transfer of any asset (or the interest in any Person) contained in an
agreement that has been entered into in connection with the disposition of such
asset (or interest in such Person) permitted hereunder and (viii) prohibitions
and limitations arising by operation of law.

6.15    Limitation on Lines of Business. Enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses in
which the ABL Administrative Borrower and its Subsidiaries are engaged on the
date of this Agreement or that are reasonably related or ancillary thereto or
reasonable extensions thereof.

6.16    Limitation on Activities of Parent. In the case of Parent,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document (a) (i) own any direct Subsidiary other than the ABL Administrative
Borrower or a Subsidiary that will be contributed to the ABL Administrative
Borrower, (ii) own any material Investment (other than cash or Cash Equivalents
and Investments in the ABL Administrative Borrower and the Subsidiaries) unless
such Investment will be contributed to the ABL Administrative Borrower or (iii)
create any Lien




        

--------------------------------------------------------------------------------

178


on the Capital Stock of the ABL Administrative Borrower (other than Liens in
favor of holders of Indebtedness under the Term Loan Credit Agreement, secured
Incremental Equivalent Debt, Permitted Pari Passu Secured Refinancing Debt,
Permitted Pari Passu Secured FILO Refinancing Debt, Permitted Junior Secured
Refinancing Debt, Permitted Junior Secured FILO Refinancing Debt, and secured
Indebtedness permitted under Sections 6.2(dd) and (ff) and non-consensual Liens
and Liens that arise by operation of law) or (b) conduct, transact or otherwise
engage in, or commit to conduct, transact or otherwise engage in, any business
or operations other than (i) those incidental to its ownership of the Capital
Stock of the ABL Administrative Borrower, (ii) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance), (iii) the performance of its obligations with respect to the
Loan Documents, the Term Loan Credit Agreement, the Convertible Senior Notes and
any guarantee of other Indebtedness of the ABL Administrative Borrower or any
Restricted Subsidiary permitted under Section 6.2, (iv) incurrence of unsecured
debt that requires the payment of interest (x) in kind or (y) in cash solely (in
the case of this clause (iv)) to the extent that the ABL Administrative Borrower
and its Restricted Subsidiaries are permitted by the terms of this Agreement to
make Restricted Payments to Parent for such purpose, the issuance of Capital
Stock, payment of dividends, making contributions to the capital of its
Subsidiaries and guaranteeing the obligations of its Subsidiaries, making
Investments to the extent the Capital Stock, assets or other Property received
by Parent in connection with such Investment is, substantially concurrently with
the making of such Investment, contributed to the capital of the ABL
Administrative Borrower or any other Loan Party, and ownership of intercompany
notes or cash and Cash Equivalents, in each case, solely to the extent not
prohibited hereunder, (v) participating in tax, accounting and other
administrative matters as a member of a consolidated group of companies,
(vi) holding any cash or property received in connection with Restricted
Payments made by the ABL Administrative Borrower in accordance with Section 6.6
pending application thereof, (vii) providing indemnification to officers and
directors and (viii) activities incidental to the businesses or activities
described in the foregoing clauses (i) through (vii).

6.17    Canadian Pension Plans. Canadian Guarantor shall not, without the
consent of the Administrative Agent, maintain, administer, contribute or have
any liability in respect of any Canadian Defined Benefit Plan (governed by the
province of Ontario) or acquire an interest in any Person if such Person
sponsors, maintains, administers or contributes to, or has any liability in
respect of any Canadian Defined Benefit Plan (governed by the province of
Ontario).

SECTION 7. EVENTS OF DEFAULT

7.1    Events of Default. If any of the following events shall occur and be
continuing:
(a)    (i) The Borrowers shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or (ii)
the Borrowers shall fail to pay any interest on any Loan or Reimbursement
Obligation, or any Loan Party shall fail to pay any other amount payable
hereunder or under any other Loan Document, within five




        

--------------------------------------------------------------------------------

179


Business Days after any such interest or other amount becomes due in accordance
with the terms hereof or thereof; or
(b)    Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement required to be furnished by it at any
time under this Agreement (other than a Borrowing Base Certificate) or any such
other Loan Document shall prove to have been inaccurate in any material respect
on or as of the date made or deemed made or furnished (provided that, in each
case such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified by materiality); or
(c)    Any Loan Party shall default in the observance or performance of any
covenant contained in (i) clause (i) of Section 5.4(a) (with respect to Parent
and the ABL Administrative Borrower only), Section 5.7(a) or Section 6 or (ii)
Section 5.17 and such default shall continue unremedied for a period of three
Business Days following delivery of written notice thereof to the ABL
Administrative Borrower by the Administrative Agent (provided that such grace
period shall not apply during any Cash Dominion Period); or
(d)    Any Loan Party shall default in the observance or performance of any
covenant or other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) and (m) of this
Section), and such default shall continue unremedied for a period of 30 days
following delivery of written notice thereof to the ABL Administrative Borrower
by the Administrative Agent; or
(e)    Parent, the ABL Administrative Borrower or any of its Restricted
Subsidiaries shall (i) default in making any payment of any principal of any
Indebtedness (excluding the Loans and other Indebtedness under the Loan
Documents) on the scheduled or original due date with respect thereto beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable (provided that this
clause (iii) shall not apply to (A) any secured Indebtedness that becomes due or
subject to a mandatory offer to purchase as a result of the sale, transfer or
other Disposition of assets securing such Indebtedness, if such sale, transfer
or other Disposition is permitted hereunder and under the documents providing
for such Indebtedness (and, for the avoidance of doubt, the aggregate principal
amount of such Indebtedness shall not be included in determining whether an
Event of Default has occurred under this paragraph (e), (B) any default for
failure to comply with Section




        

--------------------------------------------------------------------------------

180


6.1 of the Term Loan Credit Agreement, unless and until the “Required Lenders”
(under and as defined in the Term Loan Credit Agreement) have declared all Term
Loans to be immediately due and payable and have not rescinded such declaration,
or (C) Convertible Senior Notes that become subject to settlement upon
conversion as a result of one or more conversion contingencies set forth in the
Convertible Notes Indenture becoming satisfied); provided, that a default, event
or condition described in clause (i), (ii) or (iii) of this paragraph (e) shall
not at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Material Debt; and provided, further, that upon becoming an Event of Default,
such Event of Default shall be deemed to have been remedied and shall no longer
be continuing if any such defaults, events or conditions are remedied or waived
prior to any termination of the Revolving Credit Commitments or acceleration of
the Loans pursuant to the below provisions of this Section 7.1 by any of the
holders or beneficiaries of such Indebtedness (or a trustee or agent on behalf
of such holders or beneficiaries) so long as, after giving effect to such remedy
or waiver, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall no longer
be continuing with respect to Material Debt; or
(f)    (i) Parent, the ABL Administrative Borrower or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) shall commence any case,
proceeding or other action under any then-existing law (A) relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, interim receiver,
monitor, trustee, custodian, conservator or other similar official for it or for
all or any substantial part of its assets, or Parent, the ABL Administrative
Borrower or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Parent, the ABL Administrative Borrower or
any of its Restricted Subsidiaries (other than an Immaterial Subsidiary) under
any then-existing law any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
for any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Parent, the ABL Administrative Borrower or any of its
Restricted Subsidiaries (other than an Immaterial Subsidiary) under any
then-existing law any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Parent, the ABL
Administrative Borrower or any of its Restricted Subsidiaries (other than an
Immaterial Subsidiary) shall take any action in furtherance of, or indicating
its consent to or approval of, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) Parent or any Borrower shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or




        

--------------------------------------------------------------------------------

181


(g)    (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan (other
than any “prohibited transaction” for which a statutory or administrative
exemption is available) that results in liability of the ABL Administrative
Borrower or any Commonly Controlled Entity, (ii) any Person shall fail to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Single Employer Plan or any failure by any Single Employer Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, with respect to any Plan, or any Lien in favor of the PBGC or a Plan
shall arise on the assets of the ABL Administrative Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA and the present value of all accrued benefits, determined on a
termination basis, exceeds the value of the assets of such Plan, (v) the ABL
Administrative Borrower or any Commonly Controlled Entity shall be reasonably
likely to incur any liability in connection with a withdrawal from, or the
Insolvency of, a Multiemployer Plan, or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or
(h)    One or more final judgments or decrees for the payment of money shall be
entered against Parent, the ABL Administrative Borrower or any of its Restricted
Subsidiaries involving for Parent, the ABL Administrative Borrower and its
Restricted Subsidiaries taken as a whole a liability (not paid or fully covered
by insurance as to which the relevant insurance company has not denied coverage
in writing) of $20,000,000 or more, and all such judgments or decrees shall not
have been satisfied, vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or
(i)    Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to the provisions of the Loan
Documents), to be in full force and effect, or any Loan Party shall so assert in
writing, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby,
except to the extent that (i) any of the foregoing results from the failure of
the Administrative Agent, the Collateral Agent, the Term Loan Collateral Agent,
the Term Loan Administrative Agent or any agent appointed by any of them to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file Uniform Commercial
Code continuation statements or (ii) such loss is covered by a title insurance
policy benefitting the Administrative Agent or the Lenders; provided that it
shall not be an Event of Default under this clause (i) if, solely as a result of
the occurrence of one or more of the events described in this clause (i), the
Collateral Agent shall not hold a legal, valid and perfected security interest,
with the priority required under the Security Documents, in Collateral with a
fair market value not to exceed $7,500,000 in the aggregate; or




        

--------------------------------------------------------------------------------

182


(j)    The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to the provisions of the Loan Documents), to be in full
force and effect or any Loan Party shall so assert in writing (other than by
reason of the express release thereof pursuant to the provisions of the Loan
Documents); or
(k)    Any Change of Control shall occur; or
(l)    The occurrence of a Canadian Pension Plan Termination Event, or any Lien
arises (save for contribution amounts not yet due) in connection with any
Canadian Pension Plan, that would reasonably be expected to have a Material
Adverse Effect; or
(m)    The ABL Administrative Borrower shall (i) make a material
misrepresentation in any Borrowing Base Certificate delivered to the
Administrative Agent or (ii) shall fail to deliver any Borrowing Base
Certificate within five Business Days of such Borrowing Base Certificate
becoming due (or, during a Liquidity Period, within two Business Days of such
Borrowing Base Certificate becoming due);
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the ABL
Administrative Borrower, automatically the Revolving Credit Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of LC Exposure, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and (B)
if such event is any other Event of Default, any or all of the following actions
may be taken (but no other actions): (i) with the consent of the Required
Revolving Lenders, the Administrative Agent may, or upon the request of the
Required Revolving Lenders, the Administrative Agent (and for the avoidance of
doubt no other Person) shall, by notice to the ABL Administrative Borrower
declare the Revolving Credit Commitments to be terminated forthwith, whereupon
the Revolving Credit Commitments shall immediately terminate; (ii) with the
consent of the Required Revolving Lenders, the Administrative Agent may, or upon
the request of the Required Revolving Lenders, the Administrative Agent (and for
the avoidance of doubt no other Person) shall, by notice to the ABL
Administrative Borrower, declare the Revolving Credit Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including, without limitation, all amounts of LC
Exposure, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable;
and (iii) with the consent of the Required FILO Lenders, the Administrative
Agent may, or upon the request of the Required FILO Lenders, the Administrative
Agent (and for the avoidance of doubt no other Person) shall, by notice to the
ABL Administrative Borrower, declare the FILO Term Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of all Letters of Credit with
respect to which presentment for honor shall not have




        

--------------------------------------------------------------------------------

183


occurred at the time of an acceleration pursuant to this paragraph, the
Borrowers shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount in immediately available funds equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit (and the
Borrowers hereby grant to the Administrative Agent, for the ratable benefit of
the Secured Parties, a continuing security interest in all amounts at any time
on deposit in such cash collateral account to secure the undrawn and unexpired
amount of such Letters of Credit and all other Obligations). If at any time the
Administrative Agent determines that any funds held in such cash collateral
account are subject to any right or claim of any Person other than the
Administrative Agent and the Secured Parties or that the total amount of such
funds is less than the aggregate undrawn and unexpired amount of outstanding
Letters of Credit, the Borrowers shall, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in such cash collateral account, an amount equal to the
excess of (a) such aggregate undrawn and unexpired amount over (b) the total
amount of funds, if any, then held in such cash collateral account that the
Administrative Agent determines to be free and clear of any such right and
claim. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied pursuant to the
waterfall in Section 2.21(b). After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other Obligations shall have been paid in full, the balance,
if any, in such cash collateral account shall be returned to the Borrowers (or
such other Person as may be lawfully entitled thereto).

7.2    Right to Cure.
(a)    Notwithstanding anything to the contrary contained in Section 7.1, in the
event that the ABL Administrative Borrower fails to comply with the requirements
of the Financial Covenant, during the period beginning on the first day
following the applicable fiscal quarter (i.e. the last fiscal quarter in the
period of non-compliance with the Financial Covenant until the expiration of the
10th Business Day after the date financial statements are required to be
delivered for such fiscal quarter pursuant to Section 5.1 (or, if later, the
10th Business Day subsequent to the related Covenant Trigger Date) (as
applicable, the “Cure Date”), Parent shall have the right to use the cash
proceeds of any equity contribution to Parent during such period (any such
equity contribution to Parent to exercise the Cure Right pursuant to this
Section, a “Cure Contribution”) or any issuance of Parent’s Capital Stock (other
than Disqualified Capital Stock) during such period (any such Capital Stock
issued by Parent to exercise the Cure Right pursuant to this Section, “Cure
Securities”) to make a common equity contribution to, or purchase of common
equity of, the ABL Administrative Borrower (collectively, the “Cure Right”), and
upon the receipt by the ABL Administrative Borrower of such cash proceeds (the
“Cure Amount”) pursuant to the exercise by Parent of such Cure Right and request
to the Administrative Agent to effect such recalculation, the Financial Covenant
shall be recalculated giving effect to the following pro forma adjustments:
(i)    Consolidated EBITDA shall be increased for such fiscal quarter and for
applicable subsequent periods which include such fiscal quarter, solely for the




        

--------------------------------------------------------------------------------

184


purpose of measuring the Financial Covenant and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; and
(ii)    if, after giving effect to the foregoing recalculation, the ABL
Administrative Borrower shall then be in compliance with the requirements of the
Financial Covenant, the ABL Administrative Borrower shall be deemed to have
satisfied the requirements of the Financial Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Covenant that had occurred shall be deemed cured for the purposes of this
Agreement.
(b)    Notwithstanding anything herein to the contrary (i) in each
four-consecutive-fiscal-quarter period there shall be at least two fiscal
quarters in which the Cure Right is not exercised, (ii) during the term of this
Agreement, the Cure Right may be exercised no more than five times, (iii) the
Cure Amount shall be no greater than the amount required for purposes of causing
the ABL Administrative Borrower to comply with the Financial Covenant, (iv) no
Indebtedness repaid with the proceeds of Cure Amount shall be deemed repaid for
the purposes of recalculating the Financial Covenant during the fiscal quarter
in respect of which the Cure Right is exercised, and (v) the proceeds of the
Cure Amount shall be disregarded for other purposes of this Agreement, including
determining financial ratio-based conditions or basket amounts.
(c)    Upon the Administrative Agent’s receipt of a notice from the ABL
Administrative Borrower that it intends to exercise the Cure Right (a “Notice of
Intent to Cure”), until the 10th Business Day subsequent to the date of required
delivery of the related Compliance Certificate delivered pursuant to Section
5.2(b) to which such Notice of Intent to Cure relates (or, if later, the 10th
Business Day subsequent to the related Covenant Trigger Date) the Administrative
Agent shall not (and none of the Required Lenders, Required Revolving Lenders or
Required FILO Lenders shall direct the Administrative Agent to) exercise the
right to accelerate payment of the Loans and the Administrative Agent shall not
(and none of the Required Lenders, Required Revolving Lenders or Required FILO
Lenders shall direct the Administrative Agent to) exercise any right to
foreclose on or take possession of the Collateral solely on the basis of an
allegation of an Event of Default having occurred and being continuing under
Section 7.1 due to failure by the ABL Administrative Borrower to comply with the
requirements of the Financial Covenant for the applicable period. After the ABL
Administrative Borrower has delivered a notice to the Administrative Agent to
exercise the Cure Right, no extension of credit may be made under the Revolving
Credit Facility unless and until the ABL Administrative Borrower is in
compliance with the Financial Covenant (after giving effect to the deemed
increase in EBITDA resulting from exercise of the Cure Right) or the applicable
Event of Default for non-compliance with the Financial Covenant is waived
pursuant to this Agreement.

SECTION 8. THE AGENTS

8.1    Appointment. Each Lender hereby irrevocably designates, appoints and
authorizes the Administrative Agent and the Collateral Agent as the agents of
such Lender under




        

--------------------------------------------------------------------------------

185


this Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent and the Collateral Agent, in such
capacities, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent and the
Collateral Agent by the terms of this Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto. Without
limiting the generality of the foregoing, each Lender hereby authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent and the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto and to enter into each Security
Document, the Intercreditor Agreements and any other intercreditor or
subordination agreements contemplated hereby on behalf of and for the benefit of
the Lenders and the other Secured Parties and agrees to be bound by the terms
thereof. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent and the Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent.
Without limiting the powers of the Administrative Agent, for the purposes of
holding any hypothec granted to the Attorney (as defined below) pursuant to the
laws of the Province of Québec to secure the prompt payment and performance of
any and all Obligations by any Loan Party, each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent and, to the extent
necessary, ratifies the appointment and authorization of the Administrative
Agent, to act as the hypothecary representative of the creditors as contemplated
under Article 2692 of the Civil Code of Québec (in such capacity, the
“Attorney”), and to enter into, to take and to hold on their behalf, and for
their benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Attorney under any related deed of hypothec.  The Attorney
shall:  (a) have the sole and exclusive right and authority to exercise, except
as may be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Attorney pursuant to any such deed of hypothec and
applicable law, and (b) benefit from and be subject to all provisions hereof
with respect to the Administrative Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders and the Loan Parties.  Any person who
becomes a Lender shall, by its execution of an Assignment and Assumption
Agreement, be deemed to have consented to and confirmed the Attorney as the
person acting as hypothecary representative holding the aforesaid hypothecs as
aforesaid and to have ratified, as of the date it becomes a Lender, all actions
taken by the Attorney in such capacity.  The substitution of the Administrative
Agent pursuant to the provisions of this Section 8 also constitute the
substitution of the Attorney.

8.2    Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through sub-agents or attorneys‑in‑fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. No such
Agent shall be responsible for the negligence or




        

--------------------------------------------------------------------------------

186


misconduct of any such sub-agents or attorneys-in‑fact selected by it with
reasonable care. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of each such Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Revolving Credit Facility and the FILO Term Loan Facility as
well as activities as such Agent. No such Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

8.3    Exculpatory Provisions. Neither any Agent, any Arranger nor any of their
respective officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates shall be:
(a)    liable to any other Credit Party for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as such Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. Neither the
Administrative Agent nor the Collateral Agent shall be deemed to have knowledge
of any Default or Event of Default unless and until notice describing such
Default or Event of Default is given in writing to such Agent by the ABL
Administrative Borrower or a Lender;
(b)    responsible in any manner to any other Credit Party for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents or the Arrangers under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party party thereto to perform its
obligations hereunder or thereunder. The Agents and the Arrangers shall not be
under any obligation to any other Credit Party to ascertain or to inquire as to
the observance or performance of any of the covenants or agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party. Neither the Administrative
Agent nor the Collateral Agent nor any Arranger shall be under any obligation to
any other Credit Party to ascertain or to inquire as to the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, the value or the sufficiency of any Collateral, or the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such Agent or
such Arranger, as applicable;
(c)    subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing;




        

--------------------------------------------------------------------------------

187


(d)    subject to any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
such Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; or
(e)    subject to a duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent, the Collateral Agent, an Arranger or any of their
respective Affiliates in any capacity, except as expressly set forth herein and
in the other Loan Documents.

8.4    Reliance by Administrative Agent. Each of the Administrative Agent and
the Collateral Agent shall be entitled to rely, and shall be fully protected in
relying and shall not incur any liability for relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile
or email message, statement, order, telephonic or electronic notices or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Parent or the ABL
Administrative Borrower), independent accountants and other experts selected by
such Agent. Each of the Administrative Agent and the Collateral Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with such Agent. Each of the Administrative Agent and the Collateral Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents or, if so specified by this Agreement, all affected Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Each of the
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents or, if so specified by this Agreement,
all affected Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans. In determining compliance with any condition hereunder to the making
of a Revolving Credit Loan (or the occurrence of the Closing Date) that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Revolving Credit Loan (or the occurrence




        

--------------------------------------------------------------------------------

188


of the Closing Date). The Administrative Agent and the Collateral Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

8.5    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless such Agent has received notice from a Lender,
Parent or the ABL Administrative Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent or the
Collateral Agent receives such a notice, such Agent shall give notice thereof to
the Lenders and the other such Agent. Each of the Administrative Agent and the
Collateral Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents or, if so specified by this Agreement, all affected
Lenders); provided that unless and until such Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

8.6    Non-Reliance on Agents, Arrangers and Other Lenders. Each Lender
expressly acknowledges that neither the Agents, the Arrangers nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates have made any representations or warranties to it and that no act
by any Agent or Arranger hereafter taken, including any review of the affairs of
a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent or any Arranger to any Lender. Each
Lender represents to the Agents and the Arrangers that it has, independently and
without reliance upon any Agent, any Arranger or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent, any Arranger or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent or Arranger shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or Arranger or any
of their respective officers, directors, employees, agents, advisors,
attorneys‑in‑fact or affiliates.




        

--------------------------------------------------------------------------------


189


8.7    Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by Parent or
the ABL Administrative Borrower and without limiting any obligation of Parent or
the ABL Administrative Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages or outstanding FILO Term Loans, as applicable, in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages or outstanding FILO Term Loans, as
applicable, immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, the FILO Term Loans, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Indemnitee under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or willful misconduct. The agreements
in this Section shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

8.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from, own securities of, act as the financial advisor
of or in any other advisory capacity for and generally engage in any kind of
business with any Loan Party or any Subsidiary or other Affiliate as though such
Agent were not an Agent and without any duty to account therefor to the Lenders
or provide notice to or consent of the Lenders with respect thereto. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

8.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the ABL
Administrative Borrower. If the Administrative Agent shall resign as
Administrative Agent, then the ABL Administrative Borrower and the Required
Lenders (or, if an Event of Default has occurred and is continuing under Section
7.1(a) or (f), the Required Lenders) shall appoint a successor agent for the
Lenders, which shall be a financial institution with an office in the United
States, or an Affiliate of any such financial institution with an office in the
United States, whereupon such successor agent shall succeed to the rights,
powers and duties of the Administrative Agent, and the term “Administrative
Agent” shall mean such successor agent effective upon such appointment and
approval, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no




        

--------------------------------------------------------------------------------

190


successor agent has been appointed as Administrative Agent by the date that is
10 days following a retiring Administrative Agent’s notice of resignation (or
such earlier date as shall be agreed by the ABL Administrative Borrower and the
Required Lenders) (the “Resignation Effective Date”), the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the ABL
Administrative Borrower and the Required Lenders (or, if an Event of Default has
occurred and is continuing under Section 7.1(a) or (f), the Required Lenders as
set forth above) shall appoint a successor agent as provided for above; provided
that in no event shall any successor Administrative Agent be a Defaulting Lender
or a Disqualified Institution. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 and of
Section 9.3 shall continue to inure to its benefit.

8.10    Effect of Resignation or Removal. With effect from the Resignation
Effective Date (i) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent (or
its agent or bailee for such purpose) on behalf of the Lenders under any of the
Loan Documents, the retiring Administrative Agent (or its agent or bailee for
such purpose) shall continue to hold such collateral security until such time as
a successor Administrative Agent is appointed) and (ii) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the ABL Administrative Borrower (or, if an
Event of Default has occurred and is continuing under Section 7.1(a) or (f), the
Required Lenders as set forth above) shall appoint a successor agent as provided
for above. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments or other amounts owed to the
retiring Administrative Agent as of the Resignation Effective Date), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
ABL Administrative Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the ABL
Administrative Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 8 and Section 9.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation or removal for as long as any of them continues
to act in any capacity (other than in its capacity as a Lender) hereunder or
under the other Loan Documents, including, without limitation, (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Secured Parties and (B) in respect of any actions taken in connection
with transferring the agency to any successor Administrative Agent.




        

--------------------------------------------------------------------------------


191


8.11    Co-Documentation Agents and Arrangers. Anything herein to the contrary
notwithstanding, none of the Co-Documentation Agents nor any Arranger shall have
any duties or responsibilities hereunder in its capacity as such.

8.12    Collateral and Guarantee Matters. Each of the Lenders (including in its
capacities as a potential provider of Cash Management Services and a potential
counterparty to a Specified Hedge Agreement) irrevocably authorizes the
Administrative Agent and the Collateral Agent:
(a)    to take such action and execute such documents as may be reasonably
requested by Parent or the ABL Administrative Borrower pursuant to Section 9.14
to release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document (i) upon the payment in full of the Obligations (other
than Obligations in respect of (x) any Specified Hedge Agreements or Cash
Management Obligations and (y) contingent reimbursement and indemnification
obligations) and termination of all Commitments, (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document, (iii) that is or becomes an Excluded Asset or (iv) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 9.2;
(b)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.3(g), or as set forth in the applicable
Intercreditor Agreement; and
(c)    to take such action and execute such documents as may be reasonably
requested by Parent or the ABL Administrative Borrower pursuant to Section 9.14
to release any Guarantor from its Guarantee Obligations and other obligations
under the Loan Documents, and to release any Liens granted by it under the Loan
Documents, if such Person ceases to be a Subsidiary or is or becomes an Excluded
Subsidiary as a result of a transaction permitted under the Loan Documents.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s and the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantee Obligations
or Liens pursuant to this Section 8.12. In each case as specified in this
Section 8.12, the Administrative Agent and the Collateral Agent will, at the
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guarantee and Collateral
Agreement or the Canadian Guarantee and Collateral Agreement and to release the
Liens granted by such Guarantor under the Loan Documents, in each case in
accordance with the terms of this Section 8.12.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence,




        

--------------------------------------------------------------------------------

192


value or collectability of the Collateral, the existence, priority or perfection
of the Collateral Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent or the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

8.13    Appointment of ABL Administrative Borrower. Each of the Loan Parties
hereby appoints the ABL Administrative Borrower to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
ABL Administrative Borrower may execute such documents and provide such
authorizations on behalf of such Loan Parties as the ABL Administrative Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent or
a Lender to the ABL Administrative Borrower shall be deemed delivered to each
Loan Party and (c) the Administrative Agent, or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the ABL Administrative Borrower on behalf of each of the Loan
Parties.

8.14    The Collateral Agent. The Collateral Agent shall be entitled to all
rights, protections, immunities and indemnities granted to it in the Guarantee
and Collateral Agreement as if set forth herein.

SECTION 9. MISCELLANEOUS

9.1    Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:
(i)    if to Parent or the ABL Administrative Borrower, to it at:
General Nutrition Centers, Inc.
300 Sixth Avenue
Pittsburgh, PA 15222
Attention: Amy Davis
Telephone: (412) 288 4641
Email: ADavis@gnc-hq.com
with copies (which shall not constitute notice) to:




        

--------------------------------------------------------------------------------

193


Michèle O. Penzer
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Facsimile: (212) 751-4864
Telephone: (212) 906-1245
Email: michele.penzer@lw.com
(ii)    if to the Administrative Agent in respect of the Revolving Credit
Facility, the Collateral Agent, an Issuing Bank and/or the Swingline Lender:
JPMorgan Chase Bank, N.A. at:
4 New York Plaza, 17th Floor
New York, NY 10004
Attention: Credit Risk Manager or Account Executive
Facsimile No: (212) 623-7309
with a copy to:


JPMorgan Chase Bank, N.A.
270 Park Avenue, 43rd Floor
New York, New York 10017
Attention: James A. Knight
Facsimile: 917-464-7000
Telephone: 212-622-8486
Email: james.a.knight@jpmorgan.com
(iii)    if to the Administrative Agent in respect of the FILO Term Loans:
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
10 South Dearborn Street, Floor L2
Chicago, Illinois 60603
Attention: Leonida Mischke
Facsimile: 844-460-5663
Telephone: 312-385-7055
Email: jpm.agency.cri@jpmorgan.com
Chicago.LC.Agency.activity.team@jpmchase.com
with a copy to:
JPMorgan Chase Bank, N.A.
270 Park Avenue, 43rd Floor
New York, New York 10017
Attention: James A. Knight
Facsimile: 917-464-7000
Telephone: 212-622-8486





        

--------------------------------------------------------------------------------

194


Email: james.a.knight@jpmorgan.com

if to any other Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent, the
Collateral Agent or the ABL Administrative Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the ABL Administrative Borrower, any Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the ABL
Administrative Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
other than for direct or actual damages to the extent resulting from the gross
negligence, bad faith or willful misconduct of such party or its Related Parties
as determined by a final and non-appealable judgment of a court of competent
jurisdiction.
(e)    The Administrative Agent, the Collateral Agent and the Lenders shall be
entitled to rely and act upon any notices (including, without limitation,
telephonic or electronic notices) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The ABL Administrative Borrower shall
indemnify the Administrative Agent, the Collateral Agent, each Lender and the
Related Parties of each of them




        

--------------------------------------------------------------------------------

195


from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of a Loan Party in
accordance with Section 9.3. All telephonic notices to and other telephonic
communications with the Administrative Agent or the Collateral Agent may be
recorded by the Administrative Agent or the Collateral Agent, as applicable, and
each of the parties hereto hereby consents to such recording.

9.2    Waivers; Amendments. (a) No failure or delay by the Administrative Agent
any Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by
Parent or the ABL Administrative Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the ABL Administrative
Borrower and the Required Lenders or by the ABL Administrative Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Revolving Credit Commitment of any
Revolving Credit Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent set forth in Section 4.2 or
the waiver of any Default, mandatory prepayment or mandatory reduction of
Revolving Credit Commitments shall not constitute an increase of any Revolving
Credit Commitment of any Lender), (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (except (I) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Majority Facility Lenders of each directly and adversely
affected Facility) and (II) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (ii)),
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment without the written consent of each Lender directly
and adversely affected thereby (it being understood that a waiver of any
condition precedent set forth in Section 4.2 or the waiver of any Default,
mandatory prepayment or mandatory reduction of Commitments shall not constitute
a postponement of the scheduled date of expiration of any Commitment of any
Lender), (iv) change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby or the “waterfall”




        

--------------------------------------------------------------------------------

196


contained therein without the written consent of each Lender directly and
adversely affected thereby, (v) change any of the provisions of this Section or
the definition of “Required Lenders”, “Required Revolving Lenders”, “Required
FILO Lenders” or any other provision hereof specifying the number or percentage
of Lenders required to waive, amend or modify any rights hereunder or grant any
consent hereunder, or release all or substantially all of the Collateral or
release Guarantors from their guarantee obligations under the Guarantee and
Collateral Agreement and the Canadian Guarantee and Collateral Agreement
representing all or substantially all of the value of such guarantees, taken as
a whole, in each case, without the written consent of each Lender directly and
adversely affected thereby, (vi) the consent of the Required Revolving Lenders
shall be required for any waiver, amendment or modification unless such waiver,
amendment or modification relates solely to the FILO Term Loan Facility and does
not directly or indirectly adversely affect the Revolving Credit Lenders in any
manner, (vii) the consent of the Revolving Credit Lenders holding at least 66 ⅔%
of the aggregate amount of Loans and Revolving Credit Commitments under the
Revolving Credit Facility and of Lenders holding at least 66 ⅔% of the aggregate
amount of Loans and Commitments under the Facilities shall be required to
increase the advance rates set forth in the definition of “Borrowing Base”,
(viii) the consent of the Revolving Credit Lenders holding at least 66 ⅔% of the
aggregate amount of Loans and Revolving Credit Commitments under the Revolving
Credit Facility and the consent of the FILO Term Loan Lenders holding at least
66 ⅔% of the FILO Term Loans shall be required to change the definition of the
“Borrowing Base” (including the component definitions thereof to the extent used
therein the effect of which would be to increase “Availability” to the
Borrowers), (ix) the consent of FILO Term Loan Lenders holding at least 66 ⅔% of
the FILO Term Loans shall be required to (A) increase the advance rates set
forth in the definition of “FILO Borrowing Base”, (B) change the definition of
“FILO Borrowing Base” (including the component definitions thereof to the extent
used therein the effect of which would be to increase “Availability” to the
Borrowers) or (C) change the definition of “FILO Term Loan Push Down Reserve”
and (x) the consent of the Required FILO Term Loan Lenders shall be required (A)
for any amendment, modification or waiver of the Financial Covenant or Section
5.17 (in each case including the component definitions thereof to the extent
used therein), (B) for any amendment or modification to the defined terms
“Availability Conditions”, “Line Cap”, “Liquidity Period” or “Payment Condition”
(in each case including the component definitions thereof to the extent used
therein) or (C) any waiver, amendment or modification, unless such waiver,
amendment or modification relates solely to the Revolving Credit Facility and
does not directly or indirectly adversely affect the FILO Term Loan Lenders in
any manner; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent each Issuing
Bank or the Swingline Lender hereunder in a manner adverse to the Administrative
Agent, each Issuing Bank or the Swingline Lender without the prior written
consent of the Administrative Agent, each Issuing Bank or the Swingline Lender,
as the case may be.
(c)    Notwithstanding anything to the contrary contained in this Section 9.2,
the Administrative Agent and the ABL Administrative Borrower, in their sole
discretion, may amend, modify or supplement any provision of this Agreement or
any other Loan Document to (i) upon five Business Days’ notice to the Lenders,
amend, modify or supplement such provision or cure any ambiguity, omission,
mistake, error, defect or inconsistency, so long as the Required Lenders




        

--------------------------------------------------------------------------------

197


do not object in writing to such amendment, modification or supplement on or
prior to the fifth Business Day after such notice is provided to the Lenders,
(ii) to amend, modify or supplement this Agreement in accordance with Section
5.12(b), (iii) to permit additional affiliates of the ABL Administrative
Borrower to guarantee the Obligations and/or provide Collateral therefor and
(iv) to add covenants and other terms for the benefit of the Lenders as provided
in Sections 2.25, 2.26 and 6.2(i), (p), (r), (bb) and (ff) or elsewhere herein.
Such amendments shall become effective without any further action or consent of
any other party to any Loan Document.
(d)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, no Lender consent is required to effect any amendment or
supplement to any Intercreditor Agreement (i) that is for the purpose of adding
the holders of Permitted Pari Passu Secured FILO Refinancing Debt, Permitted
Junior Secured FILO Refinancing Debt, Permitted Pari Passu Secured Refinancing
Debt, Permitted Junior Secured Refinancing Debt or Indebtedness incurred
pursuant to Section 6.2(r), (bb), (dd) or (ff) (or a Representative with respect
thereto) as parties thereto, as expressly contemplated by the terms of such
Intercreditor Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
Intercreditor Agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by such
Intercreditor Agreement; provided further that no such agreement shall directly
and adversely amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.
(e)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, the ABL Administrative Borrower may enter into Extension
Amendments in accordance with Section 2.26, Replacement FILO Term Loan Facility
Amendments in accordance with Section 2.25, and such Extension Amendments and
Replacement FILO Term Loan Facility Amendments shall be effective to amend the
terms of this Agreement and the other applicable Loan Documents, in each case,
without any further action or consent of any other party to any Loan Document.
(f)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Revolving Lenders, the
Required FILO Lenders, the Administrative Agent and the ABL Administrative
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share in the benefits of
this Agreement and the other Loan Documents with the Revolving Credit Loans and
FILO Term Loans, as applicable, and the accrued interest and fees in respect
thereof and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, Required Revolving
Lenders, Required FILO Lenders and Majority Facility Lenders.
(g)    Notwithstanding anything to the contrary contained in this Section 9.2 or
any other Loan Document, guarantees, collateral security documents and related
documents




        

--------------------------------------------------------------------------------

198


executed by Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended and waived with the consent of the Administrative Agent at
the request of the ABL Administrative Borrower without the need to obtain the
consent of any other Lender if such amendment or waiver is delivered in order
(i) to comply with local Requirements of Law or advice of local counsel, (ii) to
cure ambiguities or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement or any
other Loan Documents.

9.3    Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall jointly and
severally pay (i) all reasonable and documented out-of-pocket expenses incurred
by each Agent and its Affiliates, including the reasonable and documented
out-of-pocket fees, charges and disbursements of legal counsel for the
Administrative Agent and the other Agents, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and the Collateral Agent, or all Lenders
collectively, including the reasonable and documented out-of-pocket fees,
charges and disbursements of legal counsel for the Administrative Agent and the
Collateral Agent, or all Lenders collectively, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that the Borrowers’ obligations
under this Section 9.3(a) for fees and expenses of legal counsel shall be
limited to fees and expenses of (x) one outside legal counsel for all
Indemnitees described in clauses (i) and (ii) above, taken as a whole, (y) in
the case of any conflict of interest, one outside legal counsel for such
affected Indemnitee or group of Indemnitees and (z) if necessary, one local or
foreign legal counsel in each relevant jurisdiction.
(b)    The Borrowers shall jointly and severally indemnify the Administrative
Agent, each other Agent, each institution listed as an arranger, manager or
co-manager on the cover page hereof each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable and documented
out-of-pocket expenses (including the reasonable and documented out-of-pocket
fees, charges and disbursements of (i) one outside legal counsel to the
Administrative Agent and one outside legal counsel to the other Indemnitees
taken as a whole, (ii) in the case of any conflict of interest, one outside
legal counsel for the affected Lender or group of Lenders and (iii) if
necessary, one local or foreign legal counsel in each relevant jurisdiction,
which may at any time be imposed on, incurred by or asserted or awarded against
any such Indemnitee arising out of, in connection with, or as a result of (w)
the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (x) any Loan or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of




        

--------------------------------------------------------------------------------

199


such Letter of Credit), (y) any actual or alleged presence or release of
Hazardous Materials at, on or from any property owned or operated by the ABL
Administrative Borrower or any of its respective Subsidiaries, or any
Environmental Liability of the ABL Administrative Borrower or any of its
respective Subsidiaries, or (z) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (1) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
material breach of its obligations under the Loan Documents or willful
misconduct of such Indemnitee or its Primary Related Parties, (2) arise out of
any claim, litigation, investigation or proceeding that does not involve an act
or omission by any Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (provided that in the event of such a
claim, litigation, investigation or proceeding involving a claim or proceeding
brought against the Administrative Agent (in its capacity as such), the
Collateral Agent (in its capacity as such) or an Arranger (in its capacity as
such) by other Indemnitees, the Administrative Agent (in its capacity as such),
the Collateral Agent (in its capacity as such) or such Arranger (in its capacity
as such) shall be entitled (subject to the other limitations and exceptions set
forth above) to the benefit of the indemnities set forth above) or (3) are in
respect of indemnification payments made pursuant to Section 8.7, to the extent
the Borrowers would not have been or was not required to make such
indemnification payments directly pursuant to the provisions of this Section
9.3(b). As used herein, the “Primary Related Parties” of an Indemnitee are its
Affiliates with direct involvement in the negotiation and syndication of the
Facilities under this Agreement and such Indemnitee’s and Affiliates’ respective
directors, officers and employees.
(c)    To the extent permitted by applicable law, none of Parent, any Borrower
nor any Indemnitee shall assert, and Parent, each Borrower and each Indemnitee
hereby waives, any claim against Parent, any Borrower or any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and, to the extent permitted by
applicable law, Parent, each Borrower and each Indemnitee hereby waive, release
and agree not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor; provided
that nothing contained in this paragraph shall limit the obligations of the
Borrowers under Section 9.3(b) in respect of any such damages claimed against
the Indemnitees by Persons other than Indemnitees.
(d)    All amounts due under this Section shall be payable not later than thirty
days after written demand therefor.

9.4    Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of




        

--------------------------------------------------------------------------------

200


Credit), except that (x) subject to Section 6.4, the ABL Administrative Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the ABL Administrative Borrower without such consent shall be
null and void) and (y) the ABL Administrative Borrower shall provide written
notice of any assignment by a Borrower (other than the ABL Administrative
Borrower) ten Business Days prior to the effective date of such assignment and
such assignment shall only be permitted (A) subject to prior or simultaneous
compliance with Section 5.12 and (B) to the extent that no Revolving Credit
Lender has provided a written notice, prior to the date that is ten Business
Days after receipt of the ABL Administrative Borrower’s notice regarding such
assignment, that an extension of credit to such assignee would violate any law
or regulation (including any violation of any law or regulation due to an
absence of licensing) to which such Revolving Credit Lender is subject and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, each Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:
(A)    the ABL Administrative Borrower, provided that no consent of the ABL
Administrative Borrower shall be required for an assignment (x) by a Revolving
Credit Lender to a Revolving Credit Lender, an Affiliate of a Revolving Credit
Lender or an Approved Fund, (y) by a FILO Term Loan Lender to a Lender, an
Affiliate of a Lender or an Approved Fund or (z) if an Event of Default has
occurred and is continuing under Section 7.1(a) or (f) (with respect to any Loan
Party), any other Eligible Assignee; and provided, further, that the ABL
Administrative Borrower shall be deemed to have consented to any such assignment
unless the ABL Administrative Borrower shall have objected thereto by written
notice to the Administrative Agent not later than the tenth Business Day
following the date the ABL Administrative Borrower acknowledges its receipt of
notice of the proposed assignment;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a FILO Term
Loan or a Revolving Credit Commitment to a Lender, an Affiliate of a Lender, an
Approved Fund;
(C)    each Issuing Bank; and
(D)    the Swingline Lender.




        

--------------------------------------------------------------------------------

201


(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Loans of any Class and/or such Lender’s Revolving Credit Commitments, the amount
of the Loans and/or Revolving Credit Commitments of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not (i) in the case of the Revolving Credit Facility, be less than $5,000,000
(and shall be in integral multiples of $1,000,000 in excess thereof) and (ii) in
the case of the FILO Term Loan Facility, be less than 1,000,000 (and shall be in
integral multiples of $1,000,000 in excess thereof), unless each of the ABL
Administrative Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the ABL Administrative Borrower shall be required if an
Event of Default under Section 7.1(a) or (f) (with respect to any Loan Party)
has occurred and is continuing;
(B)    each partial assignment with respect to a Class shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to such Class, provided that this
clause shall not be construed to prohibit the assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with (unless waived
by the Administrative Agent in its sole discretion, or unless such assignment is
to an Affiliate or an Approved Fund of such assignor) a processing and
recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the ABL Administrative
Borrower, the Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws;
(E)    no such assignment shall be made to a natural person;
(F)    [reserved]; and
(G)    such assignment does not violate Section 9.4(h).




        

--------------------------------------------------------------------------------

202


(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 9.3). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.4
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
9.4(b)(vi).
(iv)    The Administrative Agent, acting for this purpose as an agent of the ABL
Administrative Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amount and stated interest of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the ABL
Administrative Borrower, the Administrative Agent, each Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the ABL Administrative Borrower, any Issuing Bank and, if an Event
of Default has occurred and is continuing, any Lender (but only with respect to
the entries related to such Lender), at any reasonable time and from time to
time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
(unless waived by the Administrative Agent in its sole discretion) and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.9(b), 2.21(d) or 8.7, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.




        

--------------------------------------------------------------------------------

203


(vi)    Subject to compliance with Section 9.4(h), any Lender may, without the
consent of the ABL Administrative Borrower, the Administrative Agent an Issuing
Bank or the Swingline Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the ABL
Administrative Borrower, the Administrative Agent, each Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.2(b) that (1) requires the consent of each Lender or each directly and
adversely affected Lender and (2) directly and adversely affects such
Participant. Subject to paragraph (c)(ii) of this Section, the ABL
Administrative Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the ABL Administrative Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in any Loans, or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Loan or other obligation is in registered
form under Section 5f.103-1(c) and Proposed Section 1.163-5(b) (and any amended
or successor version) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The portion of the Participant
Register relating to any Participant requesting payment from the ABL
Administrative Borrower under the Loan Documents shall be made available to the
ABL Administrative Borrower upon request.
(vii)    A Participant shall not be entitled to receive any greater payment
under Section 2.18, 2.19 or 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (A) the ABL Administrative Borrower is notified of the participation sold
to such Participant and the




        

--------------------------------------------------------------------------------

204


sale of the participation to such Participant is made with the ABL
Administrative Borrower’s prior written consent or (B) such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless such Participant agrees, for the benefit of the ABL
Administrative Borrower, to comply (and actually complies) with Section 2.20(e)
as though it were a Lender.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(d)    With respect to any Lender that has elected to exchange (on a cashless
basis by assignment) its Tranche B-2 Term Loans for FILO Term Loans as provided
in the Amendment Agreement, such assignment shall be deemed to be effected by
assignment of FILO Term Loans (pursuant to the Borrower’s offer to exchange on a
cashless basis by assignment as set forth in the Amendment Agreement) to the
applicable Lender in exchange for such Tranche B-2 Term Loans outstanding under
the Term Loan Credit Agreement (pursuant to procedures specified by and approved
by the Administrative Agent and the Term Loan Administrative Agent and the
Administrative Agent and the Term Loan Administrative Agent are hereby
authorized by the Borrowers and the Lenders to execute such additional documents
as may be necessary, in their judgment, to evidence such assignments) and the
terms applicable to such assignment shall be those set forth in the form of
Assignment and Assumption attached as Exhibit C hereto and the additional terms
set forth on Exhibit K hereto.
(e)    [Reserved].
(f)    [Reserved].
(g)    No assignment or participation shall be made to any Person that is a
Disqualified Institution to the extent the list thereof has been provided to any
Lender requesting the same as of the date (the “Trade Date”) on which such
Lender entered into a binding agreement to sell and assign or participate all or
a portion of its rights and obligations under this Agreement to such Person
(unless the ABL Administrative Borrower has consented to such assignment in
writing in its sole and absolute discretion, in which case such Person will not
be considered a Disqualified Institution for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any Assignee that
becomes a Disqualified Institution after the applicable Trade Date, (x) such
Assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the ABL Administrative Borrower of an Assignment and Acceptance
with respect to such Assignee will not by itself result in such Assignee no
longer being considered a Disqualified Institution. Any assignment in violation
of this paragraph (h) shall not be void, but the other provisions of this
paragraph (h) shall apply.




        

--------------------------------------------------------------------------------

205


(h)    If any assignment or participation is made to any Disqualified
Institution without the ABL Administrative Borrower’s prior written consent in
violation of clause (h)(i) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, the ABL Administrative Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate the Revolving Credit
Commitments of such Disqualified Institution and repay all obligations of the
Borrowers owing to such Disqualified Institution in connection with such
Revolving Credit Commitment and/or (B) require such Disqualified Institution to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.4), all of its interest, rights and obligations
under this Agreement to one or more Assignees at the lower of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations.
(i)    Notwithstanding anything to the contrary contained in this Agreement, (A)
Disqualified Institutions will not (x) have the right to receive information,
reports or other materials provided to Lenders by the ABL Administrative
Borrower, any other Loan Party, the Administrative Agent or any other Lender,
(y) attend or participate in meetings attended by the Lenders and the
Administrative Agent, or (z) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (B) (x) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) for purposes of voting on any plan of
reorganization, each Disqualified Institution party hereto hereby agrees (1) not
to vote on such plan of reorganization, (2) if such Disqualified Institution
does vote on such plan of reorganization notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such plan of reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
(j)    The Administrative Agent shall have the right, and the ABL Administrative
Borrower hereby expressly authorizes the Administrative Agent, to provide the
list of Disqualified Institutions to each Lender requesting the same and to post
such list to the Platform. Each Lender shall have the right, and the ABL
Administrative Borrower hereby authorizes each Lender, to provide the list of
Disqualified Institutions to any of such Lender’s actual or prospective
transferees (including any actual or prospective assignee or participant).
(k)    The Administrative Agent, in its capacity as such, shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions; provided that without




        

--------------------------------------------------------------------------------

206


limiting the generality of the foregoing, the Administrative Agent, in its
capacity as such, shall not (a) be obligated to ascertain, monitor or inquire as
to whether any Lender or participant or prospective Lender or participant is a
Disqualified Institution or (b) have any liability with respect to or arising
out of any assignment or participation of loans, or disclosure of confidential
information in connection therewith, to any Disqualified Institution; it being
agreed that the foregoing shall not relieve the Administrative Agent, to the
extent constituting a Lender, from its obligations in respect of Disqualified
Institutions in connection with assignments and participations, and disclosure
of confidential information in connection therewith, by it.

9.5    Survival. All covenants, agreements, representations and warranties made
by the ABL Administrative Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement (excluding Obligations in respect of (x) any
Specified Hedge Agreements and Cash Management Obligations and (y) contingent
reimbursement and indemnification obligations that are not then due and payable
at the time all other Obligations hereunder are discharged) is outstanding and
unpaid. The provisions of Sections 2.18, 2.19, 2.20 and 9.3 and Section 8 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.

9.6    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

9.7    Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.




        

--------------------------------------------------------------------------------


207


9.8    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time
with the prior written consent of the Administrative Agent (which consent shall
not be required in connection with customary set-offs in connection with Cash
Management Obligations and Specified Hedge Agreements), to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) (excluding payroll, tax withholding and
trust accounts maintained in the ordinary course of business) at any time held
and other obligations at any time owing by such Lender to or for the credit or
the account of the ABL Administrative Borrower against any of and all the
obligations of the ABL Administrative Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have. Each Lender shall notify the Administrative Agent and the ABL
Administrative Borrower promptly after any such setoff.

9.9    Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, any party
hereto may bring an action or proceeding in other jurisdictions in respect of
its rights under any Security Document governed by a law other than the laws of
the State of New York or, with respect to the Collateral, in a jurisdiction
where such Collateral is located or deemed located.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement or
any other Loan




        

--------------------------------------------------------------------------------

208


Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.11    Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

9.12    Confidentiality. (a) Each of the Administrative Agent, the
Co-Documentation Agents, any Arranger, each Issuing Bank and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority claiming jurisdiction over it, (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(provided that the applicable Agent, the Issuing Bank or such Lender, as
applicable, shall notify the ABL Administrative Borrower as soon as practicable
in the event of any such disclosure by such Person (other than at the request of
a regulatory authority claiming jurisdiction over it) unless such notification
is prohibited by applicable law, rule or regulation), (iv) to any other party to
this Agreement, (v) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) to any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to the ABL Administrative Borrower
and its obligations (provided, such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 9.12 or other provisions at least as restrictive as
this Section 9.12), (vii) with the prior written consent of the ABL
Administrative Borrower or (viii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section 9.12 or
(B) becomes available other than as a result of a breach of this Section 9.12 to
the Administrative Agent, the Co-Documentation Agents, any Arranger, any Issuing
Bank or any Lender on a nonconfidential




        

--------------------------------------------------------------------------------

209


basis from a source other than the ABL Administrative Borrower or any of its
Affiliates. For the purposes of this Section, “Information” means all
information received from Parent, the ABL Administrative Borrower or any of
their Affiliates relating to Parent or the ABL Administrative Borrower or any of
its Subsidiaries or businesses, other than any such information that is
available other than as a result of a breach of this Section 9.12 to the
Administrative Agent, the Co-Documentation Agents, any Arranger, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the ABL
Administrative Borrower. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information which shall in no event
be less than commercially reasonable care. To the extent the list of
Disqualified Institutions has been provided to any Lender requesting the same,
Information shall not be disclosed to a Disqualified Institution that
constitutes a Disqualified Institution at the time of such disclosure without
the ABL Administrative Borrower’s prior written consent.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE ABL ADMINISTRATIVE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE ABL ADMINISTRATIVE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR
IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE ABL
ADMINISTRATIVE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS AND WARRANTS TO THE
ABL ADMINISTRATIVE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

9.13    USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and the Administrative Agent and the Collateral Agent (in each case
for themselves and not on behalf of any Lender) hereby notifies the ABL
Administrative Borrower that pursuant to the




        

--------------------------------------------------------------------------------

210


requirements of the Act, it may be required to obtain, verify and record
information that identifies the ABL Administrative Borrower, which information
includes the name and address of the ABL Administrative Borrower and other
information that will allow such Lender or such Agent, as applicable, to
identify the ABL Administrative Borrower in accordance with the Act.

9.14    Release of Liens and Guarantees. (a) In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise Disposes of all or any
portion of any of the Capital Stock or assets of any Loan Party to a Person that
is not (and is not required hereunder to become) a Loan Party in a transaction
permitted under this Agreement, the Liens created by the Loan Documents in
respect of such Capital Stock or assets shall automatically terminate and be
released without the requirement for any further action by any Person, and the
Administrative Agent and the Collateral Agent shall promptly (and the Lenders
hereby authorize the Administrative Agent and the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by Parent
or the ABL Administrative Borrower and at the Borrowers’ expense to further
document and evidence such termination and release of Liens created by any Loan
Document in respect of such Capital Stock or assets, and, in the case of a
transaction permitted under this Agreement the result of which is that a Loan
Party would cease to be a Restricted Subsidiary or would become an Excluded
Subsidiary, the Guarantee Obligations created by the Loan Documents in respect
of such Loan Party (and all security interests granted by such Guarantor under
the Loan Documents) shall automatically terminate and be released without the
requirement for any further action by any Person, and the Administrative Agent
and the Collateral Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by Parent or the ABL
Administrative Borrower and at the Borrowers’ expense to further document and
evidence such termination and release of such security interests and such Loan
Party’s Guarantee Obligations in respect of the Obligations (including, without
limitation, its Guarantee Obligations under the Guarantee and Collateral
Agreement or the Canadian Guarantee and Collateral Agreement). Any
representation, warranty or covenant contained in any Loan Document relating to
any such Capital Stock, asset or subsidiary of any Loan Party shall no longer be
deemed to be made with respect thereto once such Capital Stock or asset or
Subsidiary is so conveyed, sold, leased, assigned, transferred or disposed of.
(b)    Upon the payment in full of the Obligations (excluding Obligations in
respect of (x) any Specified Hedge Agreements and Cash Management Obligations
and (y) contingent reimbursement and indemnification obligations that are not
then due and payable), all Liens created by the Loan Documents shall
automatically terminate and be released without the requirement for any further
action by any Person, and the Collateral Agent shall promptly (and the Lenders
hereby authorize the Collateral Agent to) take such action and execute any such
documents as may be reasonably requested by Parent or the ABL Administrative
Borrower and at the Borrowers’ expense to further document and evidence such
termination and release of Liens created by the Loan Documents, and the
Guarantee Obligations created by the Loan Documents in respect of the Guarantors
shall automatically terminate and be released without the requirement for any
further action by any Person, and the Collateral Agent shall promptly (and the
Lenders hereby authorize the Collateral Agent to) take such action and execute
any such




        

--------------------------------------------------------------------------------

211


documents as may be reasonably requested by Parent or the ABL Administrative
Borrower and at the Borrowers’ expense to further document and evidence such
termination and release of the Guarantors’ Guarantee Obligations in respect of
the Obligations (including, without limitation, the Guarantee Obligations under
the Guarantee and Collateral Agreement or the Canadian Guarantee and Collateral
Agreement).

9.15    Enforcement Matters. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against Parent, the ABL
Administrative Borrower, any of its Restricted Subsidiaries or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.1 for the benefit of the
Required Lenders; provided that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.8 (subject to the terms of Section
2.21(c)), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then the Required Lenders (and no other Person) shall have
the rights otherwise ascribed to the Administrative Agent at the instruction of
the Required Lenders pursuant to Section 7.1.

9.16    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”) may
have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender
Parties, on the one hand, and such Loan Party, its stockholders or its
affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Loan Parties,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender Parties have assumed any advisory, agent (other than to
the extent set forth in Section 9.4(b)(iv)) or fiduciary responsibility in favor
of any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Parties have advised, are currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents, (y) the Administrative Agent, the Collateral Agent, their
respective Affiliates and the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the ABL
Administrative Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent, the Collateral Agent, any of their
respective Affiliates nor any Lender has any obligation to disclose any of such
interests to the ABL Administrative Borrower, any other Loan Party or any of
their respective Affiliates and (z)




        

--------------------------------------------------------------------------------

212


the Lender Parties are acting solely as principals and not as the agents or
fiduciaries of any Loan Party, its management, stockholders, creditors or any
other Person. Each Loan Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate, that it is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Loan
Party agrees that it will not claim that the Lender Parties have rendered
advisory services of any nature or respect, or owe a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto. To the fullest extent permitted by law, each of the ABL Administrative
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Collateral Agent, any of their
respective Affiliates or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transactions
contemplated hereby.

9.17    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent, Issuing Bank or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the ABL Administrative Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent, the Issuing Bank or any Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

9.18    Security Documents and Intercreditor Agreements. (a) The parties hereto
acknowledge and agree that any provision of any Loan Document to the contrary
notwithstanding, prior to the discharge in full of all Term Loan Obligations,
the Loan Parties shall not be required to act or refrain from acting under any
Security Document with respect to the Term Priority Collateral in any manner
that would result in a “Default” or “Event of Default” (as defined in any Term
Loan Document) under the terms and provisions of the Term Loan Documents.
Additionally, each Lender hereunder:
(b)    consents to the subordination of Liens provided for in the ABL
Intercreditor Agreement;
(c)    agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreements; and
(d)    authorizes and instructs the each of the Administrative Agent and the
Collateral Agent to enter into the Intercreditor Agreements as a representative
on behalf of such Lender.




        

--------------------------------------------------------------------------------

213


The foregoing provisions are intended as an inducement to the lenders under the
Term Loan Credit Agreement to extend credit and such lenders are intended third
party beneficiaries of such provisions and the provisions of the ABL
Intercreditor Agreement.
The Administrative Agent and the Collateral Agent may from time to time enter
into a modification of any Intercreditor Agreement, so long as the
Administrative Agent reasonably determines that such modification is consistent
with the terms of this Agreement.

9.19    Canadian Anti-Money Laundering Legislation. (a) Each Loan Party
acknowledges that, pursuant to Canadian Anti-Money Laundering Legislation and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders may be required to obtain,
verify and record information regarding the Loan Parties and their respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or participant of a Lender or any Agent,
in order to comply with any applicable AML Legislation, whether now or hereafter
in existence.
(b)    If the Administrative Agent has ascertained the identity of any Loan
Party or any authorized signatories of the Loan Parties for the purposes of
applicable AML Legislation, then the Administrative Agent:
(i)    shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and
(ii)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

9.20    Judgment Currency. If for the purpose of obtaining judgment in any court
it is necessary to convert an amount due hereunder in the currency in which it
is due (the “Original Currency”) into another currency (the “Second Currency”),
the rate of exchange applied shall be that at which, in accordance with normal
banking procedures, the Administrative Agent could purchase, in the New York
foreign exchange market, the Original Currency with the Second Currency on the
date two (2) Business Days preceding that on which judgment is given. The ABL
Administrative Borrower agrees that its obligation in respect of any Original
Currency due from it hereunder shall, notwithstanding any judgment or payment in
such other currency, be




        

--------------------------------------------------------------------------------

214


discharged only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, the ABL
Administrative Borrower agrees as a separate obligation and notwithstanding any
such payment or judgment to indemnify the Administrative Agent against such
loss; and if the amount of the Original Currency so purchased or could have been
so purchased is greater than the amount originally due in the Original Currency,
the Administrative Agent agrees to remit such excess amount to the ABL
Administrative Borrower. The term “rate of exchange” in this Section 9.19 means
the spot rate at which the Administrative Agent, in accordance with normal
practices, is able on the relevant date to purchase the Original Currency with
the Second Currency, and includes any premium and costs of exchange payable in
connection with such purchase.

9.21    Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided further, without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

9.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including
(without limitation), if applicable:
(i)    a reduction in full or in part or cancellation of any such liability;




        

--------------------------------------------------------------------------------

215


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

9.23    Lender Representations.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the ABL Administrative Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Revolving Credit Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments and this Agreement
and the conditions of exemptive relief thereunder are and will continue to be
satisfied in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Revolving Credit Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Revolving
Credit Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Revolving Credit Commitments and this
Agreement, or




        

--------------------------------------------------------------------------------

1


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the ABL Administrative
Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments and this Agreement is
a fiduciary under ERISA or the Code, or both, with respect to the Loans, the
Revolving Credit Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any of the Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Revolving Credit Commitments or this Agreement.
(c)    The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice




        

--------------------------------------------------------------------------------

2


in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Revolving Credit
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Revolving Credit Commitments for an amount less than the amount
being paid for an interest in the Loans or the Revolving Credit Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
(signature pages follow)






        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
GNC CORPORATION, as Parent
 
By:
/s/ Amy N. Davis
 
Name: Amy N. Davis
 
Title: Treasurer





GENERAL NUTRITION CENTERS, INC., as Borrower
 
By:
/s/ Amy N. Davis
 
Name: Amy N. Davis
 
Title: Treasurer





GENERAL NUTRITION INVESTMENT COMPANY
GENERAL NUTRITION CORPORATION
GNC CANADA HOLDINGS, INC.
NUTRA MANUFACTURING, INC.
GNC GOVERNMENT SERVICES, LLC
GNC FUNDING, INC., as a Grantor
 
By:
/s/ Amy N. Davis
 
Name: Amy N. Davis
 
Title: Treasurer



LUCKY OLDCO CORPORATION, as a Grantor
 
 
 
By:
/s/ Tricia Tolivar
 
 
Name: Tricia Tolivar
 
 
Title: Executive Vice President and Chief Financial Officer



    











--------------------------------------------------------------------------------

        


JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Lender
 
 
By:
/s/ James A. Knight
 
Name: James A. Knight
 
Title: Credit Risk Director
 





    



--------------------------------------------------------------------------------

        


BARCLAYS BANK PLC, as a Lender
 
By:
/s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President









    



--------------------------------------------------------------------------------

        


CITIZENS BANK OF PENNSYLVANIA, as a Lender
 
By:
/s/ A. Paul Dawley
Name: A. Paul Dawley
Title: Vice President





    



--------------------------------------------------------------------------------

        


GOLDMAN SACHS BANK USA, as a Lender
 
By:
/s/ Charles D. Johnston
Name: Charles D. Johnston
Title: Authorized Signatory







    



--------------------------------------------------------------------------------





Annex A
PRICING GRID FOR REVOLVING CREDIT LOANS
Average Historical Availability
 

Applicable Margin  
Eurodollar Loans 

Applicable Margin for  
ABR Loans 

> 67%
1.50%
0.50%
≤ 67% but > 33%
1.75%
0.75%
≤ 33%
2.00%
1.00%



Changes in the Applicable Margin with respect to Revolving Credit Loans
resulting from changes in Average Historical Availability shall become effective
on each Adjustment Date and shall remain in effect until the next change to be
effected on any subsequent Adjustment Date. In the event that any Borrowing Base
Certificate delivered pursuant to Section 5.9 is shown to be, or is acknowledged
in writing by the ABL Administrative Borrower to be, inaccurate (at a time when
this Agreement is in effect and unpaid Obligations under this Agreement are
outstanding, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period), then
(x) the ABL Administrative Borrower shall promptly following written notice from
the Administrative Agent deliver to the Administrative Agent a correct Borrowing
Base Certificate required by Section 5.9 for such Applicable Period and (ii) the
Borrowers shall promptly (and, in any event, within 10 days after such
inaccuracy is discovered) pay to the Administrative Agent, for the benefit of
the applicable Revolving Credit Lenders, the accrued additional interest owing
as a result of such higher Applicable Margin for such Applicable Period. Nothing
in this paragraph shall limit the right of the Administrative Agent or any
Lender under Section 2.16 or Section 7.








--------------------------------------------------------------------------------





Annex B
COMMITMENT FEE GRID
Average Historical Availability
 

Commitment Fee
> 50%
0.375%
≤ 50%
0.50%



Changes in the Commitment Fee resulting from changes in Average Historical
Availability shall become effective on each Adjustment Date and shall remain in
effect until the next change to be effected on any subsequent Adjustment Date.
In the event that any Borrowing Base Certificate delivered pursuant to Section
5.9 is shown to be, or is acknowledged in writing by the ABL Administrative
Borrower to be, inaccurate (at a time when this Agreement is in effect and
unpaid Obligations under this Agreement are outstanding, and such inaccuracy, if
corrected, would have led to the application of a higher Commitment Fee for any
period (a “Commitment Fee Applicable Period”) than the Commitment Fee applied
for such Applicable Period), then (x) the ABL Administrative Borrower shall
promptly following written notice from the Administrative Agent deliver to the
Administrative Agent a correct Borrowing Base Certificate required by Section
5.9 for such Applicable Period and (ii) the Borrowers shall promptly (and, in
any event, within 10 days after such inaccuracy is discovered) pay to the
Administrative Agent, for the benefit of the applicable Revolving Credit
Lenders, the accrued additional amount owing as a result of such higher
Commitment Fee for such Applicable Period. Nothing in this paragraph shall limit
the right of the Administrative Agent or any Lender under Section 2.14 or
Section 7.


